Exhibit 10.3

EXECUTION VERSION

 

 

 

$1,000,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED

CREDIT AGREEMENT

by and among

CNX GAS CORPORATION, as Borrower

and

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

and

BANK OF AMERICA, N.A.,

as the Syndication Agent

and

THE BANK OF NOVA SCOTIA

THE ROYAL BANK OF SCOTLAND PLC, and

WELLS FARGO BANK, N.A.,

the Co-Documentation Agents

and

PNC CAPITAL MARKETS LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Bookrunners and Joint Lead Arrangers

Dated as of April 12, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page   1.   CERTAIN DEFINITIONS      1.1   Certain Definition
     1      1.2   Construction      33      1.3   Accounting Principles      33
     1.4   Valuations      34    2.   REVOLVING CREDIT AND SWING LOAN FACILITIES
     2.1   Commitments      34        2.1.1    Revolving Credit Commitments     
34        2.1.2    Swing Loan Commitment      35      2.2   Nature of Lenders’
Obligations with Respect to Revolving Credit Loans      35      2.3   Commitment
Fees      35      2.4   Voluntary Commitment Reduction      36      2.5   Loan
Requests      36        2.5.1    Revolving Credit Loan Requests      36       
2.5.2    Swing Loan Requests      37      2.6   Making Revolving Credit Loans
and Swing Loans      37        2.6.1    Making Revolving Credit Loans      37   
    2.6.2    Presumptions of the Administrative Agent      37        2.6.3   
Making Swing Loans      38        2.6.4    Repayment of Loans      38      2.7  
Revolving Credit Notes and Swing Loan Note      38        2.7.1    Revolving
Credit Note      38        2.7.2    Swing Loan Note      38      2.8   Use of
Proceeds      38      2.9   Borrowing Base      39      2.10   Letter of Credit
Subfacility      40        2.10.1    Issuance of Letters of Credit      40     
  2.10.2    Letter of Credit Fees      42        2.10.3    Participations,
Disbursements, Reimbursement      42        2.10.4    Repayment of Participation
Advances      44        2.10.5    Documentation      44        2.10.6   
Determinations to Honor Drawing Requests      44        2.10.7    Nature of
Participation and Reimbursement Obligations      44        2.10.8    Indemnity
     46        2.10.9    Liability for Acts and Omissions      46        2.10.10
   Cash Collateral Prior to the Expiration Date      48      2.11   Borrowings
to Repay Swing Loans      48      2.12   Increase in Revolving Credit
Commitments      49   

 

-i-



--------------------------------------------------------------------------------

                  Page   3.   RESERVED    4.   INTEREST RATES      4.1  
Interest Rate Options      51        4.1.1    Revolving Credit Interest Rate
Options; Swing Line Interest Rate      51        4.1.2    Rate Quotations     
52      4.2   Interest Periods      52        4.2.1    Amount of Borrowing
Tranche      52        4.2.2    Renewals      52      4.3   Interest After
Default      52        4.3.1    Letter of Credit Fees, Interest Rate      53   
    4.3.2    Other Obligations      53        4.3.3    Acknowledgment      53   
  4.4   LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available      53        4.4.1    Unascertainable      53        4.4.2   
Illegality; Increased Costs; Deposits Not Available      53        4.4.3   
Administrative Agent’s and Lender’s Rights      54      4.5   Selection of
Interest Rate Options      54    5.   PAYMENTS      5.1   Payments      55     
5.2   Pro Rata Treatment of Lenders      55      5.3   Sharing of Payments by
Lenders      55      5.4   Presumptions by Administrative Agent      56      5.5
  Interest Payment Dates      57      5.6   Prepayments      57        5.6.1   
Right to Prepay      57        5.6.2    Replacement of a Lender      58       
5.6.3    Mitigation Obligation      59        5.6.4    Mandatory Prepayments   
  59      5.7   Increased Costs      60        5.7.1    Increased Costs
Generally      60        5.7.2    Capital Requirements      60        5.7.3   
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans      61        5.7.4    Delay in Requests      61      5.8   Taxes      61
       5.8.1    Payments Free of Taxes      61        5.8.2    Payment of Other
Taxes by the Borrower      61        5.8.3    Indemnification by the Borrower   
  62        5.8.4    Evidence of Payments      62        5.8.5    Status of
Lenders; Refunds      62   

 

-ii-



--------------------------------------------------------------------------------

                  Page     5.9   Indemnity      64      5.10   Settlement Date
Procedures      64      5.11   Borrowing Base Deficiency      65    6.  
REPRESENTATIONS AND WARRANTIES      6.1   Representations and Warranties      66
       6.1.1    Organization and Qualification      66        6.1.2   
[Reserved.]      66        6.1.3    Subsidiaries      66        6.1.4    Power
and Authority      66        6.1.5    Validity and Binding Effect      67       
6.1.6    No Conflict      67        6.1.7    Litigation      67        6.1.8   
Title to Properties      67        6.1.9    Financial Statements      68       
6.1.10    Use of Proceeds; Margin Stock      69        6.1.11    Liens in the
Collateral      69        6.1.12    Full Disclosure      70        6.1.13   
Taxes      70        6.1.14    Consents and Approvals      70        6.1.15   
No Event of Default; Compliance with Instruments      71        6.1.16   
Patents, Trademarks, Copyrights, Licenses, Etc.      71        6.1.17   
Solvency      71        6.1.18    Producing Wells      71        6.1.19   
Insurance      72        6.1.20    Compliance with Laws      72        6.1.21   
Material Contracts; Burdensome Restrictions      72        6.1.22    Investment
Companies; Regulated Entities      72        6.1.23    ERISA Compliance      72
       6.1.24    Employment Matters      73        6.1.25    Environmental
Matters      73        6.1.26    Anti-Terrorism Laws      74        6.1.27   
Gas Imbalances      75      6.2   Updates to Schedules      75    7.  
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT      7.1   First Loans
and Letters of Credit      75        7.1.1    Deliveries      75        7.1.2   
Payment of Fees      79      7.2   Each Loan or Letter of Credit      79    8.  
COVENANTS      8.1   Affirmative Covenants      79        8.1.1    Preservation
of Existence, Etc.      79   

 

-iii-



--------------------------------------------------------------------------------

                  Page       8.1.2    Payment of Liabilities, Including Taxes,
Etc.      79        8.1.3    Maintenance of Insurance      80        8.1.4   
Maintenance of Properties      81        8.1.5    Maintenance of Patents,
Trademarks, Etc.      81        8.1.6    Visitation Rights      81        8.1.7
   Keeping of Records and Books of Account      81        8.1.8    Further
Assurances      82        8.1.9    [Reserved]      82        8.1.10   
Compliance with Laws      82        8.1.11    Use of Proceeds      82       
8.1.12    Subordination of Intercompany Loans      82        8.1.13   
Anti-Terrorism Laws      83        8.1.14    Compliance with Leases; Pipeline
Agreements and Other Instruments      83        8.1.15    Certain Additional
Assurances Regarding Maintenance and Operations of Properties      83       
8.1.16    [Reserved]      84        8.1.17    Collateral      84        8.1.18
   Post-Closing Matters      85      8.2   Negative Covenants      86       
8.2.1    Indebtedness      86        8.2.2    Liens      87        8.2.3   
Guaranties      87        8.2.4    Loans and Investments      88        8.2.5   
Dividends and Related Distributions      89        8.2.6    Liquidations,
Mergers, Consolidations      89        8.2.7    Dispositions of Assets (Other
Than Proved Reserves) or Subsidiaries      90        8.2.8    Affiliate
Transactions; Change in Affiliate Contracts      91        8.2.9   
Subsidiaries, Partnerships and Joint Ventures      91        8.2.10   
Continuation of or Change in Business      91        8.2.11    [Reserved]     
91        8.2.12    Fiscal Year      91        8.2.13    Issuance of Stock     
92        8.2.14    Changes in Organizational Documents      92        8.2.15   
Hedging      92        8.2.16    Sale of Proved Reserves; Pooling      92       
8.2.17    Maximum Leverage Ratio      93        8.2.18    Minimum Interest
Coverage Ratio      93        8.2.19    Inconsistent Agreements      93       
8.2.20    Restrictions on Upstream Dividends and Payments      93        8.2.21
   Certain Matters Regarding the Collateral Trust Agreement      93      8.3  
Reporting Requirements      94        8.3.1    Quarterly Financial Statements   
  94        8.3.2    Annual Financial Statements      94   

 

-iv-



--------------------------------------------------------------------------------

                  Page       8.3.3    SEC Web Site      95        8.3.4   
Certificate of the Borrower      95        8.3.5    Notice of Default      95   
    8.3.6    Notice of Litigation      95        8.3.7    Certain Events      95
       8.3.8    Budgets, Forecasts, Other Reports and Information      96       
8.3.9    ERISA Event      96        8.3.10    Reserve Reports      96    9.  
DEFAULT      9.1   Events of Default      98        9.1.1    Payments Under Loan
Documents      98        9.1.2    Breach of Warranty      98        9.1.3   
Breach of Negative Covenants or Visitation Rights      98        9.1.4    Breach
of Other Covenants      99        9.1.5    Defaults in Other Agreements or
Indebtedness      99        9.1.6    Final Judgments or Orders      99       
9.1.7    Loan Document Unenforceable; Collateral Trust Agreement      99       
9.1.8    Inability to Pay Debts      100        9.1.9    ERISA      100       
9.1.10    Change of Control      100        9.1.11    Borrowing Base      100   
    9.1.12    Involuntary Proceedings      100        9.1.13    Voluntary
Proceedings      100      9.2   Consequences of Event of Default      101       
9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings      101        9.2.2    Bankruptcy, Insolvency or Reorganization
Proceedings      101        9.2.3    Set-off.      101        9.2.4    Suits,
Actions, Proceedings      102        9.2.5    Application of Proceeds      102
       9.2.6    Collateral Trust Agreement      103        9.2.7    Other Rights
and Remedies      104      9.3   Notice of Sale      104    10.   THE
ADMINISTRATIVE AGENT      10.1   Appointment and Authority      104      10.2  
Rights as a Lender      105      10.3   Exculpatory Provisions      105     
10.4   Reliance by Agents      106      10.5   Delegation of Duties      106   
  10.6   Resignation of Agents      107      10.7   Non-Reliance on
Administrative Agent and Other Lenders      108   

 

-v-



--------------------------------------------------------------------------------

                  Page     10.8   No Other Duties, Etc.      108      10.9  
Administrative Agent’s Fee      108      10.10   Authorization to Release
Collateral and Guarantors; Certain Amendments      108      10.11   No Reliance
on Administrative Agent’s Customer Identification Program      109      10.12  
Certain Matters Regarding the Collateral Trust Agreement      109    11.  
MISCELLANEOUS      11.1   Modifications, Amendments or Waivers      110       
11.1.1    Increase of Commitment      110        11.1.2    Extension of Payment;
Reduction of Principal Interest or Fees; Modification of Terms of Payment     
110        11.1.3    Release of Collateral or Guarantor      110        11.1.4
   Borrowing Base      111        11.1.5    Miscellaneous      111      11.2  
No Implied Waivers; Cumulative Remedies      111      11.3   Expenses;
Indemnity; Damage Waiver      112        11.3.1    Costs and Expenses      112
       11.3.2    Indemnification by the Borrower      112        11.3.3   
Reimbursement by Lenders      113        11.3.4    Waiver of Consequential
Damages, Etc.      113        11.3.5    Payments      113      11.4   Holidays
     114      11.5   Notices; Effectiveness; Electronic Communication      114
       11.5.1    Notices Generally      114        11.5.2    Electronic
Communications      114        11.5.3    Change of Address, Etc.      115     
11.6   Severability      115      11.7   Duration; Survival      115      11.8  
Successors and Assigns      115        11.8.1    Successors and Assigns
Generally      115        11.8.2    Assignments by Lenders      116       
11.8.3    Register      117        11.8.4    Participations      118       
11.8.5    Limitations upon Participant Rights      118        11.8.6    Certain
Pledges; Successors and Assigns Generally      118      11.9   Confidentiality
     119        11.9.1    General      119        11.9.2    Sharing Information
With Affiliates of the Lenders      119      11.10   Counterparts; Integration;
Effectiveness      119      11.11   Governing Law, Etc.      120        11.11.1
   Governing Law      120        11.11.2    SUBMISSION TO JURISDICTION      120
       11.11.3    WAIVER OF VENUE      121        11.11.4    SERVICE OF PROCESS
     121        11.11.5    WAIVER OF JURY TRIAL      121   

 

-vi-



--------------------------------------------------------------------------------

                  Page       11.12    Certain Collateral Matters      121       
11.13    USA Patriot Act Notice      122        11.14    Amendment and
Restatement      122        11.15    No Fiduciary Duty      123   

 

-vii-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)    -    PRICING GRID SCHEDULE 1.1(B)    -    COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P)    -    PERMITTED LIENS
SCHEDULE 2.9    -    EXISTING LETTERS OF CREDIT SCHEDULE 6.1.1    -   
QUALIFICATIONS TO DO BUSINESS SCHEDULE 6.1.3    -    SUBSIDIARIES SCHEDULE
6.1.11    -    PLEDGED COLLATERAL SCHEDULE 6.1.19    -    INSURANCE POLICIES
SCHEDULE 7.1.1(d)(i)    -    OPINION OF COUNSEL (IN HOUSE COUNSEL) SCHEDULE
7.1.1(d)(ii)    -    OPINION OF COUNSEL (REED SMITH LLP) SCHEDULE 7.1.1(d)(iii)
   -    OPINION OF LOCAL COUNSEL SCHEDULE 7.1.1(o)    -    AMENDMENTS AND
ASSIGNMENTS OF SECURITY DOCUMENTS SCHEDULE 7.1.1(p)    -    LIEN SEARCHES
SCHEDULE 8.1.17    -    EXCLUDED ASSETS SCHEDULE 8.1.18    -    POST-CLOSING
MATTERS SCHEDULE 8.2.1    -    PERMITTED INDEBTEDNESS SCHEDULE 8.2.3    -   
PERMITTED GUARANTIES

EXHIBITS

 

EXHIBIT 1.1(A)    -    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(B)    -
   NEW LENDER JOINDER EXHIBIT 1.1(G)(1)    -    GUARANTOR JOINDER EXHIBIT
1.1(G)(2)    -    GUARANTY AGREEMENT EXHIBIT 1.1(G)(3)    -    CONSOL GUARANTY
AGREEMENT EXHIBIT 1.1(I)(1)    -    INDEMNITY EXHIBIT 1.1(I)(2)    -    CONSOL
INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT 1.1(I)(3)    -    INTERCOMPANY
SUBORDINATION AGREEMENT EXHIBIT 1.1(N)(1)    -    REVOLVING CREDIT NOTE EXHIBIT
1.1(N)(2)    -    SWING LOAN NOTE EXHIBIT 2.5.1    -    LOAN REQUEST EXHIBIT
2.5.2    -    SWING LOAN REQUEST EXHIBIT 8.3.4    -    QUARTERLY COMPLIANCE
CERTIFICATE

 

-viii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of April 12, 2011 and is made by and among CNX GAS
CORPORATION, a Delaware corporation (the “Borrower”), EACH OF THE GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), BANK OF AMERICA,
N.A., in its capacity as syndication agent (the “Syndication Agent”), and PNC
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantors, the lenders party thereto, Bank of
America, N.A., in its capacity as syndication agent, and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders, entered
into that certain Credit Agreement, dated as of May 7, 2010 (the “Existing
Credit Agreement”), providing for a $700,000,000 revolving credit facility to
the Borrower;

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement to increase the Revolving Credit Commitments and as
otherwise set forth herein;

WHEREAS, the Lenders agree to amend and restate the Existing Credit Agreement
subject to the terms and conditions in this Agreement; and

WHEREAS, the liens, security interests and guaranties securing and supporting
the Existing Credit Agreement shall continue to secure and support the
Obligations as amended and restated pursuant to this Agreement.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

“Administrative Agent” shall mean PNC Bank, National Association, and its
successors and assigns.

“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].



--------------------------------------------------------------------------------

“Administrative Agent’s Letter” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

“Affiliate Contracts” shall mean collectively that certain Master Separation
Agreement, dated as of August 1, 2005, by and among CONSOL Energy Inc., certain
of the CEI Subsidiaries (as defined therein), CNX Gas Corporation and certain of
the GasCo Subsidiaries (as defined therein) and that certain Master Cooperation
and Safety Agreement, dated as of August 1, 2005, by and among CONSOL Energy
Inc., the CEI Subsidiaries (as defined therein), CNX Gas Corporation and the CNX
Subsidiaries (as defined therein).

“Alternate Reserve Report” shall mean a report, in form and detail reasonably
satisfactory to the Administrative Agent, the Syndication Agent and the
Applicable Borrowing Base Lenders, on reserves updated internally by petroleum
engineers who are employees or agents of CONSOL or any of its Subsidiaries
making adjustments for any changes in production volumes, expenses, and for
dispositions of properties subsequent to the effective date of the information
contained in, and based upon, the immediately preceding Reserve Report and, at
the Borrower’s option, for any acquisitions of properties not included in the
immediately preceding Reserve Report or the restoration to the Borrowing Base
Properties of properties previously removed from the Borrowing Base Properties
by the Borrower.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Borrowing Base Lenders” shall mean the Required Borrowing Base
Lenders or the Required Increasing Borrowing Base Lenders, as applicable.

“Applicable Commitment Fee Rate” shall mean the percentage rate per annum based
on the Utilization Percentage then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Commitment Fee.”

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on the Utilization Percentage then in effect according to the pricing grid
on Schedule 1.1(A) below the heading “Letter of Credit Fee.”

“Applicable Margin” shall mean, as applicable:

 

-2-



--------------------------------------------------------------------------------

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Utilization Percentage then
in effect according to the pricing grid on Schedule 1.1(A) below the heading
“Base Rate Spread,” or

(B) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Utilization Percentage
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “LIBOR Rate Spread.”

“Applicable Senior Notes Indenture Cap” shall mean the maximum amount of
Indebtedness permitted under Section 4.03(b)(1) of the CONSOL Senior Note
Indentures (2010) (as such Section is in effect from time to time); provided
that if the CONSOL Senior Note Indentures (2010) have been discharged or
defeased, Applicable Senior Notes Indenture Cap shall mean the maximum amount of
Indebtedness permitted under Section 4.03(b)(1) of the CONSOL Senior Note
Indenture (2011) (as such Section is in effect from time to time).

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

“Authorized Financial Officer” of any Person shall mean the chief financial
officer, treasurer or vice-president finance of such Person or, if there is no
chief financial officer, treasurer or vice-president finance of such Person, a
vice president of such Person, designated by such Person as being a financial
officer authorized to deliver and certify financial information on behalf of the
Loan Parties required hereunder.

“Authorized Officer” shall mean, with respect to any Loan Party, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(a)
[Revolving Credit Base Rate Option].

 

-3-



--------------------------------------------------------------------------------

“Blocked Person” shall have the meaning specified in Section 6.1.26(b)
[Executive Order No. 13224].

“Borrower” shall mean CNX Gas Corporation, a corporation organized and existing
under the laws of the State of Delaware.

“Borrowing Base” shall mean, at any time, the amount, determined in accordance
with Section 2.9 [Borrowing Base], as adjusted pursuant to the terms hereof, and
calculated in good faith using the Syndication Agent’s or Administrative Agent’s
usual and customary criteria for gas reserve evaluation and approved by the
Applicable Borrowing Base Lenders.

“Borrowing Base Properties” shall mean those Proved Reserves included by the
Borrower in the most recent Reserve Report from which the determination of the
Borrowing Base is made hereunder which are (a) owned by any Loan Party,
(b) located in the United States or such other location that is designated in
writing by Borrower to the Syndication Agent and which designation is acceptable
to the Syndication Agent and the Applicable Borrowing Base Lenders and (c) free
of all Liens, other than Permitted Mortgage Liens.

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

“Cash Collateral” shall mean the cash or deposit account balances deposited with
and pledged to the Issuing Lender as collateral for any Obligations arising
under any Letter of Credit with an expiration date that extends beyond the
Expiration Date.

“Cash On Hand” shall mean, as of any date of determination, an amount equal to
the aggregate amount of all cash and cash equivalents of the Loan Parties as of
such date, whether such proceeds are pledged, held in a segregated account or
escrow or otherwise by a Loan Party, an escrow agent or another Person, other
than cash pledged, escrowed or on deposit to secure performance obligations.

“Casualty Event” shall mean, with respect to any assets of any Loan Party, any
loss of title to, any damage to or destruction of, or any condemnation or other
taking (including by any Official Body) of, any such assets that occurs after
the Closing Date for which the Borrower or any other Loan Party receives
insurance proceeds or proceeds of a condemnation award

 

-4-



--------------------------------------------------------------------------------

or any other compensation; provided, however, no such event or series of related
events shall constitute a Casualty Event if such proceeds or other compensation
in respect thereof is less than the Threshold Amount in the aggregate with
respect to such event or series of related events. Casualty Event shall include
but not be limited to any taking of all or any part of any real property of the
Borrower or any other Loan Party in or by condemnation or other eminent domain
proceedings pursuant to any Law, or by reason of the temporary requisition or
the use or occupancy of all or any part of any real property by any Official
Body, civil or military.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean (i) any person or group of persons (within the
meaning of Sections 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 under the Exchange
Act) 25% or more of the voting capital stock of CONSOL; (ii) within a period of
twelve (12) consecutive calendar months, individuals who were directors of
CONSOL on the first day of such period (or who were nominated by such directors)
shall cease to constitute a majority of the board of directors of CONSOL; and
(iii) all of the equity interests of the Borrower shall cease to be owned by
CONSOL, directly or indirectly through other Subsidiaries of CONSOL.

“Closing Date” shall mean the Business Day on which the first Loan shall be
made, which shall be April 12, 2011.

“Coal Gas” shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any related,
associated, or adjacent rock material or strata, together with all substances
produced with each of the foregoing or refined therefrom. For the avoidance of
doubt, the term “Coal Gas” shall expressly include all substances commonly known
as “coalbed methane,” “coal mine methane,” and “gob gas.”

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean the collateral under any Security Document, but shall
not include any asset that shall have been released, pursuant to Section 10.10
[Authorization to

 

-5-



--------------------------------------------------------------------------------

Release Collateral and Guarantors; Certain Amendments] or Section 11.1.3
[Release of Collateral or Guarantor], from the Liens created under such Security
Document.

“Collateral Trust Agreement” shall mean the Amended and Restated Collateral
Trust Agreement, dated as of the Original Closing Date, among the Collateral
Trustee and the Loan Parties.

“Collateral Trustee” shall mean PNC Bank, National Association, not in its
individual capacity but solely as corporate trustee under the Collateral Trust
Agreement (together with any successor corporate trustee appointed pursuant to
the Collateral Trust Agreement).

“Commercial Letter of Credit” shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

“Commitment” shall mean as to any Lender its Revolving Credit Commitment and, in
the case of PNC, its Swing Loan Commitment, and “Commitments” shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.

“Commitment Fee” shall have the meaning specified in Section 2.3 [Commitment
Fees].

“Compliance Certificate” shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

“CONSOL” shall mean CONSOL Energy Inc., a Delaware corporation.

“CONSOL Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of the date hereof, among CONSOL, certain of its
Subsidiaries, the lenders party thereto, Bank of America, N.A., in its capacity
as syndication agent, and PNC Bank, National Association, in its capacity as
administrative agent for the lenders party thereto and certain other parties,
providing for aggregate revolving credit commitments of up to $1,500,000,000.

“CONSOL Guaranty Agreement” shall mean the Amended and Restated Continuing
Agreement of Guaranty and Suretyship, dated the date hereof, executed and
delivered by the CONSOL Loan Parties.

“CONSOL Intercompany Subordination Agreement” shall mean the Intercompany
Subordination Agreement, substantially in the form of Exhibit 1.1(I)(2), dated
as of the Closing Date, among the Loan Parties and the CONSOL Loan Parties.

“CONSOL Loan Parties” shall mean, collectively, CONSOL and any of its
Subsidiaries (other than CNX Gas and its Subsidiaries) from time to time party
to the CONSOL Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

“CONSOL Loans” shall mean loans made by CONSOL or any of its Subsidiaries (other
than the Borrower or any of its Subsidiaries) to the Borrower or any of its
Subsidiaries in an aggregate principal amount not to exceed $600,000,000 at any
time outstanding; provided that (i) the obligations under the CONSOL Loans shall
be subordinated in right of payment to the Obligations pursuant to the CONSOL
Intercompany Subordination Agreement and (ii) no payments in respect thereof
shall be made by the Borrower or any of its Subsidiaries during an Event of
Default or Potential Default.

“CONSOL Senior Notes (2010)” shall mean $1,500,000,000 aggregate principal
amount of 8.00% senior notes due 2017 and $1,250,000,000 aggregate principal
amount of 8.25% senior notes due 2020 of CONSOL outstanding on the Closing Date.

“CONSOL Senior Notes (2011)” shall mean $250,000,000 aggregate principal amount
of 6.375% senior notes due 2021 of CONSOL outstanding on the Closing Date.

“CONSOL Senior Note Indentures (2010)” shall mean the Indentures for the CONSOL
Senior Notes (2010), each dated April 1, 2010, among CONSOL, certain of its
Subsidiaries, and The Bank of Nova Scotia Trust Company of New York, as trustee.

“CONSOL Senior Note Indenture (2011)” shall mean the Indenture for the CONSOL
Senior Notes (2011), dated March 9, 2011, among CONSOL, certain of its
Subsidiaries, and The Bank of Nova Scotia Trust Company of New York, as trustee.

“Consolidated Cash Interest Expense” for any period of determination shall mean,
the amount of interest expense (in each case required in accordance with the
terms of the note, instrument or other agreement applicable thereto to be
payable in cash, other than to the extent the borrower thereunder has elected to
pay such interest in kind and excluding interest expense associated with the
CONSOL Loans) of the Loan Parties for such period determined and consolidated in
accordance with GAAP.

“Consolidated EBITDA” for any period of determination shall mean, without
duplication, the sum of (i) Consolidated Net Income (excluding non-cash
compensation expenses related to common stock and other equity securities issued
to employees, extraordinary gains and losses, gains or losses on discontinued
operations, and equity earnings or losses of Affiliates (other than Loan
Parties)), plus (ii) to the extent included in determining Consolidated Net
Income (other than clause (e)), (a) interest expense (net of interest income),
plus (b) the sum of all income tax expense, depreciation, depletion and
amortization of property, plant, equipment and intangibles, plus (c) non-cash
debt extinguishment costs, plus (d) non-cash charges due to cumulative effects
of changes in accounting principles, plus (e) cash dividends or distributions
received from Affiliates to the extent not included in determining Consolidated
Net Income, plus (f) any non-cash losses or charges on any Hedge Agreement, plus
(g) losses from sales or other disposition of assets (other than Hydrocarbons
produced in the normal course of business), minus (h) any non-cash gains on any
Hedge Agreement, in each case of the Loan Parties for such period determined and
consolidated in accordance with GAAP, and minus (i) gains from sales or other
disposition of assets (other than Hydrocarbons produced in the normal course of
business); provided, that for the purposes of this definition, with respect to
any Material

 

-7-



--------------------------------------------------------------------------------

Acquisition/Disposition by the Loan Parties, Consolidated EBITDA shall be
calculated as if such Material Acquisition/Disposition had been consummated at
the beginning of such period.

For purposes of calculating Consolidated EBITDA following the transfer of all or
substantially all of the Dominion Assets to any of the Loan Parties for any
month prior to the ownership of the Dominion Assets by CONSOL or any of its
Subsidiaries, for any period of determination, without duplication, Consolidated
EBITDA shall be calculated based on pro-rating Two Hundred Twenty-Six Million
Four Hundred Eighty-One Thousand and 00/100 Dollars ($226,481,000.00) at a
monthly amount of Eighteen Million Eight Hundred Seventy-Three Thousand Four
Hundred Sixteen and 67/100 Dollars ($18,873,416.67). An example of the
calculation of Consolidated EBITDA with respect to the acquisition of the
Dominion Assets as of three months after the Original Closing Date is as
follows: (i) Eighteen Million Eight Hundred Seventy-Three Thousand Four Hundred
Sixteen and 67/100 Dollars ($18,873,416.67) multiplied by the month(s) prior the
ownership of the Dominion Assets by CONSOL or any of its Subsidiaries, plus
(ii) actual Consolidated EBITDA (as such term is defined in the CONSOL Credit
Agreement), with respect to the Dominion Assets, for the month(s) the Dominion
Assets were owned by any of the CONSOL Loan Parties, plus (iii) actual
Consolidated EBITDA for the period as of three months after the Closing Date
based on interim financial statements prepared in accordance with GAAP.

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or loss) of the Loan Parties, determined in accordance with GAAP.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

“December 31 Reserve Report” shall have the meaning assigned to that term in
Section 8.3.10(a) [Independent Engineer].

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, (c) has failed at any time to comply with
the provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders, or (d) has
since the date of this Agreement been deemed insolvent by an Official Body or
become the subject of a public bankruptcy, receivership, conservatorship or
insolvency proceeding, or has a parent company that since the date of this
Agreement been deemed insolvent by an Official Body or become the subject of a
public bankruptcy, receivership, conservatorship or insolvency proceeding;
provided that a Lender shall not be a Defaulting Lender

 

-8-



--------------------------------------------------------------------------------

solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by an Official Body.

“Developed Oil and Gas Reserves” shall mean the “developed oil and gas reserves”
as such term is defined by the SEC in its standards and guidelines.

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” shall mean lawful money
of the United States of America.

“Dominion Acquisition” shall mean the acquisition by the Borrower on April 30,
2010 of all of the capital stock of Dominion Exploration & Production, Inc. and
Dominion Reserves, Inc. and certain assets of Dominion Transmissions, Inc. from
Dominion Resources, Inc. and certain of its Subsidiaries.

“Dominion Assets” shall mean the Subsidiaries or assets that CONSOL or its
Subsidiaries acquired in connection with the Dominion Acquisition.

“Drawing Date” shall have the meaning specified in Section 2.10.3(b)
[Participations, Disbursements, Reimbursement].

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” shall mean any and all applicable current and future
federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to (a) protection of the Environment or to emissions,
discharges, Releases or threatened Releases of Hazardous Materials, (b) human
health as affected by Hazardous Materials, or (c) mining operations and
activities to the extent relating to protection of the Environment or
reclamation, including the Surface Mining Control and Reclamation Act, provided
that “Environmental Laws” do not include any laws relating to worker or retiree
benefits, including benefits arising out of occupational diseases.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

-9-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or experienced a mass withdrawal within the meaning of
Section 4219 of ERISA; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan of the
Borrower or any ERISA Affiliate; (g) the determination that any Pension Plan is
considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (h) Borrower or an ERISA Affiliate is informed that any
Multiemployer Plan to which Borrower or the ERISA Affiliate contributes is in
endangered or critical status within the meaning of Sections 431 and 432 of the
Code or Sections 304 and 305 of ERISA; or (i) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

“ERISA Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” shall mean each individually, and “Excluded Subsidiaries”
shall mean collectively, (a) each Foreign Subsidiary; and (b) each Subsidiary of
the Borrower that is not directly or indirectly wholly-owned by the Borrower;
provided that a Subsidiary that is a Loan Party shall not become an Excluded
Subsidiary by virtue of a transfer of a portion of the equity in such Subsidiary
until a majority of such equity interests in such Subsidiary are invested, sold,
transferred or disposed of in accordance with the provisions of Section 8.2.4
[Loans and Investments or Section 8.2.7 [Dispositions of Assets (Other Than
Proved Reserves) or Subsidiaries].

“Excluded Taxes” shall mean, with respect to the Administrative Agent, the
Syndication Agent, any Lender, the Issuing Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured

 

-10-



--------------------------------------------------------------------------------

by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 5.8.5 [Status of Lenders; Refunds], except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 5.8.1 [Payment Free of Taxes].

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Existing Letters of Credit” shall have the meaning set forth in Section
2.10.1(a) [Issuance of Letters of Credit].

“Expiration Date” shall mean the fifth anniversary of the Closing Date.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen), as set forth on such other recognized electronic source used
for the purpose of displaying such rate as selected by the Administrative Agent
(for the purposes of this definition only, an “Alternate Source”) (or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute

 

-11-



--------------------------------------------------------------------------------

screen) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided, however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.

“Financial Covenant Debt” as of any date of determination shall mean the
difference between (i) the sum (without duplication) for the Loan Parties of the
following: (A) all Indebtedness of the type specified in clauses (a), (b), (c),
(d), (e), (f), (h), and (j) of the definition of “Indebtedness”, but excluding
the CONSOL Loans, plus (B) the net mark-to-market value determined in accordance
with GAAP of the Loan Parties’ obligations and liabilities that are due and
payable arising in connection with or as a result of early or premature
termination of Hedge Agreements (whether or not occurring as a result of a
default thereunder) minus (ii) Cash On Hand.

“Financial Projections” shall have the meaning assigned to that term in
Section 6.1.9(b) [Financial Projections].

“Flood Laws” shall mean (i) the National Flood Insurance Act of 1968, (ii) the
Flood Insurance Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004 and
(v) all other applicable Laws relating to policies and procedures that address
requirements placed on federally regulated lenders relating to flood matters, in
each case, as now or hereafter in effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is incorporated or organized under the laws of any jurisdiction
other than the United States of America or any state or territory thereof.

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

“Gas Properties” shall mean the Hydrocarbon Interests consisting of natural gas
(whether in its gaseous or liquefied form); any property now or hereafter pooled
or unitized with natural gas Hydrocarbon Interests; all presently existing or
future unitization, pooling agreements and declarations of pooled units and the
units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all operating
agreements, joint venture agreements, contracts and other agreements which
relate to any of the foregoing Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons

 

-12-



--------------------------------------------------------------------------------

from or attributable to such Hydrocarbon Interests; all Hydrocarbons in and
under and which may be produced and saved or attributable to such Hydrocarbon
Interests, the lands covered thereby and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; all tenements, profits à prendre, hereditaments, appurtenances and
any property in anyway appertaining, belonging, affixed or incidental to such
Hydrocarbon Interests, property, rights, titles, interests and estates described
or referred to above, including any and all property, real or personal, now
owned or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment or other
personal property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all gas wells,
water wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Governmental Acts” shall have the meaning specified in Section 2.10.8
[Indemnity].

“Guarantor” shall mean each of the parties to this Agreement that is designated
as a “Guarantor” on the signature page hereof and each other Person that joins
this Agreement as a Guarantor after the date hereof, in each case, until such
Person ceases to be a Guarantor in accordance with this Agreement.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).

“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, including Letters of
Credit issued for the account of Persons other than Loan Parties, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

“Guaranty Agreement” shall mean the Amended and Restated Continuing Agreement of
Guaranty and Suretyship in substantially the form of Exhibit 1.1(G)(2) executed
and delivered by each of the Guarantors.

“Hazardous Materials” shall mean (i) any explosive substances or wastes and
(ii) any chemicals, pollutants or contaminants, substances, materials or wastes,
in any form, regulated under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including, without
limitation, asbestos and asbestos containing materials, polychlorinated
biphenyls, urea-formaldehyde insulation, gasoline or petroleum (including crude

 

-13-



--------------------------------------------------------------------------------

oil or any fraction thereof) or petroleum products or any Coal Gas, coal ash,
coal combustion by-products or waste, boiler slag, scrubber residue or flue
desulphurization residue.

“Hedge Agreement” shall mean (i) any interest or currency rate swap, rate cap,
rate floor, rate collar, exchange transaction, put or call option, forward
agreement, foreign exchange or other exchange or rate protection agreement or
any option with respect to any such transaction and (ii) any cap, floor, collar,
exchange transaction, contract for sale for future delivery of oil or gas,
hedging contract, forward contract, swap agreement, futures contract, call or
put option or any other similar agreement or other exchange or protection
agreement relating to Hydrocarbons or any option with respect to any such
transaction, in either case entered into for the purpose of hedging risk related
to commodity prices, interest rates, currency exchange rates, securities prices
or financial market conditions (specifically excluding contracts entered into in
the ordinary course of business for the future sale and delivery of commodities,
including but not limited to take-or-pay contracts).

“Historical Statements” shall have the meaning specified in Section 6.1.9(a)
[Historical Statements].

“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous Hydrocarbon leases and interests, mineral fee
interests, overriding royalty and royalty interests, net profit interests and
production payment interests, including any reserve or residual interest of
whatever nature.

“Hydrocarbons” shall mean, collectively, oil, gas, casinghead gas, drip
gasolines, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith, and
all products, by-products and all other substances refined, separated, settled
or derived therefrom or the processing thereof, and all other minerals and
substances, including, but not limited to, liquified petroleum gas, natural gas,
kerosene, sulphur, lignite, coal, uranium, thorium, iron, geothermal steam,
water, carbon dioxide, helium, and any and all other minerals, ores, or
substances of value, and the products and proceeds therefrom, including, without
limitation, all gas resulting from the in-situ combustion of coal or lignite.

“Immaterial Title Deficiencies” shall mean defects or exceptions to title, and
other Liens, discrepancies and similar matters relating to title which do not,
individually or in the aggregate, reduce or impair the value of the properties
by an amount greater than one percent (1%) of the aggregate present value of the
Borrowing Base Properties as determined by the most recently delivered Reserve
Report.

“Indebtedness” shall mean, as to any Person at any time, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments or that
bear interest, (c) all reimbursement and other obligations of such Person with
respect to letters of credit and bankers’ acceptances, whether or not matured,
(d) all indebtedness of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business and payable in accordance with customary practices that are not overdue
for more than 90 days unless contested in good faith and by appropriate
proceedings if adequate reserves in

 

-14-



--------------------------------------------------------------------------------

accordance with GAAP have been established on the books of such Person and
accrued expenses incurred in the ordinary course of business), (e) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (f) all obligations of such Person under any capital lease (other
than advance royalties under a mineral lease), (g) all obligations of such
Person under any Guaranty provided by such Person in respect of Indebtedness for
borrowed money of another Person, (h) all obligations of such Person to
purchase, redeem, retire, defease or otherwise acquire for value any capital
stock or other equity interest of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
net payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of any Hedge Agreement of such Person, and (j) all obligations for
borrowed money or having the commercial effect of a borrowing of money
(specifically including all surety and performance bonds for borrowed money)
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien (other than Liens of the
type described in clauses (iii) and (vi) of the definition of Permitted Liens
and nonconsensual statutory or common law Liens) upon or in property (including
accounts and general intangibles) owned by such Person, even though such Person
has not assumed or become liable for the payment of such obligations, but only
to the extent of the fair market value of such property.

“Independent Engineer” shall mean Netherland, Sewell & Associates, Inc. or such
other independent petroleum engineer selected by the Borrower and reasonably
acceptable to the Borrower, the Syndication Agent and the Administrative Agent.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

“Indemnity” shall mean the Amended and Restated Indemnity Agreement in the form
of Exhibit 1.1(I)(1) relating to possible Environmental Liabilities associated
with any of the owned or leased real property of the Loan Parties.

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of

 

-15-



--------------------------------------------------------------------------------

creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law.

“Intercompany Subordination Agreement” shall mean the Amended and Restated
Subordination Agreement among the Loan Parties, dated as of the Closing Date, in
substantially the form of Exhibit 1.1(I)(3), executed and delivered by the Loan
Parties.

“Interest Coverage Ratio” shall mean the ratio of Consolidated EBITDA to
Consolidated Cash Interest Expense, determined as of the end of each fiscal
quarter of the Borrower for the four fiscal quarters then ended.

“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one or two weeks or one, two, three or six Months. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be the
Borrowing Date. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

“Investments” shall mean collectively all of the following with respect to any
Person: (i) the purchase or other acquisition of capital stock or other
securities of another Person (including by merger, consolidation or otherwise),
(ii) investments or contributions by any of the Loan Parties directly or
indirectly in or to the capital of or other payments to (except in connection
with any Joint Operating or Development Agreement or transactions for the sale
of goods or services for fair value) such Person, (iii) loans or advances by any
of the Loan Parties to such Person, (iv) any Guaranty by any Loan Party directly
or indirectly of the obligations of such Person, (v) other credit enhancements
of any Loan Party to or for the benefit of such Person, or (vi) if such Loan
Party is liable as a matter of law for the obligations of such Person,
obligations, contingent or otherwise, of such Person. For the avoidance of
doubt, direct ownership of Hydrocarbon Interests or Significant Gathering
Systems shall not be deemed Investments.

“IRS” shall mean the Internal Revenue Service.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit application, and any other document, agreement and instrument entered
into by the Issuing Lender and any Loan Party or in favor of the Issuing Lender
and relating to such Letter of Credit.

“Issuing Lender” shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder.

 

-16-



--------------------------------------------------------------------------------

“Joint Operating or Development Agreement” shall mean any joint operating
agreement, joint development agreement or other similar contract that is usual
and customary in the oil and gas business.

“Joint Venture” shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

“June 30 Reserve Report” shall have the meaning assigned to that term in
Section 8.3.10(b) [Internal Engineer].

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party and
its employees.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“Lender Group Collateral Agent” shall have the meaning assigned to such term in
Section 9.2.6 [Collateral Trust Agreement].

“Lenders” shall mean the financial institutions named on Schedule 1.1(B) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any grant in any Loan
Document of a security interest or other Lien to the Lenders or to the
Collateral Trustee for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

“Letter of Credit” shall have the meaning assigned to that term in
Section 2.10.1 [Issuance of Letters of Credit].

“Letter of Credit Borrowing” shall have the meaning assigned to such term in
Section 2.10.3(b)(ii) [Participations, Disbursements, Reimbursement].

“Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.10.2 [Letter of Credit Fees].

“Letter of Credit Obligations” shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate outstanding Reimbursement
Obligations and Letter of Credit Borrowings on such date. The Letter of Credit
Obligations of any Lender at any time shall be its Ratable Share of the total
Letter of Credit Obligations at such time.

 

-17-



--------------------------------------------------------------------------------

“Leverage Ratio” shall mean the ratio of Financial Covenant Debt to Consolidated
EBITDA. For purposes of calculating the Leverage Ratio, Financial Covenant Debt
shall be determined as of the end of each fiscal quarter of the Borrower and
Consolidated EBITDA shall be determined as of the end of each fiscal quarter of
the Borrower for the four (4) fiscal quarters then ended.

“LIBOR Rate” shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or if
there shall at any time, for any reason, no longer exist a Bloomberg page BBAM1
(or any substitute page), or the rate which is quoted by another source selected
by the Administrative Agent which has been approved by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (for the purposes of this definition only, an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)), by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage. LIBOR may also be expressed by the following
formula:

 

  LIBOR Rate    =   

London interbank offered rates quoted by Bloomberg

or appropriate successor as shown on Bloomberg Page BBAM1

        1.00 - LIBOR Reserve Percentage   

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(b)
[Revolving Credit LIBOR Rate Option].

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

-18-



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

“LLC Interests” shall have the meaning specified in Section 6.1.3
[Subsidiaries].

“Loan Documents” shall mean this Agreement, the Administrative Agent’s Letter,
the Collateral Trust Agreement, the Guaranty Agreement, the CONSOL Guaranty
Agreement, the Indemnity, the Intercompany Subordination Agreement, the CONSOL
Intercompany Subordination Agreement, the Notes, the Security Documents, the
Successor Agent Agreement and amendments, supplements, joinders or assignments
to the foregoing and any other instruments, certificates or documents (expressly
excluding any Specified Hedge Agreements or any other Hedge Agreements)
delivered or contemplated to be delivered hereunder or thereunder or in
connection herewith or therewith, and Loan Document shall mean any of the Loan
Documents.

“Loan Parties” shall mean the Borrower and the Guarantors, but excluding the
CONSOL Loan Parties.

“Loan Request” shall have the meaning specified in Section 2.5 [Loan Requests].

“Loans” shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

“Material Acquisition/Disposition” shall mean any acquisition or disposition of
assets (other than Hydrocarbon Interests or Significant Gathering Systems) not
prohibited hereunder that results in (a) an acquisition or disposition of
assets, the fair market value of which assets exceeds $10,000,000 or (b) a
change in pro forma Consolidated EBITDA that exceeds $10,000,000 per annum,
taking into account any such acquisition or disposition.

“Material Adverse Change” shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform their Indebtedness under
this Agreement or any other Loan Document, or (d) impairs materially or would
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.

“Material Contract” shall mean any agreement that is material to the conduct of
the business of the Loan Parties, taken as a whole.

 

-19-



--------------------------------------------------------------------------------

“Month,” with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgages” shall mean, collectively, (i) the mortgages or deeds of trust with
respect to Real Property in which a security interest has been granted prior to
the Closing Date and (ii) the mortgages or deeds of trust with respect to Real
Property in which a security interest is granted after the Closing Date in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Trustee, in each case, executed and delivered by the applicable Loan
Parties to the Collateral Trustee to secure the Obligations, for the benefit of
the Secured Parties, and “Mortgage” shall mean, individually, any of the
Mortgages.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

“New Lender” shall have the meaning assigned to that term in Section 2.12
[Increase in Revolving Credit Commitments].

“New Lender Joinder” shall mean the joinder whereby each New Lender joins this
Agreement in substantially the form attached hereto as Exhibit 1.1(B).

“Non-Consenting Lender” shall have the meaning specified in Section 11.1.5
[Miscellaneous].

“Notes” shall mean the Revolving Credit Notes and the Swing Loan Notes.

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due (including
interest and other monetary obligations accruing and/or incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent’s Letter, or any other Loan Document whether to
the Administrative Agent, any of the Lenders or their Affiliates, the Issuing
Lender or other persons provided for under such Loan Documents, (ii) any
Specified Hedge Agreement, or (iii) any Other Lender Provided Financial Service
Product.

“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising

 

-20-



--------------------------------------------------------------------------------

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Oil and Gas Liens” shall mean (i) Liens on any specific property or any
interest therein, construction thereon or improvement thereto to secure all or
any part of the costs incurred for surveying, exploration, drilling, extraction,
development, operation, production, construction, alteration, repair or
improvement of, in, under or on such property and the plugging and abandonment
of wells located thereon (it being understood that, in the case of oil and gas
producing properties, or any interest therein, costs incurred for “development”
shall include costs incurred for all facilities relating to such properties or
to projects, ventures or other arrangements of which such properties form a part
or which relate to such properties or interests); (ii) Liens on an oil or gas
producing property to secure obligations incurred or guarantees of obligations
incurred in connection with or necessarily incidental to commitments for the
purchase or sale of, or the transportation or distribution of, the products
derived from such property; (iii) Liens arising under partnership agreements,
oil and gas leases, overriding royalty agreements, Joint Operating or
Development Agreements or similar agreements, net profits agreements, production
payment agreements, royalty trust agreements, incentive compensation programs on
terms that are reasonably customary in the oil and gas business for geologists,
geophysicists and other providers of technical services to any of the Loan
Parties, master limited partnership agreements, farm-out agreements, farm-in
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of oil, gas or other hydrocarbons,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
which are customary in the oil and gas business; provided, however, that in all
instances such Liens are limited to the assets that are the subject of the
relevant agreement, program, order or contract; and (iv) Liens on pipelines or
pipeline facilities that arise by operation of law.

“Order” shall have the meaning specified in Section 2.10.9 [Liability for Acts
and Omissions].

“Original Closing Date” shall mean May 7, 2010.

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning specified in Section 11.8.4 [Participations].

 

-21-



--------------------------------------------------------------------------------

“Participation Advance” shall have the meaning specified in
Section 2.10.3(b)(ii) [Participations, Disbursements, Reimbursement].

“Partnership Interests” shall have the meaning specified in Section 6.1.3
[Subsidiaries].

“Payment Date” shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon termination of the
Commitments.

“Payment In Full” shall mean the indefeasible payment in full in cash of the
Loans and other Obligations under the Loan Documents, termination of the
Commitments and expiration or termination of all Letters of Credit (or with
respect to any Letter of Credit with an expiration date that extends beyond the
Expiration Date, the pledge of Cash Collateral of such Letter of Credit pursuant
to Section 2.10.10 [Cash Collateral Prior to the Expiration Date]).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, and 432 of the Code and Sections 302, 303, and 305 of ERISA.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.

“Permitted Acquisition Liens” shall mean any Liens described in clause (x) of
the definition of Permitted Lien.

“Permitted Commodity Hedge Agreement” means any commodity Hedge Agreement which
(1) any Loan Party enters into with or through a counterparty that, or a
counterparty whose credit support provider under the Hedge Agreement has a
credit rating of at least “BBB+” by Standard and Poors or “Baa1” by Moody’s at
the time such Hedge Agreement is entered into, together with the confirmations
which such Loan Party may hereafter enter into with or through such counterparty
covering, in the aggregate, among all such Hedge Agreements, not more than
eighty-five percent (85%) of the Proved Reserves that are (i) attributable to
the Loan Parties’ interest in the Borrowing Base Properties and (ii) projected
to be produced during the term(s) of such Hedge Agreement(s) or (2) any Loan
Party enters into with or through a counterparty where the Hedge Agreement is in
the nature of commodity floors or puts on up to 100% of oil and gas

 

-22-



--------------------------------------------------------------------------------

production projected to be produced by or for the benefit of the Loan Parties
during the term(s) of such Hedge Agreement(s).

“Permitted Investments” shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America;

(ii) commercial paper (A) rated not lower than A-1 by Standard & Poor’s or P-1
by Moody’s on the date of acquisition or (B) issued by any of (x) the
Syndication Agent, (y) the Administrative Agent, or (z) any Lender;

(iii) demand deposits, time deposits or certificates of deposit and other
obligations issued by any of (w) the Syndication Agent, (x) the Administrative
Agent, (y) any Lender, or (z) any other domestic or foreign commercial bank that
has stockholders equity of $100,000,000 or more on the date of acquisition;

(iv) obligations of any foreign government or obligations that possess a
guaranty of the full faith and credit of any foreign government;

(v) obligations of any United States government sponsored enterprises, federal
agencies or federal financing banks that are not otherwise authorized,
including, but not limited to, the following:

(1) United States government sponsored enterprises such as instrumentalities of
the Federal Credit System (Bank for Cooperatives, Federal Land Banks), Federal
Home Loan Banks, and Federal National Mortgage Association; and

(2) Federal agencies such as instrumentalities of the Department of Housing and
Urban Development (Federal Housing Administration, Government National Mortgage
Association), Export Import Bank, Farmers Home Administration, and Tennessee
Valley Authority;

(vi) obligations of states, counties, and municipalities of the United States;

(vii) debt obligations (other than commercial paper obligations) of domestic or
foreign corporations;

(viii) preferred stock obligations with a floating rate dividend that is reset
periodically at auction;

(ix) investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase, provided the collateral is delivered
to a bank custody account in accordance with the terms of a written repurchase
agreement with a dealer or bank; and

 

-23-



--------------------------------------------------------------------------------

(x) investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the above type and criteria for
investments otherwise set forth in this definition of Permitted Investments,
provided that investments described in clauses (i), (iv), (v), (vi), (vii),
(viii), (ix), and (x) above are restricted to obligations rated no lower than
A-3 or P-1 by Moody’s or A- or A-1 by Standard & Poor’s.

“Permitted Liens” shall mean:

(i) Liens for Taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable or the validity of
which are being contested in good faith by appropriate proceedings and as to
which appropriate reserves have been established in accordance with GAAP;

(ii) pledges, deposits or bonds made in the ordinary course of business to
secure payment of reclamation liabilities or workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, old-age pensions or other social security programs (including pledges
or deposits of cash securing Letters of Credit that secure payment of such
workmen’s compensation, unemployment insurance, old age pensions or other social
security programs);

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default (including pledges or
deposits of cash securing Letters of Credit that secure such Liens of landlords
securing obligations to make lease payments that are not yet due and payable or
in default) or, with respect to any of the foregoing, that are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been established in accordance with GAAP;

(iv) good-faith pledges or deposits made or other Liens granted in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for Hedge Agreements or the repayment of borrowed money) or leases, not in
excess of the aggregate amount due thereunder or other amounts as may be
customary, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business
(including pledges or deposits of cash securing Letters of Credit that secure
such performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder
or other amounts as may be customary, or that secure such statutory obligations,
or such surety, appeal, indemnity, performance or other similar bonds required
in the ordinary course of business;

(v) encumbrances consisting of zoning restrictions, licenses, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

-24-



--------------------------------------------------------------------------------

(vi) Liens, security interests and mortgages in favor of the Collateral Trustee
for the benefit of the Secured Parties or Liens and security interests in favor
of the Administrative Agent for the benefit of the Lenders in each case securing
(a) the Obligations including liabilities under any Specified Hedge Agreements
and (b) the Secured Debt, or Liens and security interests in favor of the
Issuing Lender for the benefit of the Lenders securing Letter of Credit
Obligations with respect to such Letters of Credit that have an expiration date
that extends beyond the Expiration Date;

(vii) any Lien existing on the date of this Agreement and described on
Schedule 1.1(P);

(viii) capital leases and Purchase Money Security Interests to the extent
permitted by Section 8.2.1(c) [Indebtedness];

(ix) any Lien securing obligations in an aggregate amount of $10,000,000 or
less, provided, however, that such Lien shall no longer be permitted if it shall
not be terminated within a period of thirty (30) days after any Responsible
Officer of any Loan Party becomes aware of the existence thereof;

(x) any Liens arising out of acquisitions:

(1) in stock or assets being acquired, that are granted to secure Indebtedness
incurred at the time of such acquisitions of such stock or assets (or within one
year thereof) to finance the acquisition of such stock or assets, provided that
no additional assets become subject to such Liens, and

(2) existing on any assets being acquired at the date of acquisition of such
assets, provided that no additional assets become subject to such Liens,

provided, however, that any Liens permitted pursuant to the foregoing clauses
(1) and (2) shall in no way secure Indebtedness that exceeds $20,000,000 in the
aggregate at any one time outstanding; and provided, further, that the Borrower
shall provide to the Administrative Agent and the Lenders no less than five
(5) days prior written notice of any such acquisition and such acquisition may
result in a redetermination of the Borrowing Base if requested by the
Administrative Agent upon the instruction of the Syndication Agent or the
Required Borrowing Base Lenders pursuant to Section 2.9(c) [Borrowing Base];

(xi) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien that is permitted by clauses (vii) or (x),
provided that such Indebtedness is not increased when so refinanced, extended,
renewed or refunded and that no additional assets become subject to such Liens
other than replacements or substitutions permitted by the agreement creating
such Lien;

(xii) Liens arising out of final judgments, awards, or orders not constituting
an Event of Default;

(xiii) Liens upon real or personal property other than the Collateral, including
any attachment of personal property or real property or other legal process
prior to

 

-25-



--------------------------------------------------------------------------------

adjudication of a dispute on the merits, (A) if the validity or amount thereof
is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed or
bonded and continue to be stayed or bonded, (B) if a final judgment is entered
and such judgment is discharged within thirty (30) days of entry, or (C) the
payment of which is covered in full (subject to customary deductible) by
insurance;

(xiv) Statutory and common law banker’s Liens and rights of setoff on bank
deposits;

(xv) precautionary filings under the UCC by a lessor with respect to personal
property leased to such Person under an operating lease;

(xvi) [Reserved];

(xvii) any leases of assets permitted by Section 8.2.7 [Disposition of Assets
(Other Than Proved Reserves) or Subsidiaries] or Section 8.2.16 [Sale of Proved
Reserves; Pooling];

(xviii) Oil and Gas Liens, in each case which are not incurred in connection
with the borrowing of money, the obtaining of advances or credit or the payment
of the deferred purchase price of property (other than trade accounts payable
arising in the ordinary course of business);

(xix) Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of decreasing or legally defeasing Indebtedness of the
Loan Parties permitted hereby so long as such decrease or defeasance is not
prohibited hereby;

(xx) option agreements and rights of first refusal granted with respect to
assets that are permitted to be disposed of pursuant to the terms of
Section 8.2.7 [Disposition of Assets (Other Than Proved Reserves) or
Subsidiaries] or Section 8.2.16 [Sale of Proved Reserves; Pooling];

(xxi) Immaterial Title Deficiencies;

(xxii) Liens securing Permitted Commodity Hedge Agreements that are in effect
immediately prior to the Closing Date and that are not Specified Hedge
Agreements; and

(xxiii) rights granted to CONSOL and its Subsidiaries under and pursuant to that
certain Master Cooperation and Safety Agreement dated August 1, 2005 among
CONSOL, the Borrower and certain other parties.

“Permitted Mortgage Liens” shall mean Liens permitted by clauses (i), (iii),
(v), (vi), (ix), (xii), (xviii), (xxi) and (xxiii) of the definition of
“Permitted Liens”.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

 

-26-



--------------------------------------------------------------------------------

“Plan” shall mean at any time an employee pension benefit plan (including a
Pension Plan) which is covered by Title IV of ERISA or is subject to the minimum
funding standards under Section 412 of the Code and either (i) is maintained by
any number of ERISA Group members for employees of any member of the ERISA Group
or (ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group.

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of the Original Closing Date, executed and delivered by each of the Loan
Parties to the Collateral Trustee for the benefit of the Secured Parties.

“Pledged Collateral” shall mean all of the property described as “Pledged
Collateral” in the Pledge Agreement.

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

“Potential Default” shall mean any event or condition which with notice or
passage of time, or both, would constitute an Event of Default.

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged to
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.

“Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.

“Prior Security Interest” shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to statutory Liens
for Taxes not yet due and payable or Purchase Money Security Interests as
permitted hereunder.

“Proved Developed Non-Producing Reserves” shall mean the Proved Reserves that
are Developed Oil and Gas Reserves that are shut-in and behind-pipe reserves and
other reserves for which production can be initiated or restored with relatively
low expenditure compared to the cost of drilling a new well.

“Proved Developed Producing Reserves” shall mean the Proved Reserves that are
Developed Oil and Gas Reserves and are expected to be recovered from completion
intervals that are open and producing at the time of determination; provided
that improved recovery Proved Reserves are considered producing only after the
improved recovery project is in operation.

“Proved Gas Collateral” shall have the meaning assigned to such term in
Section 8.1.17 [Collateral].

 

-27-



--------------------------------------------------------------------------------

“Proved Reserves” shall mean the “proved oil and gas reserves” as such term is
defined by the SEC in its standards and guidelines.

“Proved Undeveloped Reserves” shall mean the Proved Reserves that are
“undeveloped oil and gas reserves” as such term is defined by the SEC in its
standards and guidelines.

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or deferred payments by such Loan
Party for the purchase of such tangible personal property.

“Ratable Share” shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.

“Real Property” shall mean any real property interests, including, but not
limited to, surface, coal, gas and other mineral rights, interests and leases.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness; provided,
however, that “Refinance” shall not include (i) any increase in the amount of
such Indebtedness or (ii) any change in the terms or conditions of such
Indebtedness that is materially more restrictive on any Loan Party, party to
such Indebtedness. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Reimbursement Obligation” shall have the meaning specified in Section 2.10.3(b)
[Participations, Disbursements, Reimbursement].

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharge, injecting, escaping, leaching, dumping, disposing,
depositing or migration into the Environment, or into, from or through any
building or structure.

 

-28-



--------------------------------------------------------------------------------

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

“Required Borrowing Base Lenders” shall mean, at any time, Lenders having in the
aggregate Revolving Exposures and unused Revolving Credit Commitments
representing more than 66.66% of the sum of the total Revolving Exposures and
unused Revolving Credit Commitments at such time.

“Required Increasing Borrowing Base Lenders” shall mean, at any time, Lenders
having in the aggregate Revolving Exposures and unused Revolving Credit
Commitments representing no less than 95% of the sum of the total Revolving
Exposures and unused Revolving Credit Commitments at such time.

“Required Lenders” shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

“Required Share” shall have the meaning assigned to such term in Section 5.10
[Settlement Date Procedures].

“Required Title Information” shall have the meaning assigned to such term in
Section 8.1.17 [Collateral].

“Reserve Report” shall mean the most recent of the December 31 Reserve Report,
the June 30 Reserve Report, or the Alternate Reserve Report.

“Responsible Officer” shall mean each of the chief executive officer, president,
chief financial officer and treasurer of each Loan Party, or with respect to
Cardinal States Gathering Company, a Virginia general partnership, at any time
such general partnership does not have one of the foregoing officers, its
management committee representative.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Expiration Date and the date of
termination of the Revolving Credit Commitments.

“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and “Revolving Credit Commitments” shall mean
the aggregate Revolving Credit Commitments of all of the Lenders.

“Revolving Credit Loans” shall mean collectively and “Revolving Credit Loan”
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1.1 [Revolving Credit Commitments] or Section 2.10.3 [Participations,
Disbursements, Reimbursement].

 

-29-



--------------------------------------------------------------------------------

“Revolving Credit Notes” shall mean collectively and “Revolving Credit Note”
shall mean separately all the Revolving Credit Notes of the Borrower in the form
of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Credit Loans and
its Letter of Credit Obligations and Swingline Exposure at such time.

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

“SEC” means the Securities and Exchange Commission, or any Official Body
succeeding to any of its principal functions.

“Secured Debt” shall have the meaning set forth in the Collateral Trust
Agreement, as such definition may be amended from time to time.

“Secured Parties” shall mean collectively, the Collateral Trustee, the
Administrative Agent, the Lenders and any provider of a Specified Hedge
Agreement or Other Lender Provided Financial Service Product.

“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the Original Closing Date, executed and delivered by each of the
Loan Parties to the Collateral Trustee for the benefit of the Secured Parties.

“Security Documents” shall mean, collectively, the Collateral Trust Agreement,
the Security Agreement, the Pledge Agreement, the Mortgages, and each other
security document or pledge agreement delivered in accordance with applicable
local or foreign Law to grant a valid, perfected security interest in any
property as Collateral for the Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement or any other
such security document or pledge agreement to be filed with respect to the
security interests in property and fixtures created pursuant to any document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Obligations, and
amendments, supplements or joinders to the foregoing.

“Settlement Date” shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.10 [Settlement Date
Procedures].

“Significant Gathering Systems” shall mean those pipelines known generally as
Cardinal I and Cardinal II and other gathering lines of the Loan Parties that
are material to the gathering operations of the Loan Parties.

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and

 

-30-



--------------------------------------------------------------------------------

matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.

“Specified Hedge Agreement” shall mean (i) any Hedge Agreement entered into by
(a) any Loan Party and (b) any Lender or any Affiliate thereof, or any Person
that was a Lender or an Affiliate thereof when such Hedge Agreement was entered
into as counterparty, (ii) any Hedge Agreement in effect immediately prior to
the Closing Date entered into by (a) any Loan Party and (b) any Person if such
Person or its Affiliate was a Lender on the Closing Date; provided that the
designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of any Lender or Affiliate thereof that is a party thereto any
rights in connection with the management or release of any Collateral or of any
obligations of any Loan Party under any of the Loan Documents and (iii) any
Hedge Agreement in effect immediately prior to the Closing Date entered into by
(a) any Loan Party and (b) any Person that is not a Lender or Affiliate of a
Lender but only if such Person enters, or has entered, into a collateral sharing
agreement with the Collateral Trustee in form and substance acceptable to the
Administrative Agent.

“Specified Hedge or Other Financial Service Provider” shall have the meaning
assigned to such term in Section 9.2.6 [Collateral Trust Agreement].

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business.

“Statements” shall have the meaning specified in Section 6.1.9(a) [Historical
Statements].

“Subsidiary” of any Person at any time shall mean (i) any corporation or trust
of which more than 50% (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member and of
which more than 50% of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled by such Person or one or more of
such Person’s Subsidiaries.

 

-31-



--------------------------------------------------------------------------------

“Subsidiary Shares” shall have the meaning specified in Section 6.1.3
[Subsidiaries].

“Successor Agent Agreement” shall mean the Successor Agent Agreement, dated as
of the date hereof among Wilmington Trust Company, a Delaware banking
corporation, the Collateral Trustee and the Loan Parties.

“Super-Majority Lenders” shall mean, at any time, Lenders having in the
aggregate Revolving Exposures and unused Revolving Credit Commitments
representing more than 75% of the sum of the total Revolving Exposures and
unused Revolving Credit Commitments at such time.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Ratable Share of the total Swingline Exposure at such
time.

“Swing Loan Commitment” shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] in an aggregate
principal amount of up to $50,000,000.

“Swing Loan Note” shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans.

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 [Swing Loan Requests].

“Swing Loans” shall mean collectively and “Swing Loan” shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.6.3 [Making Swing Loans].

“Syndication Agent” shall mean Bank of America, N.A. and its successors and
assigns.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” shall mean $35,000,000.

“UCC Collateral” shall mean the property of the Loan Parties in which security
interests are granted under the Security Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
each applicable jurisdiction or other applicable Law entitled to all rights,
benefits and priorities provided by the Uniform Commercial Code or such Law.

“Unproved Reserves” shall mean all oil and gas interests that do not constitute
Proved Reserves.

 

-32-



--------------------------------------------------------------------------------

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Utilization Percentage” shall mean, as determined quarterly, based upon the
average daily balances of the Revolving Facility Usage for the preceding fiscal
quarter divided by the lesser of (i) the Revolving Credit Commitments or
(ii) the Borrowing Base.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
successors and assigns; (v) unless otherwise provided, reference to any
agreement, including this Agreement and any other Loan Document together with
the schedules and exhibits hereto or thereto, document or instrument, order,
declaration, understanding or other arrangement means such agreement, document,
instrument, order, declaration, understanding or other arrangement as amended,
restated, supplemented, modified, extended, renewed, refunded, superseded,
substituted for, replaced, refinanced or increased in whole or in part, from
time to time; (vi) relative to the determination of any period of time, “from”
means “from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document; and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time.

1.3 Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Historical Statements referred to in Section 6.1.9(a) [Historical
Statements]. In the event of any change after the date hereof in GAAP, and if
such change would result in the inability to determine compliance with the
financial covenants set forth in Section 8.2 [Negative Covenants] based upon the
Borrower’s regularly prepared financial

 

-33-



--------------------------------------------------------------------------------

statements by reason of the preceding sentence, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would not affect the substance
thereof, but would allow compliance therewith to be determined in accordance
with the Borrower’s financial statements at that time, provided that, until so
amended such financial covenants shall continue to be computed in accordance
with GAAP prior to such change therein.

1.4 Valuations.

Whenever this Agreement requires the determination of the monetary value of
“other consideration,” a Guaranty, “other obligations” or an Investment and the
computation method to determine such monetary value is not already addressed by
GAAP, (i) the monetary value of “other consideration” or an Investment of
tangible property shall be calculated as the fair market value of such
consideration or tangible property, (ii) the monetary value of any Guaranty at
any time of a fixed monetary obligation shall be the amount of such fixed
monetary obligation at such time, (iii) the monetary value of any Guaranty of a
fixed stream of monetary obligations at any time shall be the present value of
the remaining amounts of such stream of monetary obligations at such time
discounted at a rate equal to the Borrower’s cost of funds at such time,
(iv) the monetary value of a Guaranty of performance or of contingent
liabilities at any time shall be the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which would reasonably
be expected to become an actual or matured monetary obligation or liability of
the Person making such Guaranty determined by such Person in good faith, or
(v) the monetary value of “other obligations,” contingent or otherwise, at any
time shall be the amount which, in light of all the facts and circumstances
existing at the time, represent the amount which would reasonably be expected to
become an actual or matured monetary obligation or liability of the Person who
is obligated for such “other obligations.”

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Commitments.

2.1.1 Revolving Credit Commitments.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date; provided that after giving effect to such
Loan, (i) such Lender’s Revolving Exposure shall not exceed such Lender’s
Revolving Credit Commitment and provided further that the Revolving Exposures at
any time shall not exceed the lesser of (a) the Borrowing Base or (b) the
Revolving Credit Commitments, and (ii) the aggregate amount of Indebtedness (as
defined in the CONSOL Senior Note Indenture (2011)) under this Agreement and the
CONSOL Credit Agreement shall not exceed the Applicable Senior Notes Indenture
Cap; provided, further, that (x) at the Administrative Agent’s request, the
Borrower shall provide the Administrative Agent calculations and supporting
information reasonably satisfactory to the Administrative Agent showing
compliance with clause (ii) and (y) notwithstanding the foregoing clause (x),
the Administrative Agent shall have no obligation to request such calculation or
information or to determine compliance with clause (ii), and shall be fully
entitled to assume (without any further investigation) that each

 

-34-



--------------------------------------------------------------------------------

borrowing of Revolving Credit Loans complies with clause (ii) if the Borrower
makes a Loan Request for such borrowing. Within such limits of time and amount
and subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.1.

2.1.2 Swing Loan Commitment.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in this Section 2.1.2 [Swing Loan
Commitment]. Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
loans and repayments between Settlement Dates, PNC may, at its option,
cancelable at any time for any reason whatsoever, make swing loans (the “Swing
Loans”) to the Borrower at any time or from time to time after the date hereof
to, but not including, the Expiration Date, in an aggregate principal amount up
to but not in excess of $50,000,000 (the “Swing Loan Commitment”), provided that
the Revolving Exposures shall not at any time exceed the lesser of (a) the
Borrowing Base or (b) the Revolving Credit Commitments. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Loan Requests] in accordance with its
Ratable Share. The aggregate of each Lender’s Revolving Credit Loans outstanding
hereunder to the Borrower at any time shall never exceed its Revolving Credit
Commitment minus its Ratable Share of the Letter of Credit Obligations and the
Swingline Exposure. The obligations of each Lender hereunder are several. The
failure of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender, as consideration
for such Lender’s Revolving Credit Commitment hereunder, a nonrefundable
commitment fee (the “Commitment Fee”) equal to the Applicable Commitment Fee
Rate (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) on the average daily difference between the amount of
(a) such Lender’s Revolving Credit Commitment as the same may be constituted
from time to time and (b) such Lender’s Revolving Exposure (for purposes of this
computation, PNC’s Swing Loans shall not be deemed to be borrowed amounts under
its Revolving Credit Commitment); provided, however, that any Commitment Fee
accrued with respect to the Revolving Credit Commitment of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and

 

-35-



--------------------------------------------------------------------------------

provided further that no Commitment Fee shall accrue with respect to the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. Subject to the proviso in the directly preceding sentence,
all Commitment Fees shall be payable in arrears on each Payment Date.

2.4 Voluntary Commitment Reduction.

The Borrower shall have the right any time and from time to time, without
premium or penalty, upon three (3) Business Days’ prior written, irrevocable
notice to the Administrative Agent to permanently reduce, in whole multiples of
$5,000,000 of principal, or terminate the Revolving Credit Commitments; provided
that any such reduction or termination shall be accompanied by (a) the payment
in full of any Commitment Fee then accrued on the amount of such reduction or
termination and (b) the prepayment of the Revolving Credit Loans, together with
the full amount of interest accrued on the principal sum to be prepaid (and all
amounts referred to in Section 5.9 [Indemnity] hereof), to the extent that the
Revolving Facility Usage exceeds the Revolving Credit Commitment as so reduced
or terminated, and provided further that the Revolving Credit Commitments may
not be reduced below the Revolving Facility Usage. Each reduction of Revolving
Credit Commitments shall pro-ratably reduce the Revolving Credit Commitments of
the Lenders. From the effective date of any such reduction or termination the
obligations of Borrower to pay the Commitment Fee pursuant to Section 2.3
[Commitment Fees] shall correspondingly be reduced or cease.

2.5 Loan Requests.

2.5.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2 [Interest Periods], by delivering to the
Administrative Agent, no later than 11:00 a.m., (i) three (3) Business Days
prior to the proposed Borrowing Date with respect to the making, renewal of or
conversion to Revolving Credit Loans to which the LIBOR Rate Option applies; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a “Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify or certify, as applicable (i) the proposed
Borrowing Date; (ii) the aggregate amount of the proposed Loans comprising each
Borrowing Tranche, which amount shall be in (x) an integral multiple of
$1,000,000 and not less than $5,000,000 for each Borrowing Tranche under the
LIBOR Rate Option and (y) an integral multiple of $50,000 and not less than the
lesser of $500,000 or the maximum amount available for Borrowing Tranches to
which the Base Rate Option applies; (iii) whether the LIBOR Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing

 

-36-



--------------------------------------------------------------------------------

Tranche; and (iv) in the case of a Borrowing Tranche to which the LIBOR Rate
Option applies, an appropriate Interest Period for the Loans comprising such
Borrowing Tranche.

2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC to make Swing Loans by delivery to PNC not later
than 2:00 p.m. on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a “Swing Loan Request”), it being understood that PNC may rely on the authority
of any individual making such a telephonic request without the necessity of
receipt of such written confirmation. Each Swing Loan Request shall be
irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $50,000 and
shall be not less than $100,000.

2.6 Making Revolving Credit Loans and Swing Loans.

2.6.1 Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Revolving Credit Loan Requests], notify the Lenders
of its receipt of such Loan Request specifying: (i) the proposed Borrowing Date
and the time and method of disbursement of the Revolving Credit Loans requested
thereby; (ii) the amount and type of each such Revolving Credit Loan and the
applicable Interest Period (if any); and (iii) each Lender’s Ratable Share as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m. on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions of the Administrative
Agent].

2.6.2 Presumptions of the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to 1:00 p.m. on the proposed date of any Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is

 

-37-



--------------------------------------------------------------------------------

made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

2.6.3 Making Swing Loans.

So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of a
Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund such
Swing Loan to the Borrower in U.S. Dollars and immediately available funds at
the Principal Office prior to 3:00 p.m. on the Borrowing Date.

2.6.4 Repayment of Loans.

The Borrower shall repay all Loans together with all outstanding interest
thereon on the Expiration Date.

2.7 Revolving Credit Notes and Swing Loan Note.

2.7.1 Revolving Credit Note.

If requested by any Lender, the obligation of the Borrower to repay the
aggregate unpaid principal amount of the Revolving Credit Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a Revolving
Credit Note payable to the order of such Lender in a face amount equal to the
Revolving Credit Commitment of such Lender. The Revolving Credit Loans shall
mature, and the Borrower unconditionally agrees to pay in full the unpaid
principal amount and all amounts outstanding and unpaid in respect of the
Revolving Credit Loans to the Administrative Agent for the account of each
Lender on the Expiration Date.

2.7.2 Swing Loan Note.

The obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC together with interest thereon shall be evidenced by a
Swing Loan Note payable to the order of PNC in a face amount equal to the Swing
Loan Commitment.

2.8 Use of Proceeds.

The proceeds of the Revolving Credit Loans shall be used (a) to refinance all
amounts outstanding under the Existing Credit Agreement and (b) for general
corporate purposes of the Loan Parties, including, without limitation,
transaction fees and expenses, Letters of Credit, working capital, for
acquisition, exploration and development of Hydrocarbon Interests, and capital
expenditures of the Loan Parties and in accordance with Section 8.1.11 [Use of
Proceeds].

 

-38-



--------------------------------------------------------------------------------

2.9 Borrowing Base.

(a) During the period from the Closing Date to the date of the initial
determination of the Borrowing Base pursuant to the provisions of this
Section 2.9, the Loan Parties, the Administrative Agent, the Syndication Agent
and the Lenders agree that the initial amount of the Borrowing Base shall be One
Billion Five Hundred Million Dollars ($1,500,000,000).

(b) Upon each delivery of a Reserve Report pursuant to Section 8.3.10, together
with such engineering and other data from the Borrower as is customarily
provided, the Syndication Agent shall, within a reasonable period of time, make
a good faith determination of the proposed Borrowing Base, and promptly
thereafter the Administrative Agent will propose by notice in writing to the
Lenders such Borrowing Base for acceptance by (i) the Required Borrowing Base
Lenders with respect to any reaffirmations or reductions in the Borrowing Base
and (ii) the Required Increasing Borrowing Base Lenders with respect to any
increases in the Borrowing Base. If such Borrowing Base, as proposed by the
Administrative Agent is accepted by the Applicable Borrowing Base Lenders, then
such accepted Borrowing Base shall be communicated by the Administrative Agent
to the Borrower on or before 30 days following the date of delivery of such
Reserve Report (the “Applicable Date”); provided that if such proposed Borrowing
Base is not approved by the Applicable Borrowing Base Lenders prior to the
Applicable Date, then the Applicable Borrowing Base Lenders will establish and
agree to a Borrowing Base established using criteria agreed upon by the
Applicable Borrowing Base Lenders, and such amount will be communicated to the
Borrower, within 30 days following the Applicable Date. Any Lender that shall
fail to reject the proposed Borrowing Base within fifteen (15) days of notice of
the proposed Borrowing Base shall be deemed to have approved the proposed amount
of such Borrowing Base. The new Borrowing Base shall become effective as of the
date that the Borrower receives notification from the Administrative Agent of
the new Borrowing Base, and until that time, the old Borrowing Base shall
continue to be in effect. The Borrowing Base, as determined and established
pursuant to this Section 2.9 shall be subject, at all times, to the
redetermination or adjustment of the then effective Borrowing Base as a result
of a redetermination of the Borrowing Base pursuant to Section 2.9(c) or 2.9(d)
or an adjustment of the Borrowing Base pursuant to Section 8.2.16(e) [Sale of
Proved Reserves; Pooling].

(c) Not more than once in any fiscal year, and, in addition, at any time upon
notice from the Borrower of a proposed acquisition which would result in any
Permitted Acquisition Lien, the Administrative Agent upon the instruction of the
Syndication Agent or the Required Borrowing Base Lenders (or the Administrative
Agent without such instruction), may request from the Borrower an Alternate
Reserve Report for the purpose of redetermining the Borrowing Base, and the
Borrower shall have the right to request a redetermination of the Borrowing Base
one time between the delivery of Reserve Reports by sending a written notice to
the Administrative Agent of such request along with an Alternate Reserve
Report. In connection with any redetermination of the Borrowing Base related to
a delivery of an Alternate Reserve Report, the Syndication Agent shall make a
good faith determination, in a reasonably prompt manner, of a new Borrowing
Base, and the Administrative Agent shall propose by notice in writing, in a
reasonably prompt manner, such new Borrowing Base to the Lenders, and the
Applicable Borrowing Base Lenders shall agree to review in a reasonably prompt
manner, and (if acceptable) approve a new Borrowing Base, which shall become
effective upon receipt by the Borrower of notice of such new Borrowing Base. Any
Lender that shall fail to reject the proposed Borrowing

 

-39-



--------------------------------------------------------------------------------

Base within fifteen (15) days of notice of the proposed Borrowing Base shall be
deemed to have approved the proposed amount of such Borrowing Base. In
connection with any such redetermination of the Borrowing Base, the Borrower
shall deliver promptly upon the request of the Administrative Agent an Alternate
Reserve Report to the Administrative Agent; provided that the Borrower’s failure
to deliver such Alternate Reserve Report shall not preclude or impact the making
of such redetermination of the Borrowing Base by the Administrative Agent or the
approval of such Borrowing Base by the Applicable Borrowing Base Lenders.

(d) At the request of the Administrative Agent, the Syndication Agent or the
Required Borrowing Base Lenders, in their sole discretion, the Borrowing Base
shall be adjusted in conformity with Section 2.9(c) contemporaneously with
(i) the sale, transfer, lease, contribution or other conveyance in one or more
transactions after the date of the latest redetermination or adjustment of the
Borrowing Base pursuant to this Agreement by any Loan Party to one or more
Persons (other than another Loan Party), of Proved Reserves with an aggregate
value exceeding 5% of the Borrowing Base then in effect (whether directly or
indirectly by means of the sale of equity interests in a Loan Party or
otherwise) pursuant to Section 8.2.16(e) [Sale of Proved Reserves; Pooling] and
(ii) the early monetization or early termination of any Hedge Agreements relied
on by the Administrative Agent, the Syndication Agent and the Lenders in
determining the Borrowing Base that has an economic value exceeding five percent
(5%) of the Borrowing Base then in effect.

(e) The Borrowing Base shall represent the good faith determination by the
Administrative Agent and the Syndication Agent, of the loan value of the
Borrowing Base Properties based upon, among other things, information contained
in the Reserve Report and in accordance with the applicable definitions and
provisions herein contained, the Syndication Agent’s standard policies regarding
energy lending, industry lending practices, and consideration for the nature of
the facilities established hereunder. The Borrower acknowledges that the
determination of the Borrowing Base contains an equity cushion (market value in
excess of the value of all Indebtedness of the Loan Parties), which is
acknowledged by the Borrower to be essential for the adequate protection of the
Administrative Agent and the Lenders.

2.10 Letter of Credit Subfacility.

2.10.1 Issuance of Letters of Credit.

(a) On the Closing Date, the outstanding Letters of Credit previously issued by
PNC as an “Issuing Lender” under the Existing Credit Agreement that are set
forth on Schedule 2.9 (the “Existing Letters of Credit”) will automatically,
without any action on the part of any Person, be deemed to be Letters of Credit
issued hereunder for the account of the Borrower for all purposes of this
Agreement and the other Loan Documents. In addition, subject to the terms and
conditions of this Agreement, Borrower may request the issuance of a letter of
credit (each a “Letter of Credit”) on behalf of itself or another Loan Party or
any Affiliate thereof by delivering or having such other Loan Party or such
Affiliate deliver to the Issuing Lender (with a copy to the Administrative
Agent) a completed application and agreement for letters of credit and other
Issuer Documents in such form as the Issuing Lender may specify from time to
time by no later than 11:00 a.m. at least three (3) Business Days, or such
shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. The Borrower shall be a

 

-40-



--------------------------------------------------------------------------------

co-applicant and a co-obligor with respect to each Letter of Credit issued for
the account of any other Loan Party or such Affiliate, in which case each of the
co-applicants and co-obligors will have joint and several liability with respect
to any such Letter of Credit. The Issuing Lender and the Lenders shall be
permitted to seek reimbursement of any LC Disbursement directly from the
Borrower and shall have no obligation to pursue any action against any
co-applicant. Letters of Credit may be issued in the form of a Standby Letter of
Credit or a Commercial Letter of Credit. Letters of Credit shall only be issued
in U.S. Dollars. For the avoidance of doubt, the Loan Parties acknowledge that
each Letter of Credit issued for the account of Persons other than the Loan
Parties (even though the Borrower is a co-applicant thereon) shall constitute an
Investment and Guaranty, without duplication, and shall be subject to the
limitations set forth herein.

(b) The Borrower may make a request for the issuance of Letters of Credit at any
time and from time to time during the Revolving Availability Period. If desired
by the Borrower, subject to the terms hereof (including Revolving Facility Usage
and the amount of the Borrowing Base), the Borrower may request that Letters of
Credit be issued for the full amount of the Revolving Credit Commitments in
effect from time to time. Subject to the terms and conditions hereof and in
reliance on the agreements of the other Lenders set forth in this Section 2.10,
the Issuing Lender or any of the Issuing Lender’s Affiliates will issue, amend,
extend or renew a Letter of Credit; provided that after giving effect to such
issuance, amendment, extension or renewal:

(i) each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) the date twenty-four (24) months from the date of issuance;
provided that any such Letter of Credit may automatically renew if such Letter
of Credit has an automatic renewal feature set forth in the terms thereof,
unless the Issuing Lender or Issuing Lender’s Affiliates give notice of
non-renewal of such Letter of Credit, or (B) a date that is ten (10) Business
Days prior to the Expiration Date; provided that any Letter of Credit scheduled
to expire after the Expiration Date is subject to the requirements in
Section 2.10.10 [Cash Collateral Prior to the Expiration Date]; and

(ii) the Letter of Credit Obligations shall not exceed an amount equal to
(a) the lesser of the total Revolving Credit Commitments or the Borrowing Base,
minus (b) the Loans.

Notwithstanding the foregoing, the Issuing Lender shall not be required to issue
any Letter of Credit if a default of any Lender’s obligations to fund under
Section 2.10.3(b)(i) [Participations, Disbursements, Reimbursement] exists or
any Lender is at such time a Defaulting Lender hereunder, unless the Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Issuer Documents relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Issuing Lender shall not amend any Letter of Credit if the Issuing Lender would
not be permitted at such time to issue such Letter of Credit in the amended form
under the terms hereof.

 

-41-



--------------------------------------------------------------------------------

2.10.2 Letter of Credit Fees.

(a) Letter of Credit Fees. With respect to each Letter of Credit, the Borrower
shall pay to the Administrative Agent for the ratable account (determined based
upon Ratable Share) of the Lenders a fee (the “Letter of Credit Fee”) equal to
the Applicable Letter of Credit Fee Rate, per annum, then in effect (computed on
the basis of a year of 360 days and actual days elapsed) on the aggregate daily
amount available to be drawn under the Letters of Credit (if any Letters of
Credit shall increase in amount automatically in the future, such amount
available to be drawn shall currently give effect to any such future increase),
payable in arrears on each Payment Date.

(b) Fronting Fees. In addition, the Borrower shall pay to the Issuing Lender for
its own account a fronting fee equal to 0.125% per annum (computed on the basis
of a year of 360 days and actual days elapsed), which fees shall be computed on
the daily average amount available to be drawn under Letters of Credit
outstanding (if any Letters of Credit shall increase in amount automatically in
the future, such amount available to be drawn shall currently give effect to any
such future increase), and shall be payable in arrears on each Payment Date.

(c) Customary Fees and Expenses. The Borrower shall also pay to the
Administrative Agent for the Issuing Lender’s sole account the Issuing Lender’s
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit, as the Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, extension,
renewal, amendment, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit. For each Commercial Letter
of Credit, the Borrower shall pay to the Issuing Lender for its own account, a
negotiation fee of 0.25% of each draw on the Letter of Credit, payable at the
time of the drawing.

2.10.3 Participations, Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit (including the
Existing Letters of Credit) and, without duplication, each drawing thereunder in
an amount equal to such Lender’s Ratable Share of the maximum amount available
to be drawn under such Letter of Credit and the amount of such drawing,
respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Lender shall promptly notify the
Administrative Agent and the Borrower, provided that any failure of the Issuing
Lender to promptly notify the Borrower shall not release the Borrower from its
Reimbursement Obligation. The Borrower shall reimburse the Issuing Lender in
immediately available funds, in an amount equal to the amount so paid by the
Issuing Lender (such obligation to reimburse the Issuing Lender shall sometimes
be referred to as a “Reimbursement Obligation”). Each Reimbursement Obligation
shall be received by the Issuing Lender prior to 12:00 noon on the date that an
amount is paid by the Issuing Lender under any Letter of Credit (each such date,
a “Drawing Date”), unless the Borrower was not provided with notice of a Letter
of Credit drawing prior to such time (in which case, the Reimbursement
Obligation shall be paid promptly upon notice from the Issuing Lender).

 

-42-



--------------------------------------------------------------------------------

In the event the Borrower (or any other account party) fails to reimburse the
Issuing Lender for the full amount of any drawing under any Letter of Credit by
12:00 noon on the Drawing Date:

(i) with respect to a failure to reimburse any amount drawn under a Letter of
Credit, the Issuing Lender will promptly notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Ratable Share thereof. The Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date with respect to such Letter of Credit, subject
to the conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other
than any notice requirements. Any notice given by the Administrative Agent
pursuant to this Section 2.10.3(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. Each Lender shall
upon any notice pursuant to this Section 2.10.3(b) make available to the
Administrative Agent for the account of the Issuing Lender an amount in
immediately available funds equal to its Ratable Share of the amount of the
drawing, whereupon the participating Lenders shall (subject to
Section 2.10.3(b)(ii)) each be deemed to have made a Revolving Credit Loan under
the Base Rate Option to the Borrower in that amount and the Reimbursement
Obligation shall be deemed fulfilled. If any Lender so notified fails to make
available to the Administrative Agent for the account of the Administrative
Agent the amount of such Lender’s Ratable Share of such amount by no later than
2:00 p.m. on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Loans under the Base
Rate Option on and after the fourth day following the Drawing Date. The
Administrative Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of the Administrative Agent to give any such notice on the
Drawing Date or in sufficient time to enable any Lender to effect such payment
on such date shall not relieve such Lender from its obligation under this
subparagraph (i).

(ii) with respect to any unreimbursed drawing under a Letter of Credit that is
not converted into Revolving Credit Loans under the Base Rate Option to the
Borrower in whole or in part as contemplated by Section 2.10.3(b)(i), because of
the Borrower’s failure to satisfy the conditions set forth in Section 7.2 [Each
Loan or Letter of Credit] other than any notice requirements or for any other
reason, the Borrower shall be deemed to have incurred from the Administrative
Agent a borrowing (each a “Letter of Credit Borrowing”) in the amount of such
drawing and the Reimbursement Obligation shall be deemed fulfilled. Such Letter
of Credit Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Lender’s payment to the Administrative
Agent pursuant to this Section 2.10.3(b) shall be paid to the Issuing Lender and
shall be deemed to be a payment in respect of its participation in such Letter
of Credit Borrowing and shall constitute a “Participation Advance” from such
Lender in satisfaction of its participation obligation under this clause (ii).

 

-43-



--------------------------------------------------------------------------------

2.10.4 Repayment of Participation Advances.

(a) Upon receipt by the Administrative Agent for its account of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Administrative Agent under a Letter of Credit with respect to which any
Lender has made a Participation Advance to the Administrative Agent, or (ii) in
payment of interest on such a payment made by the Administrative Agent under
such a Letter of Credit, the Administrative Agent will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain the amount of the Ratable Share of such funds of any Lender that did not
make a Participation Advance in respect of such payment by the Administrative
Agent.

(b) If the Issuing Lender or the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of the payments made by
any Loan Party to the Administrative Agent pursuant to Section 2.10.4(a) in
reimbursement of a payment made under the Letter of Credit or interest or fee
thereon, each Lender shall, on demand of the Administrative Agent or the Issuing
Lender, forthwith return to the Administrative Agent or the Issuing Lender the
amount of its Ratable Share of any amounts so returned by the Administrative
Agent or the Issuing Lender plus interest thereon from the date such demand is
made to the date such amounts are returned by such Lender to the Administrative
Agent or the Issuing Lender, as the case may be, at a rate per annum equal to
the Federal Funds Effective Rate in effect from time to time.

2.10.5 Documentation.

Each Loan Party agrees to be bound by the terms of the Issuing Lender’s Issuer
Documents and written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between Issuer Documents and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.10.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

2.10.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement with respect to
Letters of Credit and the Obligations of the Borrower to reimburse the Issuing
Lender upon a draw under a Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.10 under all circumstances, including the following
circumstances:

 

-44-



--------------------------------------------------------------------------------

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever;

(ii) with respect to Letters of Credit, the failure of any Loan Party or any
other Person to comply, in connection with a Letter of Credit Borrowing, with
the conditions set forth in Section 2.1 [Commitments], Section 2.5 [Loan
Requests], Section 2.6 [Making Revolving Credit Loans and Swing Loans] or
Section 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in this
Agreement for the making of a Revolving Credit Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under
Section 2.10.3 [Participations, Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person or,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Loan Party or Subsidiaries of a Loan Party and the beneficiary for which any
Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of the Issuing Lender’s Affiliates has been notified thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of the Issuing Lender’s
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless the Issuing Lender has received written notice from such Loan
Party of such failure within three (3) Business Days after the Issuing Lender
shall have furnished such Loan Party a copy of

 

-45-



--------------------------------------------------------------------------------

such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice and such Letter of Credit has been
returned to such Issuing Lender for reissuance;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.10.8 Indemnity.

In addition to amounts payable as provided in Section 11.3.2 [Indemnification by
the Borrower], the Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender, in its capacity as issuer of a Letter of Credit,
and any of Issuing Lender’s Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, Taxes as provided
for pursuant to Section 5.8 [Taxes], penalties, interest, judgments, losses,
costs, charges and expenses (including reasonable out-of-pocket fees, expenses
and disbursements of counsel), which the Issuing Lender or any of the Issuing
Lender’s Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Issuing Lender as
determined by a final judgment of a court of competent jurisdiction or (B) the
wrongful dishonor by such Issuing Lender or any of such Issuing Lender’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, or any present or future de jure or de facto government or
governmental authority.

2.10.9 Liability for Acts and Omissions.

As between any Loan Party and the Issuing Lender, or the Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document

 

-46-



--------------------------------------------------------------------------------

(including all sight drafts, certificates and all other instruments) submitted
by any party in connection with any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the Issuing Lender or the Issuing Lender’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or the Issuing Lender’s
Affiliates, as applicable, including any acts of any Official Body, and none of
the above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender’s or the Issuing Lender’s Affiliates rights or powers hereunder. Nothing
in the preceding sentence shall relieve the Issuing Lender from liability for
(a) the Issuing Lender’s gross negligence or willful misconduct in connection
with actions or omissions described in clauses (i) through (viii) of such
sentence or (b) with respect to any damages suffered by any Loan Party that such
Loan Party proves were caused by the Issuing Lender’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In no event shall the Issuing Lender or the Issuing
Lender’s Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s

 

-47-



--------------------------------------------------------------------------------

request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and honor any drawing in
connection with any Letter of Credit that is the subject to such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit. In
furtherance and extension and not in limitation of the specific provisions set
forth above, any action taken or omitted by the Issuing Lender or the Issuing
Lender’s Affiliates under or in connection with the Letters of Credit issued by
it, the Issuer Documents or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put the Issuing Lender or the
Issuing Lender’s Affiliates under any resulting liability to the Borrower or any
Lender, unless such action taken or omitted is found in a final and
nonappealable judgment by a court of competent jurisdiction to have constituted
gross negligence or willful misconduct.

2.10.10 Cash Collateral Prior to the Expiration Date.

If any Letter of Credit is outstanding and such Letter of Credit (as it may have
previously been extended) will have an expiration date which is after the
Expiration Date, then the Borrower shall, on or before the issuance, extension
or renewal of such Letter of Credit, deposit and pledge Cash Collateral for each
such Letter of Credit in an amount equal to 105% of the face value of such
outstanding Letter of Credit plus the amount of fees that would be due under
such Letter of Credit through the expiry date of such Letter of Credit. Such
Cash Collateral shall be deposited pursuant to documentation reasonably
satisfactory to the Administrative Agent, the Issuing Lender and the Borrower
and shall be maintained in blocked deposit accounts at the Issuing Lender. The
Borrower hereby grants to the Issuing Lender a security interest in all Cash
Collateral pledged to the Issuing Lender pursuant to this Section 2.10.10 or
otherwise under this Agreement. The Cash Collateral related to a particular
Letter of Credit shall be released by the Issuing Lender upon termination or
expiration of such Letter of Credit and the reimbursement by the Loan Parties of
all amounts drawn thereon and the payment in full of all fees accrued thereon
through the date of such expiration or termination. After the Expiration Date,
the Borrower shall pay any and all fees associated with any such Letter of
Credit with an expiration date that extends beyond the Expiration Date directly
to the Issuing Lender.

2.11 Borrowings to Repay Swing Loans.

PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Commitment minus its
Ratable Share of the Letter of Credit Obligations and Swing Loans. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision. The Administrative Agent on behalf of
PNC shall provide notice to the Lenders (which may be telephonic or written
notice by letter, facsimile or telex) no later than 11:00 a.m. on any Business
Day that such Revolving Credit Loans are to be made under this Section 2.11 and
of the apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5 or Section 7.2 are then

 

-48-



--------------------------------------------------------------------------------

satisfied) to the Administrative Agent on behalf of PNC, no later than 3:00 p.m.
on the Settlement Date.

2.12 Increase in Revolving Credit Commitments.

(i) Increasing Lenders and New Lenders. On or after the Closing Date, the
Borrower may, up to two times prior to the Expiration Date, request that (1) the
current Lenders (each a “Current Lender”) increase their Revolving Credit
Commitments (any Current Lender which elects to increase its Revolving Credit
Commitment shall be referred to as an “Increasing Lender”) and/or (2) one or
more new lenders (each a “New Lender”) join this Agreement and provide a
Revolving Credit Commitment hereunder, subject to the following terms and
conditions:

(A) No Obligation to Increase. No Current Lender shall be obligated to increase
its Revolving Credit Commitment, and any increase in the Revolving Credit
Commitment of any Current Lender shall be in the sole discretion of such Current
Lender;

(B) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase and after giving effect to such increase;

(C) Increase in and Aggregate Amount of Revolving Credit Commitments. The amount
of the increase in Revolving Credit Commitments is at least $100,000,000. The
increases in the Revolving Credit Commitments made from time to time pursuant to
this Section 2.12 shall not exceed $250,000,000 in the aggregate without the
consent of all Lenders; provided that no such increase shall cause the aggregate
amount of Revolving Credit Commitments to exceed the Borrowing Base;

(D) Resolutions; Opinion; Mortgage Amendments. The Loan Parties shall deliver to
the Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, (2) an opinion of counsel, which at Borrower’s
option, may be in-house counsel, addressed to the Administrative Agent and the
Lenders addressing the authorization, execution and enforceability of the Loan
Documents executed in connection with such increase in the Revolving Credit
Commitments, and (3) amendments to the Mortgages executed and delivered by the
applicable Loan Parties to the Collateral Trustee for the benefit of the Secured
Parties to reflect the increase in Revolving Credit Commitments, in form and
substance reasonably satisfactory to the Administrative Agent. The Loan Parties
shall cause the amendments described in clause (3) to be properly recorded
and/or filed in the applicable filing or recording offices. Notwithstanding the
preceding, with respect to each Mortgage existing as of the effective date of
such increase, if there shall be delivered to the Administrative Agent, for the
benefit of the Secured Parties, a written opinion of local counsel in the
jurisdiction in which Real Property subject to such Mortgage is located
substantially to the effect that no documents, instruments, filings recordings,
re-recordings, re-filings or other actions, including the payment of any
mortgage recording

 

-49-



--------------------------------------------------------------------------------

taxes or similar taxes, are required under applicable Law in order to maintain
the continued enforceability, validity or priority of the Lien created by such
Mortgage as security for the Obligations, for the benefit of the Secured
Parties, mortgage amendments with respect to Mortgages for Real Property located
in such jurisdiction will not be required;

(E) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
that requests a Revolving Credit Note a replacement Revolving Credit Note
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be terminated and shall be returned to
the Borrower as soon as practicable), and (2) to each New Lender that requests a
Revolving Credit Note, a Revolving Credit Note reflecting the amount of such New
Lender’s Revolving Credit Commitment;

(F) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent, PNC as Issuing Lender and each other Issuing Lender
with outstanding Letters of Credit, such approval not to be unreasonably
withheld or delayed;

(G) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent before the effective date of such
increase; and

(H) New Lender Joinder. Each New Lender shall execute a New Lender Joinder
pursuant to which such New Lender shall join and become a party to this
Agreement and the other Loan Documents with a Revolving Credit Commitment in the
amount set forth in such New Lender Joinder.

(ii) Syndication. In the event that the Borrower elects to request an increase
of the Revolving Credit Commitments, the Borrower and the Administrative Agent
agree to mutually develop a syndication strategy, including timelines for
commitments.

(iii) Treatment of Outstanding Loans and Letters of Credit.

(A) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall (a) repay the Revolving Credit Loans
then outstanding to each of the Current Lenders to the extent necessary so that
after giving effect to the increase in the Revolving Credit Commitments each
Current Lender will have its Ratable Share of the outstanding Revolving Credit
Loans, subject to the Borrower’s indemnity obligations under Section 5.9
[Indemnity] and (b) borrow Revolving Credit Loans from Increasing Lenders and
New Lenders to the extent necessary so that after giving effect to the increase
in the Revolving Credit Commitments, each such Lender will have its Ratable
Share of the outstanding Revolving Credit Loans. To facilitate the foregoing,
the Borrower may, subject to its compliance with the other terms of this
Agreement, borrow new Loans on the effective date of such increase. The
Administrative Agent is hereby authorized to update Schedule 1.1(B) to reflect
the increase in Revolving Credit Commitments.

 

-50-



--------------------------------------------------------------------------------

(ii) (B) Outstanding Letters of Credit; Repayment of Outstanding Loans;
Borrowing of New Loans. On the effective date of such increase, (a) each Current
Lender shall be deemed to have sold its existing participation in each then
outstanding Letter of Credit and purchased a participation in each then
outstanding Letter of Credit equal to its Ratable Share of such Letters of
Credit, and (b) each New Lender will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit. All fees shall accrue and be paid on the Letters of Credit
based upon each Lender’s participation therein over the relevant period of time.
To the extent necessary to enable each of the Current Lenders and the New
Lenders to own a Ratable Share of the Participation Advances after any increase
in the Revolving Credit Commitments, (a) the Current Lenders will sell a portion
of its Participation Advances, and (b) the New Lenders and the Increasing
Lenders will acquire Participation Advances (and will pay to the Administrative
Agent, for the account of each selling Lender, in immediately available funds,
an amount) equal to its Ratable Share of all outstanding Participation Advances.
All fees and interest on Participation Advances shall be allocated based upon
each Lender’s ownership therein from time to time.

3. RESERVED

4. INTEREST RATES

4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrower may not request,
convert to, or renew the LIBOR Rate Option for any Loans and the Required
Lenders may demand that all existing Borrowing Tranches bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrower to pay any indemnity under Section 5.9
[Indemnity] in connection with such conversion. If at any time the designated
rate applicable to any Loan made by any Lender exceeds such Lender’s highest
lawful rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate.

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(a) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days

 

-51-



--------------------------------------------------------------------------------

elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(b) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2 Rate Quotations.

The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:

4.2.1 Amount of Borrowing Tranche.

Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of $1,000,000 and not less than $5,000,000; and

4.2.2 Renewals.

In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and upon
written demand by the Required Lenders to the Administrative Agent:

 

-52-



--------------------------------------------------------------------------------

4.3.1 Letter of Credit Fees, Interest Rate.

The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.10.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum;

4.3.2 Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional two percent (2.0%) per annum from the time
such Obligation becomes due and payable and until it is paid in full; and

4.3.3 Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Administrative Agent.

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

 

-53-



--------------------------------------------------------------------------------

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.9 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option, commencing upon
the last day of the existing Interest Period.

 

-54-



--------------------------------------------------------------------------------

5. PAYMENTS

5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 1:00 p.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 1:00 p.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an “account stated.”

5.2 Pro Rata Treatment of Lenders.

Each borrowing shall be allocated to each Lender according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for the
Administrative Agent’s Fee and the fees payable to the Issuing Lender pursuant
to Section 2.10.2 [Letter of Credit Fees]) or amounts due from the Borrower
hereunder to the Lenders with respect to the Revolving Credit Commitments and
the Loans, shall (except as otherwise may be provided with respect to a
Defaulting Lender and except as provided in Section 4.4.3 [Administrative
Agent’s and Lender’s Rights] in the case of an event specified in Section 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.6.2 [Replacement of a Lender] or Section 5.7 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due to such Lender as set forth in
this Agreement. Notwithstanding any of the foregoing, each borrowing or payment
or prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.11 [Borrowings to Repay Swing Loans].

5.3 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other

 

-55-



--------------------------------------------------------------------------------

obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its Ratable Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Any Lender that fails at any time to comply with the provisions of this
Section 5.3 shall be deemed a Defaulting Lender until such time as it performs
its obligations hereunder and is not otherwise a Defaulting Lender for any other
reason. A Defaulting Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of or relating to
outstanding Loans, Letters of Credit, interest, fees or otherwise, to the
remaining non-defaulting Lenders for application to, and reduction of, their
respective Ratable Share of all outstanding Loans and other unpaid Obligations
of any of the Loan Parties. The Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective Ratable Share of all outstanding Loans and
other unpaid Obligations of any of the Loan Parties to which such Lenders are
entitled until, as a result of application of the assigned payments to all
outstanding Loans and other unpaid Obligations of any of the Loan Parties to the
non-defaulting Lenders, the Lenders’ respective Ratable Share of all outstanding
Loans and unpaid Obligations have returned to those in effect immediately prior
to such violation of this Section 5.3.

5.4 Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the

 

-56-



--------------------------------------------------------------------------------

Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

5.5 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on each date that falls every three (3) Months after the beginning of such
Interest Period. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).

5.6 Prepayments.

5.6.1 Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.7 [Increased Costs]
and Section 5.9 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans to which the LIBOR Rate Option applies or no later
than 11:00 a.m. on the date of prepayment of Swing Loans and Revolving Credit
Loans to which the Base Rate Option applies, setting forth the following
information:

(i) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(ii) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(iii) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(iv) the total principal amount of such prepayment, which shall not be less than
the lesser of (x) the aggregate principal amount of all outstanding Loans or
(y) $100,000 for any Swing Loan or $1,000,000 for any Revolving Credit Loan.

 

-57-



--------------------------------------------------------------------------------

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied (i) first to Swing Loans
and then to Revolving Credit Loans; and (ii) after giving effect to the
allocations in clause (i) above first to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrower’s obligation to indemnify the Lenders
under Section 5.9 [Indemnity].

5.6.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.7 [Increased
Costs], or requires the Borrower to pay any additional amount to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.8 [Taxes],
(iii) is a Defaulting Lender, or (iv) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its election, upon notice to such Lender and the Administrative
Agent, either:

(i) prepay the Loans and Participation Advances of such Lender in whole,
together with all interest accrued thereon and any accrued fees and all other
amounts payable to such Lender hereunder and under the other Loan Documents
(including any amounts under Section 5.9 [Indemnity]), and terminate such
Lender’s Commitment; or

(ii) at its sole expense, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(A) the Borrower or such assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 11.8 [Successors and Assigns];

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 5.7.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.8 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

 

-58-



--------------------------------------------------------------------------------

(D) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 5.6.2, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption Agreement to
evidence the assignment and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption Agreement; provided that the failure of any such
Lender to execute an Assignment and Assumption Agreement shall not render such
assignment invalid, and such assignment shall be recorded in the register if all
other requirements of such assignments have been satisfied.

5.6.3 Mitigation Obligation.

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], Section 5.7.1 [Increased Costs
Generally] or Section 5.8 [Taxes] with respect to such Lender, it will if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 5.6.3 shall affect or postpone any of the Obligations of the Borrower or
any other Loan Party or the rights of the Administrative Agent or any Lender
provided in this Agreement.

5.6.4 Mandatory Prepayments.

(a) If at any time the Revolving Facility Usage exceeds the Borrowing Base, the
Borrower shall take one or more of the actions required by Section 5.11
[Borrowing Base Deficiency], which may include making mandatory prepayments of
the Revolving Credit Loans.

(b) If at any time the Revolving Facility Usage is in excess of the Revolving
Credit Commitments (as used in this Section 5.6.4(b), a “deficiency”), the
Borrower shall immediately make a principal payment on the Loans sufficient to
cause the principal balance of the Loans then outstanding to be equal to or less
than the Revolving Credit Commitments then in effect. If a deficiency cannot be
eliminated pursuant to this Section 5.6.4(b) by prepayment of the Revolving
Credit Loans as a result of outstanding Letter of Credit Obligations, the
Borrower shall also deposit cash collateral with the Administrative Agent, to be
held by the Administrative Agent to secure such outstanding Letter of Credit
Obligations.

(c) All prepayments required pursuant to this Section 5.6.4 shall first be
applied among the Interest Rate Options to the principal amount of the Loans
subject to the Base Rate Option, then to Loans subject to a LIBOR Rate Option.
In accordance with Section 5.9 [Indemnity], the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

 

-59-



--------------------------------------------------------------------------------

5.7 Increased Costs.

5.7.1 Increased Costs Generally.

If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(b) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.8 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or

(c) impose on any Lender, the Issuing Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or any Loan under the
LIBOR Rate Option made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

5.7.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s or
the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional

 

-60-



--------------------------------------------------------------------------------

amount or amounts as will compensate such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered.

5.7.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.7.1 [Increased Costs
Generally] or Section 5.7.2 [Capital Requirements] and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

5.7.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 5.7 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section 5.7 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Lender, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

5.8 Taxes.

5.8.1 Payments Free of Taxes.

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.8) the Administrative Agent, Lender or Issuing Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Official Body in accordance with applicable Law.

5.8.2 Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 5.8.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

 

-61-



--------------------------------------------------------------------------------

5.8.3 Indemnification by the Borrower.

The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.8) paid by the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

5.8.4 Evidence of Payments.

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to an Official Body, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

5.8.5 Status of Lenders; Refunds.

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the United States Income
Tax Regulations. Further, the Administrative Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Lender or assignee or participant of a Lender for the amount of
any tax it deducts and withholds in accordance with regulations under § 1441 of
the Internal Revenue Code. In addition, any Lender, if requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the

 

-62-



--------------------------------------------------------------------------------

Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(a) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(b) two (2) duly completed valid originals of IRS Form W-8ECI,

(c) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

(d) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made, or

(e) to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Administrative Agent two (2) originals of an IRS Form W-9 or any
other form prescribed by applicable Law demonstrating that such Lender is not a
Foreign Lender.

If the Administrative Agent, a Lender or the Issuing Lender receives a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Official Body with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Official Body) to the Administrative Agent, such Lender or the Issuing
Lender in the event the Administrative Agent, such Lender or the Issuing Lender
is required to repay such refund to such Official Body. This paragraph shall not
be construed to require the Administrative Agent, any Lender or the Issuing
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

 

-63-



--------------------------------------------------------------------------------

5.9 Indemnity.

In addition to the compensation or payments required by Section 5.7 [Increased
Costs] or Section 5.8 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses, claims, damages or expenses (including loss of margin,
any foreign exchange losses and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan, from fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:

(a) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(b) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Loan
Requests] or Section 4.2 [Interest Periods] or notice relating to prepayments
under Section 5.6 [Prepayments],

(c) default by the Borrower in the performance or observance of any covenant or
condition contained in this Agreement or any other Loan Document, including any
failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder, or

(d) the assignment of any Revolving Credit Loans under the LIBOR Rate Option
other than on the last day of the Interest Period as a result of a request by
the Borrower pursuant to Section 5.6.2 [Replacement of a Lender]; provided,
however, that with respect to this clause (iv), the Borrower shall not be
required to indemnify any Defaulting Lender whose Revolving Credit Loans are
being replaced as a result of a request by the Borrower pursuant to
Section 5.6.2 [Replacement of a Lender].

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.10 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loan
Commitment] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to

 

-64-



--------------------------------------------------------------------------------

the difference between its Required Share and its Revolving Credit Loans, and
the Administrative Agent shall pay to each Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans. The Administrative Agent shall also effect settlement in
accordance with the foregoing sentence on the proposed Borrowing Dates for
Revolving Credit Loans and on dates on which mandatory prepayments are due under
Section 5.6.4 [Mandatory Prepayments] and may at its option effect settlement on
any other Business Day. These settlement procedures are established solely as a
matter of administrative convenience, and nothing contained in this Section 5.10
shall relieve the Lenders of their obligations to fund Revolving Credit Loans on
dates other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan
Commitment]. The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender’s Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.

5.11 Borrowing Base Deficiency.

(a) If the Revolving Facility Usage ever exceeds the Borrowing Base, the
Borrower shall, within ten (10) days after receipt of written notice of such
condition from the Administrative Agent, elect by written notice to the
Administrative Agent to take one or more of the following actions to remedy the
Borrowing Base deficiency:

(i) add additional Gas Properties reasonably acceptable to the Required
Borrowing Base Lenders to the Borrowing Base Properties such that the Borrowing
Base deficiency is cured within 30 days after the Borrower’s notice of election;
provided that any Lender that shall fail to reject the proposed addition of Gas
Properties to the Borrowing Base Properties within fifteen (15) days of notice
of the proposed addition of Gas Properties to the Borrowing Base Properties
shall be deemed to have approved the proposed addition of such Gas Properties to
the Borrowing Base Properties; or

(ii) either (a) within 30 days following the delivery of such notice, prepay
Loans in an aggregate principal amount equal to such Borrowing Base deficiency
or (b) eliminate such Borrowing Base deficiency by making four (4) consecutive,
mandatory, equal, monthly prepayments of principal on the Revolving Credit
Loans, each of which shall be in the amount of 1/4th of the amount of such
Borrowing Base deficiency, commencing on the first Business Day of the first
calendar month following the delivery of such notice and continuing on the first
Business Day of each calendar month thereafter. If the Revolving Credit Loans
have been repaid in full and a Borrowing Base deficiency still exists the
Borrower shall make deposits into a cash collateral account to provide cash
collateral for the Letter of Credit Obligations such that the Borrowing Base
deficiency is eliminated within a period of 90 days after the Borrower’s written
election or such longer period satisfactory to the Required Borrowing Base
Lenders, but in no event to exceed six months, by irrevocably dedicating an
amount of the monthly cash flow from the Gas Properties to the cash
collateralization of the Letter of Credit Obligations.

 

-65-



--------------------------------------------------------------------------------

(b) Each prepayment pursuant to this Section 5.11 shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

6.1.1 Organization and Qualification.

Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and, to the extent applicable with respect to such
types of entities generally, in good standing under the laws of its jurisdiction
of organization. Each Loan Party has the lawful power to own or lease its
properties and to conduct its business in which it is currently engaged, except
where the failure to have such power would not reasonably be expected to result
in any Material Adverse Change. Each Loan Party is duly licensed or qualified
and in good standing in each jurisdiction listed on Schedule 6.1.1 and in all
other jurisdictions where the property owned or leased by it or the nature of
the business transacted by it or both makes such licensing or qualification
necessary except to the extent that the failure to be so duly licensed or
qualified or in good standing would not reasonably be expected to result in any
Material Adverse Change.

6.1.2 [Reserved.]

6.1.3 Subsidiaries.

Schedule 6.1.3 states the name of each of the Loan Parties that are Subsidiaries
of the Borrower, its jurisdiction of incorporation, the issued and outstanding
shares (referred to herein as the “Subsidiary Shares”) if it is a corporation,
its outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company. There are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated on Schedule 6.1.3.

6.1.4 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

-66-



--------------------------------------------------------------------------------

6.1.5 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver has been duly executed and delivered by such Loan Party. This
Agreement and each other Loan Document constitutes legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

6.1.6 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
to which it is a party by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or (ii) any Law,
instrument, order, writ, judgment, injunction or decree to which any Loan Party
is a party or by which it is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party (other than Liens granted
under the Loan Documents), except that certain consents may be required under
various contracts and agreements in connection with any attempt to assign such
various contracts and agreements pursuant to the assertion of remedies under the
Loan Documents.

6.1.7 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against any
Loan Party at law or equity before any Official Body or arbitrator that
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Change. To the knowledge of any Responsible Officer of the
Borrower, none of the Loan Parties is in violation of any order, writ,
injunction or any decree of any Official Body that would reasonably be expected
to result in any Material Adverse Change.

6.1.8 Title to Properties.

(a) Each Loan Party has good and marketable title to or valid leasehold interest
in all properties, assets and other rights constituting Borrowing Base
Properties, free and clear of all Liens and encumbrances except Permitted Liens,
and subject to the terms and conditions of the applicable leases or conveyance
instrument; provided, however, a Loan Party shall not be in breach of the
foregoing (a) in the event that it fails to own a valid fee or leasehold
interest which, either considered alone or together with all other such valid
fee or leaseholds that it fails to own, is not material to the current Reserve
Report, (b) in the event that the Loan Party’s interest in a leasehold is less
than fully marketable because the consent of the lessor to future assignments
has

 

-67-



--------------------------------------------------------------------------------

not been obtained or (c) as a result of certain title defects and exceptions, if
the Loan Parties are working to cure such title defects and exceptions as
provided for in Section 8.1.17 [Collateral] until such time as such title
defects and exceptions are cured by the Loan Parties or waived by the
Administrative Agent (or Lenders) as provided by such Section.

(b) Each Loan Party has good and marketable title to or valid leasehold interest
in all properties, assets and other rights constituting the Proved Gas
Collateral, free and clear of all Liens and encumbrances except Permitted
Mortgage Liens, and subject to the terms and conditions of the applicable leases
or conveyance instrument; provided however, a Loan Party shall not be in breach
of the foregoing (i) in the event that the Loan Party’s interest in a leasehold
is less than fully marketable because the consent of the lessor to future
assignments has not been obtained, (ii) as a result of certain title defects and
exceptions, if the Loan Parties are working to cure title defects or exceptions
as contemplated by Section 8.1.17(b)(ii), or (iii) the Borrowing Base has been
or is in the process of being adjusted pursuant to Section 8.1.17(b)(iii).

(c) Each Loan Party has good and marketable title to or valid leasehold interest
in all properties, assets and other rights, which it purports to own or lease or
which are reflected as owned or leased on its books and records (other than
Borrowing Base Properties), free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases or conveyance instrument, except to the extent that the failure to hold
such title or interest, either alone or together with all other title defects,
would not reasonably be expected to result in a Material Adverse Change.

6.1.9 Financial Statements.

(a) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of CONSOL’s audited consolidated year-end financial statements for
and as of the end of the fiscal year ended December 31, 2010 (the “Historical
Statements”). The Historical Statements were compiled from the books and records
maintained by management of CONSOL and its Subsidiaries, are correct and
complete in all material respects and fairly represent the consolidated
financial condition, results of operations and cash flows of CONSOL and its
Subsidaries as of the date and for the period specified and have been prepared
in accordance with GAAP consistently applied. The financial information relating
to the Borrower and its Subsidiaries as set forth in the footnote “Guarantor
Subsidiaries Financial Information” within the Historical Statements fairly
represents the consolidated financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries as of the date and for the period
specified and have been prepared in accordance with GAAP consistently applied.

(b) Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections (including balance sheets and statements of
operation and cash flows) of the Loan Parties for the period 2011 through 2015
derived from various assumptions of the Borrower’s management (the “Financial
Projections”). The Financial Projections have been prepared in good faith based
upon reasonable assumptions and represent a reasonable range of possible results
in light of the history of the business, present and foreseeable conditions and
the intentions of the Borrower’s management, it being understood that such
Financial Projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the Financial Projections will be realized. The

 

-68-



--------------------------------------------------------------------------------

Financial Projections accurately reflect the liabilities of the Loan Parties
upon consummation of the transactions contemplated hereby as of the Closing
Date.

(c) Accuracy of Financial Statements. No Loan Party has any material
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of any Loan Party that would reasonably be expected to cause a
Material Adverse Change. Since December 31, 2010, no Material Adverse Change has
occurred.

6.1.10 Use of Proceeds; Margin Stock.

(a) General. The Loan Parties intend to use the proceeds of the Loans in
accordance with Section 8.1.11 [Use of Proceeds].

(b) Margin Stock. None of the Loan Parties engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U).

6.1.11 Liens in the Collateral.

(a) Security Interests. Except to the extent that the Loan Parties are not
required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document, the Liens and security interests granted
to the Collateral Trustee for the benefit of the Secured Parties pursuant to the
Pledge Agreement and the Security Agreement in the Collateral (of the type that
can be perfected by filing under the Uniform Commercial Code) constitute and
will continue to constitute Prior Security Interests, subject to Permitted Liens
and the proviso set forth in Section 6.1.8(a) [Title to Properties], under the
Uniform Commercial Code as in effect in each applicable jurisdiction or other
applicable Law entitled to all the rights, benefits and priorities provided by
the Uniform Commercial Code or such Law. In the case of Collateral not existing
as of the Closing Date, upon the due filing of financing statements relating to
said security interests in each office and in each jurisdiction where required
in order to perfect the security interests described above, taking possession of
any stock certificates or other certificates evidencing the Pledged Collateral
and obtaining “blocked account” agreements with applicable third parties to the
extent required by the Security Agreement with respect to deposit accounts,
securities accounts, commodities accounts and investment accounts, all such
action as is necessary or advisable to create a valid, enforceable Lien in favor
of the Collateral Trustee with respect to the Collateral described above will
have been taken except to the extent that the Loan Parties are not required to
perfect Liens in certain Collateral pursuant to the Security Documents or any
other Loan Document. All filing fees and other expenses in connection with each
such action have been or will be paid by the Borrower.

(b) Mortgage Liens. Subject to the qualifications and limitations set forth
expressly in the Mortgages and in the proviso set forth in Section 6.1.8(b)
[Title to Properties], the Liens granted to the Collateral Trustee pursuant to
each Mortgage constitute a valid first priority Lien on the Real Property under
applicable law, subject only to Permitted Mortgage Liens.

 

-69-



--------------------------------------------------------------------------------

(c) Pledged Collateral. All the shares of capital stock and other equity
interests included in the Pledged Collateral to be pledged pursuant to the
Pledge Agreement are or will be upon issuance validly issued and nonassessable
and owned beneficially and of record by the pledgor free and clear of any Lien
or restriction on transfer, except for Permitted Liens (other than Liens
contemplated by clause (vii) of the definition of Permitted Liens) and inchoate
Liens that do not have priority over the Liens granted under the Loan Documents
and as otherwise provided by the Pledge Agreement and except as the right of the
Lenders to dispose of such capital stock or other equity interests may be
limited by the Securities Act of 1933, as amended, and the regulations
promulgated by the SEC thereunder and by applicable state securities laws. There
are no shareholder or other agreements or understandings other than partnership
agreements, limited liability company agreements or operating agreements, with
respect to the shares of capital stock or other equity interests included in the
Pledged Collateral, except as described on Schedule 6.1.11. As of the Closing
Date, the Loan Parties have delivered true and correct copies of such
partnership agreements and limited liability company agreements to the
Administrative Agent.

6.1.12 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, or results of operations of the Loan Parties taken as a whole that
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

6.1.13 Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made. There are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of any Loan Party for any period.

6.1.14 Consents and Approvals.

Except for the filings or recordings required pursuant to Section 7.1.1(o)
[Amendments and Assignments of Security Documents], no consent, approval,
exemption, order or authorization of, or a registration or filing with, any
Official Body or any other Person is

 

-70-



--------------------------------------------------------------------------------

necessary to authorize or permit the execution, delivery or performance of this
Agreement and the other Loan Documents or for the validity or enforceability
hereof or thereof.

6.1.15 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties is in violation
of (i) any term of its certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents or (ii) any
material agreement or instrument to which it is a party or by which it or any of
its properties may be subject or bound where such violation would reasonably be
expected to result in a Material Adverse Change.

6.1.16 Patents, Trademarks, Copyrights, Licenses, Etc.

The Loan Parties own or possess all the material patents, trademarks, service
marks, trade names, copyrights, licenses, registrations, franchises, permits and
rights, without known or actual conflict with the rights of others, necessary
for the Loan Parties, taken as a whole, to own and operate their properties and
to carry on their businesses as presently conducted and planned to be conducted
by such Loan Parties, except where the failure to so own or possess with or
without such conflict would reasonably be expected to result in a Material
Adverse Change.

6.1.17 Solvency.

The Loan Parties, taken as a whole, are Solvent. On the Closing Date, at the
time of each borrowing of the Loans, the issuance of the Letters of Credit
(including extensions, renewals and amendments thereof) and at the time of
selection of, renewal of or conversion to an Interest Rate Option, the Loan
Parties, taken as a whole, shall be Solvent after giving effect to the
transactions contemplated by the Loan Documents and any incurrence of
Indebtedness and all other Obligations.

6.1.18 Producing Wells.

All producing wells that constitute part of the Borrowing Base Properties:
(a) have been, during all times that any such wells were operated by any Loan
Party or its Affiliates, and (b) to the knowledge of the Loan Parties, have been
at all other times, drilled, operated and produced in conformity with all
applicable Laws, rules, regulations and orders of all regulatory authorities
having jurisdiction, are subject to no penalties on account of past production,
and are bottomed under and are producing from, and the well bores are wholly
within, the Borrowing Base Properties, or on Gas Properties which have been
pooled, unitized or communitized with the Borrowing Base Properties, except to
the extent that any noncompliance with the representations set forth in this
Section 6.1.18 would not reasonably be expected to result in a Material Adverse
Change.

 

-71-



--------------------------------------------------------------------------------

6.1.19 Insurance.

Schedule 6.1.19 lists all material insurance policies to which any Loan Party is
a party as of the Closing Date, all of which are valid and in full force and
effect as of the Closing Date. Such policies provide adequate insurance coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of each Loan Party in accordance with prudent business
practice in the industry of the Loan Parties.

6.1.20 Compliance with Laws.

The Loan Parties are in compliance with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.25
[Environmental Matters]) in all jurisdictions in which any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change.

6.1.21 Material Contracts; Burdensome Restrictions.

Except to the extent that the failure to be in full force and effect would not
reasonably be expected to result in a Material Adverse Change, all Material
Contracts of each Loan Party are in full force and effect. None of the Loan
Parties is bound by any contractual obligation, or subject to any restriction in
any organization document, or any requirement of Law which would reasonably be
expected to result in a Material Adverse Change.

6.1.22 Investment Companies; Regulated Entities.

None of the Loan Parties is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
None of the Loan Parties is subject to any other Federal or state statute or
regulation limiting its ability to incur Indebtedness for borrowed money.

6.1.23 ERISA Compliance.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Change:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower);

(b) Each Borrower and any ERISA Affiliate has met all applicable minimum funding
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained;

 

-72-



--------------------------------------------------------------------------------

(c) As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code and
Section 303(d)(2) of ERISA) is 80% or higher and neither any Borrower or any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 80% as of
the most recent valuation date;

(d) With respect to any Multiemployer Plan, the Borrower has not been notified
of an “accumulated funding deficiency” (within the meaning of Section 412 of the
Code) or that application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made;

(e) There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan that is not a Multiemployer Plan;

(f) No ERISA Event has occurred or is reasonably expected to occur; and

(g) Neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

6.1.24 Employment Matters.

Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable federal, state and local labor and employment Laws including those
related to equal employment opportunity and affirmative action, labor relations,
minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would constitute a
Material Adverse Change. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties which in any case would constitute a
Material Adverse Change.

6.1.25 Environmental Matters.

Except as disclosed in CONSOL’s most recent annual and quarterly reports filed
with the SEC, or as otherwise could not reasonably be expected to have a
Material Adverse Change:

(a) Each Loan Party, its operations, facilities and properties are in compliance
with all applicable Environmental Laws.

(b) The facilities and properties currently or formerly owned, leased or
operated by any of the Loan Parties (the “Properties”) do not contain any
Hazardous Materials attributable to the Loan Parties ownership, lease or
operation of the Properties in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability for any Loan Parties under, any applicable Environmental Law.

 

-73-



--------------------------------------------------------------------------------

(c) None of the Loan Parties has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws, including any with
regard to their activities at any of the Properties or the business operated by
the Loan Parties, or any prior business for which the Borrower has retained
liability under any Environmental Law.

(d) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability for any Loan Parties under, any
applicable Environmental Law, nor have any Hazardous Materials been generated,
treated, stored or disposed of by or on behalf of any Loan Parties at, on or
under any of the Properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Law for any Loan Parties.

6.1.26 Anti-Terrorism Laws.

(a) General. None of the Loan Parties nor any Affiliate of any Loan Party, is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) Executive Order No. 13224. None of the Loan Parties, nor any Affiliate of
any Loan Party, or their respective agents acting or benefiting in any capacity
in connection with the Loans, Letters of Credit or other transactions hereunder,
is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or

(vi) a Person who is affiliated or associated with a Person listed above.

No Loan Party and, to the knowledge of any Loan Party, none of its agents acting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder

 

-74-



--------------------------------------------------------------------------------

(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order No. 13224.

6.1.27 Gas Imbalances.

There are no gas imbalances, take or pay obligations, or other prepayments with
respect to any of the Loan Parties’ Gas Properties that would require any of the
Loan Parties to deliver Hydrocarbons produced from their respective Gas
Properties at some future time without then or promptly thereafter receiving
full payment therefor which would exceed 250,000 m.c.f. in the aggregate.

6.2 Updates to Schedules.

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same. No Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Administrative Agent, in its reasonable discretion, shall have accepted in
writing such revisions or updates to such Schedule; provided, however, that the
Borrower may update Schedule 6.1.1 and/or Schedule 6.1.3 in connection with any
transaction permitted under Section 8.2.6 [Liquidations, Mergers,
Consolidations], Section 8.2.7 [Dispositions of Assets (Other Than Proved
Reserves) or Subsidiaries] and Section 8.2.9 [Subsidiaries, Partnerships and
Joint Ventures].

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries.

On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance reasonably satisfactory to the Administrative
Agent:

(a) Officer’s Certificate. A certificate of each of the Loan Parties signed by
an Authorized Officer or a Responsible Officer, dated the Closing Date stating
(i) that the Loan Parties are in compliance with each of their covenants and
conditions hereunder, (ii) each of the representatives and warranties of the
Loan Parties are true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties

 

-75-



--------------------------------------------------------------------------------

which relate solely to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein), (iii) no Event of Default or Potential Default exists and
(iv) no Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrower delivered to the Administrative Agent.

(b) Secretary’s Certificate. A certificate dated the Closing Date and signed by
the Secretary or an Assistant Secretary of each of the Loan Parties, certifying
as appropriate as to: (a) the due authorization of all action taken by such Loan
Party in connection with this Agreement and the other Loan Documents; (b) the
names of the Authorized Officers authorized to sign the Loan Documents on behalf
of such Loan Party and their true signatures; and (c) copies of such Loan
Party’s organizational documents as in effect on the Closing Date recently
certified by the appropriate state official where such documents are filed in a
state office together with recently dated certificates from the appropriate
state officials as to the continued existence and good standing of such Loan
Party in each state where organized.

(c) Delivery of Loan Documents. This Agreement and each of the other Loan
Documents (to the extent not executed and delivered on the Original Closing
Date) signed by an Authorized Officer.

(d) Opinion of Counsel.

(i) There shall be delivered to the Administrative Agent for the benefit of each
Lender a written opinion of in-house counsel for the Loan Parties, dated the
Closing Date and in form and substance satisfactory to the Administrative Agent
and its counsel: (i) as to the matters set forth in Schedule 7.1.1(d)(i) and
(ii) as to such other matters incident to the transactions contemplated herein
as the Administrative Agent may reasonably request.

(ii) In addition, there shall also be delivered to the Administrative Agent, for
the benefit of each Lender, a written opinion of Reed Smith LLP, counsel to the
Loan Parties (who may rely on the opinions of such other counsel as may be
acceptable to the Administrative Agent), dated the Closing Date and in form and
substance satisfactory to the Administrative Agent and its counsel: (i) as to
matters set forth in Schedule 7.1.1(d)(ii) and (ii) as to such other matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.

(iii) In addition, there shall also be delivered to the Administrative Agent,
for the benefit of each Lender, written opinions of local counsel in the states
of Tennessee and West Virginia selected by the Loan Parties and reasonably
acceptable to the Administrative Agent, dated the Closing Date and in form and
substance reasonably satisfactory to the Administrative Agent and its counsel:
(i) as to matters set forth in Schedule 7.1.1(d)(iii) and (ii) as to such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request.

 

-76-



--------------------------------------------------------------------------------

(e) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.

(f) Insurance. The Administrative Agent shall have received evidence that
adequate insurance, including flood insurance, if applicable, required to be
maintained under this Agreement is in full force and effect, with additional
insured, mortgagee and lender loss payable special endorsements attached thereto
in form and substance satisfactory to the Administrative Agent and its counsel
naming the Administrative Agent as additional insured, and the Collateral
Trustee, as mortgagee and lender loss payee, and evidence that the Loan Parties
have taken all actions required under the Flood Laws and reasonably requested by
the Administrative Agent to assist in ensuring that each Lender is in compliance
with the Flood Laws applicable to the Collateral, including to the extent
required, obtaining flood insurance in form and substance satisfactory to the
Administrative Agent for such property, structures and contents prior to such
property, structures and contents becoming Collateral.

(g) Repayment under Existing Credit Agreement. The Borrower shall have requested
Revolving Credit Loans in an amount sufficient to repay the revolving credit
loans under the Existing Credit Agreement by delivering to the Administrative
Agent an appropriately completed irrevocable Loan Request not later than 12:00
noon, Pittsburgh time, on the Closing Date pursuant to which Revolving Credit
Loans (to which the Base Rate Option applies) are requested; and
contemporaneously with the execution and effectiveness of this Agreement and
utilizing a portion of the proceeds of the Revolving Credit Loans, the Borrower
shall pay in full all amounts outstanding under the Existing Credit Agreement,
including all unpaid principal, interest, breakage fees and all other fees and
charges thereunder in order to accomplish the amendment and restatement thereof
as of the Closing Date. Each Lender that was a lender under the Existing Credit
Agreement, by execution of this Agreement, waives all notice of prepayment of
loans under the Existing Credit Agreement.

(h) Projections. The Borrower shall have delivered the Financial Projections to
the Administrative Agent and the Lenders and they shall be reasonably acceptable
to the Lenders.

(i) [Reserved].

(j) Title to Gas Properties. The Administrative Agent shall have received
satisfactory evidence that the Loan Parties hold marketable title to the Gas
Properties to be included in the determination of the Borrowing Base.

(k) Consents. All material consents required to effectuate the transactions
contemplated hereby shall have been obtained.

 

-77-



--------------------------------------------------------------------------------

(l) No Violation of Laws. The making of the Loans and the issuance of the
Letters of Credit shall not contravene any Law applicable to any Loan Party or
any of the Lenders.

(m) No Actions or Proceedings. No action, proceeding, investigation, regulation,
or legislation shall have been instituted, or, to the knowledge of any
Responsible Officer threatened or proposed before any court, governmental agency
or legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the sole discretion of
the Administrative Agent, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.

(n) ERISA; Tax; Other Due Diligence. The Administrative Agent and the Lenders
shall have completed or shall have caused to be completed, to their satisfaction
in form, scope, substance and in all other respects, a due diligence review with
respect to the assets, financial condition, operations, business and prospects
of the Loan Parties, including a review, without limitation of the books and
records of the Loan Parties, the Historical Statements, the Financial
Projections, and, all tax, ERISA, employee retirement benefits, and contingent
liabilities to which any Loan Party may be subject.

(o) Amendments and Assignments of Security Documents. Each of the Security
Documents, including the Security Documents listed on Schedule 7.1.1(o), shall
have been amended or assigned, as applicable, to properly describe this
Agreement and the Loans made hereunder and to reflect the assignment of the
Collateral Trustee role to PNC, pursuant to documentation acceptable to the
Administrative Agent and Borrower, and to the extent required under applicable
requirements of Law, such amendment or assignment shall be properly recorded or
filed with the applicable recording or filing offices.

(p) Lien Searches. The lien searches listed on Schedule 7.1.1(p) shall have been
completed, and the Administrative Agent shall be satisfied with the results
thereof.

(q) Environmental Condition. The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Gas Properties.

(r) Pledged Collateral. All certificates, agreements or instruments representing
or evidencing the Pledged Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank have been delivered to the Collateral
Trustee; provided that possession by the prior Collateral Trustee as bailee for
the Collateral Trustee pursuant to the Successor Agent Agreement pending
delivery to PNC as successor Collateral Trustee shall satisfy this condition as
to all such possessed Pledged Collateral.

(s) Other Documentation. Such other documents in connection with such
transactions as the Administrative Agent or said counsel may reasonably request.

 

-78-



--------------------------------------------------------------------------------

7.1.2 Payment of Fees.

The Borrower shall have paid all fees payable on or before the Closing Date.

7.2 Each Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit (or amendments
or extensions thereto) other than Loans made or Letters of Credit issued on the
Closing Date and after giving effect to the proposed extensions of credit: the
representations and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] and in the other Loan Documents shall be true
on and as of the date of the making of such additional Loan or the issuance such
Letter of Credit (or amendments or extensions thereto) with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which expressly relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein) and the
Loan Parties shall have performed and complied with all covenants and conditions
hereof; no Event of Default or Potential Default shall have occurred and be
continuing; the making of the Loans or issuance of such Letter of Credit (or
amendments or extensions thereto) shall not contravene any Law applicable to any
Loan Party or any of the Lenders; and the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

8. COVENANTS

8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit, and
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

8.1.1 Preservation of Existence, Etc.

Each Loan Party shall maintain its legal existence as a corporation, limited
partnership or limited liability company and its license or qualification and
good standing in each jurisdiction in which its failure to so qualify,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Change, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Consolidations].

8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall duly pay and discharge all liabilities to which it is
subject or which are asserted against it, promptly as and when the same shall
become due and payable (including extensions), including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for

 

-79-



--------------------------------------------------------------------------------

which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made, but only to the extent that failure to pay or
discharge any such liabilities would not result in any additional liability
which would adversely affect to a material extent the financial condition of the
Loan Parties, taken as a whole, or which would materially and adversely affect
the Collateral, provided that the Loan Parties will pay all such liabilities
forthwith upon the commencement of proceedings to enforce any Lien which may
have attached as security therefor or take other action as is required to
suspend such enforcement action unless such Lien otherwise qualifies as a
Permitted Lien.

8.1.3 Maintenance of Insurance.

Each Loan Party shall insure its properties and assets against loss or damage by
fire and such other insurable hazards (including flood, fire, property damage,
workers’ compensation and public liability insurance) and against other risks
(including errors and omissions), and in such amounts as similar properties and
assets, as are commonly insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary. At the request of
the Administrative Agent, the Loan Parties shall deliver to the Administrative
Agent (x) annually an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate and (y) from time to
time a summary schedule indicating all commercial insurance then in force with
respect to each of the Loan Parties. Such policies of insurance shall contain
the necessary endorsements or policy language, which shall (i) specify the
Collateral Trustee on behalf of the Secured Parties as an additional insured on
the liability policies and mortgagee and lender loss payee as their interests
may appear, with the understanding that any obligation imposed upon the insured
(including the liability to pay premiums) shall be the sole obligation of the
applicable Loan Parties and not that of the additional insured, (ii) provide
that the interest of the Lenders, under the lender’s loss payable endorsement in
a form similar to the form provided on the Closing Date, shall be insured
regardless of any breach or violation by the applicable Loan Parties of any
warranties, declarations or conditions contained in such policies or any action
or inaction of the applicable Loan Parties, (iii) provide a waiver of any right
of the insurers to set off or counterclaim or any other deduction, whether by
attachment or otherwise (to the extent that the Loan Parties are able on a
commercially reasonable efforts basis to obtain such waiver from the insurers),
(iv) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
ten (10) days after notification to the Administrative Agent of such
cancellation or change, (v) be primary without right of contribution of any
other liability insurance carried by or on behalf of any additional insureds
with respect to their respective interests in the Collateral, and (vi) provide
that inasmuch as any liability policy covers more than one insured, all terms,
conditions, insuring agreements and endorsements (except limits of liability)
shall operate as if there were a separate policy covering each insured. Each
Loan Party shall take all actions required under the Flood Laws to the extent
reasonably requested by the Administrative Agent to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to the Collateral,
including, but not limited to, (i) maintaining such flood insurance in full
force and effect and otherwise sufficient to comply with all applicable rules
and regulations promulgated pursuant to the Flood Laws and (ii) delivering to
the Administrative Agent evidence of such

 

-80-



--------------------------------------------------------------------------------

compliance in form and substance reasonably acceptable to the Administrative
Agent. If a Casualty Event occurs, the Borrower shall promptly notify the
Administrative Agent of such event and the estimated (or actual, if available)
amount of such loss.

8.1.4 Maintenance of Properties.

(a) Each Loan Party shall maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those material properties
that are necessary to operate Borrowing Base Properties, and from time to time,
such Loan Party will make or cause to be made, in a reasonably diligent fashion,
all appropriate repairs thereof. In particular, each Loan Party shall operate or
cause to be operated its Borrowing Base Properties in a manner similar to a
reasonable and prudent operator.

(b) Each Loan Party shall (x) maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
material properties useful or necessary to its business and (y) make or cause to
be made, in a reasonably diligent fashion, all appropriate repairs, renewals or
replacements thereof, in each case if the failure to so maintain, repair, renew
or replace the same would reasonably be expected to constitute a Material
Adverse Change.

8.1.5 Maintenance of Patents, Trademarks, Etc.

Each Loan Party shall maintain in full force and effect all patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and other
authorizations necessary for the ownership and operation of its properties and
business if the failure so to maintain the same would constitute a Material
Adverse Change.

8.1.6 Visitation Rights.

Each Loan Party shall permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders (so long as no
Event of Default has occurred and is continuing, at such Administrative Agent’s
or Lender’s expense) to visit and inspect any of its properties during normal
business hours and to examine (including, without limitation, any field
examinations) and make excerpts from its books and records and discuss its
business affairs, finances and accounts with its officers, all in such detail
and at such times and as often as any of the Lenders may reasonably request,
provided that each Lender shall provide the Borrower and the Administrative
Agent with reasonable notice prior to any visit or inspection, all such visits
and inspections shall be made in accordance with such Loan Party’s standard
safety, visit, and inspection procedures and no such visit or inspection shall
interfere with such Loan Party’s normal business operation. In the event any
Lender desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

8.1.7 Keeping of Records and Books of Account.

Each Loan Party shall maintain and keep proper books of record and account which
enable the Borrower to issue financial statements in accordance with GAAP and as

 

-81-



--------------------------------------------------------------------------------

otherwise required by applicable Laws of any Official Body having jurisdiction
over any Loan Party, and in which full, true and correct entries shall be made
in all material respects of all its dealings and business and financial affairs.

8.1.8 Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lien on and Prior Security Interest in the Collateral in favor
of the Collateral Trustee for the benefit of the Secured Parties as a continuing
first priority perfected Lien, subject only to Permitted Mortgage Liens and the
proviso set forth in Section 6.1.8(b) [Title to Properties] with respect to the
Proved Gas Collateral, Permitted Liens and the proviso set forth in
Section 6.1.8(a) [Title to Properties] with respect to all Borrowing Base
Properties and, Permitted Liens and the proviso set forth in Section 6.1.8(c)
[Title to Properties] with respect to all Collateral other than the Proved Gas
Collateral, and shall do such other acts and things as the Administrative Agent
in its reasonable discretion may deem necessary or advisable from time to time
in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce the Collateral Trustee’s rights and
remedies thereunder with respect to the Collateral.

8.1.9 [Reserved].

8.1.10 Compliance with Laws.

Each Loan Party shall comply with all applicable Laws, including all
Environmental Laws, in all material respects, provided that it shall not be
deemed to be a violation of this Section 8.1.10 if any failure to comply with
any Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would reasonably be
expected to result in a Material Adverse Change.

8.1.11 Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only for (a) refinancing all amounts outstanding under the Existing Credit
Agreement and (b) general corporate purposes of the Loan Parties, including
without limitation, transaction fees and expenses, Letters of Credit, working
capital, for acquisition, exploration and development of Hydrocarbon Interests,
and capital expenditures of the Loan Parties. The Loan Parties shall not use the
Letters of Credit or the proceeds of the Loans for any purposes which
contravenes any applicable Law or any provision hereof.

8.1.12 Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party (other than the Borrower) to be
subordinated pursuant to the terms of the Intercompany Subordination Agreement.
Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any CONSOL Loan Party to be subordinated pursuant to
the terms of the CONSOL Intercompany Subordination Agreement.

 

-82-



--------------------------------------------------------------------------------

8.1.13 Anti-Terrorism Laws.

None of the Loan Parties is or shall be (i) a Person with whom any Lender is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law. Upon the request of any
Lender, the Loan Parties shall provide to the Lenders certification confirming
compliance by the Loan Parties with Anti-Terrorism Laws.

8.1.14 Compliance with Leases; Pipeline Agreements and Other Instruments.

Each Loan Party will pay or cause to be paid and discharged all material
rentals, delay rentals, royalties, production payment, and indebtedness required
to be paid by such party (or required to keep unimpaired in all material
respects the rights of such party in Gas Properties) accruing under, and perform
or cause to be performed in all material respects each and every act, matter, or
thing required of such party by, each and all of the assignments, deeds, leases,
subleases, easements, rights of way, distribution, gathering and other pipeline
agreements, contracts, and agreements relating to any of the Gas Properties and
do all other things necessary of such party to keep unimpaired in all material
respects the rights of such party thereunder and to prevent the forfeiture
thereof or default thereunder; provided, however, that (A) nothing in this
Agreement shall be deemed to require any Loan Party to (i) perpetuate or renew
any oil and gas lease or other lease by payment of rental or delay rental or by
commencement or continuation of operations nor to prevent any Loan Party from
abandoning or releasing any oil and gas lease or other lease or well thereon
when, in any of such events, in the opinion of the affected Loan Party exercised
in good faith, it is not in the best interest of such Loan Party to perpetuate
the same or (ii) make any payments under dispute so long as the validity and
amount thereof is being contested in good faith by appropriate and lawful
proceedings diligently conducted so long as provisions for adequate reserves in
accordance with GAAP shall have been made on the books of the affected Loan
Party and (B) with respect to Gas Properties other than Borrowing Base
Properties, where such failure would not reasonably be expected to result in a
Material Adverse Change.

8.1.15 Certain Additional Assurances Regarding Maintenance and Operations of
Properties.

With respect to those Borrowing Base Properties which are being operated by
operators other than a Loan Party, no Loan Party shall be obligated to perform
any undertakings contemplated by the covenants and agreement contained in
Section 8.1.14 [Compliance with Leases; Pipeline Agreements and Other
Instruments] that any Responsible Officer of the applicable Loan Party
reasonably believes are (a) performable only by such operators or (b) beyond the
control of any Loan Party; however, the Borrower agrees to promptly take, or
cause to be taken, all reasonable actions available under any operating
agreements or otherwise to bring about the performance of any such material
undertakings required to be performed thereunder.

 

-83-



--------------------------------------------------------------------------------

8.1.16 [Reserved]

8.1.17 Collateral.

(a) Collateral Generally. Pursuant to the Loan Documents, the Loan Parties shall
grant, or cause to be granted, to the Collateral Trustee, for the benefit of the
Secured Parties, a first priority security interest in and lien on, subject only
to Permitted Mortgage Liens in the case of Collateral described in clause (ii)
and subject only to Permitted Liens in the case of Collateral described in
clauses (i) and (iii): (i) all capital stock and other equity interests owned by
the Loan Parties, but only up to 65% of the capital stock or other equity
interests of any Foreign Subsidiary that is wholly-owned directly or indirectly
by any Loan Party and none of the capital stock or other equity interests of the
other Excluded Subsidiaries, (ii) Proved Reserves (including all infrastructure
relating thereto that is located thereon, including without limitation,
pipelines, compressors and the like with respect to such properties) that
constitute no less than seventy-five percent (75%) of the total present value of
all such Proved Reserves included in the Borrowing Base Properties as such
present values are determined in accordance with the most recent Reserve Report,
together with as-extracted collateral related to such Proved Reserves (“Proved
Gas Collateral”), and (iii) all of the other assets (except as excluded or
limited above or as excluded or limited in any other Loan Document) of the Loan
Parties in which a security interest is perfected by the filing of a UCC-1
financing statement with the secretary of state or similar agency in the
applicable Loan Party’s jurisdiction of organization (including without
limitation all accounts receivable, inventory, chattel paper and general
intangibles), investment property and deposit accounts of each of the Loan
Parties whether owned on the Closing Date or subsequently acquired; provided,
however, Liens will not be required on (a) the assets described on Schedule
8.1.17, (b) any Proved Reserves or as-extracted collateral related to such
Proved Reserves (other than with respect to Proved Reserves that constitute
seventy-five percent (75%) of the total present value of Proved Reserves and
as-extracted collateral related thereto referenced in clause (ii) of this
Section 8.1.17(a)) or any other Real Property and (c) any capital stock or other
equity interest in any Person that is not a direct or indirect Subsidiary of the
Borrower or any other Loan Party. Notwithstanding anything set forth herein or
in the other Loan Documents to the contrary, with respect to the Proved Gas
Collateral, the Loan Parties shall grant such first priority security interest
in and lien on such Proved Gas Collateral and contemporaneously with such grant
shall provide to the Administrative Agent local counsel opinions in form and
substance satisfactory to the Administrative Agent with respect to the Mortgages
and as-extracted UCC filings being recorded as soon as reasonably practicable
after the delivery of the most recent Reserve Report to the extent required by
clause (ii) of this Section 8.1.17(a) and contemporaneously with any such
subsequent grant, to the extent that any Mortgage and as-extracted UCC filing is
being recorded in a jurisdiction in which local counsel opinions have not
previously been delivered, shall provide to the Administrative Agent a local
counsel opinion in form and substance satisfactory to the Administrative Agent
with respect to such Mortgage and as-extracted UCC filing.

(b) Title Information.

(i) Notwithstanding anything set forth herein or in the other Loan Documents to
the contrary, on or prior to the Closing Date, the Loan Parties shall deliver
title reports and information on the Proved Reserves that comprise at least
seventy-five percent (75%) of the total

 

-84-



--------------------------------------------------------------------------------

present value of all the Proved Reserves included in the Borrowing Base
Properties. All such title reports and information shall be in form and
substance that is customary and usual for such Proved Reserves and shall be in
form and substance reasonably satisfactory to the Administrative Agent (the
“Required Title Information”). Additionally, on or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report delivered after the
Closing Date, the Borrower will deliver the Required Title Information covering
enough of the Proved Reserves included in the Borrowing Base Properties
evaluated by such Reserve Report that were not included in the immediately
preceding Reserve Report, so that the Administrative Agent shall have received
together with the Required Title Information previously delivered to the
Administrative Agent, the Required Title Information on at least 75% of the
total present value of the Proved Reserves included in the Borrowing Base
Properties evaluated by such Reserve Report;

(ii) At any time that the Borrower has provided the Required Title Information
for Proved Gas Collateral under Section 8.1.17(b)(i), the Borrower shall, within
sixty (60) days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such Proved Gas Collateral, either (A) cure to
the reasonable satisfaction of the Administrative Agent any such title defects
or exceptions (including defects or exceptions as to priority) which are not
Permitted Mortgage Liens raised by such information, (B) substitute acceptable
Proved Reserves with no title defects or exceptions except for Permitted
Mortgage Liens, or (C) deliver additional Required Title Information so that the
Administrative Agent shall have received, together with the Required Title
Information previously delivered to the Administrative Agent, the Required Title
Information on at least 75% of the present value of the Proved Reserves
evaluated by the then current Reserve Report;

(iii) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the sixty (60) day period
or the Borrower does not comply with the requirements to provide the Required
Title Information covering 75% of the value of the Proved Reserves included in
the Borrowing Base Properties, such default shall not be an Event of Default,
but instead the Syndication Agent and/or the Required Borrowing Base Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Syndication Agent or
the Required Borrowing Base Lenders. To the extent that the Syndication Agent or
the Required Borrowing Base Lenders are not satisfied with title to any Proved
Gas Collateral after the sixty (60) day period has elapsed, such unacceptable
Proved Gas Collateral shall not count towards the 75% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Borrowing Base Lenders to cause the Borrower to be in compliance
with the requirement to provide the Required Title Information on 75% of the
present value of the Proved Reserves included in the Borrowing Base Properties.
This new Borrowing Base shall become effective immediately after receipt of such
notice.

8.1.18 Post-Closing Matters.

The Loan Parties will execute and deliver to the Administrative Agent the
documents and complete the tasks set forth on Schedule 8.1.18 hereto, within the
time frames set

 

-85-



--------------------------------------------------------------------------------

forth therein, unless otherwise waived or extended by the Administrative Agent
in its sole discretion.

8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

8.2.1 Indebtedness.

None of the Loan Parties shall at any time create, incur, assume or suffer to
exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing as of the Original Closing Date as set forth on
Schedule 8.2.1 (including any Refinancings thereof);

(c) Indebtedness secured by Liens permitted by clause (viii) of the definition
of “Permitted Liens”; provided that the aggregate amount of such secured
Indebtedness shall not exceed $100,000,000 (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), and provided, further, that at the time of the incurrence of
any such Indebtedness no Potential Default or Event of Default shall exist;

(d) Indebtedness of a Loan Party to another Loan Party which is subordinated in
accordance with the provisions of Section 8.1.12 [Subordination of Intercompany
Loans];

(e) Indebtedness incurred in connection with any Permitted Commodity Hedge
Agreement;

(f) Indebtedness of not more than $25,000,000 secured by a Permitted Acquisition
Lien:

(g) Indebtedness of the type reflected in clause (j) of the definition of
Indebtedness arising out of or with respect to surety and performance bonds
procured by the Loan Parties in the ordinary course of its business, or
Indebtedness secured by Liens permitted by clauses (i), (ii), (iii), (iv),
(xi) and (xiv) of the definition of Permitted Liens;

(h) Indebtedness incurred in connection with Guaranties permitted under
Section 8.2.3 [Guaranties];

(i) in addition to the above, unsecured Indebtedness of up to $35,000,000 in the
aggregate outstanding at any one time;

 

-86-



--------------------------------------------------------------------------------

(j) in-kind obligations relating to oil and gas balancing positions arising in
the ordinary course of business; and

(k) Indebtedness under the CONSOL Loans.

8.2.2 Liens.

None of the Loan Parties shall at any time create, incur, assume or suffer to
exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens, subject to the proviso in Section 6.1.8(a) [Title to
Properties].

8.2.3 Guaranties.

None of the Loan Parties shall at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except:

(a) Guaranties by the Loan Parties of the CONSOL Senior Notes (2010), the CONSOL
Senior Notes (2011) and the obligations under the CONSOL Credit Agreement, and
any Refinancing of any of the foregoing;

(b) any Guaranty by any Loan Party of any Indebtedness, liabilities or other
obligations of any other Loan Party;

(c) any Guaranty by any Loan Party pursuant to the Guaranty Agreement;

(d) any Guaranty existing as of the Original Closing Date that is set forth on
Schedule 8.2.3;

(e) any Guaranty by any Loan Party, other than those specifically excepted
pursuant to other clauses of this Section 8.2.3, for outstanding obligations
(whether contingent or otherwise) so long as the outstanding aggregate amount of
such Guaranties, at such time, plus, without duplication, the amount of
Investments set forth in Section 8.2.4(f) [Loans and Investments], does not
exceed $150,000,000; provided that for the purposes of calculating the
outstanding aggregate amount of such Guaranties and Investments, this aggregate
amount shall be reduced by the aggregate amount of any quantifiable rebate,
dividend, return, or other financial benefit received by such Loan Party with
respect to such Guaranties and Investments for the period from the Closing Date
through and including the date of determination;

(f) Guaranties by the Loan Parties of the Indebtedness of the CONSOL Loan
Parties that are incurred pursuant to Section 8.2.1(x) of the CONSOL Credit
Agreement or successor provision (but not in excess of the amount that would be
permitted by such Section (including the Sections referred to in such
Section 8.2.1(x) and related definitions) as in effect on the Closing Date).

 

-87-



--------------------------------------------------------------------------------

8.2.4 Loans and Investments.

None of the Loan Parties shall at any time make or suffer to remain outstanding
any Investment or become or remain liable for any Investments, except:

(a) trade credit extended on usual and customary terms in the ordinary course of
business;

(b) (i) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business and (ii) loans or
advances to employees made in the ordinary course of business, provided that
such loans and advances to all such employees do not exceed an aggregate amount
of $5,000,000 outstanding at any time;

(c) Permitted Investments;

(d) Investments (i) in other Loan Parties, (ii) in Foreign Subsidiaries or other
Joint Ventures relating to Gas Properties not located within the geographical
boundaries of the United States and Canada, provided Investments pursuant to
this clause (ii) shall not exceed $25,000,000 in the aggregate at any time and
(iii) constituting the purchase or acquisition of all of the equity interests
(not already owned by a Loan Party) in another Person substantially all of whose
assets consist of Hydrocarbon Interests; provided that (x) Section 8.2.9
[Subsidiaries, Partnerships and Joint Venture] is complied with and (y) no Event
of Default or Potential Event of Default exists or results therefrom;

(e) in connection with the management of employee benefit trust funds of any
Loan Party, investment of such employee benefit trust funds in Investments of a
type generally and customarily used in the management of employee benefit trust
funds;

(f) other than those Investments specifically described in other clauses of this
Section 8.2.4, Investments made by the Loan Parties after the Closing Date
(including Investments permitted by Section 8.2.6(c) [Liquidations, Mergers,
Consolidations]) in all Persons (other than the Loan Parties) in the form of
cash, non-cash assets, unpaid loans or advances from the Loan Parties, so long
as the outstanding aggregate amount of such Investments, at such time, plus,
without duplication, the amount of the Guaranties set forth in Section 8.2.3(e)
[Guaranties] above does not exceed $150,000,000; provided that for purposes of
calculating the outstanding aggregate amount of such Investments and Guaranties,
such aggregate amount shall be reduced by the aggregate amount of any
quantifiable rebate, dividend, return, or other financial benefit received by
such Loan Party with respect to such Investments and Guaranties for the period
from the Closing Date through and including the date of determination; and
provided further that after giving effect to any such Investment permitted under
this clause (f) no Event of Default or Potential Default shall exist or shall
result from any such Investment;

(g) Investments existing as of the Original Closing Date;

 

-88-



--------------------------------------------------------------------------------

(h) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to any Loan Party or in satisfaction
of judgments; and

(i) any Guaranty permitted by clause (a) of Section 8.2.3 [Guaranties].

8.2.5 Dividends and Related Distributions.

None of the Loan Parties shall make or pay, or agree to become or remain liable
to make or pay, any dividend or other distribution of any nature (whether in
cash, property, securities or otherwise) on account of or in respect of its
shares of capital stock, partnership interests or limited liability company
interests on account of the purchase, redemption, retirement or acquisition of
its shares of capital stock (or warrants, options or rights therefor),
partnership interests or limited liability company interests, except:

(a) dividends or other distributions payable to another Loan Party;

(b) dividends payable by the Borrower and common stock purchases or redemptions
made by the Borrower, on common stock issued by the Borrower of up to an
aggregate total amount of 50% of Consolidated Net Income determined as of the
end of each fiscal quarter of the Borrower for the four fiscal quarters then
ended, provided that at the time of any such dividend payment, common stock
purchase or redemption and after giving effect thereto, (x) no Event of Default
or Potential Default shall exist or shall result from such dividend payment or
such common stock purchase or redemption, (y) the Leverage Ratio is 3.0 to 1.0
or less, and (z) the Revolving Facility Usage does not exceed 75% of the lesser
of the Borrowing Base and the Revolving Credit Commitment; provided, further,
that any payment under any Guaranty permitted by Section 8.2.3(a) shall reduce
the amount of dividends permitted by this Section 8.2.5(b); and

(c) stock purchases or redemptions in connection with the exercise by employees
or members of the board of directors of any Loan Party of any equity securities
issued pursuant to an employee or board of directors equity subscription
agreement, equity option agreement or equity ownership arrangement or other
compensation plan permitted to be issued hereunder.

8.2.6 Liquidations, Mergers, Consolidations.

None of the Loan Parties shall dissolve, liquidate or wind-up its affairs, or
become a party to any merger or consolidation; provided that

(a) any Loan Party (other than the Borrower) may merge or consolidate with or
into any other Loan Party, and any Loan Party may merge or consolidate with the
Borrower, provided that, in the case of a consolidation or merger involving the
Borrower, the Borrower shall be the surviving Person;

(b) any Loan Party that holds only de minimis assets and is not conducting any
material business may dissolve; and

 

-89-



--------------------------------------------------------------------------------

(c) so long as no Event of Default or Potential Default exists or results
therefrom, a Loan Party may merge or consolidate with any other Person whose
assets and total liabilities do not exceed, in either case, $100,000,000,
provided that a Loan Party shall be the continuing or surviving Person in such
merger or consolidation.

8.2.7 Dispositions of Assets (Other Than Proved Reserves) or Subsidiaries.

Other than with regard to Proved Reserves, none of the Loan Parties shall sell,
convey, assign, lease, sublease, license, abandon or otherwise transfer or
dispose of (any such transaction, a “Disposition”), voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of such Loan Party), except:

(a) transactions involving the sale of Hydrocarbons produced or sold in the
ordinary course of business;

(b) any Disposition of assets in the ordinary course of business which are no
longer necessary or required in the conduct of such Loan Party’s business or the
grant in the ordinary course of business of any non-exclusive easements,
permits, licenses, rights of way, surface leases or other surface rights or
interests;

(c) any Disposition of assets by any Loan Party to another Loan Party;

(d) any Disposition of assets consisting of Significant Gathering Systems;

(e) any Disposition of assets, so long as (i) within two hundred and seventy
(270) days following any such Disposition of the assets that were the subject
thereof, such assets are replaced by or subject to contractual obligations for
the replacement by, substitute, replacement or other assets of the type used in
any Loan Party’s business and (ii) all such substitute assets are subject to the
Collateral Trustee’s Prior Security Interest for the benefit of the Secured
Parties to the extent such substitute assets are required to be part of the
Collateral pursuant to this Agreement or the other Loan Documents; provided that
the fair market value of all assets Disposed of under this clause in any given
fiscal year shall not exceed $50,000,000 (for purposes of this Section 8.2.7(e),
so long as an option or right of first refusal is in effect with respect to
certain assets, it shall be treated as a disposition on the date that the option
or right of first refusal is granted);

(f) any Disposition, other than those specifically excepted pursuant to the
other clauses of this Section 8.2.7, which is approved by the Required Lenders;

(g) routine farm outs of Gas Properties not included in Proved Reserves; or

(h) any Disposition of Unproved Reserves.

 

-90-



--------------------------------------------------------------------------------

8.2.8 Affiliate Transactions; Change in Affiliate Contracts.

(a) Except for Guaranties permitted hereby and the borrowing and repayment of
CONSOL Loans in compliance with the CONSOL Intercompany Subordination Agreement,
none of the Loan Parties shall enter into or carry out any transaction with an
Affiliate thereof other than another Loan Party (including purchasing property
or services from or selling property or services to any Affiliate of any Loan
Party or other Person) unless (i) such transaction is not otherwise prohibited
by this Agreement, and (ii) such transaction either (A) would be entered into by
a prudent Person in the position of such Loan Party or (B) is entered into upon
fair and reasonable arm’s-length terms and conditions and is in accordance with
all applicable Law; or

(b) None of the Loan Parties shall amend or modify, in any material and adverse
respect, the Affiliate Contracts.

8.2.9 Subsidiaries, Partnerships and Joint Ventures.

None of the Loan Parties shall own or create directly or indirectly any
Subsidiaries other than (i) Excluded Subsidiaries, (ii) any Subsidiary which has
joined this Agreement as Guarantor on the Closing Date; and (iii) any Subsidiary
(other than an Excluded Subsidiary) formed or acquired after the Closing Date
which joins this Agreement within 20 Business Days after the date of acquisition
or formation thereof as a Guarantor by delivering to the Administrative Agent
and Collateral Trustee, as applicable, (A) a signed Guarantor Joinder,
(B) documents in the forms described in Section 7.1 [First Loans and Letters of
Credit], modified as appropriate, and (C) documents necessary to grant and
perfect Prior Security Interests to the Collateral Trustee for the benefit of
the Secured Parties in the Collateral held by such Subsidiary. Except in
connection with an Investment permitted by Section 8.2.4 [Loans and
Investments], none of the Loan Parties shall become or agree to (1) become a
general partner in any general or limited partnership, except that the Loan
Parties may be general partners in other Loan Parties or (2) hold an equity
interest in any Joint Venture.

8.2.10 Continuation of or Change in Business.

None of the Loan Parties shall engage in any business other than the business of
the Loan Parties and their Subsidiaries, substantially as conducted and operated
by the Loan Parties and their Subsidiaries, taken as a whole, as of the Closing
Date or business that supports or is complimentary to such business, and the
Loan Parties shall not permit any material change in the nature of such
business.

8.2.11 [Reserved].

8.2.12 Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party to, change its
fiscal year from the twelve-month period beginning January 1 and ending
December 31.

 

-91-



--------------------------------------------------------------------------------

8.2.13 Issuance of Stock.

None of the Loan Parties (other than the Borrower) shall issue any additional
shares of its capital stock or any options, warrants or other rights in respect
thereof to any Person other than another Loan Party.

8.2.14 Changes in Organizational Documents.

None of the Loan Parties shall amend in any material respect its certificate of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents without providing at least ten (10) calendar days’
prior written notice to the Administrative Agent and the Lenders and, in the
event such change would be adverse in any material respect to the Lenders as
reasonably determined by the Administrative Agent, obtaining the prior written
consent of the Required Lenders. For purposes of the foregoing, it shall be
deemed material for, among other things, any amendment to affect the name of the
entity, its state of formation, or its outstanding equity interests or the
transferability thereof.

8.2.15 Hedging.

Borrower will not, and will not permit any Loan Party to, enter into any Hedge
Agreement, other than (i) Permitted Commodity Hedge Agreements and (ii) Hedge
Agreements not relating to commodities entered into in the ordinary course of
business to hedge or mitigate risks to which the Loan Parties are exposed in the
conduct of their business or the management of their liabilities.

8.2.16 Sale of Proved Reserves; Pooling.

None of the Loan Parties shall sell, assign, transfer or convey any interest in
any Gas Properties consisting of Proved Reserves, or voluntarily pool or unitize
all or any part of their Gas Properties consisting of Proved Reserves, except,
in each case, as follows:

(a) extracted Hydrocarbons sold in the ordinary course of business;

(b) forced pooling or other action whether initiated by or at the request of a
Loan Party or another Person;

(c) sales, assignments, transfers or conveyances and pooling and unitizing to or
with another Loan Party;

(d) sales, assignments, transfers,conveyances or leases in connection with Joint
Operating or Development Agreements or other operating agreements, unitization
agreements and pooling arrangements with, or grants of non-exclusive easements,
permits, licenses, rights of way, surface leases or other surface rights or
interest to, other Persons in each case which are usual and customary in the oil
and gas business, excluding, however, any Investments, Indebtedness or Liens
unless otherwise allowed by this Agreement; or

 

-92-



--------------------------------------------------------------------------------

(e) Investments (within the limits of Section 8.2.4(f) [Loans and Investments])
or sales, assignments, transfers, conveyances or leases of Proved Reserves
(whether directly or indirectly by means of the sale or investment of equity
interests in a Loan Party or otherwise) other than those permitted in clauses
(a) through (d) above, provided that, simultaneously with any such sale,
assignment, transfer, conveyance or lease of Proved Reserves, if the aggregate
value of all such sales, assignments, transfers, conveyances or leases of Proved
Reserves since the last redetermination of the Borrowing Base exceeds five
percent (5%) of the Borrowing Base then in effect, the Borrowing Base is
adjusted by amounts agreed to at the time by the Required Borrowing Base
Lenders; provided, after giving effect to any of the foregoing, the Collateral
Trustee shall have the Lien required by Section 8.1.17 [Collateral] in the
Proved Gas Collateral.

8.2.17 Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the end of each fiscal quarter, to be greater than 3.5 to 1.0.

8.2.18 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the Interest Coverage Ratio, calculated as of
the end of each fiscal quarter, to be less than 3.0 to 1.0.

8.2.19 Inconsistent Agreements.

The Borrower shall not, and shall not permit any other Loan Party to, enter into
any material agreement containing any provision that would be violated or
breached by any borrowing by the Borrower under this Agreement or by the
performance by any Loan Party of their respective Obligations under this
Agreement or under any other Loan Document.

8.2.20 Restrictions on Upstream Dividends and Payments.

The Borrower shall not, and shall not permit any other Loan Party to, enter into
any agreement containing any provisions that would prohibit, limit or otherwise
restrict dividends or distributions payable by any Loan Party to any other Loan
Party.

8.2.21 Certain Matters Regarding the Collateral Trust Agreement.

There shall be (i) no amendment, modification, supplement or restatement of nor
any waiver or consent under the Collateral Trust Agreement (except as required
as a condition to this Agreement), nor (ii) any change after the Closing Date in
the Person that is the Collateral Trustee as of the Closing Date, unless in the
case of any of the matters under the immediately preceding clause (i) and clause
(ii) the Borrower shall have provided at least thirty (30) calendar days’ prior
written notice thereof to the Administrative Agent and the Lenders and obtaining
the written consent of the Administrative Agent and the Required Lenders.

 

-93-



--------------------------------------------------------------------------------

8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent and each of
the Lenders:

8.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty (40) calendar days after the
end of each of the first three fiscal quarters in each fiscal year (or such
earlier or later date, from time to time established by the SEC in accordance
with the Exchange Act applicable to CONSOL), financial statements of CONSOL,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
containing the consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such fiscal quarter, and related consolidated statements of
income and condensed cash flows for the fiscal quarter then ended and the fiscal
year through that date (all set forth in footnote “Guarantor Subsidiaries
Financial Information,” and provided that the Borrower and its Subsidiaries are
presented in a separate column), all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Authorized Financial Officer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

8.3.2 Annual Financial Statements.

As soon as available and in any event within sixty (60) days after the end of
each fiscal year of CONSOL (or such earlier or later date, from time to time
established by the SEC in accordance with the Exchange Act applicable to the
Borrower), financial statements of CONSOL consisting of a consolidated balance
sheet as of the end of such fiscal year, and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal year then ended,
containing the consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such fiscal year, and related consolidated statements of income
and condensed cash flows for the fiscal year then ended (all set forth in
footnote “Guarantor Subsidiaries Financial Information,” and provided that the
Borrower and its Subsidiaries are presented in a separate column), all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing reasonably
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents.

 

-94-



--------------------------------------------------------------------------------

8.3.3 SEC Web Site.

Reports required to be delivered pursuant to Section 8.3.1 [Quarterly Financial
Statements], Section 8.3.2 [Annual Financial Statements] and Section 8.3.8(a)
and (b) [Budgets, Forecasts, Other Reports and Information] shall be deemed to
have been delivered on the date on which such report is posted on the SEC’s
website at www.sec.gov, and such posting shall be deemed to satisfy the
reporting requirements of Sections 8.3.1, 8.3.2 and 8.3.8(a) and (b).

8.3.4 Certificate of the Borrower.

On or prior to the date that the financial statements of the Borrower furnished
to the Administrative Agent and to the Lenders pursuant to Section 8.3.1
[Quarterly Financial Statements] and Section 8.3.2 [Annual Financial Statements]
are required to be furnished, a certificate (each a “Compliance Certificate”) of
the Borrower signed by the Authorized Financial Officer, in the form of
Exhibit 8.3.4, to the effect that, except as described pursuant to Section 8.3.5
[Notice of Default], (i) the representations and warranties of the Borrower
contained in Section 6 [Representations and Warranties] and in the other Loan
Documents are true on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time), (ii) no Event of Default or Potential Default
exists and is continuing on the date of such certificate, (iii) containing
calculations in sufficient detail to demonstrate compliance as of the date of
such financial statements with all financial covenants contained in
Section 8.2.17 [Maximum Leverage Ratio] and Section 8.2.18 [Minimum Interest
Coverage Ratio] and (iv) describing the Hedge Agreements in place to which any
Loan Party is a party and confirming that all such Hedge Agreements are
Permitted Commodity Hedge Agreements.

8.3.5 Notice of Default.

Promptly after any Responsible Officer of the Borrower has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
a Responsible Officer of the Borrower setting forth the details of such Event of
Default or Potential Default and the action that such Loan Party proposes to
take with respect thereto.

8.3.6 Notice of Litigation.

Promptly after any Responsible Officer of the Borrower has learned of the
commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against any
Loan Party (that would reasonably be expected to result in a liability against
such Loan Party) relating to the Collateral involving a claim or series of
claims in excess of the Threshold Amount or which if adversely determined would
constitute a Material Adverse Change.

8.3.7 Certain Events.

Written notice to the Administrative Agent and to the Lenders:

 

-95-



--------------------------------------------------------------------------------

(a) notice of an acquisition subject to a Permitted Acquisition Lien no less
than five (5) days prior to such acquisition,

(b) promptly after any Responsible Officer of the Borrower has learned of any
event which could reasonably be expected to have a Material Adverse Change,

(c) within the time limits set forth in Section 8.2.14 [Changes in
Organizational Documents], any material amendment to the organizational
documents of any Loan Party (for purposes of the foregoing, it shall be deemed
material for, among other things, any amendment to affect the name of the
entity, its state of formation, or its outstanding equity interests or the
transferability thereof) and also within such time limits the other notices
required by such Section, and

(d) promptly after any Loan Party incurs obligations or liabilities that are due
and payable arising in connection with or as a result of the early or premature
termination of Hedge Agreements (whether or not occurring as a result of a
default thereunder), which would exceed the Threshold Amount in the aggregate.

8.3.8 Budgets, Forecasts, Other Reports and Information.

(a) Any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders;

(b) Regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by any Loan Party with the
Securities and Exchange Commission, provided that the foregoing reports shall be
deemed to have been delivered on the date on which such report is posted on the
SEC’s web site at www.sec.gov, and such posting shall be deemed to satisfy this
reporting requirement;

(c) Promptly upon their becoming available to the Borrower, a copy of any
material order in any material proceeding to which any Loan Party is a party
issued by any Official Body; and

(d) Promptly upon request, such other reports and information as any of the
Lenders may from time to time reasonably request, including, without limitation,
annual budgets and five year projections of the Borrower. The Borrower shall
also notify the Lenders promptly of the enactment or adoption of any Law that
would reasonably be expected to result in a Material Adverse Change.

8.3.9 ERISA Event.

Within five (5) Business Days after any Responsible Officer of the Borrower has
knowledge thereof, upon the occurrence of any ERISA Event.

8.3.10 Reserve Reports.

(a) Independent Engineer. As soon as available and in any event within ninety
(90) days after December 31 of each year, the Borrower shall have delivered to
the

 

-96-



--------------------------------------------------------------------------------

Administrative Agent a Reserve Report in form and substance meeting the
requirements of the SEC for financial reporting purposes, certified by the
Independent Engineer (the “December 31 Reserve Report”), setting forth such
Independent Engineers’ estimates of the Proved Reserves on the Borrowing Base
Properties and the future gross revenue and future net income to be derived from
such Proved Reserves as of the date of the December 31 Reserve Report for each
year. The December 31 Reserve Report shall estimate the Proved Reserves and
income data for the Proved Developed Producing Reserves, the Proved Developed
Non-Producing Reserves and the Proved Undeveloped Reserves, and shall, in each
case, report only the Proved Reserves and income data attributable to each Loan
Party’s working interest percentage in or each Loan Party’s pro rata share of,
as the case may be, any Proved Reserves located on the Borrowing Base
Properties, less each Loan Party’s obligations or pro rata share of such
obligations, as the case may be, for advance payments for each such
property. All calculations in the December 31 Reserve Report shall be made on a
property-by-property and an interest-by-interest basis in order to reflect the
varying royalties, costs and expenses, working interests and advance payments
applicable to the various Borrowing Base Properties covered by the December 31
Reserve Report. Except as otherwise specifically required herein, the
December 31 Reserve Report shall be prepared and presented in accordance with
the requirements of the SEC from time to time in effect.

(b) Internal Engineer. As soon as available and in any event within ninety
(90) days after June 30 of each year, the Borrower shall have delivered to the
Administrative Agent an engineering report in form and substance meeting the
requirements of the SEC for financial reporting purposes, certified by a
petroleum engineer who is an employee or agent of CONSOL or one of its
Subsidiaries (the “June 30 Reserve Report”), setting forth such engineer’s
estimates of the Proved Reserves on the Borrowing Base Properties and the future
gross revenue and future net income to be derived from such Proved Reserves as
of the date of the June 30 Reserve Report for each year. The June 30 Reserve
Report shall estimate the Proved Reserves and income data for the Proved
Developed Producing Reserves, the Proved Developed Non-Producing Reserves and
the Proved Undeveloped Reserves, and shall, in each case, report only the Proved
Reserves and income data attributable to each Loan Party’s working interest
percentage in or each Loan Party’s pro rata share of, as the case may be, any
Proved Reserves located on the Borrowing Base Properties, less each Loan Party’s
obligations or pro rata share of such obligations, as the case may be, for
advance payments for each such property. All calculations in the June 30 Reserve
Report shall be made on a property-by-property and an interest-by-interest basis
in order to reflect the varying royalties, costs and expenses, working interests
and advance payments applicable to the various Borrowing Base Properties covered
by the June 30 Reserve Report. Except as otherwise specifically required herein,
the June 30 Reserve Report shall be prepared and presented in accordance with
the requirements of the SEC from time to time in effect.

(c) Borrower’s Certificate as to Proved Reserves and Proved Gas Collateral. With
the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that a Loan Party owns good and defensible title (i) to the Proved
Reserves evaluated by such Reserve Report free and clear of all Liens except
Permitted Liens and subject to the proviso in Section 6.1.8(a) [Title to
Properties], and (ii) to the Proved Gas Collateral evaluated by such Reserve
Report free and clear of all Liens except Permitted Mortgage Liens and subject
to the proviso in Section 6.1.8(a) [Title to Properties] and attaching thereto a
schedule of the Proved Reserves (and identifying all wells

 

-97-



--------------------------------------------------------------------------------

thereon) evaluated by such Reserve Report that are part of the Proved Gas
Collateral, demonstrating the percentage of the Borrowing Base Properties that
the value of such Proved Gas Collateral represents, identifying the title
reports and information then or previously delivered to the Administrative Agent
with respect to the Proved Gas Collateral and verifying that title reports and
information have been then or previously provided for 75% of the total present
value of the Proved Reserves included in the Borrowing Base Properties.

9. DEFAULT

9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1 Payments Under Loan Documents.

(a) The Borrower shall fail to make any scheduled payment of principal on any
Loan when due or payment on any Letter of Credit Borrowing within one (1)
Business Day after such amount becomes due;

(b) The Borrower shall fail to pay any interest on any Loan or any Letter of
Credit Borrowing within three (3) days after such interest becomes due in
accordance with the terms hereof; or

(c) The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding principal, Letter of Credit Borrowings and interest,
which are addressed in subparagraphs (a) and (b) above) or under the other Loan
Documents within the time period specified herein or therein and, if no time
period is specified, then within three (3) days after a demand or notice has
been provided to the Borrower requesting payment of such amount;

9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or incorrect in any material
respect as of the time it was made or furnished;

9.1.3 Breach of Negative Covenants or Visitation Rights.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.1 [Preservation of Existence, Etc.] (with
respect to the legal existence of the Borrower only), Section 8.1.6 [Visitation
Rights], Section 8.2 [Negative Covenants] or Section 8.3.5 [Notice of Default];

 

-98-



--------------------------------------------------------------------------------

9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) Business Days
after any Responsible Officer of any Loan Party becomes aware of the occurrence
thereof (such grace period to be applicable only in the event such default can
be remedied by corrective action of the Loan Parties as determined by the
Administrative Agent in its sole discretion);

9.1.5 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party may be obligated as a borrower or
guarantor in excess of the Threshold Amount in the aggregate, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness or the termination of any
commitment to lend in excess of the Threshold Amount;

9.1.6 Final Judgments or Orders.

Any final judgments, awards or orders not covered by insurance for the payment
of money in excess of the Threshold Amount in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of sixty (60) days from the date of entry;

9.1.7 Loan Document Unenforceable; Collateral Trust Agreement.

(i) Except to the extent that such event occurs pursuant to the provisions of
this Agreement or any other Loan Documents, any of the Loan Documents to which
any Loan Party or CONSOL Loan Party is a party shall cease to be legal, valid
and binding agreements enforceable against such Person executing the same or
such Person’s successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof or shall cease to be in full force
and effect (in either case except by operation of its terms) or shall be
contested or challenged by any Loan Party or CONSOL Loan Party or any agent
thereof or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby (except by operation of its terms); or

(ii) The Collateral Trust Agreement, at any time and for any reason (x) shall
cease to be in full force and effect, (y) is declared to be null and void or
(z) is the subject of a challenge to, or a dispute over, any aspect of such
Collateral Trust Agreement and such challenge or dispute is determined by the
Administrative Agent to be reasonably likely to adversely affect any Lien
granted as security for the Obligations under any Loan Document;

 

-99-



--------------------------------------------------------------------------------

9.1.8 Inability to Pay Debts.

Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due;

9.1.9 ERISA.

The occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in an actual
obligation to pay money of the Borrower under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan;

9.1.10 Change of Control.

Any Change of Control shall occur;

9.1.11 Borrowing Base.

Any failure to eliminate any Borrowing Base deficiency in accordance with
Section 5.11 [Borrowing Base Deficiency];

9.1.12 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

9.1.13 Voluntary Proceedings.

Any Loan Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

 

-100-



--------------------------------------------------------------------------------

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 [Payments Under Loan
Documents] through 9.1.11 [Borrowing Base] shall occur and be continuing, the
Lenders and the Administrative Agent shall be under no further obligation to
make Loans and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the Administrative Agent may, and upon the request of the Required
Lenders, shall (i) by written notice to the Borrower, declare the unpaid
principal amount of the Loans then outstanding and all interest accrued thereon,
any unpaid fees and all other Obligations of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Administrative Agent
for the benefit of each Lender without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, and (ii) require
the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for the Obligations (other than with respect to any obligations pursuant to
Section 2.10.10 [Cash Collateral Prior to the Expiration Date], which
obligations shall be secured by Cash Collateral pursuant to the requirements of
such Section), an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations. Moneys in such account shall be applied
by the Administrative Agent (x) first, to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and (y) second, if the
maturity of the Loans has been accelerated (with the consent of the Required
Lenders), to satisfy other outstanding Obligations. Upon the curing of all
existing Events of Default to the satisfaction of the Required Lenders, the
Administrative Agent shall return such cash collateral to the Borrower; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.12 [Involuntary Proceedings]
or Section 9.1.13 [Voluntary Proceedings] shall occur, no further obligation
shall exist on the Lenders or PNC to make Loans or any Issuing Lender to issue
any Letters of Credit hereunder and the unpaid principal amount of the Loans
then outstanding and all interest accrued thereon, any unpaid fees and all other
Obligations of the Borrower to the Lenders hereunder and thereunder shall be
immediately due and payable, and the Borrower’s obligation to deposit cash
collateral described in Section 9.2.1 [Events of Default Other Than Bankruptcy,
Insolvency or Reorganization Proceedings] shall become effective immediately, in
each case, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

9.2.3 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any Participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby authorized
at any time and from time to time, to the fullest extent

 

-101-



--------------------------------------------------------------------------------

permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency, but not
including funds held in custodian or trust accounts or funds not beneficially
owned by the Borrower or such other Loan Party) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or Participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or Participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or Participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and Participants under this Section 9.2.3 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender or their respective Affiliates and Participants may have. Each
Lender and the Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and

9.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans pursuant to
any of the foregoing provisions of this Section 9.2.4, the Administrative Agent
or any Lender, if owed any amount with respect to the Loans, may proceed to
protect and enforce its rights by suit in equity, action at law and/or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement or the other Loan Documents, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Administrative Agent or such Lender; and

9.2.5 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 [Consequences of Event of Default] and until all
Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Collateral Trustee or the Administrative Agent, shall be applied, subject to the
provisions of the Collateral Trust Agreement, as follows:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, out-of-pocket expenses and other amounts (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent, the
Syndication Agent and the Collateral Trustee) payable to the Administrative
Agent, the Syndication Agent or the Collateral Trustee in their respective
capacities as such;

 

-102-



--------------------------------------------------------------------------------

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender) arising under the Loan Documents, ratably among them in proportion to
the respective amounts described in this clause (b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause (c) payable to them;

(d) Fourth, to the Administrative Agent for the account of the Issuing Lender,
to Cash Collateralize that portion of Letter of Credit Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to this Agreement;

(e) Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Letter of Credit Borrowings and Obligations then owing
under Specified Hedge Agreements and Other Lender Provided Financial Service
Product, ratably among the Lenders, the Issuing Lender and the providers of
Specified Hedge Agreements and Other Lender Provided Financial Service Product
in proportion to the respective amounts described in this clause (e) held by
them; and

(f) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

9.2.6 Collateral Trust Agreement.

Subject to sharing provisions set forth in the Collateral Trust Agreement, all
Liens granted as security for the Obligations under the Security Documents and
any other Loan Document shall secure ratably and on a pari passu basis the
Obligations in favor of the Administrative Agent and the Lenders (including
without limitation the Obligations incurred by any of the Loan Parties in favor
of any Lender which provides a Specified Hedge Agreement and the Obligations
incurred by any Loan Parties in favor of any Lender or Affiliate which provides
any Other Lender Provided Financial Service Product (each, a “Specified Hedge or
Other Financial Service Provider”). The Administrative Agent shall be deemed to
serve as the collateral agent (the “Lender Group Collateral Agent”) for each
Specified Hedge or Other Financial Service Provider, for itself as
Administrative Agent and for the Lenders hereunder, provided that the Lender
Group Collateral Agent shall comply with the instructions and directions of the
Administrative Agent (or the Lenders under this Agreement to the extent that
this Agreement or any other Loan Documents empowers the Lenders to direct the
Administrative Agent), as to all matters relating to the Collateral, including
the maintenance and disposition thereof. No Specified Hedge or Other Financial
Service Provider (except in its capacity as a Lender hereunder (to the extent
that this Agreement or any other Loan Document empowers the Lenders to direct
the Administrative Agent)) shall be entitled or have the power to direct or
instruct the Lender Group Collateral

 

-103-



--------------------------------------------------------------------------------

Agent on any such matters or to control or direct in any manner the maintenance
or disposition of the Collateral.

9.2.7 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including each Mortgage), subject to the
Collateral Trust Agreement, the Administrative Agent and the Collateral Trustee
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code or other applicable Law, all of which rights and remedies shall
be cumulative and non-exclusive, to the extent, subject to the Collateral Trust
Agreement, permitted by Law. The Administrative Agent and the Collateral Trustee
may, and upon the request of the Required Lenders shall, exercise all
post-default rights granted to the Administrative Agent and the Lenders under
the Loan Documents or applicable Law.

9.3 Notice of Sale.

Any notice required to be given by the Collateral Trustee of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Collateral Trustee, if given to the Borrower at least ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority.

Each Lender and Issuing Lender hereby irrevocably designates, appoints and
authorizes: (i) PNC to act as Administrative Agent for such Lender under this
Agreement and to execute and deliver or accept on behalf of each of the Lenders
the other Loan Documents, (ii) Bank of America to act as Syndication Agent for
each Lender under this Agreement and (iii) PNC to act as Collateral Trustee
pursuant to the Collateral Trust Agreement. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of a Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and any other instruments and agreements referred to herein, and to exercise
such powers and to perform such duties hereunder as are specifically delegated
to or required of the Administrative Agent, the Syndication Agent or any of them
by the terms hereof, together with such powers as are reasonably incidental
thereto. PNC agrees to act as the Administrative Agent on behalf of the Lenders
to the extent provided in this Agreement, and Bank of America, N.A. agrees to
act as Syndication Agent on behalf of the Lenders to the extent provided in this
Agreement. The provisions of this Section 10 [The Administrative Agent] are
solely for the benefit of the Administrative Agent, the Syndication Agent, the
Lenders and the Issuing Lender, and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions,
except as set forth in Section 10.10 [Authorization to Release Collateral and
Guarantors; Certain Amendments].

 

-104-



--------------------------------------------------------------------------------

10.2 Rights as a Lender.

The Person serving as the Administrative Agent and Syndication Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or Syndication Agent, as applicable, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent or Syndication Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent or Syndication Agent hereunder and without any duty to
account therefor to the Lenders.

10.3 Exculpatory Provisions.

The Administrative Agent and Syndication Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent and the Syndication Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or Syndication Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent or Syndication Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Administrative Agent or Syndication Agent to liability or that is contrary to
any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or Syndication Agent any of their Affiliates in any capacity.

The Administrative Agent and Syndication Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or Syndication Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of
Event of Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent and Syndication Agent shall be deemed not
to have knowledge of any Potential Default or Event of Default unless and until
notice describing such

 

-105-



--------------------------------------------------------------------------------

Potential Default or Event of Default is given to the Administrative Agent
and/or Syndication Agent, as applicable, by the Borrower, a Lender or the
Issuing Lender.

The Administrative Agent and Syndication Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Potential Default or Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 7 [Conditions of Lending and Issuance of Letters of Credit]
or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.

10.4 Reliance by Agents.

The Administrative Agent and Syndication Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and
Syndication Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent and Syndication Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
the Administrative Agent and/or Syndication Agent shall have received notice to
the contrary from such Lender or the Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent and
Syndication Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5 Delegation of Duties.

The Administrative Agent and Syndication Agent may perform any and all of their
duties and exercise their rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent, Syndication Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and Syndication Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and Syndication Agent.

 

-106-



--------------------------------------------------------------------------------

10.6 Resignation of Agents.

The Administrative Agent and/or Syndication Agent may at any time give notice of
its resignation to the Lenders, the Issuing Lender and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with approval from the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent and/or
Syndication Agent gives notice of its resignation, then the retiring
Administrative Agent and/or Syndication Agent may on behalf of the Lenders and
the Issuing Lender, appoint a successor Administrative Agent and/or Syndication
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent and/or Syndication Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent and/or Syndication Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6. Upon the acceptance of a successor’s appointment as Administrative
Agent and/or Syndication Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and/or Syndication Agent, and the
retiring Administrative Agent and/or Syndication Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section 10.6).
The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s and/or
Syndication Agent resignation hereunder and under the other Loan Documents, the
provisions of this Section 10.6 and Section 11.3 [Expenses; Indemnity; Damage
Waiver] shall continue in effect for the benefit of such retiring Administrative
Agent and/or Syndication Agent, their sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent and/or Syndication Agent was acting as
Administrative Agent and/or Syndication Agent, as applicable.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender; provided that if there are any Letters of Credit
outstanding with PNC as the Issuing Lender at the time of PNC’s resignation as
the Administrative Agent, notwithstanding any provision to the contrary in the
foregoing paragraph, PNC’s resignation as the Issuing Lender shall not be
effective until a successor Administrative Agent has been appointed and the
provisions of clause (ii) in the following sentence have been satisfied. Upon
the appointment of a successor Administrative Agent hereunder, such successor
shall (i) succeed to all of the rights, powers, privileges and duties of PNC as
the retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as

 

-107-



--------------------------------------------------------------------------------

Issuing Lender and Administrative Agent under the Loan Documents, and (ii) issue
letters of credit in substitution for the Letters of Credit issued by PNC, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to PNC to effectively assume the obligations of PNC with respect to
such Letters of Credit.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or Syndication Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Lenders listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Syndication Agent, Collateral Trustee,
a Lender or the Issuing Lender hereunder.

10.9 Administrative Agent’s Fee.

The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and Administrative Agent, as amended from
time to time.

10.10 Authorization to Release Collateral and Guarantors; Certain Amendments.

It is expressly agreed by each Lender and the Issuing Lender, that (i) upon the
written request of the Borrower (accompanied by such certificates and other
documentation as the Administrative Agent may reasonably request) the
Administrative Agent on behalf of the Lenders and without any consent or action
by any Lender, shall, so long as no Event of Default exists after giving effect
thereto, release, subordinate, enter into non-disturbance agreements or consent
to the release by the Collateral Trustee of or with respect to, (x) any
Collateral or any

 

-108-



--------------------------------------------------------------------------------

Guarantor from a Guaranty Agreement or any other Loan Document, in either case,
in connection with any sale, transfer, lease, disposition, merger or other
transaction permitted or not prohibited by this Agreement, such release to
include releases from the Guaranty Agreement or any other Loan Document of any
Loan Party that becomes an Excluded Subsidiary or ceases to be a Subsidiary
pursuant to any sale, transfer, lease, disposition, merger or other transaction
permitted by this Agreement and a release of all the assets of such Loan Party
that becomes an Excluded Subsidiary or ceases to be a Subsidiary, (y) any assets
no longer required to be Collateral pursuant to the terms hereof or of any other
Loan Document or (z) any easements, permits, licenses, rights of way, surface
leases or other surface rights or interests permitted to be granted hereunder
and (ii) notwithstanding Section 11.1 [Modifications, Amendments or Waivers] or
any other provision in any Loan Document to the contrary, the Administrative
Agent may, on behalf of the Lenders and without any consent or action by any
Lender, amend, modify, supplement, restate, terminate or release in whole or in
part any of the Loan Documents from time to time or consent to such action by
the Collateral Trustee to (a) cure any defect or error, (b) comply with any
provision hereunder or under any other Loan Document, (c) add Guarantors of the
Obligations, (d) add property or other assets as Collateral, (e) add covenants
of the Borrower or the other Loan Parties for the benefit of the Lenders or to
surrender any right or power herein conferred upon the Borrower or any of the
other Loan Parties, (f) approve of any correction or update to any Schedule
hereto or to any other Loan Document to the extent such Schedule is being
corrected in any manner that is not material or is being updated to reflect the
consummation of any transaction or exercise of any rights of the Loan Parties
permitted hereunder for which no consent is required or for which the required
consent has been received, (g) make any change that does not adversely affect
the rights of any Lender, (h) release from perfection any Lien created by any
Loan Document that is no longer required by the terms hereof or such Loan
Document to be perfected, or (i) share Collateral on a pro rata basis with any
counterparty to a Specified Hedge Agreement described in clause (iii) of the
definition of Specified Hedge Agreement.

10.11 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.12 Certain Matters Regarding the Collateral Trust Agreement.

(a) Each Lender agrees that the Loan Parties shall be permitted to obtain
releases of Liens on the Collateral directly from the Collateral Trustee to the
extent that the Loan Parties are selling, transferring, leasing, disposing of,
merging, or investing assets (including entities) or otherwise entering into a
transaction permitted or not prohibited by this Agreement; provided that during
the existence of a Potential Default or Event of Default, all releases shall be

 

-109-



--------------------------------------------------------------------------------

with the authorization of the Administrative Agent. Each Lender, by its
execution and delivery of this Agreement, hereby authorizes the Administrative
Agent to take all actions under or in connection with the Collateral Trust
Agreement required to be taken by the Administrative Agent on behalf of such
Lender under the Collateral Trust Agreement.

(b) Each Loan Party, by its execution and delivery of this Agreement, hereby
authorizes the Administrative Agent to contact any of the Secured Parties to
obtain the Payment Information (as defined in the Collateral Trust Agreement),
pursuant to a request of the Collateral Trustee.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder, provided, that no consent
of any Lender is required for releases, corrections, amendments, updates or
other transactions or actions authorized by Section 10.10 [Authorization to
Release Collateral and Guarantors; Certain Amendments]. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

11.1.1 Increase of Commitment.

Increase the amount of the Revolving Credit Commitment or Swing Loan Commitments
of any Lender hereunder without the consent of such Lender;

11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan, the Commitment Fee or any
other fee payable to any Lender, or reduce the principal amount of or the rate
of interest borne by any Loan or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby;

11.1.3 Release of Collateral or Guarantor.

Except as otherwise provided in this Agreement, without the written consent of
(i) the Super-Majority Lenders (other than Defaulting Lenders), release any
Guarantor from its Obligations under the Guaranty Agreement or the CONSOL
Guaranty Agreement or (ii) all the Lenders (other than Defaulting Lenders),
(x) release any Guarantor that is a Significant Subsidiary (as defined in
Regulation S-X under the Exchange Act) of the Borrower from its Obligations
under the Guaranty Agreement, (y) release all or substantially all of the
Guarantors (as measured by fair market value of their assets) from their
Obligations under the Guaranty Agreement or the

 

-110-



--------------------------------------------------------------------------------

CONSOL Guaranty Agreement or (z) release all or substantially all of the
Collateral; and provided that in the event that the Borrower provides the
Issuing Lender with Cash Collateral to secure any Letters of Credit with an
expiry date beyond the Expiration Date pursuant to Section 2.10.10 [Cash
Collateral Prior to the Expiration Date] the Issuing Lender is permitted to
release such Cash Collateral without the consent of any Lender once such Letter
of Credit has terminated, expired or has otherwise been returned to the Issuing
Lender undrawn; or

11.1.4 Borrowing Base.

(a) Increase the Borrowing Base, without the consent of the Required Increasing
Borrowing Base Lenders; or

(b) Reaffirm or decrease the Borrowing Base, without the consent of the Required
Borrowing Base Lenders.

11.1.5 Miscellaneous.

Amend Section 5.2 [Pro Rata Treatment of Lenders] or Section 5.3 [Sharing of
Payments by Lenders] or this Section 11.1, alter any provision regarding the pro
rata treatment of the Lenders or requiring all Lenders to authorize the taking
of any action or reduce any percentage specified in the definition of Required
Lenders, or Required Borrowing Base Lenders or Required Increasing Borrowing
Base Lenders, in each case without the consent of all of the Lenders; provided
that no agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Syndication Agent, PNC in its
capacity as the Lender of Swing Loans or the Issuing Lender may be made without
the written consent of such Administrative Agent, the Syndication Agent, PNC in
its capacity as the Lender of Swing Loans or Issuing Lender, as applicable; and
provided further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].

11.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

 

-111-



--------------------------------------------------------------------------------

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses.

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lead Arrangers, the Administrative Agent, the Syndication Agent, the Collateral
Trustee and their respective Affiliates (including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent and the
Syndication Agent), and shall pay all reasonable fees in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent, the Collateral Trustee, any Lender
or the Issuing Lender (including the reasonable fees, charges and disbursements
of any counsel for the Administrative Agent, the Syndication Agent, the
Collateral Trustee, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.3, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit, and (iv) all reasonable out-of-pocket expenses of the Administrative
Agent’s and the Syndication Agent’s regular employees and agents engaged
periodically to perform audits of the Loan Parties’ books, records and business
properties.

11.3.2 Indemnification by the Borrower.

The Borrower shall indemnify the Lead Arrangers, the Administrative Agent (and
any sub-agent thereof), the Syndication Agent, each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable out-of-pocket
related expenses (including the fees, charges and disbursements of any outside
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the Loan
Parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless

 

-112-



--------------------------------------------------------------------------------

of whether any Indemnitee is a party thereto; provided that the Borrower shall
not be liable for any portion of any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements with
respect to an Indemnitee (A) if the same is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct, or (B) if the Borrower was
not given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrower shall remain liable to
the extent such failure to give notice does not result in a loss to the
Borrower), or (C) if the same results from a compromise or settlement agreement
entered into without notice to or the consent of the Borrower, which consent
shall not be unreasonably withheld. The Indemnitees will attempt to minimize the
fees and expenses of legal counsel for the Indemnitees which are subject to
reimbursement by the Borrower hereunder by considering the usage of one law firm
to represent the Indemnitees if appropriate under the circumstances.

11.3.3 Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.3.1 [Costs and Expenses] or Section 11.3.2
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Syndication Agent, the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Syndication Agent, the
Issuing Lender or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Syndication Agent or the
Issuing Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Syndication Agent or Issuing Lender in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.3.2 [Indemnification by Borrower] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

11.3.5 Payments.

All amounts due under this Section 11.3 shall be payable not later than ten
(10) days after demand therefor.

 

-113-



--------------------------------------------------------------------------------

11.4 Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2 Electronic Communications.

Notices and other communications to the Syndication Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to the Syndication Agent, any Lender or the Issuing
Lender if such Syndication Agent, Lender or the Issuing Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication and the Administrative Agent
shall have notified the Borrower of the same. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of

 

-114-



--------------------------------------------------------------------------------

the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

11.5.3 Change of Address, Etc.

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

11.6 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.7 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 2.10.10
[Cash Collateral Prior to the Expiration Date], Section 5 [Payments] and
Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive payment in full
of all principal and interest under the Notes, the termination of the
Commitments and the expiration or termination or cash collateralization of all
Letters of Credit. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.8.2
[Assignments by Lenders], (ii) by way of participation in accordance with the
provisions of Section 11.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.8.6
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto,

 

-115-



--------------------------------------------------------------------------------

their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(ii) in any case not described in clause (a)(i) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(c) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(i) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

 

-116-



--------------------------------------------------------------------------------

(ii) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(d) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(e) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(f) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(g) No Assignment to Defaulting Lender. No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], Section 5.7 [Increased Costs], and Section 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrower, the Administrative Agent, the Syndication Agent
and the Lenders may treat each Person whose name is in such register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

-117-



--------------------------------------------------------------------------------

11.8.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders, Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Section 11.1.1
[Increase of Commitment], Section 11.1.2 [Extension of Payment; Reduction of
Principal, Interest or Fees; Modification of Terms of Payment], or
Section 11.1.3 [Release of Collateral or Guarantor] (to the extent such release
is of all or substantially all of the Guarantors (as measured by fair market
value of their assets) or all or substantially all of the Collateral). Subject
to Section 11.8.5 [Limitations upon Participant Rights Successors and Assigns
Generally], the Borrower agrees that each Participant shall be entitled to the
benefits of Section 4.4 [LIBOR Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available] and Section 5.7 [Increased Costs] to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.8.2 [Assignments by Lenders]. To the extent permitted by
Law, each Participant also shall be entitled to the benefits of Section 9.2.3
[Setoff] as though it were a Lender; provided such Participant agrees to be
subject to Section 5.3 [Sharing of Payments by Lenders] as though it were a
Lender.

11.8.5 Limitations upon Participant Rights.

A Participant shall not be entitled to receive any greater payment under
Section 5.7 [Increased Costs], Section 5.8 [Taxes] or Section 11.3 [Expenses;
Indemnity; Damage Waiver] than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.8 [Taxes] unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 5.8.5 [Status of Lenders; Refunds] as though it were a Lender.

11.8.6 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having

 

-118-



--------------------------------------------------------------------------------

jurisdiction; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

11.9 Confidentiality.

11.9.1 General.

Each of the Administrative Agent, the Syndication Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.9, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (Y) becomes publicly available
other than as a result of a breach of this Section 11.9 or (Z) becomes available
to the Administrative Agent, the Syndication Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower, the other Loan Parties or any other Person that
has obtained such confidential information pursuant to this Section 11.9. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.9 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.9.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken

 

-119-



--------------------------------------------------------------------------------

together shall constitute a single contract. This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions of Lending and Issuance of Letters of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 Governing Law, Etc.

11.11.1 Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles. Each standby Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (“UCP”) or the rules of the International Standby Practices (ICC
Publication Number 590) (“ISP98”), as determined by the Issuing Lender, and each
trade Letter of Credit shall be subject to UCP, and in each case to the extent
not inconsistent therewith, the Laws of the State of New York without regard to
its conflict of laws principles.

11.11.2 SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE

 

-120-



--------------------------------------------------------------------------------

BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

11.11.3 WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4 SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.11.5.

11.12 Certain Collateral Matters.

The benefit of the Loan Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to those Lenders or their Affiliates which are counterparties or
parties to any Specified Hedge Agreement or any Other Lender Provided Financial
Service Product with any Loan Party on a pro rata basis in respect of any
obligations of any Loan Party which arise under any such Specified Hedge

 

-121-



--------------------------------------------------------------------------------

Agreement (after giving effect to all netting arrangements relating to such
Specified Hedge Agreements) or any Other Lender Provided Financial Service
Product, including any Specified Hedge Agreement or any Other Lender Provided
Financial Service Product between such Persons in existence prior to the date
hereof. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Specified Hedge Agreement or any Other Lender Provided Financial
Service Product.

11.13 USA Patriot Act Notice.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

11.14 Amendment and Restatement.

(i) On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement and the Existing Credit Agreement
shall thereafter be of no further force and effect except to evidence (x) the
incurrence by the Borrower of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Closing Date), (y) the representations and warranties made by the Loan
Parties prior to the Closing Date and (z) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Closing Date (including any failure, prior to the Closing Date, to comply with
the covenants contained in the Existing Credit Agreement).

(ii) The terms and conditions of this Agreement and the rights and remedies of
the Administrative Agent and the Lenders under this Agreement and the other Loan
Documents shall apply to all of the Obligations incurred under the Existing
Credit Agreement.

(iii) The Loan Parties hereby reaffirm the Liens granted pursuant to the Loan
Documents and existing immediately prior to the Closing Date to the
Administrative Agent for the benefit of the Secured Parties, which Liens shall
continue in full force and effect during the term of this Agreement and any
renewals thereof and shall continue to secure the Obligations.

(iv) On and after the Closing Date, (x) all references to the Credit Agreement
in the Loan Documents (other than this Agreement) shall be deemed to refer to
this Agreement and (y) all references to any section (or subsection) of the
Existing Credit Agreement in any Loan Document (but not herein) shall be amended
to become, mutatis mutandis, references to the corresponding provisions of this
Agreement.

(v) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of

 

-122-



--------------------------------------------------------------------------------

the Loan Documents remain in full force and effect unless otherwise specifically
amended hereby or by any other Loan Document.

(vi) For the avoidance of doubt, unless otherwise specified in this Agreement,
all “baskets” set forth in this Agreement shall be calculated from the Closing
Date.

11.15 No Fiduciary Duty.

Each Loan Party agrees and acknowledges that: (i) each Lender is acting solely
as a principal and is not a financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other party; (ii) no Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in any Loan Party’s or their
respective Affiliates’ favor with respect to any of the transactions
contemplated hereby (irrespective of whether any Lender has advised or is
currently advising any Loan Party or its Affiliates on other matters) and no
Lender has any obligation to the Loan Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein; (iii) the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from the Loan Parties or their respective Affiliates and the Lenders have
no obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (iv) the Lenders have not provided any
legal, accounting, regulatory or tax advice in any jurisdiction with respect to
any of the transactions contemplated hereby and the Loan Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate. Each Loan Party acknowledges and agrees that it will consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and neither any Lender or its Affiliates shall have any
responsibility or liability to any Loan Party with respect thereto. Each Loan
Party hereby waives and releases, to the fullest extent permitted by law, any
claims that such Loan Party may have against the Lenders or their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty.

[SIGNATURE PAGES FOLLOW]

 

-123-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: CNX GAS CORPORATION By:   /s/ John M. Reilly   Name: John M. Reilly  

Title: Vice President, Treasurer and Assistant

          Secretary

 

CNX GAS COMPANY LLC By:   /s/ John M. Reilly   Name: John M. Reilly   Title:
Treasurer

 

CARDINAL STATES GATHERING COMPANY By:   CNX Gas Company LLC, as Partnership
Manager By:   /s/ John M. Reilly   Name: John M. Reilly   Title: Treasurer

 

KNOX ENERGY, LLC By:   /s/ Stephen W. Johnson   Name: Stephen W. Johnson  
Title: Secretary

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COALFIELD PIPELINE COMPANY By:   /s/ Stephen W. Johnson   Name: Stephen W.
Johnson   Title: Secretary

 

MOB CORPORATION By:   /s/ Stephen W. Johnson   Name: Stephen W. Johnson   Title:
Secretary

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:   /s/ Richard C. Munsick   Name: Richard C. Munsick   Title: Senior Vice
President

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LENDER:

 

BANK OF AMERICA, N.A.,

individually and as Syndication Agent

By:   /s/ Sandra M. Serie   Name: Sandra M. Serie   Title: Vice President

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH, as a Lender By:   /s/ Joseph W. Linder   Name:
Joseph W. Linder   Title: Vice President

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BOKF, N.A. dba Bank of Oklahoma,

as a Lender

By:   /s/ Jason B. Webb   Name: Jason B. Webb   Title: Vice President

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ Parul June   Name: Parul
June   Title: Assistant Vice President

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:   /s/ Peter Shen   Name:
Peter Shen   Title: Vice President

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CIBC Inc., as a Lender By:   /s/ Trudy W. Nelson   Name: Trudy W. Nelson  
Title: Authorized Signatory

 

If a second signature is necessary: By:   /s/ Richard Antl   Name: Richard Antl
  Title: Authorized Signatory

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA, as a Lender By:   /s/ Gregory A. Caione   Name:
Gregory A. Caione   Title: Head of Natural Resources, Americas

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:   /s/ Dorothy Marchand   Name: Dorothy Marchand   Title: Senior Vice
President

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

By:   /s/ Joe Philbin   Name: Joe Philbin   Title: Director By:   /s/ Matthias
Guillet   Name: Matthias Guillet   Title: Director

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:   /s/ Jim Janovsky   Name: Jim Janovsky   Title: Vice President

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Lender

By:   /s/ John L. Hayes   Name: John L. Hayes   Title: Senior Vice President

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Mark Walton   Name: Mark Walton   Title: Authorized Signatory

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as a Lender

By:   /s/ Charles Hall   Name: Charles Hall   Title: Managing Director

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Kerry Jessani   Name: Kerry Jessani   Title: Vice President

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

NATIXIS,

as a Lender

By:   /s/ Timothy L. Polvado   Name: Timothy L. Polvado   Title: Managing
Director

 

If a second signature is necessary: By:   /s/ Louis P. Laville, III   Name:
Louis P. Laville, III   Title: Managing Director

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as a Lender

By:   /s/ Carlos A. Calixto   Name: Carlos A. Calixto   Title: Vice President

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

STERLING BANK,

as a Lender

By:   /s/ Allen Brown   Name: Allen Brown   Title: EVP – Specialized Banking

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender

By:   /s/ Ted Hopkinson   Name: Ted Hopkinson   Title: SVP

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:   /s/ Thane Rattew   Name: Thane Rattew   Title: Managing Director

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:   /s/ Laurance Bressler   Name: Laurance Bressler   Title: Managing Director

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:   /s/ Chad A. Lowe   Name: Chad A. Lowe   Title: Vice President

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:   /s/ Steve Ray   Name: Steve Ray   Title: Director

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK,

as a Lender

By:   /s/ Paul J. Oris   Name: Paul J. Oris   Title: Senior Vice President

 

If a second signature is necessary: By:       Name:   Title:

 

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender

By:   /s/ Josh Patterson   Name: Josh Patterson   Title: Vice President

 

If a second signature is necessary: By:       Name:   Title:

 

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Mark E. Thompson  

Name: Mark E. Thompson

Title: Senior Vice President

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK. N.A.,

as a Lender

By:   /s/ William Champion  

Name: William Champion

Title: AVP & Relationship Manager

[SIGNATURE PAGE TO CNX GAS CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

Level

  

Utilization Percentage

   LIBOR Rate
Spread     Base Rate
Spread     Letter of
Credit  Fee     Commitment
Fee  

I

   less than or equal to 25%      1.50 %      0.50 %      1.50 %      0.375 % 

II

   greater than 25%, but less than or equal to 50%      1.75 %      0.75 %     
1.75 %      0.375 % 

III

   greater than 50%, but less than or equal to 75%      2.00 %      1.00 %     
2.00 %      0.50 % 

IV

   greater than 75%, but less than or equal to 90%      2.25 %      1.25 %     
2.25 %      0.50 % 

V

   greater than 90%      2.50 %      1.50 %      2.50 %      0.50 % 

For purposes of determining the Applicable Margin, the Applicable Letter of
Credit Fee Rate, and the Applicable Commitment Fee Rate:

(a) From the Closing Date through June 30, 2011 (the “Initial Period”), the
Applicable Margin, Applicable Letter of Credit Fee Rate, and the Applicable
Commitment Fee Rate shall be the respective amounts set forth under Level I of
this Schedule 1.1(A) set forth above.

(b) It is expressly agreed that after the Initial Period, the Applicable Margin,
the Applicable Letter of Credit Fee Rate, and the Applicable Commitment Fee Rate
shall be determined based upon Schedule 1.1(A) above and change on a quarterly
basis.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

Name:

   PNC Bank, National Association    $ 75,000,000.00         7.500000000 % 

Address:

   One PNC Plaza          249 Fifth Avenue          Pittsburgh, Pennsylvania
15222-2707      

Attention:

   Richard C. Munsick      

 

Telephone:

   412-762-4299      

Telecopy:

   412-705-3232      

Email:

   richard.munsick@pnc.com      

Name:

   Bank of America, N.A.    $ 75,000,000.00         7.500000000 % 

Address:

   100 Federal Street          MA5-100-09-01          Boston, Massachusetts
02110      

Attention:

   Sandra M. Serie      

 

Telephone:

   617-434-3462      

Telecopy:

   617-434-3652      

Email:

   sandra.m.serie@baml.com      

Name:

   Wells Fargo Bank, N.A.    $ 75,000,000.00         7.500000000 % 

Address:

   1700 Lincoln Street, 6th Floor          Denver, CO 80203-4501      

Attention:

   William Champion, Assistant Vice President      

 

Telephone:

   303-863-6842      

Telecopy:

   303-863-5196      

Email:

   william.champion@wellsfargo.com      

Name:

   Compass Bank    $ 72,500,000.00         7.250000000 % 

Address:

   24 Greenway Plaza, Suite 1400A          Houston, Texas 77046      

Attention:

   Trey Lewis, Vice President      

 

Telephone:

   713-449-8649      

Telecopy:

   713-499-8722      

Email:

   trey.lewis@bbvacompass.com      

 

Schedule 1.1(B) - 1



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

Name:

   The Bank of Nova Scotia    $ 70,000,000.00         7.000000000 % 

Address:

   1 Liberty Plaza, 26th Floor          165 Broadway          New York, New York
10006      

Attention:

  

Joshua Dale, Associate

 

     

Telephone:

   (212) 225-5383      

Telecopy:

   (212) 225-5480      

Email:

   Joshua_dale@scotiacapital.com      

Name:

   The Royal Bank of Scotland plc    $ 70,000,000.00         7.000000000%   

Address:

   600 Travis Street, Suite 6500          Houston, TX 77002      

Attention:

  

Patricia Dundee

 

     

Telephone:

   713-221-2428      

Telecopy:

         Email:    patricia.dundee@rbs.com      

Name:

   Capital One, National Association    $ 55,000,000.00         5.500000000 % 

Address:

   201 St. Charles Avenue, 29th Floor          New Orleans, LA 70130      

Attention:

  

Nancy Moragas, SVP-Relationship Manager

 

     

Telephone:

   504-533-2863      

Telecopy:

   504-533-5594      

Email:

   nancy.moragas@capitalonebank.com      

Name:

   CIBC INC.    $ 47,500,000.00         4.750000000 % 

Address:

   595 Bay Street          5th Floor          Toronto, Ontario M5G 1M6         
Canada      

Attention:

  

Sue Zhang, Corporate Credit Analyst

 

     

Telephone:

   416-542-4357      

Telecopy:

   905-948-1934      

Email:

   sue.zhang@cibc.ca      

 

Schedule 1.1(B) - 2



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

Name:

   TD Bank, N.A.    $ 45,000,000.00         4.500000000 % 

Address:

   909 Fannin Street, Suite 1950          Houston, TX 77010      

Attention:

  

Ryan Garin, Vice President

 

     

Telephone:

   713-653-8260      

Telecopy:

   713-652-2647      

Email:

   ryan.garin@tdsecurities.com      

Name:

   Union Bank, N.A.    $ 45,000,000.00         4.500000000 % 

Address:

   500 North Akard, #4200          Dallas, TX 75201      

Attention:

  

Randall Osterberg, Senior Vice President

 

     

Telephone:

   214-922-4205      

Telecopy:

   214-922-4209      

Email:

   randall.osterberg@unionbank.com      

Name:

   Bank of Oklahoma, N.A.    $ 30,000,000.00         3.000000000 % 

Address:

   One Williams Center, 8SE          Tulsa, OK 74172      

Attention:

  

Jason B. Webb, Vice President

 

     

Telephone:

   918-588-6771      

Telecopy:

   918-588-6880      

Email:

   j.webb@bokf.com      

Name:

   Natixis    $ 30,000,000.00         3.000000000 % 

Address:

   333 Clay Street, Suite 4340         

Houston, TX 77002

     

Attention:

  

Liana Tchnernysheva

 

     

Telephone:

   713-759-9495      

Telecopy:

   713-571-6167      

Email:

   Liana.tchernysheva@us.natixis.com      

Name:

   Sterling Bank    $ 30,000,000.00         3.000000000 % 

Address:

   2900 North Loop West, Suite 900          Houston, TX 77092      

Attention:

  

Adam Schnapper, Associate

 

     

Telephone:

   713-507-1143      

Telecopy:

   713-507-2792      

Email:

   adam.schnapper@banksterling.com      

 

Schedule 1.1(B) - 3



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

Name:

   U.S. Bank National Association    $ 30,000,000.00         3.000000000 % 

Address:

   950 17th Street          Denver, CO 80202      

Attention:

  

Tyler Fauerbach

 

     

Telephone:

   303-585-4209      

Telecopy:

   303-585-4362      

Email:

   tyler.fauerbach@usbank.com      

Name:

   Bank of Montreal    $ 25,000,000.00         2.500000000 % 

Address:

   1 First Canadian Place          P.O. Box 150          Toronto, Ontario M5X
1H3      

Attention:

  

Kevin Utsey, Vice President

 

     

Telephone:

   416-359-6890      

Telecopy:

   416-359-7796      

Email:

   robert.wright@bmo.com      

Name:

   Commonwealth Bank of Australia    $ 25,000,000.00         2.500000000 % 

Address:

   599 Lexington Avenue, Floor 17          New York, NY 10022      

Attention:

  

Evan Williams, Executive Manager

 

     

Telephone:

   212-848-9302      

Telecopy:

   212-848-7722      

Email:

   williae@cba.com.au      

Name:

   Credit Agricole Corporate and Investment Bank    $ 25,000,000.00        
2.500000000 % 

Address:

   227 W. Monroe Street          Suite 3800          Chicago, IL 60606      

Attention:

  

Joseph Philbin

 

     

Telephone:

   312-220-7314      

Telecopy:

   312-220-7333      

Email:

   philbin@ca-cib.com      

 

Schedule 1.1(B) - 4



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

Name:

   Fifth Third Bank    $ 25,000,000.00         2.500000000 % 

Address:

   600 Superior Avenue E          Cleveland, Ohio 44114      

Attention:

  

Martin H. McGinty, Vice President

 

     

Telephone:

   216-274-5098      

Telecopy:

   216-274-5617      

Email:

   marty.mcginty@53.com      

Name:

   JPMorgan Chase Bank N.A.    $ 25,000,000.00         2.500000000 % 

Address:

   277 Park Avenue, Floor 22712          New York, NY 10172      

Attention:

  

Kerry Jessani, Senior Relationship Manager

 

     

Telephone:

   212-622-3459      

Telecopy:

   866-743-0654      

Email:

   kerry.h.jessani@jpmorgan.com      

Name:

   The Bank of Tokyo-Mitsubishi UFJ, Ltd.    $ 25,000,000.00         2.500000000
% 

Address:

   1251 Avenue of the Americas, 12th Floor          New York, NY 10020      

Attention:

  

Janet Persaud / Winslowe Ogbourne

 

     

Telephone:

   201-413-8948 / 8570      

Telecopy:

   201-521-2304 / 2305      

Name:

   BB&T Capital Markets (Business Banking And Trust Company)    $ 20,000,000.00
        2.000000000 % 

Address:

   818 Town & Country Blvd., Suite 410          Houston, TX 77024      

Attention:

  

Ryan Michael, Senior Vice President

 

     

Telephone:

   713-797-2145      

Telecopy:

   713-932-6285      

Email:

   rmichael@bbandt.com      

Name:

   Goldman Sachs Bank USA    $ 17,500,000.00         1.750000000 % 

Address:

   200 West Street          New York, New York 10282      

Attention:

  

Lauren Day

 

     

Telephone:

   212-934-3921      

Telecopy:

   917-977-3966      

Email:

   gsd.link@gs.com      

 

Schedule 1.1(B) - 5



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

Name:

   ING CAPITAL LLC    $ 15,000,000.00         1.500000000 % 

Address:

   One Houston Center          1221 McKinney, Suite 3375          Houston, TX
77010      

Attention:

  

Josh Strong, Vice President

 

     

Telephone:

   713-403-2421      

Telecopy:

   713-403-2410      

Email:

   josh.strong@americas.ing.com      

Name:

   TriState Capital Bank    $ 15,000,000.00         1.500000000 % 

Address:

   One Oxford Centre          301 Grant Street, Suite 2700          Pittsburgh,
PA 15219      

Attention:

  

Paul J. Oris, Senior Vice President

 

     

Telephone:

   412-304-0344      

Telecopy:

   412-304-0391      

Email:

   poris@tscbank.com      

Name:

   Sovereign Bank    $ 12,500,000.00         1.250000000 % 

Address:

   75 State Street          Boston, MA 02109      

Attention:

  

Robert Lanigan, Senior Global Banker

 

     

Telephone:

   617-346-7384      

Telecopy:

   617-757-3567      

Email:

   rlanigan@sovereignbank.com      

Name:

   First National Bank of Pennsylvania    $ 10,000,000.00         1.000000000 % 

Address:

   100 Federal Street, 3rd Floor          Pittsburgh, PA 15212      

Attention:

  

John L. Hayes, Senior Vice President

 

     

Telephone:

   412-359-2617      

Telecopy:

   412-231-3584      

Email:

   hayes@fnb-corp.com      

 

Schedule 1.1(B) - 6



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

Name:

   The Huntington National Bank    $ 10,000,000.00         1.000000000 % 

Address:

   41 South High Street, HC0845          Columbus, OH 43215      

Attention:

  

Chad A. Lowe, Vice President

 

     

Telephone:

   614-480-5810      

Telecopy:

   877-274-8593      

Email:

   chad.lowe@huntington.com                           

Total

   $ 1,000,000,000         100 %                      

 

Schedule 1.1(B) - 7



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Administrative Agent and Loan Parties:

ADMINISTRATIVE AGENT:

 

Name:

   PNC Bank, National Association

Address:

   One PNC Plaza    249 Fifth Avenue    Pittsburgh, Pennsylvania 15222-2707

Attention:

   Richard C. Munsick

Telephone:

   (412) 762-4299

Telecopy:

  

(412) 705-3232

 

Name:

   Agency Services

Address:

   PNC Firstside Center, 4th Floor    500 First Avenue    Pittsburgh,
Pennsylvania 15219

Attention:

   Lisa Pierce

Telephone:

   (412) 762-6442

Telecopy:

   (412) 762-8672

LOAN PARTIES:

 

Address:

   1000 CONSOL Energy Drive    Canonsburg, PA 15317

Attention:

   Treasury Department

Telephone:

   (724) 485-4128

Telecopy:

   (724) 485-6030

 

Schedule 1.1(B) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(P) – PERMITTED LIENS

 

A. CNX ENTITY LIENS

 

(1) DEBTOR: CNX Gas Corporation

 

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH

JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE (S)

  

COLLATERAL

RAYMOND LEASING CORPORATION    Delaware Department of State    6344306  6   
10/5/06    Specific leased equipment described therein

 

B. LIENS RELATED TO DOMINION ACQUISITION

 

(1) DEBTOR: CNX Gas Company LLC (f/k/a) Dominion Exploration & Production, Inc.

 

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH

JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE (S)

  

COLLATERAL/

DESCRIPTION OF

AMENDMENT(S)

KEY EQUIPMENT FINANCE, A DIVISION OF KEY CORPORATE CAPITAL INC.    Delaware
Department of State    4154191  3   

6/3/04

(Continuation filed 3/9/09)

  

All software, equipment and other goods

(Debtor and Secured Party are designated as Lessee and Lessor)

 

(2) OTHER: That certain escrow account, Account No. 009-1555, maintained at
Whitney Bank, more commonly referred to as the “Hudson Unit ‘C’ Escrow Account”,
relating to the North Pineton Pool, Green Township, Indiana County,
Pennsylvania.

 

C. OTHER

(1) Capital Lease for firm transportation through October 2021 on the East
Tennessee Natural Gas LLC Jewell Ridge lateral pipeline.

(2) The Master Escrow Agreement, dated as of August 31, 2009, between CNX Gas
Company LLC, a limited liability company organized under the Commonwealth of
Virginia, and The Huntington National Bank, a national banking association, as
escrow agent, pursuant to which CNX Gas Company LLC may deposit into one or more
escrow accounts payments (including, but not limited to, royalty, rental and
bonus payments and working interests) for conflicting claimants and potential
owners of West Virginia Coal Bed Methane (“CBM”) in connection with the CBM
statute.



--------------------------------------------------------------------------------

SCHEDULE 2.9 – EXISTING LETTERS OF CREDIT

 

LETTER OF

CREDIT NO.

  

BENEFICIARY

  

ISSUE

DATE

  

EXPIRY

DATE

   CURRENCY
AMOUNT  (USD)  

18102307

   East Tennessee Natural Gas, LLC    10/7/05    8/22/11      14,761,000.00   

18102507

   Allegheny Energy Supply Co.    11/29/05    9/23/11      152,022.00   

18113959

   Auth. of Boro of Charleroi    10/20/10    10/20/11      20,000.00   

18114290

   Dominion Transmission Inc.    12/30/10    12/30/11      27,940,000.00   

18114291

   Dominion Transmission Inc.    12/30/10    12/30/11      27,330,000.00      
                             70,203,022.00                     

Note: PNC Bank is the issuing lender for the above listed letters of credit.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.1 – QUALIFICATIONS TO DO BUSINESS

 

FULL LEGAL NAME PER CHARTER

DOCUMENTS/PARTNERSHIP

AGREEMENT (STATE OF

FORMATION & TYPE OF ENTITY)

  

STATE(S) OF FOREIGN

QUALIFICATIONS

Cardinal States Gathering Company

(Virginia General Partnership)

  

CNX Gas Company LLC

(Virginia limited liability company)

  

Colorado

Illinois

Indiana

Kentucky

Montana

New Mexico

New York

Ohio

Oklahoma

Pennsylvania

Tennessee

West Virginia

Wyoming

CNX Gas Corporation

(Delaware corporation)

   Pennsylvania

Coalfield Pipeline Company

(Tennessee corporation)

  

Knox Energy, LLC

(Tennessee limited liability company)

  

MOB Corporation

(Pennsylvania corporation)

  

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.3 – SUBSIDIARIES

 

SUBSIDIARY

  

JURISDICTION

OF

INCORPORATION

  

OWNER

  

Class of

Equity

Interest

   AUTHORIZED
CAPITAL
STOCK      Certificate
No(s)      ISSUED
SHARES      % OF
OUTSTANDING
SHARES   Cardinal States Gathering Company    Virginia General Partnership   

CNX Gas Company

LLC – 50%

CNX Gas Corporation –

50%

   N/A      —              —           —      CNX Gas Company LLC    Virginia
Limited Liability Company   

CNX Gas Corporation

(100%)

   N/A      —              —           —      MOB Corporation    Pennsylvania
Corporation   

CNX Gas Company

LLC (100%)

   Common Stock      25,000         11         900         100 %  Knox Energy,
LLC    Tennessee Limited Liability Company   

CNX Gas Company

LLC (100%)

   N/A      —              —           —      Coalfield Pipeline Company   
Tennessee Corporation   

CNX Gas Company

LLC (100%)

   Common Stock      10,000         1, 5         10,000         100 % 

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.11 – PLEDGED COLLATERAL

None.

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.19 – INSURANCE POLICIES

 

NAMED INSURED

  

COVERAGE

  

CARRIER
POLICY NUMBER

CONSOL Energy Inc. et al.    General Liability   

Steadfast Insurance Company

BOG9377215-07

CONSOL Energy Inc. et al.    Commercial Automobile Liability   

Zurich American Insurance Company

BAP 9377207-07

CONSOL Energy Inc. et al.    Workers’ Compensation and Employer’s Liability   

Zurich American Insurance Company

WC 9377211-07

CONSOL Energy Inc.    Excess Workers’ Compensation & Employer’s Liability
(Kentucky Only)   

ACE American Insurance Company

WCL C46567122

CONSOL Energy Inc.    Excess Workers’ Compensation & Employer’s Liability
(Pennsylvania Only)   

ACE American Insurance Company

WCL C46447025

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess
Primary   

Zurich American Guaranty & Liability Insurance Co.

UMB-9829583-00

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $25
Million   

Lexington Insurance Co.

62785297

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $50
Million   

XL Insurance (London)

DL402810

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $75
Million   

Allied World Company Ltd. (AWAC)

C0084851004

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $100
Million   

Star Indemnity

SLSLXNR03002510

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $50 Million Excess $125
Million   

XL Insurance Ltd. (Bermuda)

BM00025258LI10A

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $25 Million Excess $175
Million   

Liberty (UK)

DL476810

CONSOL Energy Inc. et al.    Umbrella Liability – Layer $50 Million Excess $200
Million   

Chartis Cat Excess

60703862

CONSOL Energy Inc.   

“All Risk” Property

Deductible Buydown

Gas Operations

Property Damage Only

  

Lexington Insurance Company

017397059

 

- 6 -



--------------------------------------------------------------------------------

NAMED INSURED

  

COVERAGE

  

CARRIER
POLICY NUMBER

CONSOL Energy Inc.   

“All Risk” Property

including

Equipment Breakdown, Certified and Non-Certified Terrorism

 

$275,000,000 Limit for Real and Personal Property at aboveground locations

 

$100,000,000 Limit for Real and Personal Property at underground locations,
including underground time element

 

$275,000,000 Flood per Occurrence and Annual Aggregate, except:

Zone A - $75,000,000

Zone V - $10,000,000

  

Primary ($75,000,000)

Lloyd’s of London DP774610

Lexington Insurance Company

017397051

Zurich American Insurance Company

MNG 5323464-01

Westchester Surplus Lines

Insurance Company

D35895541 005

Ironshore Insurance Ltd.

441923410A

Maiden Specialty Insurance Company

S1LMY0050203S

National Union Fire Insurance Company of Pittsburgh, PA

53089649

Allied World Assurance Company P000599/009

RSUI Indemnity Company

NHD368220

Alterra Insurance Limited

54953-3767-PRMAN-2010

Hiscox Insurance Company Ltd.

UIS2510638.10

ACE Bermuda Insurance Ltd.

CONSOL00604P07

Axis Surplus Insurance Company

EAF753610-10

Aspen Specialty Insurance Company

PRA77XA10

Arch Reinsurance Ltd.

HHP0016679-04

Excess ($25,000,000 x/s $75,000,000)

Zurich American Insurance Company

MNG 5323464-01

Allied World Assurance Company P000599/009

Great Lakes Insurance Co. Plc.

088106-01-10

Arch Reinsurance Ltd.

HHP0016679-04

Aspen Specialty Insurance Company

PXA4DJV10

General Security Indemnity Company of Arizona

2010 10F140860-1

 

- 7 -



--------------------------------------------------------------------------------

NAMED INSURED

  

COVERAGE

  

CARRIER
POLICY NUMBER

CONSOL Energy Inc.   

“All Risk” Property

including

Equipment Breakdown, Certified and Non-Certified Terrorism

(continued)

  

Lloyd’s of London DP782810

Validus URS

AJW091755B10

Maiden Specialty Insurance Company

S1LMY0050203S

Hiscox Insurance Company Ltd.

UIS2502964.10

National Union Fire Insurance Company of Pittsburgh, PA

53089650

Homeland Insurance Company of New York

YSP 3157

RSUI Indemnity Company

NHT368220

Alterra Insurance Limited

54953-3767-PRMAN-2010

ACE Bermuda Insurance Ltd.

CONSOL00604P07

Excess ($175,000,000 x/s $100,000,000)

ACE Bermuda Insurance Ltd.

CONSOL00604P07

Commonwealth Insurance Company

US8465

Montpelier Reinsurance Ltd.

B10FA71790

Axis Insurance Company

MNG 718527-10

RSUI Indemnity Company

NHT368223

Lexington Insurance Company

017397052

Swiss Re International S.E.

MH74574

General Security Indemnity Company of Arizona

2010 10F140860-1

Maiden Specialty Insurance Company

S1LMY0050203S

AGCS Marine Insurance Company

MXI93020539

CONSOL Energy Inc.    Boiler & Machinery Inspection and Insurance    ARISE
Boiler Inspection & Insurance Company, RRG 133344 CONSOL Energy Inc.    All Risk
Property Certified and Non-Certified Terrorism Gap Coverage   

Lexington Insurance Co.

015802315

 

- 8 -



--------------------------------------------------------------------------------

NAMED INSURED

  

COVERAGE

  

CARRIER
POLICY NUMBER

CONSOL Energy Inc.    Directors & Officers Liability – Primary    XL Specialty
Insurance Company ELU100391 10 CONSOL Energy Inc.    Directors & Officers
Liability – First Excess   

Zurich American Insurance Company

DOC5246274-06

CONSOL Energy Inc.    Directors & Officers Liability – Second Excess   

St. Paul Mercury Insurance Company

EC09003633

CONSOL Energy Inc.    Directors & Officers Liability – Third Excess   

Twin City Fire Insurance Company (The Hartford)

00 DA 0218855-10

CONSOL Energy Inc.    Directors & Officers Liability – Fourth Excess   

Associated Electric & Gas Insurance Services Limited

(AEGIS)

D2999A1A10

CONSOL Energy Inc.    Directors & Officers Liability – Fifth Excess   

Axis Insurance Company

MNN755218012010

CONSOL Energy Inc.    Directors & Officers Liability – Sixth Excess   

Continental Casualty Company

415222215

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Seventh Excess
  

Federal Insurance Company

8210-7681

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Eighth Excess
  

Arch Insurance Company

ABX0029547-02

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Ninth Excess
  

ACE American Insurance Company

DOXG24573722002

CONSOL Energy Inc.    Fiduciary Liability   

Travelers Casualty & Surety Company

105502410

CONSOL Energy Inc.    Excess Fiduciary Liability   

Twin City Fire Insurance Company

00 IA 0245891 10

CONSOL Energy Inc.    Special Risk Coverage   

Federal Insurance Company

8211 3019

CONSOL Energy Inc.    Blanket Crime   

Westchester Fire Insurance Company

DON G21666488 007

CONSOL Energy Inc. et al.    Employment Practices Liability with Omnibus Leaders
Preferred Endorsement   

Arch Insurance Company

EPL004071400

CONSOL Energy Inc.    Excess Employment Practices Liability   

St. Paul Mercury Insurance Company

EC09003639

Note: CNX Gas Corporation and its subsidiaries are named insureds on the above
CONSOL Energy Inc. insurance policies.

 

- 9 -



--------------------------------------------------------------------------------

Schedule 7.1.1(d)(i)

Form of Opinion of Counsel (In House Counsel)

April 12, 2011

 

TO: Each of the Lender Parties

  referenced below

CNX GAS CORPORATION.

Ladies and Gentlemen:

I am issuing this opinion in my capacity as Senior Counsel to CNX Gas
Corporation, a Delaware corporation (the “Borrower”). I have acted as counsel to
the Borrower and each of the guarantors identified on Schedule I attached hereto
(collectively, the “Guarantors;” the Borrower and the Guarantors are
collectively referred to as the “Borrower Parties” and each individually as a
“Borrower Party”) in connection with the transactions contemplated by the
Amended and Restated Credit Agreement dated as of April 12, 2011 (the “Credit
Agreement”) among the Borrower Parties, the various financial institutions as
are or may from time to time become parties thereto as lenders (collectively,
the “Lenders”), Bank of America, N.A., in its capacity as syndication agent (the
“Syndication Agent”) PNC Bank, National Association, in its capacity as
administrative agent for the Lenders (the “Administrative Agent;” the
Administrative Agent, the Lenders, the Syndication Agent, the Secured Parties
under the Collateral Trust Agreement, and PNC Bank, National Association, as
Corporate Trustee and Collateral Trustee under the Collateral Trust Agreement
(the “Collateral Trustee”) are collectively referred to as the “Lender Parties”
and each individually as a “Lender Party”). This opinion letter is furnished to
you pursuant to Section 7.1.1(d)(i) of the Credit Agreement. Unless otherwise
defined herein, terms used herein have the meanings provided for in the Credit
Agreement.

I. Documents Reviewed

In connection with this opinion letter, I have examined the following documents,
each of which is dated as of the date of the Credit Agreement unless otherwise
indicated:

(a) the Credit Agreement;

(b) the Guaranty Agreement;

(c) the CONSOL Guaranty Agreement;

(d) the Indemnity;



--------------------------------------------------------------------------------

(e) the CONSOL Intercompany Subordination Agreement;

(f) the Intercompany Subordination Agreement;

(g) the Notes;

(h) the Security Documents, including, without limitation, the amendments to the
Mortgages; and

(i) the Successor Agent Agreement.

The documents referred to in clauses (a) through (i) above are referred to
collectively as the “Subject Documents”.

In addition I have examined the following:

(i) originals, or copies identified to my satisfaction as being true copies, of
such records, documents and other instruments as I have deemed necessary for the
purposes of this opinion letter;

(ii) the articles or certificate of incorporation, bylaws and board of directors
resolutions, articles or certificate of organization, operating agreement and
members’ consent, certificate of limited partnership, limited partnership
agreement and consent of general partner, or partnership agreement and consent
of all of the partners, as the case may be, of each such Borrower Party (the
“Organizational Documents”); and

(iii) with respect to each Borrower Party other than Conrhein Coal Company, a
certificate issued by the Secretary of State of the state of organization of
such Borrower Party attesting to the continued existence and good standing of
such Borrower Party in such state (collectively, the “Good Standing
Certificates”).

II. Assumptions Underlying My Opinions

For all purposes of the opinions expressed herein, I have assumed, without
independent investigation, that:

(a) Factual Matters. With regard to factual matters, to the extent that I deemed
appropriate and have reviewed and relied upon certificates and assurances from
public officials, all of such certificates, representations and assurances are
accurate;

(b) Contrary Knowledge of Addressee. No addressee of this opinion letter has any
actual knowledge that any of my factual assumptions or opinions is inaccurate;

(c) Signatures. The signatures of individuals signing the Subject Documents
(other than those of the Borrower Parties and the CONSOL Loan Parties) are
genuine and authorized;

 

2



--------------------------------------------------------------------------------

(d) Authentic and Conforming Documents. All documents submitted to me as
originals are authentic, complete and accurate, and all documents submitted to
me as copies conform to authentic original documents, and all documents
submitted to us as drafts conform in all material respects to the final executed
versions of such documents;

(e) Capacity of Certain Parties. All parties to the Subject Documents (other
than the Borrower Parties) have the capacity and full power and authority to
execute, deliver and perform the Subject Documents and the documents
contemplated thereby or required or permitted to be delivered and performed
thereunder;

III. My Opinions

Based on and subject to the foregoing and the other limitations, assumptions,
qualifications and exclusions set forth in this opinion letter, I am of the
opinion that:

1. Organizational Status. Each Borrower Party and each CONSOL Loan Party, other
than Conrhein Coal Company and Cardinal States Gathering Company, is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as of the date set forth in the applicable Good Standing Certificate. Conrhein
Coal Company is a general partnership formed under the laws of the Commonwealth
of Pennsylvania. Cardinal States Gathering Company is a general partnership
formed under the laws of the Commonwealth of Virginia.

2. Power and Authority. Each Borrower Party and each CONSOL Loan Party has full
power and authority to own and operate its properties and assets and carry on
its business as currently conducted except where the failure to have such power
would not reasonably be expected to result in a Material Adverse Change.

3. Authorization, Execution and Delivery. Each Borrower Party and each CONSOL
Loan Party has full power to enter into, execute, deliver and carry out the
Subject Documents to which it is a party, to incur the Indebtedness contemplated
by the Subject Documents and to perform its Obligations under the Subject
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part. The Subject Documents have been duly
executed and delivered on behalf of the Borrower Parties and the CONSOL Loan
Parties to the extent a party thereto.

4. Subsidiaries. Based solely on my review of the registers of the respective
Borrower Parties, each Borrower Party owns the Subsidiary Shares, Partnership
Interests and LLC Interests it purports to own as set forth in Schedule 6.1.2 of
the Credit Agreement. I have no knowledge or reason to believe that such
registers are not accurate. All Subsidiary Shares, Partnership Interests and LLC
Interests have been validly issued, and all Subsidiary Shares are fully paid and
nonassessable. All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be. Based solely on my
review of the registers of the respective Borrower Parties, there are no
options, warrants or other rights outstanding to purchase any such Subsidiary
Shares, Partnership Interests or LLC

 

3



--------------------------------------------------------------------------------

Interests except as indicated on Schedule 6.1.2 to the Credit Agreement. I have
no knowledge or reason to believe that such registers are not accurate.

5. No Conflicts. Neither the execution and delivery of the Subject Documents to
which it is a party by any Borrower Party nor the consummation of the
transactions therein contemplated or compliance with the terms and provisions
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the articles or certificate of
incorporation, bylaws, articles or certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Borrower Party or any CONSOL
Loan Party, or (ii) any instrument, Material Contract, order, writ, judgment,
injunction or decree to which any Borrower Party or any CONSOL Loan Party is a
party or by which it is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance upon any property
(nor or hereafter acquired) of any Borrower Party or any CONSOL Loan Party
(other than Liens granted under the Subject Documents), except that certain
consents may be required under the contractual agreements in connection with any
attempt to assign such contracts pursuant to the assertion of remedies under the
Subject Documents.

6. Litigation. There are no actions, suits, proceedings or investigations
pending or, to my knowledge, threatened against any Borrower Party or any CONSOL
Loan Party at law or equity before any Official Body that individually or in the
aggregate would reasonably be expected to result in any Material Adverse Change.
To my knowledge, none of the Borrower Parties and none of the CONSOL Loan
Parties is in violation of any order, writ, injunction or any decree of any
Official Body that would reasonably be expected to result in any Material
Adverse Change.

7. Approvals. Subject to paragraph V-6. below, no consent, approval, exemption,
order or authorization of, or registration or filing with, any Official Body or
any other Person is required by any Material Contract in connection with the due
execution, delivery and carrying out by any Borrower Party or any CONSOL Loan
Party of any Subject Document to which it is a party except in each case as have
previously been made or obtained.

8. Investment Company Act. No Borrower Party and no CONSOL Loan Party is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended.

IV. Exclusions

I call your attention to the following matters as to which I express no opinion:

1. Certain Laws. Federal securities laws or regulations, state securities and
Blue Sky laws or regulations, federal and state banking laws and regulations,
pension and employee benefit laws and regulations, federal and state
environmental laws and regulations, federal and state tax laws and regulations,
federal and state health and occupational safety laws and regulations, building
code, zoning, subdivision and other laws and regulations governing the
development, use and occupancy of real property, the Hart-Scott-Rodino

 

4



--------------------------------------------------------------------------------

Antitrust Improvements Act of 1976 and other federal and state antitrust and
unfair competition laws and regulations, the Assignment of Claims Act of 1940,
and the effect of any of the foregoing on any of the opinions expressed.

2. Local Ordinances. The ordinances, statutes, administrative decisions, orders,
rules and regulations of any municipality, county, special district or other
political subdivision of any state.

V. Qualifications and Limitations

The opinions set forth above are subject to the following qualifications and
limitations:

1. Applicable Law. I am licensed to practice law only in the Commonwealth of
Pennsylvania. These opinions are limited to the federal law of the United
States, the laws of the State of Delaware and the laws of the Commonwealth of
Pennsylvania, and I do not express any opinion concerning any other law.

2. Bankruptcy. These opinions are subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, laws relating to
preferences, fraudulent transfers and equitable subordination), reorganization,
moratorium and other similar laws affecting creditors’ rights generally.

3. Knowledge. These opinions are based solely upon my current actual knowledge,
after due inquiry, and do not include constructive, implied, imputed, presumed,
or assumed notice or knowledge of matters or information. Furthermore, such
references mean only that I do not know of any fact or circumstance
contradicting the statement that follows. Except as expressly set forth herein,
I have not undertaken any independent investigation (including, without
limitation, conducting any review, search or investigation of any public files
or records or dockets or any review of the Borrower Parties’ files) to determine
the existence or absence of any facts, and no inference as to my knowledge
concerning such facts should be drawn from my reliance on the same in connection
with the preparation and delivery of this opinion letter.

4. Material Changes to Terms. Provisions in the Subject Documents which provide
that any obligations of a Borrower Party thereunder will not be affected by the
action or failure to act on the part of any Lender Party or by an amendment or
waiver of the provisions contained in the other Subject Documents might not be
enforceable under circumstances in which such action, failure to act, amendment
or waiver so materially changes the essential terms of the obligations that, in
effect, a new contract has arisen between the Lender Parties and the Borrower
Parties.

5. Mathematical Calculations. I have made no independent verification of any of
the numbers, schedules, formulae or calculations in the Subject Documents, and I
render no opinion with regard to the accuracy, validity or enforceability of any
of them.

 

5



--------------------------------------------------------------------------------

6. Certain Material Contracts. With respect the opinions expressed in Paragraphs
III-5 and 7 above, I express no opinion with regard to the Material Contracts
set forth on Schedule II attached hereto.

VI. Reliance on Opinions

The foregoing opinions are being furnished only to the Lender Parties and only
for the purpose referred to in the first paragraph of this opinion letter, and
this opinion letter is not to be furnished to any other person or entity or used
or relied upon for any other purpose without my prior written consent. At your
request, I hereby consent to reliance hereon by any future successor or assignee
of any Lender’s interest in the loans under the Credit Agreement pursuant to an
assignment that is made and consented to (to the extent consent is required) in
accordance with the express provisions of Section 11.8 of the Credit Agreement,
on the condition and understanding that (i) this letter speaks only as of the
date hereof, (ii) I have no responsibility or obligation to update this letter,
to consider its applicability or correctness to any person other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which I may later become aware, and (iii) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

The Lender Parties are hereby permitted to be furnished and to rely on, subject
to the assumptions, exclusions, qualifications, limitations and conditions
therein, (i) the Opinion Letter dated as of June 30, 2004 given by Rowland
Burns, in his capacity as senior counsel to the Borrower, in connection with the
closing of that certain Credit Agreement dated as of June 30, 2004 among the
Borrower, the various financial institutions parties thereto and Citicorp North
America, Inc. and PNC Bank, National Association, as co-administrative agents,
(ii) the Opinion Letter dated as of April 1, 2005 given by John F. Hammond, in
his capacity as Senior Attorney to the Borrower, in connection with the closing
of the 2005 Credit Agreement, (iii) the Opinion Letter dated as of June 27, 2007
given by R. M. Vukas in his capacity as Senior Attorney to the Borrower in
connection with the closing of the 2007 Credit Agreement, and (iv) the Opinion
Letter dated as of May 7, 2010 given by me in my capacity as Senior Counsel to
the Borrower in connection with the closing of the 2010 Credit Agreement, and
the Opinion Letter dated as of September 20, 2010 given by me in my capacity as
Senior Counsel to the Borrower in connection with certain Mortgages delivered
following the closing of the 2010 Credit Agreement.

The headings or titles to paragraphs or sections of this opinion letter are for
convenience of reference only and are not to be construed to have any effect or
meaning with respect to such paragraphs or sections.

Very truly yours,

 

6



--------------------------------------------------------------------------------

SCHEDULE I

Borrower Parties

 

BORROWER PARTIES

  

JURISDICTION OF FORMATION

CNX Gas Corporation

   Delaware corporation

Cardinal States Gathering Company (Guarantor)

   Virginia general partnership

CNX Gas Company LLC (Guarantor)

   Virginia limited liability company

Knox Energy, LLC (Guarantor)

   Tennessee limited liability company

Coalfield Pipeline Company (Guarantor)

   Tennessee corporation

MOB Corporation (Guarantor

   Pennsylvania corporation



--------------------------------------------------------------------------------

SCHEDULE II

1. $1,500,000,000 aggregate principal amount of CONSOL Energy Inc. (“Company”)
8.000% Senior Notes due 2017 (the “2017 Notes”)

2. Indenture, dated April 1, 2010, among the Company, each of the Company’s
subsidiaries (each such subsidiary, a “Guarantor”, and collectively, the
“Guarantors”) and The Bank of Nova Scotia Trust Company of New York, as trustee
(the “Trustee”) for the 2017 Notes.

3. $1,250,000,000 aggregate principal amount of the Company’s 8.250% Senior
Notes due 2020 (the “2020 Notes”).

4. Indenture, dated April 1, 2010, among the Company, the Guarantors and the
Trustee for the 2020 Notes.

5. $250,000,000 aggregate principal amount of the Company’s 6.375% Senior Notes
due 2021 (the “2021 Notes”).

6. Indenture, dated March 9, 2011, among the Company, certain of its
subsidiaries, and The Trustee, as trustee for the for the 2021 Notes.

7. Amended and Restated Receivables Purchase Agreement, dated as of April 30,
2007, by and among CNX Funding Corporation, as seller (the “Seller”), CONSOL
Energy Inc. as initial servicer (the “Initial Servicer”), the sub-servicers
party thereto (the “Sub-Servicers”), the conduit purchasers party thereto (the
“Conduit Purchasers”), the purchaser agents party thereto (the “Purchaser
Agents”), the “LC Participants” party thereto (the “LC Participants”) and PNC
Bank, National Association, as administrator for the Conduit Purchasers (the
“Administrator”) and as issuer of letters of credit (the “LC Bank”).

8. First Amendment to Amended and Restated Receivables Purchase Agreement, dated
as of May 9, 2007, by and among the Seller, the Initial Servicer, the Conduit
Purchasers party thereto, the Purchaser Agents party thereto, the LC
Participants party thereto, the Administrator and the LC Bank.

9. Second Amendment to Amended and Restated Receivables Purchase Agreement,
dated as of July 27, 2007, by and among the Seller, the Initial Servicer, the
Conduit Purchasers party thereto, the Purchaser Agents party thereto, the LC
Participants party thereto, the Administrator and the LC Bank.

10. Third Amendment to Amended and Restated Receivables Purchase Agreement,
dated as of November 16, 2007, by and among the Seller, the Initial Servicer,
the Sub-Servicers party thereto, the Conduit Purchasers party thereto, the
Purchaser Agents party thereto, the LC Participants party thereto, the
Administrator and the LC Bank.

11. Fourth Amendment to Amended and Restated Receivables Purchase Agreement,
dated as of April 27, 2009, by and among the Seller, the Initial Servicer, the
Sub-Servicers party thereto, the Conduit Purchasers party thereto, the Purchaser
Agents party thereto, the LC Participants party thereto, the Administrator and
the LC Bank.



--------------------------------------------------------------------------------

12. Fifth Amendment to Amended and Restated Receivables Purchase Agreement and
Waiver, dated as of March 12, 2010, by and among the Seller, the Initial
Servicer, the Sub Servicers party thereto, the Conduit Purchasers party thereto,
the Purchaser Agents party thereto, the LC Participants party thereto, the
Administrator and the LC Bank.

13. Sixth Amendment to Amended and Restated Receivables Purchase Agreement,
dated as of April 23, 2010, by and among Seller, the Initial Servicer, the
Sub-Servicers party thereto, the Conduit Purchasers party thereto, the Purchaser
Agents party thereto, the LC Participants party thereto, the Administrator and
the LC Bank.

14. Purchase and Sale Agreement, dated as of April 30, 2003, by and among CONSOL
Energy Inc. and the other originators party thereto (collectively, the
“Originators”), the Initial Servicer and CNX Funding Corporation (the “CNX
Funding”).

15. First Amendment to Purchase and Sale Agreement, dated as of April 30, 2007,
by and among the Originators party thereto and CNX Funding.

16. Second Amendment to Purchase and Sale Agreement, dated as of November 16,
2007, by and among the Originators party thereto and CNX Funding.

17. Third Amendment to the Purchase and Sale Agreement, dated as of March 12,
2010, by and among the Originators party thereto and CNX Funding.

18. Guaranty and Suretyship Agreement, dated as of April 30, 2003, by CONSOL
Energy Inc., as guarantor in favor of CNX Funding.

19. Amended and Restated Credit Agreement (the “CONSOL Credit Agreement”), dated
as of April 12, 2011, by and among CONSOL Energy Inc., a Delaware corporation,
each of the guarantors party thereto, the lenders party thereto, and PNC Bank
National Association, in its capacity as administrative agent for the lenders,
and the other parties thereto.

20. Amended and Restated CNX Gas Continuing Agreement of Guaranty and
Suretyship, dated as of April 12, 2011, jointly and severally given by each of
the guarantors party thereto and each of the other person which becomes a
guarantor thereunder from time to time in favor of PNC Bank National
Association, in its capacity as administrative agent, in connection with the
CONSOL Credit Agreement.

21. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of May 7, 2010, jointly and severally given by each of the guarantors party
thereto and each of the other person which becomes a guarantor thereunder from
time to time in favor of PNC Bank National Association, in its capacity as
administrative agent, in connection with the CONSOL Credit Agreement.

22, Loan Agreement dated as of September 1, 2010 by and between Maryland
Economic Development Corporation, a body politic an corporate instrumentality of
the State of Maryland, and CNX Marine Terminals Inc., a Delaware corporation
(relating to $102,865,000 aggregate principal amount of Port Facilities
Refunding Revenue Bonds (CNX Marine Terminals Inc. Port of Baltimore Facility)
Series 2010).



--------------------------------------------------------------------------------

Schedule 7.1.1(d)(ii)

Form of Opinion of Counsel (Reed Smith LLP)

April 12, 2011

 

TO: Each of the Lender Parties

  referenced below

CNX GAS CORPORATION

Ladies and Gentlemen:

We have acted as special New York, Pennsylvania and Virginia counsel to CNX Gas
Corporation, a Delaware corporation (the “Borrower”), and each of the guarantors
identified on Schedule I attached hereto (collectively, the “Guarantors;” the
Borrower and the Guarantors are collectively referred to as the “Borrower
Parties” and each individually as a “Borrower Party”) in connection with the
transactions contemplated by the Amended and Restated Credit Agreement dated as
of April 12, 2011 (the “Credit Agreement”) among the Borrower Parties, the
various financial institutions as are or may from time to time become parties
thereto as lenders (collectively, the “Lenders”), Bank of America, N.A., in its
capacity as syndication agent (the “Syndication Agent”) and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders (the
“Administrative Agent;” the Administrative Agent, the Lenders, the Syndication
Agent, the Secured Parties under the Collateral Trust Agreement and PNC Bank,
National Association, as Corporate Trustee under the Collateral Trust Agreement
(the “Collateral Trustee”) are collectively referred to as the “Lender Parties”
and each individually as a “Lender Party”). This opinion letter is furnished to
you pursuant to Section 7.1.1(d)(ii) of the Credit Agreement. Unless otherwise
defined herein, terms used herein have the meanings provided for in the Credit
Agreement.

I. Documents Reviewed

In connection with this opinion letter, we have examined the following
documents, each of which is dated as of the date of the Credit Agreement unless
otherwise indicated:

 

  (a) the Credit Agreement;

 

  (b) the Guaranty Agreement;

 

  (c) the CONSOL Guaranty Agreement;

 

  (d) the Indemnity;

 

  (e) the Intercompany Subordination Agreement;

 

  (f) the CONSOL Intercompany Subordination Agreement;

 

  (g) the Notes;



--------------------------------------------------------------------------------

  (h) the Security Documents; and

 

  (i) the Successor Agent Agreement.

The documents referred to in clauses (a) through (i) above are referred to
collectively as the “Subject Documents”. As used herein “Delaware UCC” means the
Uniform Commercial Code as in effect on the date hereof in the State of
Delaware, “New York UCC” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York, “Pennsylvania UCC” means the Uniform
Commercial Code as in effect on the date hereof in the Commonwealth of
Pennsylvania, “Virginia UCC” means the Uniform Commercial Code as in effect on
the date hereof in the Commonwealth of Virginia, “Tennessee UCC” means the
Uniform Commercial Code as in effect on the date hereof in the State of
Tennessee and “UCC” means the Delaware UCC, the New York UCC, the Pennsylvania
UCC, the Virginia UCC or the Tennessee UCC, as applicable.

In addition we have examined the following:

(i) originals, or copies identified to our satisfaction as being true copies, of
such records, documents and other instruments as we have deemed necessary for
the purposes of this opinion letter;

(ii) unfiled copies of UCC-3 Financing Statements (the “UCC Amendments”) each
naming a Borrower Party identified on Schedule II attached hereto, as debtor,
and naming, in each case, the Collateral Trustee, as secured party, to be filed
with the office listed on Schedule II, as applicable to each Borrower Party
(collectively, the “UCC Filing Offices”) each of which relates to an underlying
previously filed UCC-1 Financing Statement (the “Existing Financing Statements”)
each naming a Borrower Party as debtor and naming, in each case, Wilmington
Trust Company, as secured party (collectively, the “Financing Statements”); and

(iii) a Certificate of the Borrower, a copy of which is attached as Annex A to
this Opinion (the “Borrower’s Certificate”), together with the agreements and
instruments referred to on Schedule I thereto (collectively, the “Reviewed
Agreements”).

II. Assumptions Underlying Our Opinions

For all purposes of the opinions expressed herein, we have assumed, without
independent investigation, that:

(a) Factual Matters. With regard to factual matters, to the extent that we
deemed appropriate and we have reviewed and relied upon (a) the Borrower’s
Certificate and other certificates of each Borrower Party or authorized
representative thereof, (b) representations of each Borrower Party set forth in
the Subject Documents and (c) certificates and assurances from public officials,
all of such certificates, representations and assurances are accurate with
regard to factual matters and all official records, including filings with
public authorities, are properly indexed and filed, and except for the UCC
Financing Statements, are accurate and complete.

 

2



--------------------------------------------------------------------------------

(b) Signatures. The signatures of individuals signing the Subject Documents are
genuine and authorized.

(c) Authentic and Conforming Documents. All documents submitted to us as
originals are authentic, complete and accurate, and all documents submitted to
us as copies conform to authentic original documents.

(d) Organizational Status. Each Borrower Party is a corporation, partnership or
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization. Each Borrower Party is duly
qualified, in good standing and authorized to do business in each jurisdiction
where the ownership or leasing of real estate, the ownership of substantial
assets other than real estate, the conduct of substantial business or the
location of employees require it to be so qualified.

(e) Power and Authority. All parties to the Subject Documents have the capacity
and full power and authority to execute, deliver and perform the Subject
Documents and all documents and instruments contemplated thereby or required or
permitted to be delivered thereunder and each Borrower Party has full power and
authority to (i) own and operate its properties and assets and carry on its
business as currently conducted, (ii) to incur the Indebtedness contemplated by
the Subject Documents and (iii) to perform its Obligations under the Subject
Documents to which it is a party.

(f) Authorization, Execution and Delivery. All of the Subject Documents and all
documents and instruments contemplated thereby or required or permitted to be
delivered thereunder have been duly authorized by all necessary corporate or
other action on the part of the parties thereto and have been duly executed and
delivered by such parties.

(g) Binding Effect. All of the Subject Documents and all documents and
instruments contemplated thereby or required or permitted to be delivered
thereunder are valid, binding and enforceable obligations of the parties thereto
(other than the Borrower Parties and the CONSOL Loan Parties).

(h) No Contravention. Neither the execution and delivery of the Subject
Documents by any party thereto nor the performance by any party thereto with the
terms and provisions thereof will conflict with or result in a breach of (i) the
certificate or articles of incorporation, bylaws, certificate or articles of
organization, operating agreement, certificate of limited partnership,
partnership agreement, trust agreement or other similar organizational documents
of any such party, (ii) any law or regulation of any jurisdiction applicable to
any such party (other than the laws and regulations specified in paragraph III
2(a)) or (iii) any order, writ, injunction or decree of any court or
governmental instrumentality or agency applicable to any such party or any
agreement or instrument to which any such party is a party or by which its
properties are subject or bound (other than, in the case of the Borrower
Parties, the Reviewed Agreements and the Liens granted under the Subject
Documents).

(i) Proceedings. There is no outstanding judgment, action, suit or proceeding
pending against any Borrower Party before any court, governmental agency or
arbitrator which challenges the legality, validity, binding effect or
enforceability of any Subject Document to which such Borrower Party is a party.

(j) Consents for Certain Parties. All necessary consents, authorizations,
approvals, permits or certificates (governmental, contractual and otherwise)
which are required as a condition to the execution and delivery of the Subject
Documents and all documents and instruments contemplated thereby or required or
permitted to be delivered thereunder by the parties thereto (other than the
Borrower Parties and the CONSOL Loan Parties to the extent such

 

3



--------------------------------------------------------------------------------

consents, authorizations, approvals, filings, permits or certificates are
specified in the opinion in paragraph III-3 below) and to the consummation by
such parties of the transactions contemplated thereby have been obtained.

(k) Investment Company Act. No Borrower Party is an “investment company” or a
company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(l) Contrary Knowledge of Addressee. No addressee of this opinion letter has any
actual knowledge that any of our factual assumptions or opinions is inaccurate.

(m) Accurate Description of Parties’ Understanding. The Subject Documents
accurately describe and contain the mutual understanding of the parties, and
there are no oral or written statements or agreements that modify, amend or
vary, or purport to modify, amend or vary, any of the terms thereof.

(n) Value. Loans have been made and credit extended by and from the Secured
Parties (as defined in the Collateral Trust Agreement) and value has been given
to and for the benefit of each Borrower Party within the meaning of
Section 9-203(b)(1) of the New York UCC under and pursuant to the Subject
Documents, and each of the Borrower Parties has rights in the Collateral
described in the Security Documents or the power to transfer rights in such
Collateral sufficient to grant the liens and security interests contemplated in
the Security Documents.

(o) Existing Financing Statements. Each Existing Financing Statement is
correctly filed, indexed and recorded in the appropriate UCC Filing Office and
the appropriate fee has been tendered.

(p) Possessory Collateral. Immediately prior to the effectiveness of the
Successor Agent Agreement, Wilmington Trust Company in its capacity as
Collateral Trustee under the Collateral Trust Agreement maintains possession of
the Instruments and Certificated Securities defined in our opinion 5(b) and 5(c)
below.

(q) Existing Control Agreements. Each of the deposit account control agreements
and securities account control agreements listed on Schedule III.A. hereto (each
a “Control Agreement”) are in full force and effect immediately prior to the
effectiveness of the Successor Agent Agreement.

III. Our Opinions

Based on and subject to the foregoing and the other limitations, assumptions,
qualifications and exclusions set forth in this opinion letter, we are of the
opinion that:

1. Enforceability. Each Subject Document to which a Borrower Party or a CONSOL
Loan Party is a party constitutes the valid, binding and enforceable obligation
of such Borrower Party or CONSOL Loan Party, as the case may be.

2. Noncontravention. Neither the execution, delivery and performance by any
Borrower Party of any Subject Document to which it is a party (including the
receipt of extensions of credit thereunder), nor the compliance by any Borrower
Party with the terms and provisions thereof: (a) violates any present law,
statute or regulation of the State of New York, the Commonwealth of
Pennsylvania, the Commonwealth of Virginia or the United States (including
Regulation U of the Board of Governors of the Federal Reserve System) that is

 

4



--------------------------------------------------------------------------------

applicable to such Borrower Party or such CONSOL Loan Party, as the case may be,
or the Delaware General Corporation Law (the “DGCL”) or the Delaware Limited
Liability Company Act (the “DLLCA”); or (b) results in any breach of any of the
terms of, or constitutes a default under, any Reviewed Agreement or results in
the creation or imposition of any Lien (except as contemplated by the Subject
Documents) upon any assets of such Borrower Party or such CONSOL Loan Party
pursuant to the terms of any Reviewed Agreement,

3. Governmental Approvals. No consent, approval, or authorization of, or filing
with, any governmental authority of the State of New York, the Commonwealth of
Pennsylvania, the Commonwealth of Virginia, or the United States or under the
DGCL or the DLLCA is required for (a) the due execution, delivery and
performance by any Borrower Party or any CONSOL Loan Party of any Subject
Document to which it is a party or (b) the validity, binding effect or
enforceability of any Subject Document to which any Borrower Party or any CONSOL
Loan Party is a party, except (i) in each case as have previously been made or
obtained and (ii) filings and recordings which are necessary to perfect the
security interests granted under the Security Documents (including, without
limitation, the filing of the Mortgages and the UCC Amendments).

4. Creation of Security Interests. (a) The Security Agreement is effective to
create a valid security interest in favor of the Collateral Trustee (for the
benefit of the Secured Parties (as defined in the Collateral Trust Agreement)
(including the holders of any new Loans)) to secure the indebtedness described
therein, in all right, title and interest of each Borrower Party that is a party
to the Security Agreement in and to all personal property included in the term
“Collateral” (as defined in the Security Agreement) in which a security interest
can be granted under Article 9 of the New York UCC (collectively, the “Article 9
Collateral”).

(b) The Pledge Agreement is effective to create a valid security interest in
favor of the Collateral Trustee (for the benefit of the Secured Parties
(including the holders of any new Loans)) to secure the indebtedness described
therein, in all right, title and interest of each Borrower Party that is a party
to the Pledge Agreement in the Pledged Collateral (as defined in the Pledge
Agreement) in which a security interest can be granted under Article 9 of the
New York UCC (the Article 9 Collateral and the Pledged Collateral are
collectively referred to as the “Subject Collateral”).

5. Perfection. (a) Each UCC Amendment is in appropriate form for recording in
the corresponding UCC Filing Office. Upon such recording, the Collateral Trustee
will continue to have a perfected security interest in those items of the
Subject Collateral in which a security interest may be perfected under Article 9
of the Delaware UCC, the Pennsylvania UCC, the Virginia UCC, or the Tennessee
UCC, as applicable, by the filing of a financing statement in the UCC Filing
Offices.

(b) Upon the effectiveness of the Successor Agent Agreement, through possession
by Wilmington Trust Company as bailee of the Collateral Trustee, and thereafter
by delivery from Wilmington Trust Company to the Collateral Trustee (for the
benefit of the Secured Parties (including the holders of any new Loans)), and
the Collateral Trustee’s taking possession (within the meaning of
Section 9-313(a) of the New York UCC), in the State of New York of that portion
of the Article 9 Collateral consisting of certificated securities (within the
meaning of section 8-102(a)(4) of the New York UCC) in registered form, issued
or indorsed in the name of the Collateral Trustee or in blank by an effective
endorsement, or accompanied by undated stock powers with respect thereto duly
indorsed in blank by an effective endorsement (the “New York Delivered
Certificated Securities”), the Collateral Trustee (for the benefit of the

 

5



--------------------------------------------------------------------------------

Secured Parties (including the holders of any new Loans)) will have a perfected
security interest in the New York Delivered Certificated Securities; and
(ii) upon delivery to the Collateral Trustee, (for the benefit of the Secured
Parties (including the holders of any new Loans)), and the Collateral Trustee’s
taking possession (within the meaning of Section 9-313(a) of the Delaware UCC),
in the State of Delaware of that portion of the Article 9 Collateral consisting
of certificated securities (within the meaning of section 8-102(a)(4) of the
Delaware UCC) in registered form, issued or indorsed in the name of the
Collateral Trustee or in blank by an effective endorsement, or accompanied by
undated stock powers with respect thereto duly indorsed in blank by an effective
endorsement (the “Delaware Delivered Certificated Securities”; the New York
Delivered Certificated Securities and the Delaware Delivered Securities
collectively the “Certificated Securities”), the Collateral Trustee (for the
benefit of the Secured Parties (including the holders of any new Loans)) will
have a perfected security interest in the Delaware Delivered Certificated
Securities.

(c) Upon (i) the effectiveness of the Successor Agent Agreement, and (ii) the
acknowledgement of each respective depository bank or securities intermediary of
receipt of the appropriate notice of assignment listed on Schedule III.B. hereto
(each an “Assignment Notice”), the Collateral Trustee will have a perfected
security interest in the applicable deposit account or securities account
described in the Control Agreement to which such relevant Notice relates.

IV. Exclusions

We express no opinion with respect to the following matters;

(a) Indemnification and Change of Control. The enforceability of any agreement
of a Borrower Party in a Subject Document relating to (i) indemnification,
contribution or exculpation from costs, expenses or other liabilities or
(ii) changes in the organizational control or ownership of such Borrower Party,
which agreement (in the case of clause (i) or clause (ii)) is contrary to public
policy or applicable law;

(b) Fraudulent Transfer. The effect, if applicable, of fraudulent conveyance,
fraudulent transfer and preferential transfer laws and principles of equitable
subordination;

(c) Jurisdiction, Venue, etc. The enforceability of any agreement of a Borrower
Party in a Subject Document to submit to the jurisdiction of any specific
federal or state court (other than the enforceability in a court of the State of
New York of any such agreement to submit to the jurisdiction of a court of the
State of New York), to waive any objection to the laying of the venue, to waive
the defense of forum non conveniens in any action or proceeding referred to
therein, to waive trial by jury, to effect service of process in any particular
manner or to establish evidentiary standards, and any agreement of a Borrower
Party regarding the choice of law governing a Subject Document (other than the
enforceability in a court of the State of New York of any such agreement that
the laws of the State of New York shall govern a Subject Document);

(d) Trust Relationship. The creation of any trust relationship by any Borrower
Party on behalf of any Lender Party;

(e) Certain Laws. Federal securities laws or regulations, state securities and
Blue Sky laws or regulations, federal and state banking laws and regulations
(except as expressly provided in paragraph III 2(a)), pension and employee
benefit laws and regulations, federal and state environmental laws and
regulations, federal and state tax laws and regulations, federal and

 

6



--------------------------------------------------------------------------------

state health and occupational safety laws and regulations, building code,
zoning, subdivision and other laws and regulations governing the development,
use and occupancy of real property, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 and other federal and state antitrust and unfair competition laws
and regulations, the Assignment of Claims Act of 1940, and the effect of any of
the foregoing on any of the opinions expressed;

(f) Local Ordinances. The ordinances, statutes, administrative decisions,
orders, rules and regulations of any municipality, county, special district or
other political subdivision of any state;

(g) Certain Agreements of Borrower Parties. Any agreement of a Borrower Party in
a Subject Document providing for:

(i) specific performance of any Borrower Party’s obligations;

(ii) the right of any purchaser of a participation interest from any Lender to
set off or apply any deposit, property or indebtedness with respect to any such
participation interest;

(iii) establishment of a contractual rate of interest payable after judgment;

(iv) adjustments of payments among Lenders or rights of set off;

(v) the granting of any power of attorney;

(vi) survival of liabilities and obligations of any party under any of the
Subject Documents arising after the effective date of termination of the Credit
Agreement; or

(vii) obligations to make an agreement in the future;

(h) Remedies. Any provision in any Subject Document to the effect that rights or
remedies are not exclusive, that every right or remedy is cumulative and may be
exercised in addition to any other right or remedy, that the election of some
particular remedy does not preclude recourse to one or more others or that
failure to exercise or delay in exercising rights or remedies will not operate
as a waiver of any such right or remedy;

(i) UCC Choice of Law. Any provision in any Subject Document with respect to
governing law to the extent that such provision purports to affect the choice of
law governing perfection and non-perfection of the security interests;

(j) Sale of Subject Collateral. Any provision in any Subject Document relating
to the sale or other disposition of Subject Collateral except in compliance with
the UCC (including any purchase thereof by the Collateral Trustee);

(k) Custody of Collateral. Any provisions in any Subject Document providing for
the care of Subject Collateral in the possession of the Collateral Trustee to
the extent inconsistent with Section 9-207 of the UCC;

(l) Waivers. Any purported waiver, release, variation, disclaimer, consent or
other agreement to similar effect (collectively, a “Waiver”) by any Borrower
Party under any

 

7



--------------------------------------------------------------------------------

Subject Document to the extent limited by Sections 1-102(3) or 9-602 of the UCC
or other provisions of applicable law (including judicial decisions), except to
the extent that such Waiver is effective under and is not prohibited by or void
or invalid under Section 9-602 of the UCC or other provisions of applicable law
(including judicial decisions);

(m) Title or Priority. Any person’s ownership rights in or title to, or priority
of any security interest or lien on or with respect to, any property or assets
forming any part of the Subject Collateral;

(n) Security Interest in Certain Types of Collateral. Either: (i) the creation
of any security interest purported to be granted in or in respect of any
property or assets, the creation of a security interest which is excluded from
the coverage of Article 9 of the UCC or any consumer goods or (ii) the
perfection of any security interest purported to be granted in (A) any of the
assets described under clause (i) above, (B) timber to be cut, as extracted
collateral, or rights therein, (C) fixtures, (D) inventory which is subject to
any negotiable documents of title (such as negotiable bills of lading or
warehouse receipts), (E) “know how”, copyrights, patents, trademarks, service
marks, licenses, trade secrets, trade names and other intellectual property
except to the extent a security interest therein can be perfected by filing of a
financing statement, or (F) any other property or assets, the perfection of a
security interest in which is subject to (1) a statute or treaty of the United
States which provides for a national or international registration or a national
or international certificate of title for the perfection or recordation of a
security interest therein or which specifies a place of filing different from
that specified in the UCC for filing to perfect or record such security
interest, (2) a certificate of title statute or (3) the laws of any jurisdiction
other than the State of New York, the Commonwealth of Pennsylvania, the
Commonwealth of Virginia, Article 9 of the Delaware UCC, Article 9 of the
Tennessee UCC or the United States;

(o) Enforceability of Lien on Certain Types of Collateral. The enforceability of
any lien on or security interest in any Subject Collateral:

(i) consisting of goods of a consignor who has delivered such goods to any
Borrower Party under a true consignment (as distinguished from a consignment
intended as security);

(ii) as against a “buyer in the ordinary course of business” (within the meaning
of Article 9 of the UCC) of the Subject Collateral; and

(iii) consisting of inventory of any Borrower Party in the event of any failure
by a Borrower Party to have fully complied with the Fair Labor Standards Act of
1932, as amended, including Sections 206 and 207 thereof; and

(p) Security Interests. The creation, validity or perfection of any security
interest or lien purported to be granted in or in respect of any of the Subject
Collateral, other than as expressly provided in paragraphs III-4 and III-5
above.

V. Qualifications and Limitations

The opinions set forth above are subject to the following qualifications and
limitations:

(a) Applicable Law. Our opinions are limited to the federal law of the United
States, and the laws of the State of New York, the Commonwealth of Pennsylvania,
the Commonwealth of Virginia, the DGCL, the DLLCA, the Delaware UCC, and the
Tennessee

 

8



--------------------------------------------------------------------------------

UCC, and we do not express any opinion concerning any other law. With respect to
our opinion 5(a) and the applicable provisions of the Delaware UCC and the
Tennessee UCC, we have, with your permission, confined our investigation of the
laws of such jurisdiction to an examination of the relevant provisions of the
Uniform Commercial Code as in effect in such jurisdiction as set forth in a
standard compilation such as the CCH Secured Transactions Guide.

(b) Bankruptcy. Our opinions are subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, laws relating to
preferences, fraudulent transfers and equitable subordination), reorganization,
moratorium and other similar laws affecting creditors’ rights generally.

(c) Equitable Principles. Our opinions are subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing. In applying such principles, a
court, among other things, might limit the availability of specific equitable
remedies (such as injunctive relief and the remedy of specific performance),
might not allow a creditor to accelerate maturity of debt or exercise other
remedies upon the occurrence of a default deemed immaterial or for non-credit
reasons or might decline to order a debtor to perform covenants in a Subject
Document. Further, a court may refuse to enforce a covenant if and to the extent
that it deems such covenant to be violative of applicable public policy.

(d) Unenforceability of Certain Provisions. Certain of the provisions contained
in the Subject Documents (including, without limitation, provisions that
(i) require waivers or amendments to be made only in writing, (ii) purport to
waive the right of’ statutory or equitable redemption or (iii) provide for the
exercise of self-help or other remedies without judicial process) may be
unenforceable or ineffective, in whole or in part, but the inclusion of such
provisions does not render any Subject Document invalid as a whole, and each of
the Subject Documents contains, in our opinion, adequate remedial provisions for
the ultimate practical realization of the principal benefits purported to be
afforded by such Subject Document, subject to the other qualifications contained
in this opinion letter. We note, however, that the unenforceability of such
provisions may result in delays in enforcement of the rights and remedies of the
Lender Parties under the Subject Documents, and we express no opinion as to the
economic consequences, if any, of such delays.

(e) Choice of New York Law and Forum. To the extent that any opinion relates to
the enforceability of the choice of New York law and choice of New York forum
provisions of any Subject Document, our opinion is rendered in reliance upon
N.Y. Gen. Oblig. Law §§ 5-1401 and 5-1402 (McKinney 2001) and N.Y. CPLR 327(b)
(McKinney 2001) and is subject to the qualification that such enforceability may
be limited by public policy considerations of any jurisdiction, other than the
courts of the State of New York, in which enforcement of such provisions, or of
a judgment upon an agreement containing such provisions, is sought.

(f) Knowledge. Whenever our opinions or qualifications are stated to be “to our
knowledge” or “known to us” (or words of similar import), it means the actual
knowledge of the particular Reed Smith LLP attorneys who have provided
substantive representation of the Borrower Parties or the CONSOL Loan Parties.
Except as expressly set forth herein, we have not undertaken any independent
investigation (including, without limitation, conducting any review, search or
investigation of any public files or records or dockets or any review of our
files) to determine the existence or absence of any facts, and no inference as
to our knowledge concerning such facts should be drawn from our reliance on the
same in connection with the preparation and delivery of this opinion letter.

 

9



--------------------------------------------------------------------------------

(g) Noncontravention and Governmental Approvals. With respect to the opinions
expressed in paragraphs III-2 and III-3, our opinions are limited (i) to our
actual knowledge, if any, of the Borrower Parties’ specially regulated business
activities and properties based solely upon the Borrower’s Certificate in
respect of such matters and without any independent investigation or
verification on our part and (ii) to our review of only those laws and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Subject Documents.

(h) Use of Proceeds. With respect to our opinion in paragraph III-2 as it
relates to Regulations T, U and X of the Board of Governors of the Federal
Reserve System, we have assumed that the Borrower will comply with the
provisions of the Credit Agreement relating to the use of proceeds.

(i) Material Changes to Terms. Provisions in the Subject Documents which provide
that any obligations of a Borrower Party thereunder will not be affected by the
action or failure to act on the part of any Lender Party or by an amendment or
waiver of the provisions contained in the other Subject Documents might not be
enforceable under circumstances in which such action, failure to act, amendment
or waiver so materially changes the essential terms of the obligations that, in
effect, a new contract has arisen between the Lender Parties and the Borrower
Parties.

(j) Incorporated Documents. This opinion does not relate to (and we have not
reviewed) any documents or instruments other than the Subject Documents and the
Reviewed Agreements, and we express no opinion as to such other documents or
instruments (including, without limitation, any documents or instruments
referenced or incorporated in any of the Subject Documents and the Reviewed
Agreements) and any such other documents and instruments and the effect the same
may have on the foregoing opinions.

(k) Mathematical Calculations. We have made no independent verification of any
of the numbers, schedules, formulae or calculations in the Subject Documents,
and we render no opinion with regard to the accuracy, validity or enforceability
of any of them.

(l) Security Interest in Proceeds. The continuation and perfection of the
Collateral Trustee’s security interest in the proceeds of the Subject Collateral
are limited to the extent set forth in Section 9-315 of the UCC.

(m) Actions to Continue Effectiveness. We call to your attention to the
following. In general, under Section 9515 of the UCC, a financing statement is
effective for a period of five years from the date of filing. The effectiveness
of a filed financing statement lapses upon the expiration of such period unless
a continuation statement is filed prior to such lapse in accordance with the
UCC. Upon such lapse the security interest in question would, in general, become
unperfected. In general, a continuation statement may be filed within six months
prior to the expiration of such five year period. Upon timely filing of a
continuation statement in accordance with the UCC, the effectiveness of the
original financing statement is continued for five years after the last date on
which the filing was effective, whereupon such filing would lapse in the same
manner unless another continuation is filed prior to such lapse. Succeeding
continuation statements may be filed in the same way to continue the
effectiveness of the financing statement.

(n) After-Acquired Property. A security interest in any Subject Collateral that
constitutes after-acquired collateral does not attach until the applicable
Borrower Party has rights in such after-acquired collateral.

 

10



--------------------------------------------------------------------------------

(o) Property Acquired after Commencement of Bankruptcy Case. In the case of
property which becomes part of the Subject Collateral after the date hereof,
Section 552 of the Bankruptcy Reform Act of 1978, as amended (the “Bankruptcy
Code”) limits the extent to which property acquired by a debtor after the
commencement of a case under the Bankruptcy Code may be subject to a security
interest arising from a security agreement entered into by the debtor before the
commencement of such case.

(p) After-Acquired Property as Voidable Preference. In the case of property
which becomes part of the Subject Collateral after the date hereof, Section 547
of the Bankruptcy Code provides that a transfer is not made until the debtor has
rights in the property transferred, so a security interest in after-acquired
property which is security for other than a contemporaneous advance may be
treated as a voidable preference under the conditions (and subject to the
exceptions) provided by Section 547 of the Bankruptcy Code.

(q) Rights of Third Parties in Certain Collateral. The rights of the Collateral
Trustee with respect to Subject Collateral consisting of accounts, instruments,
licenses, leases, contracts or other agreements will be subject to the claims,
rights and defenses of the other parties thereto against the Borrower Parties.

(r) Licenses or Permits as Collateral. In the case of any Subject Collateral
consisting of licenses or permits issued by governmental authorities or other
persons or entities, the Borrower Parties may not have sufficient rights therein
for the security interest of the Collateral Trustee to attach and, even if the
Borrower Parties have sufficient rights for the security interest of the
Collateral Trustee to attach, the exercise of remedies may be limited by the
terms of the license or permit or require the consent of the governmental
authority or other person or entity issuing such license or permit.

(s) Pledged Securities. Our opinions expressed in paragraph III-5(b) as to the
perfection of the security interest in Certificated Securities by possession is
subject to the following qualifications:

(i) we express no opinion as to the perfection by possession of the security
interest of the Collateral Trustee in any portion of the Certificated
Securities, the continuous possession of which is not maintained by the
Collateral Trustee in the State of New York or the State of Delaware. In
addition, we call to your attention that perfection (and the effect of
perfection and non-perfection) of the security interest of the Collateral
Trustee in the Certificated Securities may be governed by laws other than those
of the New York UCC or the Delaware UCC to the extent the Certificated
Securities become located in a jurisdiction other than the State of New York or
the State of Delaware; and

(ii) we call to your attention that in the case of the issuance of additional
shares or other distributions in respect of the Pledged Securities, the security
interests of the Collateral Trustee therein will be perfected by possession only
if possession thereof is obtained or other action appropriate to the nature of
the distribution is taken, in either case, in accordance with the provisions of
the New York UCC or the Delaware UCC and other applicable law.

(t) Effective Limits on Remedies. Notwithstanding that Sections 9-406(d),
9-407(a) 9-408(a) and 9-409(a) of the New York UCC render ineffective terms in
agreements which prohibit, restrict or require the consent of the person
obligated thereon to the assignment,

 

11



--------------------------------------------------------------------------------

transfer of, or the creation, attachment, perfection or enforcement of a
security interest therein or which provide that any such assignment, transfer,
creation, attachment or enforcement gives rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or remedy
thereunder, such ineffectiveness may nonetheless be limited as provided in
Sections 9-408(c) and 9-409(b) of the New York UCC.

(u) Other UCC Limitations. Such opinions may also be limited by Subpart 3 and
Subpart 4 of Part 3 of Article 9 of the UCC.

VI. Reliance on Opinions

The foregoing opinions are being furnished only to the Lender Parties and only
for the purpose referred to in the first paragraph of this opinion letter, and
this opinion letter is not to be furnished to any other person or entity or used
or relied upon by any other person or entity or for any other purpose without
our prior written consent. At your request, we hereby consent to reliance hereon
by any future successor or assignee of any Lender’s interest in the loans under
the Credit Agreement pursuant to an assignment that is made and consented to in
accordance with the express provisions of Section 11.8 of the Credit Agreement,
on the condition and understanding that (i) this letter speaks only as of the
date hereof, (ii) we have no responsibility or obligation to update this letter,
to consider its applicability or correctness to any person other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
a future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

The headings or titles to paragraphs or sections of this opinion letter are for
convenience of reference only and are not to be construed to have any effect or
meaning with respect to such paragraphs or sections.

 

Very truly yours,

 

12



--------------------------------------------------------------------------------

Attachments:

 

Schedule I

     -       Borrower Parties

Schedule II

      UCC Filing Offices

Schedule III

      Control Agreements

Annex A

     -       Borrower’s Certificate

 

13



--------------------------------------------------------------------------------

SCHEDULE I

Borrower Parties

 

Borrower Parties

  

State of Formation

CNX Gas Corporation

   Delaware corporation

Cardinal States Gathering Company
(Guarantor)

   Virginia general partnership

CNX Gas Company LLC (Guarantor)

   Virginia limited liability company

Knox Energy, LLC (Guarantor)

   Tennessee limited liability company

Coalfield Pipeline Company (Guarantor)

   Tennessee corporation

MOB Corporation (Guarantor)

   Pennsylvania corporation



--------------------------------------------------------------------------------

SCHEDULE II

UCC FILING OFFICES

 

BORROWER PARTIES

  

FILING OFFICE

CNX Gas Corporation

   Delaware Secretary of State

Cardinal States Gathering Company
(Guarantor)

   Virginia State Corporation Commission

CNX Gas Company LLC (Guarantor)

   Virginia State Corporation Commission

Knox Energy, LLC (Guarantor)

   Tennessee Secretary of State

Coalfield Pipeline Company (Guarantor)

   Tennessee Secretary of State

MOB Corporation (Guarantor)

   Pennsylvania Secretary of State



--------------------------------------------------------------------------------

Schedule III

A. The Account Control Agreement dated as of May 7, 2010, among Borrower,
Collateral Trustee, and PNC Bank, National Association (“PNC”), as depository
bank

Uncertificated Securities Control Agreement, dated as of May 28, 2010, among
Borrower, Wilmington Trust Company, as Collateral Trustee and and BlackRock
Liquidity Funds, acting through its agent, BlackRock Institutional Management
Corporation

B. Notice of assignment related to the Account Control Agreement dated as of
May 7, 2010, among Borrower, Collateral Trustee, and PNC Bank, National
Association (“PNC”), as depository bank (the “Account Control Agreement”)

Notice of assignment related to the Uncertificated Securities Control Agreement,
dated as of May 28, 2010, among Borrower, Wilmington Trust Company, as
Collateral Trustee and and BlackRock Liquidity Funds, acting through its agent,
BlackRock Institutional Management Corporation



--------------------------------------------------------------------------------

Annex A

CNX GAS CORPORATION

Borrower’s Certificate

Reference is made to the opinion letter of Reed Smith LLP (the “Opinion Letter”)
delivered in connection with the Amended and Restated Credit Agreement dated as
of April 12, 2011 among CNX Gas Corporation, as borrower (the “Borrower”), the
Guarantors party thereto (collectively, the “Guarantors;” the Borrower and the
Guarantors are collectively referred to as the “Borrower Parties” and each
individually as a “Borrower Party”), Bank of America, N.A., in its capacity as
syndication agent, PNC Bank, National Association, in its capacity as
administrative agent, and the financial institutions party thereto, as lenders.
Capitalized terms used in this Certificate and not otherwise defined have the
meanings assigned to such terms in the Opinion Letter.

Reed Smith LLP may rely on the respective representations and warranties that
each Borrower Party has made in the Subject Documents and each of the
certificates delivered thereunder. In addition, the Borrower certifies, in
connection with the execution, delivery and performance by the Borrower Parties
of the Subject Documents, the consummation of the transactions contemplated by
the Subject Documents and issuance by Reed Smith LLP of the Opinion Letter, as
follows:

1. Attached as Schedule I is a description of each of the Reviewed Agreements. A
true and complete copy of each of the Reviewed Agreements has been previously
furnished to Reed Smith LLP. No default or event of default or violation of any
such agreements, instruments, decrees or orders exists both before and
immediately giving effect to the transactions contemplated by the Subject
Documents.

2. Neither the Borrower nor any Guarantor engages or proposes to engage in any
industry or business or activity, or own any property or asset, that causes or
would cause it to be subject to special local, state or federal regulation not
applicable to business corporations generally, other than Laws relating to
(a) the exploration, production, processing, transmission, transportation or
sale of methane natural gas, coal bed methane, coal mine methane or other gas or
oil, (b) the growth, harvesting and sale of timber, (c) acquisitions,
dispositions and leasing of real property or (d) research and development
relating to any of the foregoing.

3. There is no Borrower Party and no Guarantor that (i) holds any permit issued
by any Official Body or (ii) is a signatory party to or otherwise bound by any
consent order, consent decree, notice of violation, compliance order or similar
order issued by any Official Body, that would either (x) require such Borrower
Party or Guarantor to obtain the approval of an Official Body to execute and
deliver any Subject Document or any document or instrument contemplated thereby
or required or permitted to be delivered pursuant thereto to which it is a party
or consummate the transactions as therein contemplated or (y) prohibit or limit
any such Borrower Party or Guarantor from executing and delivering any Subject
Document to which it is a party or consummating the transactions as therein
contemplated.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed the Certificate in my capacity as Vice
President and Treasurer of the Borrower this              day of April, 2011.

 

CNX GAS CORPORATION By:       Name:   John M. Reilly   Title:   Vice President
and Treasurer



--------------------------------------------------------------------------------

Annex A

Schedule I

to

Borrower’s Certificate

1. $1,500,000,000 aggregate principal amount of CONSOL Energy Inc. (“Company”)
8.000% Senior Notes due 2017 (the “2017 Notes”)

2. Indenture, dated April 1, 2010, among the Company, each of the Company’s
subsidiaries (each such subsidiary, a “Guarantor”, and collectively, the
“Guarantors”) and The Bank of Nova Scotia Trust Company of New York, as trustee
(the “Trustee”) for the 2017 Notes.

3. $1,250,000,000 aggregate principal amount of the Company’s 8.250% Senior
Notes due 2020 (the “2020 Notes”).

4. Indenture, dated April 1, 2010, among the Company, the Guarantors and the
Trustee for the 2020 Notes.

5. $250,000,000 aggregate principal amount of the Company’s 6.375% Senior Notes
due 2021 (the “2021 Notes”).

6. Indenture, dated March 9, 2011, among the Company, certain of its
subsidiaries, and The Trustee, as trustee for the for the 2021 Notes.

7. Amended and Restated Receivables Purchase Agreement, dated as of April 30,
2007, by and among CNX Funding Corporation, as seller (the “Seller”), CONSOL
Energy Inc. as initial servicer (the “Initial Servicer”), the sub-servicers
party thereto (the “Sub-Servicers”), the conduit purchasers party thereto (the
“Conduit Purchasers”), the purchaser agents party thereto (the “Purchaser
Agents”), the “LC Participants” party thereto (the “LC Participants”) and PNC
Bank, National Association, as administrator for the Conduit Purchasers (the
“Administrator”) and as issuer of letters of credit (the “LC Bank”).

8. First Amendment to Amended and Restated Receivables Purchase Agreement, dated
as of May 9, 2007, by and among the Seller, the Initial Servicer, the Conduit
Purchasers party thereto, the Purchaser Agents party thereto, the LC
Participants party thereto, the Administrator and the LC Bank.

9. Second Amendment to Amended and Restated Receivables Purchase Agreement,
dated as of July 27, 2007, by and among the Seller, the Initial Servicer, the
Conduit Purchasers party thereto, the Purchaser Agents party thereto, the LC
Participants party thereto, the Administrator and the LC Bank.

10. Third Amendment to Amended and Restated Receivables Purchase Agreement,
dated as of November 16, 2007, by and among the Seller, the Initial Servicer,
the Sub-Servicers party



--------------------------------------------------------------------------------

thereto, the Conduit Purchasers party thereto, the Purchaser Agents party
thereto, the LC Participants party thereto, the Administrator and the LC Bank.

11. Fourth Amendment to Amended and Restated Receivables Purchase Agreement,
dated as of April 27, 2009, by and among the Seller, the Initial Servicer, the
Sub-Servicers party thereto, the Conduit Purchasers party thereto, the Purchaser
Agents party thereto, the LC Participants party thereto, the Administrator and
the LC Bank.

12. Fifth Amendment to Amended and Restated Receivables Purchase Agreement and
Waiver, dated as of March 12, 2010, by and among the Seller, the Initial
Servicer, the Sub Servicers party thereto, the Conduit Purchasers party thereto,
the Purchaser Agents party thereto, the LC Participants party thereto, the
Administrator and the LC Bank.

13. Sixth Amendment to Amended and Restated Receivables Purchase Agreement,
dated as of April 23, 2010, by and among Seller, the Initial Servicer, the
Sub-Servicers party thereto, the Conduit Purchasers party thereto, the Purchaser
Agents party thereto, the LC Participants party thereto, the Administrator and
the LC Bank.

14. Purchase and Sale Agreement, dated as of April 30, 2003, by and among CONSOL
Energy Inc. and the other originators party thereto (collectively, the
“Originators”), the Initial Servicer and CNX Funding Corporation (the “CNX
Funding”).

15. First Amendment to Purchase and Sale Agreement, dated as of April 30, 2007,
by and among the Originators party thereto and CNX Funding.

16. Second Amendment to Purchase and Sale Agreement, dated as of November 16,
2007, by and among the Originators party thereto and CNX Funding.

17. Third Amendment to the Purchase and Sale Agreement, dated as of March 12,
2010, by and among the Originators party thereto and CNX Funding.

18. Guaranty and Suretyship Agreement, dated as of April 30, 2003, by CONSOL
Energy Inc., as guarantor in favor of CNX Funding.

19. Amended and Restated Credit Agreement (the “CONSOL Credit Agreement”), dated
as of April 12, 2011, by and among CONSOL Energy Inc., a Delaware corporation,
each of the guarantors party thereto, the lenders party thereto, and PNC Bank
National Association, in its capacity as administrative agent for the lenders,
and the other parties thereto.

20. Amended and Restated CNX Gas Continuing Agreement of Guaranty and
Suretyship, dated as of April 12, 2011, jointly and severally given by each of
the guarantors party thereto and each of the other person which becomes a
guarantor thereunder from time to time in favor of PNC Bank National
Association, in its capacity as administrative agent, in connection with the
CONSOL Credit Agreement.

21. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of May 7, 2010, jointly and severally given by each of the guarantors party
thereto and each of the other person which becomes a guarantor thereunder from
time to time in favor of PNC Bank



--------------------------------------------------------------------------------

National Association, in its capacity as administrative agent, in connection
with the CONSOL Credit Agreement.

22. Loan Agreement dated as of September 1, 2010 by and between Maryland
Economic Development Corporation, a body politic an corporate instrumentality of
the State of Maryland, and CNX Marine Terminals Inc., a Delaware corporation
(relating to $102,865,000 aggregate principal amount of Port Facilities
Refunding Revenue Bonds (CNX Marine Terminals Inc. Port of Baltimore Facility)
Series 2010).



--------------------------------------------------------------------------------

Schedule 7.1.1(d)(iii)

Form of Opinion of Local Counsel1

Matters to be covered in Opinions of each local counsel to the Loan Parties:

 

1. The amendments to the Mortgages are in form sufficient for recording, are
enforceable and upon proper recording and indexing, create valid, perfected
liens and constitute notice to third parties of the rights of the Mortgagee.

 

2. Consents and Approvals as to Loan Parties with respect to the mortgage
amendments to the Mortgages (Section 6.1.14).

 

3. The Mortgages, as amended by the mortgage amendments, are effective to secure
the Secured Debt.

 

4. The Opinion recipients can continue to rely on the Opinion delivered June 30,
2004, April 1, 2005, June 27, 2007 and May 7, 2010.

 

5. Such other matters as the Administrative Agent or the Lenders may reasonably
request

 

1  Capitalized terms used and not defined herein are used with the meanings
assigned to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

Schedule 7.1.1(o)

Amendments and Assignments of Security Documents

 

1. Collateral Trust Agreement, dated as of May 7, 2010, among Borrower, certain
subsidiaries of the Borrower, Wilmington Trust Company, as Corporate Trustee and
David A. Vanaskey, as Individual Trustee

 

2. Security Agreement, dated as of May 7, 2010, among Borrower, certain
subsidiaries of the Borrower and Wilmington Trust Company, as Collateral Trustee

 

3. Pledge Agreement, dated as of May 7, 2010, among Borrower, certain
subsidiaries of the Borrower and Wilmington Trust Company, as Collateral Trustee

 

4. Indemnity Agreement, dated as of May 7, 2010, among Borrower, certain
subsidiaries of the Borrower, Wilmington Trust Company, as Corporate Trustee and
David A. Vanaskey, as Individual Trustee

 

5. Account Control Agreement, dated as of May 7, 2010, among Borrower,
Wilmington Trust Company, as Collateral Trustee and PNC Bank, National
Association

 

6. Uncertificated Securities Control Agreement, dated as of May 28, 2010, among
Borrower, Wilmington Trust Company, as Collateral Trustee and and BlackRock
Liquidity Funds, acting through its agent, BlackRock Institutional Management
Corporation

 

7. Mortgages in favor of Wilmington Trust Company, as Collateral Trustee in the
following jurisdictions:

 

  i) Pennsylvania, Allegheny County

 

  ii) Pennsylvania, Armstrong County

 

  iii) Pennsylvania, Cambria County

 

  iv) Pennsylvania, Centre County

 

  v) Pennsylvania, Clarion County

 

  vi) Pennsylvania, Clearfield County

 

  vii) Pennsylvania, Elk County

 

  viii) Pennsylvania, Fayette County

 

  ix) Pennsylvania, Greene County

 

  x) Pennsylvania, Indiana County

 

  xi) Pennsylvania, Jefferson County



--------------------------------------------------------------------------------

  xii) Pennsylvania, Mercer County

 

  xiii) Pennsylvania, Somerset County

 

  xiv) Pennsylvania, Washington County

 

  xv) Pennsylvania, Westmoreland County

 

  xvi) Virginia, Buchanan County

 

  xvii) Virginia, Russell County

 

  xviii) Virginia, Tazewell County

 

  xix) Virginia, Wise County

 

  xx) West Virginia, Barbour County

 

  xxi) West Virginia, Boone County

 

  xxii) West Virginia, Braxton County

 

  xxiii) West Virginia, Calhoun County

 

  xxiv) West Virginia, Doddridge County

 

  xxv) West Virginia, Gilmer County

 

  xxvi) West Virginia, Harrison County

 

  xxvii) West Virginia, Jackson County

 

  xxviii) West Virginia, Kanawha County

 

  xxix) West Virginia, Lewis County

 

  xxx) West Virginia, Logan County

 

  xxxi) West Virginia, Marshall County

 

  xxxii) West Virginia, McDowell County

 

  xxxiii) West Virginia, Mercer County

 

  xxxiv) West Virginia, Mingo County

 

  xxxv) West Virginia, Monongalia County

 

  xxxvi) West Virginia, Nicholas County

 

-2-



--------------------------------------------------------------------------------

  xxxvii) West Virginia, Preston County

 

  xxxviii) West Virginia, Putnam County

 

  xxxix) West Virginia, Raleigh County

 

  xl) West Virginia, Ritchie County

 

  xli) West Virginia, Roane County

 

  xlii) West Virginia, Taylor County

 

  xliii) West Virginia, Tucker County

 

  xliv) West Virginia, Tyler County

 

  xlv) West Virginia, Upshur County

 

  xlvi) West Virginia, Wetzel County

 

  xlvii) West Virginia, Wirt County

 

  xlviii) West Virginia, Wyoming County

 

8. UCC-1 Financing Statements naming Wilmington Trust Company, as Collateral
Trustee, as secured party and the following entities as debtor, filed with the
Secretary of State in the jurisdiction of organization for such debtor:

 

  a) CNX Gas Corporation

 

  b) MOB Corporation

 

  c) Coalfield Pipeline Company

 

  d) Knox Energy, LLC

 

  e) Cardinal States Gathering Company

 

  f) CNX Gas Company LLC

 

  g) Dominion Appalachian Development, LLC

 

  h) Dominion Appalachian Development Properties, L.L.C.

 

  i) Dominion Coalbed Methane, Inc.

 

  j) Dominion Exploration & Production, Inc.

 

  k) Dominion Reserves, Inc.

 

-3-



--------------------------------------------------------------------------------

  l) Dominion Transmission, Inc.

 

9. UCC-1 Financing Statements naming Wilmington Trust Company, as Collateral
Trustee, as secured party relating to As-Extracted Collateral for the following
locations:

 

  i) Pennsylvania, Allegheny County

 

  ii) Pennsylvania, Armstrong County

 

  iii) Pennsylvania, Cambria County

 

  iv) Pennsylvania, Centre County

 

  v) Pennsylvania, Clarion County

 

  vi) Pennsylvania, Clearfield County

 

  vii) Pennsylvania, Elk County

 

  viii) Pennsylvania, Fayette County

 

  ix) Pennsylvania, Greene County

 

  x) Pennsylvania, Indiana County

 

  xi) Pennsylvania, Jefferson County

 

  xii) Pennsylvania, Mercer County

 

  xiii) Pennsylvania, Somerset County

 

  xiv) Pennsylvania, Washington County

 

  xv) Pennsylvania, Westmoreland County

 

  xvi) Virginia, Buchanan County

 

  xvii) Virginia, Russell County

 

  xviii) Virginia, Tazewell County

 

  xix) Virginia, Wise County

 

  xx) West Virginia, Barbour County

 

  xxi) West Virginia, Boone County

 

  xxii) West Virginia, Braxton County

 

  xxiii) West Virginia, Calhoun County

 

-4-



--------------------------------------------------------------------------------

  xxiv) West Virginia, Doddridge County

 

  xxv) West Virginia, Gilmer County

 

  xxvi) West Virginia, Harrison County

 

  xxvii) West Virginia, Jackson County

 

  xxviii) West Virginia, Kanawha County

 

  xxix) West Virginia, Lewis County

 

  xxx) West Virginia, Logan County

 

  xxxi) West Virginia, Marshall County

 

  xxxii) West Virginia, McDowell County

 

  xxxiii) West Virginia, Mercer County

 

  xxxiv) West Virginia, Mingo County

 

  xxxv) West Virginia, Monongalia County

 

  xxxvi) West Virginia, Nicholas County

 

  xxxvii) West Virginia, Preston County

 

  xxxviii) West Virginia, Putnam County

 

  xxxix) West Virginia, Raleigh County

 

  xl) West Virginia, Ritchie County

 

  xli) West Virginia, Roane County

 

  xlii) West Virginia, Taylor County

 

  xliii) West Virginia, Tucker County

 

  xliv) West Virginia, Tyler County

 

  xlv) West Virginia, Upshur County

 

  xlvi) West Virginia, Wetzel County

 

  xlvii) West Virginia, Wirt County

 

  xlviii) West Virginia, Wyoming County

 

-5-



--------------------------------------------------------------------------------

10. UCC-1 Fixture Filings naming Wilmington Trust Company, as Collateral
Trustee, as secured party relating to Mortgages for the following locations:

 

  i) Pennsylvania, Allegheny County

 

  ii) Pennsylvania, Armstrong County

 

  iii) Pennsylvania, Cambria County

 

  iv) Pennsylvania, Centre County

 

  v) Pennsylvania, Clarion County

 

  vi) Pennsylvania, Clearfield County

 

  vii) Pennsylvania, Elk County

 

  viii) Pennsylvania, Fayette County

 

  ix) Pennsylvania, Greene County

 

  x) Pennsylvania, Indiana County

 

  xi) Pennsylvania, Jefferson County

 

  xii) Pennsylvania, Mercer County

 

  xiii) Pennsylvania, Somerset County

 

  xiv) Pennsylvania, Washington County

 

  xv) Pennsylvania, Westmoreland County

 

  xvi) Virginia, Buchanan County

 

  xvii) Virginia, Russell County

 

  xviii) Virginia, Tazewell County

 

  xix) Virginia, Wise County

 

  xx) West Virginia, Barbour County

 

  xxi) West Virginia, Boone County

 

  xxii) West Virginia, Braxton County

 

  xxiii) West Virginia, Calhoun County

 

  xxiv) West Virginia, Doddridge County

 

-6-



--------------------------------------------------------------------------------

  xxv) West Virginia, Gilmer County

 

  xxvi) West Virginia, Harrison County

 

  xxvii) West Virginia, Jackson County

 

  xxviii) West Virginia, Kanawha County

 

  xxix) West Virginia, Lewis County

 

  xxx) West Virginia, Logan County

 

  xxxi) West Virginia, Marshall County

 

  xxxii) West Virginia, McDowell County

 

  xxxiii) West Virginia, Mercer County

 

  xxxiv) West Virginia, Mingo County

 

  xxxv) West Virginia, Monongalia County

 

  xxxvi) West Virginia, Nicholas County

 

  xxxvii) West Virginia, Preston County

 

  xxxviii) West Virginia, Putnam County

 

  xxxix) West Virginia, Raleigh County

 

  xl) West Virginia, Ritchie County

 

  xli) West Virginia, Roane County

 

  xlii) West Virginia, Taylor County

 

  xliii) West Virginia, Tucker County

 

  xliv) West Virginia, Tyler County

 

  xlv) West Virginia, Upshur County

 

  xlvi) West Virginia, Wetzel County

 

  xlvii) West Virginia, Wirt County

 

  xlviii) West Virginia, Wyoming County

 

-7-



--------------------------------------------------------------------------------

Schedule 7.1.1(p) – Lien Searches

A. Corporate Searches

 

NAME

  

JURISDICTION

  

TYPE OF SEARCH

Cardinal States Gathering Company    Virginia SOS    UCC & Tax Liens Cardinal
States Gathering Company    Pennsylvania SOS    UCC & Tax Liens Cardinal States
Gathering Company    Pennsylvania, Washington County (Including US District
Court)    Tax Liens and Judgments. CNX Gas Company LLC    Virginia SOS    UCC &
Tax Liens CNX Gas Company LLC    Pennsylvania, Washington County (Including US
District Court)    Tax Liens and Judgments. CNX Gas Corporation    Delaware SOS
   UCC & Tax Liens CNX Gas Corporation    Pennsylvania, Washington County
(Including US District Court)    Tax Liens and Judgments. Coalfield Pipeline
Company    Tennessee SOS    UCC & Tax Liens Coalfield Pipeline Company   
Pennsylvania, Washington County (Including US District Court)    Tax Liens and
Judgments. Knox Energy, LLC    Tennessee SOS    UCC & Tax Liens Knox Energy, LLC
   Pennsylvania, Washington County (Including US District Court)    Tax Liens
and Judgments. MOB Corporation    Pennsylvania SOS    UCC & Tax Liens MOB
Corporation    Pennsylvania, Washington County (Including US District Court)   
Tax Liens and Judgments.

B. Fixture Searches

 

NAME

  

JURISDICTION

  

TYPE OF SEARCH

CNX Gas Company LLC    Pennsylvania, Armstrong County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CNX Gas Company LLC    Pennsylvania,
Greene County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CNX Gas Company LLC    Pennsylvania, Indiana County    Fixture, Tax Liens
and Judgments - As Extracted Collateral Filing CNX Gas Company LLC   
Pennsylvania, Washington County    Fixture, Tax Liens and Judgments - As
Extracted Collateral Filing CNX Gas Company LLC    Pennsylvania, Westmoreland
County    Fixture, Tax Liens and Judgments - As Extracted Collateral Filing
CONSOL Gas Company    Pennsylvania, Allegheny County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    Pennsylvania,
Armstrong County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CONSOL Gas Company    Pennsylvania, Cambria County    Fixture, Tax Liens
and Judgments - As Extracted Collateral Filing



--------------------------------------------------------------------------------

NAME

  

JURISDICTION

  

TYPE OF SEARCH

CONSOL Gas Company    Pennsylvania, Centre County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    Pennsylvania,
Clarion County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CONSOL Gas Company    Pennsylvania, Clearfield County    Fixture, Tax
Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company   
Pennsylvania, Elk County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    Pennsylvania, Fayette County    Fixture,
Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company   
Pennsylvania, Greene County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    Pennsylvania, Indiana County    Fixture,
Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company   
Pennsylvania, Jefferson County    Fixture, Tax Liens and Judgments - As
Extracted Collateral Filing CONSOL Gas Company    Pennsylvania, Mercer County   
Fixture, Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas
Company    Pennsylvania, Somerset County    Fixture, Tax Liens and Judgments -
As Extracted Collateral Filing CONSOL Gas Company    Pennsylvania, Washington
County    Fixture, Tax Liens and Judgments - As Extracted Collateral Filing
CONSOL Gas Company    Pennsylvania, Westmoreland County    Fixture, Tax Liens
and Judgments - As Extracted Collateral Filing CNX Gas Company LLC    Virginia,
Buchanan County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CNX Gas Company LLC    Virginia, Russell County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CNX Gas Company LLC    Virginia,
Tazewell County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CONSOL Gas Company    Virginia, Tazwell County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    Virginia, Wise
County    Fixture, Tax Liens and Judgments - As Extracted Collateral Filing CNX
Gas Company LLC    West Virginia, Marion County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CNX Gas Company LLC    West Virginia,
Marshall County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CNX Gas Company LLC    West Virginia, McDowell County    Fixture, Tax
Liens and Judgments - As Extracted Collateral Filing CNX Gas Company LLC    West
Virginia, Monongalia County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CNX Gas Company LLC    West Virginia, Wetzel County   
Fixture, Tax Liens and Judgments - As Extracted Collateral Filing CNX Gas
Company LLC    West Virginia, Wyoming County    Fixture, Tax Liens and Judgments
- As Extracted Collateral Filing CONSOL Gas Company    West Virginia, Barbour
County    Fixture, Tax Liens and Judgments - As Extracted Collateral Filing
CONSOL Gas Company    West Virginia, Boone County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    West Virginia,
Braxton County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CONSOL Gas Company    West Virginia, Calhoun County    Fixture, Tax Liens
and Judgments - As Extracted Collateral Filing CONSOL Gas Company    West
Virginia, Doddridge County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    West Virginia, Gilmer County    Fixture,
Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company   
West Virginia, Harrison County    Fixture, Tax Liens and Judgments - As
Extracted Collateral Filing CONSOL Gas Company    West Virginia, Jackson County
   Fixture, Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas
Company    West Virginia, Kanawha County    Fixture, Tax Liens and Judgments -
As Extracted Collateral Filing



--------------------------------------------------------------------------------

NAME

  

JURISDICTION

  

TYPE OF SEARCH

CONSOL Gas Company    West Virginia, Lewis County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    West Virginia,
Logan County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CONSOL Gas Company    West Virginia, McDowell County    Fixture, Tax
Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company    West
Virginia, Mercer County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    West Virginia, Mingo County    Fixture,
Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company   
West Virginia, Monongalia County    Fixture, Tax Liens and Judgments - As
Extracted Collateral Filing CONSOL Gas Company    West Virginia, Nicholas County
   Fixture, Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas
Company    West Virginia, Preston County    Fixture, Tax Liens and Judgments -
As Extracted Collateral Filing CONSOL Gas Company    West Virginia, Putnam
County    Fixture, Tax Liens and Judgments - As Extracted Collateral Filing
CONSOL Gas Company    West Virginia, Raleigh County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    West Virginia,
Ritchie County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CONSOL Gas Company    West Virginia, Roane County    Fixture, Tax Liens
and Judgments - As Extracted Collateral Filing CONSOL Gas Company    West
Virginia, Taylor County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    West Virginia, Tucker County    Fixture,
Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company   
West Virginia, Tyler County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    West Virginia, Upsher County    Fixture,
Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company   
West Virginia, Wetzel County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    West Virginia, Wirt County    Fixture,
Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas Company   
West Virginia, Wyoming County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing



--------------------------------------------------------------------------------

Schedule 8.1.17 – EXCLUDED ASSETS

The following assets shall not serve as Collateral and will not be encumbered by
a Lien in favor of the Collateral Trustees or any Secured Party:

I. EQUITY INTERESTS:

A. All shares, partnership, membership and other interests, rights to purchase,
warrants, options, participations or other equivalents of or interest in
(however designated) the equity of the following (collectively, “Capital
Stock”):

1. All Excluded Subsidiaries (other than Foreign Subsidiaries);

2. All Subsidiaries whose Capital Stock is owned by a Foreign Subsidiary;

3. Capital Stock representing thirty-five percent (35%) of all Foreign
Subsidiaries whose Capital Stock is held by the Borrower or other Subsidiaries
of the Borrower who are not Foreign Subsidiaries;

4. Any other Capital Stock in any entity that is not a direct or indirect
Subsidiary of the Borrower or any other Loan Party.

II. REAL ESTATE ASSETS:

A. Any rights, title, and interests in and to any Real Property (including
without limitation any fixtures, infrastructure relating thereto that is located
thereon, including, without limitation, pipelines, compressors and the like with
respect to such properties) and as-extracted collateral related thereto, other
than to the extent such Real Property is subject to, or is required to be
subject to, a Lien in favor of the Collateral Trustee for the benefit of the
Secured Parties by a Mortgage pursuant to Section 8.1.17 of the Credit
Agreement.

III. OTHER ASSETS: Any rights, title and interests in and to:

A. All titled assets including, without limitation, automobiles, trucks and
other road vehicles now or hereafter owned or leased by the Loan Parties.

B. All locomotives, rail cars and rolling stock now or hereafter owned or leased
by the Loan Parties.

C. Any ship, boat or other vessel.

D. The East Tennessee Natural Gas LLC Jewell Ridge lateral pipeline.

 

- 10 -



--------------------------------------------------------------------------------

E. The Loan Parties’ timber to be cut other than to the extent encumbered by any
Mortgage.

F. Any patents, trademarks, trade names or copyrights.

G. Any asset (other than (x) assets subject to a Lien created in favor of the
Collateral Trustee for the benefit of the Secured Parties pursuant to any
Mortgage (unless otherwise excluded herein), (y) Investment Property or
(z) Deposit Accounts) in which a security interest is not perfected by the
filing of a UCC-1 financing statement with the secretary of state or similar
agency in the applicable Loan Party’s jurisdiction of organization.

H. Any asset released pursuant to Section 6 of the Collateral Trust Agreement.

IV. MANUFACTURED (MOBILE) HOMES: Any right, title and interests in and to any
Manufactured (Mobile) Home (as defined in the applicable flood laws).

 

- 11 -



--------------------------------------------------------------------------------

Schedule 8.1.18

CNX Post-Closing Matters

 

A. Control Agreements. The Loan Parties shall use commercially reasonable
efforts to have delivered to the Administrative Agent within 30 days after the
Closing Date, notices of assignment duly acknowledged by the applicable Pledged
Account Bank (as defined in the Security Agreement) with respect to items 5 and
6 set forth on Schedule 7.1.1(o).

 

B. UCC Amendments. The Loan Parties shall deliver to the Administrative Agent,
within 30 days after the Closing Date, filed as stamped copies of the UCC-3
Financing Statement Amendments adding CNX Gas Company LLC as a debtor on the
UCC-1 Financing Statements naming David Vanaskey, as Collateral Trustee, as
secured party, relating to As-Extracted Collateral for the following
jurisdictions:

 

  1. Allegheny County, PA

  2. Armstrong County, PA

  3. Cambria County, PA

  4. Centre County, PA

  5. Clarion County, PA

  6. Clearfield County, PA

  7. Elk County, PA

  8. Fayette County, PA

  9. Greene County, PA

  10. Indiana County, PA

  11. Jefferson County, PA

  12. Mercer County, PA

  13. Somerset County, PA

  14. Washington County, PA

  15. Westmoreland County, PA

  16. Tazewell County, VA

  17. Wise County, VA

  18. Barbour County, WV

  19. Boone County, WV

  20. Braxton County, WV

  21. Calhoun County, WV

  22. Doddridge County, WV

  23. Gilmer County, WV

  24. Harrison County, WV

  25. Jackson County, WV

  26. Kanawha County, WV

  27. Lewis County, WV

  28. Logan County, WV

  29. McDowell County, WV

  30. Mercer County, WV

  31. Mingo County, WV

  32. Monongalia County, WV

  33. Nicholas County, WV



--------------------------------------------------------------------------------

  34. Preston County, WV

  35. Putnam County, WV

  36. Raleigh County, WV

  37. Ritchie County, WV

  38. Roane County, WV

  39. Taylor County, WV

  40. Tucker County, WV

  41. Tyler County, WV

  42. Upshur County, WV

  43. Wetzel County, WV

  44. Wirt County, WV

  45. Wyoming County, WV

 

C. UCC Amendments. The Loan Parties shall deliver to the Administrative Agent,
within 30 days after the Closing Date, filed as stamped copies of the UCC-3
Financing Statement Amendments adding CNX Gas Company LLC as a debtor on the
UCC-1 Fixture Filings naming David Vanaskey, as Collateral Trustee, as secured
party, relating to the Mortgages for the following jurisdictions:

 

  1. Allegheny County, PA

  2. Armstrong County, PA

  3. Cambria County, PA

  4. Centre County, PA

  5. Clarion County, PA

  6. Clearfield County, PA

  7. Elk County, PA

  8. Fayette County, PA

  9. Greene County, PA

  10. Indiana County, PA

  11. Jefferson County, PA

  12. Mercer County, PA

  13. Somerset County, PA

  14. Washington County, PA

  15. Westmoreland County, PA

  16. Tazewell County, VA

  17. Wise County, VA

  18. Barbour County, WV

  19. Boone County, WV

  20. Braxton County, WV

  21. Calhoun County, WV

  22. Doddridge County, WV

  23. Gilmer County, WV

  24. Harrison County, WV

  25. Jackson County, WV

  26. Kanawha County, WV

  27. Lewis County, WV

  28. Logan County, WV

 

-2-



--------------------------------------------------------------------------------

  29. McDowell County, WV

  30. Mercer County, WV

  31. Mingo County, WV

  32. Monongalia County, WV

  33. Nicholas County, WV

  34. Preston County, WV

  35. Putnam County, WV

  36. Raleigh County, WV

  37. Ritchie County, WV

  38. Roane County, WV

  39. Taylor County, WV

  40. Tucker County, WV

  41. Tyler County, WV

  42. Upshur County, WV

  43. Wetzel County, WV

  44. Wirt County, WV

  45. Wyoming County, WV

 

D. UCC Assignments. The Loan Parties shall deliver to the Administrative Agent,
within 30 days after the Closing Date, filed as stamped copies of the UCC-3
Financing Statement Assignments naming PNC Bank, National Association, as
Collateral Trustee, as secured party in the place of David Vanaskey, on the
UCC-1 Financing Statements naming the entity identified below, as debtor,
relating to As-Extracted Collateral for the following jurisdictions:

 

  1. Allegheny County, PA (CONSOL Gas Company)

  2. Armstrong County, PA (CNX Gas Company LLC)

  3. Armstrong County, PA (CONSOL Gas Company)

  4. Cambria County, PA (CONSOL Gas Company)

  5. Centre County, PA (CONSOL Gas Company)

  6. Clarion County, PA (CONSOL Gas Company)

  7. Clearfield County, PA (CONSOL Gas Company)

  8. Elk County, PA (CONSOL Gas Company)

  9. Fayette County, PA (CONSOL Gas Company)

  10. Greene County, PA (CNX Gas Company LLC)

  11. Greene County, PA (CONSOL Gas Company)

  12. Indiana County, PA (CNX Gas Company LLC)

  13. Indiana County, PA (CONSOL Gas Company)

  14. Jefferson County, PA (CONSOL Gas Company)

  15. Mercer County, PA (CONSOL Gas Company)

  16. Somerset County, PA (CONSOL Gas Company)

  17. Washington County, PA (CNX Gas Company LLC)

  18. Washington County, PA (CONSOL Gas Company)

  19. Westmoreland County, PA (CNX Gas Company LLC)

  20. Westmoreland County, PA (CONSOL Gas Company)

  21. Buchanan County, VA (CNX Gas Company LLC)

  22. Russell County, VA (CNX Gas Company LLC)

 

-3-



--------------------------------------------------------------------------------

  23. Tazewell County, VA (CNX Gas Company LLC)

  24. Tazewell County, VA (CONSOL Gas Company)

  25. Wise County, VA (CONSOL Gas Company)

  26. Barbour County, WV (CONSOL Gas Company)

  27. Boone County, WV (CONSOL Gas Company)

  28. Braxton County, WV (CONSOL Gas Company)

  29. Calhoun County, WV (CONSOL Gas Company)

  30. Doddridge County, WV (CONSOL Gas Company)

  31. Gilmer County, WV (CONSOL Gas Company)

  32. Harrison County, WV (CONSOL Gas Company)

  33. Jackson County, WV (CONSOL Gas Company)

  34. Kanawha County, WV (CONSOL Gas Company)

  35. Lewis County, WV (CONSOL Gas Company)

  36. Logan County, WV (CONSOL Gas Company)

  37. Marshall County, WV (CNX Gas Company LLC)

  38. McDowell County, WV (CNX Gas Company LLC)

  39. McDowell County, WV (CONSOL Gas Company)

  40. Mercer County, WV (CONSOL Gas Company)

  41. Mingo County, WV (CONSOL Gas Company)

  42. Monongalia County, WV (CNX Gas Company LLC)

  43. Monongalia County, WV (CONSOL Gas Company)

  44. Nicholas County, WV (CONSOL Gas Company)

  45. Preston County, WV (CONSOL Gas Company)

  46. Putnam County, WV (CONSOL Gas Company)

  47. Raleigh County, WV (CONSOL Gas Company)

  48. Ritchie County, WV (CONSOL Gas Company)

  49. Roane County, WV (CONSOL Gas Company)

  50. Taylor County, WV (CONSOL Gas Company)

  51. Tucker County, WV (CONSOL Gas Company)

  52. Tyler County, WV (CONSOL Gas Company)

  53. Upshur County, WV (CONSOL Gas Company)

  54. Wetzel County, WV (CNX Gas Company LLC)

  55. Wetzel County, WV (CONSOL Gas Company)

  56. Wirt County, WV (CONSOL Gas Company)

  57. Wyoming County, WV (CONSOL Gas Company)

 

E. UCC Assignments. The Loan Parties shall deliver to the Administrative Agent,
within 30 days after the Closing Date, filed as stamped copies of the UCC-3
Financing Statement Assignments naming PNC Bank, National Association, as
Collateral Trustee, as secured party in the place of David Vanaskey, on the
UCC-1 Financing Statements naming the entity identified below, as debtor,
relating to the Mortgages for the following jurisdictions:

 

  1. Allegheny County, PA (CONSOL Gas Company)

  2. Armstrong County, PA (CNX Gas Company LLC)

  3. Armstrong County, PA (CONSOL Gas Company)

  4. Cambria County, PA (CONSOL Gas Company)

 

-4-



--------------------------------------------------------------------------------

  5. Centre County, PA (CONSOL Gas Company)

  6. Clarion County, PA (CONSOL Gas Company)

  7. Clearfield County, PA (CONSOL Gas Company)

  8. Elk County, PA (CONSOL Gas Company)

  9. Fayette County, PA (CONSOL Gas Company)

  10. Greene County, PA (CNX Gas Company LLC)

  11. Greene County, PA (CONSOL Gas Company)

  12. Indiana County, PA (CNX Gas Company LLC)

  13. Indiana County, PA (CONSOL Gas Company)

  14. Jefferson County, PA (CONSOL Gas Company)

  15. Mercer County, PA (CONSOL Gas Company)

  16. Somerset County, PA (CONSOL Gas Company)

  17. Washington County, PA (CNX Gas Company LLC)

  18. Washington County, PA (CONSOL Gas Company)

  19. Westmoreland County, PA (CNX Gas Company LLC)

  20. Westmoreland County, PA (CONSOL Gas Company)

  21. Buchanan County, VA (CNX Gas Company LLC)

  22. Russell County, VA (CNX Gas Company LLC)

  23. Tazewell County, VA (CNX Gas Company LLC)

  24. Tazewell County, VA (CONSOL Gas Company)

  25. Wise County, VA (CONSOL Gas Company)

  26. Barbour County, WV (CONSOL Gas Company)

  27. Boone County, WV (CONSOL Gas Company)

  28. Braxton County, WV (CONSOL Gas Company)

  29. Calhoun County, WV (CONSOL Gas Company)

  30. Doddridge County, WV (CONSOL Gas Company)

  31. Gilmer County, WV (CONSOL Gas Company)

  32. Harrison County, WV (CONSOL Gas Company)

  33. Jackson County, WV (CONSOL Gas Company)

  34. Kanawha County, WV (CONSOL Gas Company)

  35. Lewis County, WV (CONSOL Gas Company)

  36. Logan County, WV (CONSOL Gas Company)

  37. Marshall County, WV (CNX Gas Company LLC)

  38. McDowell County, WV (CNX Gas Company LLC)

  39. McDowell County, WV (CONSOL Gas Company)

  40. Mercer County, WV (CONSOL Gas Company)

  41. Mingo County, WV (CONSOL Gas Company)

  42. Monongalia County, WV (CNX Gas Company LLC)

  43. Monongalia County, WV (CONSOL Gas Company)

  44. Nicholas County, WV (CONSOL Gas Company)

  45. Preston County, WV (CONSOL Gas Company)

  46. Putnam County, WV (CONSOL Gas Company)

  47. Raleigh County, WV (CONSOL Gas Company)

  48. Ritchie County, WV (CONSOL Gas Company)

  49. Roane County, WV (CONSOL Gas Company)

  50. Taylor County, WV (CONSOL Gas Company)

 

-5-



--------------------------------------------------------------------------------

  51. Tucker County, WV (CONSOL Gas Company)

  52. Tyler County, WV (CONSOL Gas Company)

  53. Upshur County, WV (CONSOL Gas Company)

  54. Wetzel County, WV (CNX Gas Company LLC)

  55. Wetzel County, WV (CONSOL Gas Company)

  56. Wirt County, WV (CONSOL Gas Company)

  57. Wyoming County, WV (CONSOL Gas Company)

 

F. UCC Amendments. The Loan Parties shall deliver to the Administrative Agent,
within 30 days after the Closing Date, filed as stamped copies of the UCC-3
Financing Statement Amendments amending Exhibit A to each of the UCC-1 Fixture
Filings naming PNC Bank, National Association, as Collateral Trustee, as secured
party, relating to As-Extracted Collateral for the following jurisdictions:

 

  1. Greene County, PA

  2. Buchanan County, VA

  3. Tazewell County, VA

  4. Russell County, VA

 

G. UCC Amendments. The Loan Parties shall deliver to the Administrative Agent,
within 30 days after the Closing Date, filed as stamped copies of the UCC-3
Financing Statement Amendments amending Exhibit A to each of the UCC-1 Fixture
Filings naming PNC Bank, National Association, as Collateral Trustee, as secured
party, relating to the Mortgages for the following jurisdictions:

 

  1. Greene County, PA

  2. Buchanan County, VA

  3. Tazewell County, VA

  4. Russell County, VA

 

H. UCC Assignments. The Loan Parties shall deliver to the Administrative Agent,
within 30 days after the Closing Date, filed as stamped copies of the UCC-3
Financing Statement Assignments naming PNC Bank, National Association, as
Collateral Trustee, as secured party in the place of Wilmington Trust Company,
on UCC-1 Financing Statements naming the entity identified below, as debtor,
filed with the Secretary of State in the jurisdiction of organization for such
debtor:

 

  1. CNX Gas Corporation

  2. MOB Corporation

  3. Coalfield Pipeline Company

  4. Knox Energy, LLC

  5. Cardinal States Gathering Company

  6. CNX Gas Company LLC

 

I.

UCC Amendments. The Loan Parties shall deliver to the Administrative Agent,
within 30 days after the Closing Date, filed as stamped copies of the UCC-3
Financing Statement Amendments amending the maximum principal indebtedness for
Tennessee recording

 

-6-



--------------------------------------------------------------------------------

 

tax purposes to each of the UCC-1 Financing Statements naming PNC Bank, National
Association, as Collateral Trustee, as secured party, naming the entity
identified below, as debtor, filed with the Secretary of State of the State of
Tennessee:

 

  1. Coalfield Pipeline Company

  2. Knox Energy, LLC

 

J. Lien Searches. The Loan Parties shall have delivered to the Administrative
Agent within 10 days after the Closing Date, certified copies of the lien
searches set forth below, none of which encumber the Collateral covered or
intended to be covered by the Security Documents, other than Permitted Liens and
any other Liens for which the Administrative Agent shall have received
satisfactory evidence that UCC termination statements and all other filings or
recordings have been made in the appropriate offices as may be required under
applicable law to terminate of record such Liens.

 

NAME

  

JURISDICTION

  

TYPE OF SEARCH

CONSOL Gas Company    Pennsylvania, Allegheny County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    Pennsylvania,
Armstrong County    Fixture CONSOL Gas Company    Pennsylvania, Cambria County
   Fixture CONSOL Gas Company    Pennsylvania, Centre County    Fixture CONSOL
Gas Company    Pennsylvania, Clarion County    Fixture CONSOL Gas Company   
Pennsylvania, Clearfield County    Fixture CONSOL Gas Company    Pennsylvania,
Elk County    Fixture CONSOL Gas Company    Pennsylvania, Fayette County   
Fixture CONSOL Gas Company    Pennsylvania, Greene County    Fixture CONSOL Gas
Company    Pennsylvania, Indiana County    Fixture CONSOL Gas Company   
Pennsylvania, Jefferson County    Fixture CONSOL Gas Company    Pennsylvania,
Mercer County    Fixture CONSOL Gas Company    Pennsylvania, Somerset County   
Fixture CONSOL Gas Company    Pennsylvania, Washington County    Fixture CONSOL
Gas Company    Pennsylvania, Westmoreland County    Fixture CONSOL Gas Company
   Virginia, Tazwell County    Fixture CONSOL Gas Company    Virginia, Wise
County    Fixture CNX Gas Company LLC    West Virginia, Wetzel County   
Fixture, Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas
Company    West Virginia, Barbour County    Fixture CONSOL Gas Company    West
Virginia, Boone County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    West Virginia, Braxton County    Fixture
CONSOL Gas Company    West Virginia, Calhoun County    Fixture CONSOL Gas
Company    West Virginia, Doddridge County    Fixture CONSOL Gas Company    West
Virginia, Gilmer County    Fixture CONSOL Gas Company    West Virginia, Harrison
County    Fixture CONSOL Gas Company    West Virginia, Jackson County   
Fixture, Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas
Company    West Virginia, Kanawha County    Fixture, Tax Liens and Judgments -
As Extracted Collateral Filing CONSOL Gas Company    West Virginia, Lewis County
   Fixture, Tax Liens and Judgments - As Extracted Collateral Filing CONSOL Gas
Company    West Virginia, Logan County    Fixture CONSOL Gas Company    West
Virginia, McDowell County    Fixture CONSOL Gas Company    West Virginia, Mercer
County    Fixture CONSOL Gas Company    West Virginia, Mingo County    Fixture
CONSOL Gas Company    West Virginia, Monongalia County    Fixture CONSOL Gas
Company    West Virginia, Nicholas County    Fixture

 

-7-



--------------------------------------------------------------------------------

NAME

  

JURISDICTION

  

TYPE OF SEARCH

CONSOL Gas Company    West Virginia, Preston County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    West Virginia,
Putnam County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CONSOL Gas Company    West Virginia, Raleigh County    Fixture CONSOL Gas
Company    West Virginia, Ritchie County    Fixture CONSOL Gas Company    West
Virginia, Roane County    Fixture, Tax Liens and Judgments - As Extracted
Collateral Filing CONSOL Gas Company    West Virginia, Taylor County    Fixture
CONSOL Gas Company    West Virginia, Tucker County    Fixture, Tax Liens and
Judgments - As Extracted Collateral Filing CONSOL Gas Company    West Virginia,
Tyler County    Fixture, Tax Liens and Judgments - As Extracted Collateral
Filing CONSOL Gas Company    West Virginia, Upsher County    Fixture CONSOL Gas
Company    West Virginia, Wetzel County    Fixture, Tax Liens and Judgments - As
Extracted Collateral Filing CONSOL Gas Company    West Virginia, Wirt County   
Fixture CONSOL Gas Company    West Virginia, Wyoming County    Fixture

 

-8-



--------------------------------------------------------------------------------

SCHEDULE 8.2.1 – PERMITTED INDEBTEDNESS

(A) Indebtedness secured by the following Liens from part (A) of Schedule
1.1(P):

(1) DEBTOR: CNX Gas Corporation

 

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL

FILING NO.

  

FILING DATE (S)

  

COLLATERAL

RAYMOND LEASING CORPORATION    Delaware Department of State    6344306  6   
10/5/06    Specific leased equipment described therein

(B) Indebtedness secured by the following Liens from part (B) of Schedule
1.1(P):

DEBTOR: CNX Gas Company LLC (f/k/a) Dominion Exploration & Production, Inc.

 

SECURED PARTY

(EXACTLY AS LISTED ON UCC)

  

SEARCH JURISDICTION

  

ORIGINAL
FILING NO.

  

FILING DATE (S)

  

COLLATERAL/

DESCRIPTION OF
AMENDMENT(S)

KEY EQUIPMENT FINANCE, A DIVISION OF KEY CORPORATE CAPITAL INC.    Delaware
Department of State    4154191  3   

6/3/04

(Continuation filed 3/9/09)

   All software, equipment and other goods (Debtor and Secured Party are
designated as Lessee and Lessor)

(C) Indebtedness secured by the following Liens from part (C) of Schedule
1.1(P):

(1) Capital Lease for firm transportation through October 2021 on the East
Tennessee Natural Gas LLC Jewell Ridge lateral pipeline, in an amount of
$54,406,000. Such amount represents the present value of the minimum lease
payments as of March 31, 2011, which is also the outstanding amount on the
Borrower’s Balance Sheet.

 

- 12 -



--------------------------------------------------------------------------------

SCHEDULE 8.2.3 – PERMITTED GUARANTIES

 

GUARANTY

   TERM      MAXIMUM
PAYMENTS*   CNX Gas Corporation has guaranteed Crown Drilling’s Note Payable to
Huntington National Bank, including principal, interest, fees, and other amounts
owed under the Note Payable. CNX Gas Corporation’s obligation is capped at
$16,094,903.45.      Thru 1/2013         8,876,000               

Total Guaranties

      $ 8,876,000               

* MAXIMUM PAYMENTS AT MARCH 31, 2011

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between                      (the “Assignor”) and                      (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any Revolving Credit Commitments,
letters of credit, guarantees, and swingline loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1. Assignor:                                         

2. Assignee:                                         

             [and is an Affiliate/Approved Fund of [identify Lender]1]

3. Borrower: CNX Gas Corporation

4. Administrative Agent: PNC Bank, National Association, as the Administrative
Agent under the Credit Agreement.

5. Credit Agreement: Amended and Restated Credit Agreement, dated April 12, 2011
(as amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among CNX Gas Corporation, a Delaware corporation
(“Borrower”), each of the Guarantors now or

 

1 

Select as applicable.



--------------------------------------------------------------------------------

 

hereafter party thereto (“Guarantors”), the Lenders now or hereafter party
thereto, PNC Bank, National Association, in its capacity as administrative agent
for the Lenders (the “Administrative Agent”) and Bank of America, N.A., as the
Syndication Agent.

6. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount
of
Commitments/
Loans for
all Lenders*      Amount of
Commitment/
Loans  Assigned*      Percentage
Assigned  of
Commitment/
Loans/2  

Revolving Credit Commitment

   $         $           %   

7. [Trade Date:                                                      ]3

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[SIGNATURE PAGE FOLLOWS]

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - ASSIGNMENT AND ASSUMPTION AGREEMENT]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE]
By:     Name:   Title:  

Consented to and Accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Name:   Title:  

[Consented to:

[Insert Signature Blocks for each Issuing Lender that has issued outstanding
Letters of Credit]

By:     Name:   Title:  

 

-3-



--------------------------------------------------------------------------------

[Consented to:]4

CNX GAS CORPORATION

By:     Name:   Title:  

 

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements to be an assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.3 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Lender that is not incorporated under the
Laws of the United States or a state thereof, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, return of deposits, interest, fees and other amounts) to the Assignor
for amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by electronic signature delivery system (in either case in a form
acceptable to the



--------------------------------------------------------------------------------

Administrative Agent) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT 1.1(B)

NEW LENDER JOINDER

Reference is made to the Amended and Restated Credit Agreement, dated as of
April 12, 2010 (as amended, supplemented, restated or modified from time to
time, the “ Credit Agreement”), by and among CNX Gas Corporation, a Delaware
corporation (“Borrower”), each of the Guarantors (“Guarantors”), the Lenders now
or hereafter party thereto, PNC Bank, National Association in its capacity as
administrative agent for the Lenders (the “Administrative Agent”) and Bank of
America, N.A., as Syndication Agent. This agreement (“Joinder”) is the “New
Lender Joinder” referred to in the Credit Agreement.

Agreement

Unless otherwise defined herein, terms defined in the Credit Agreement (defined
above) are used herein with the same meanings.

The Person named on the signature pages hereof as the “New Lender” (the “New
Lender”), intending to be legally bound hereby, joins and becomes a “Lender” and
a “New Lender” under the Credit Agreement and each of the other Loan Documents
as of the date set forth on the signature page hereof (the “Effective Date”)
and, pursuant to Section 2.12 of the Credit Agreement, the New Lender hereby
agrees as follows:

1. As of the Effective Date and to the extent of the Revolving Credit Commitment
of the New Lender set forth on the signature page hereto: (i) the New Lender
hereby agrees that it is and shall be deemed to be, and it hereby assumes the
obligations of, a “Lender” and a “New Lender” under the Credit Agreement and
each of the other Loan Documents; and the New Lender shall be entitled to the
benefits, rights, privileges and remedies of a “Lender” and a “New Lender” under
the Credit Agreement and each of the other Loan Documents.

2. The New Lender acknowledges and agrees that the Administrative Agent, each
other agent under the Credit Agreement and each Lender makes no representation
or warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any of the other Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
of the other Loan Documents or any other instrument or document furnished
pursuant thereto or (ii) the financial condition of Borrower or the performance
or observance by Borrower of any of its obligations under the Credit Agreement
or any of the other Loan Documents or any other instrument or document furnished
pursuant thereto.

3. The New Lender (i) confirms that it has received a copy of the Credit
Agreement (including any modifications thereof or supplements or waivers
thereto), together with copies of the financial statements (if any) referred to
in Sections 8.3.1 and 8.3.2 of the Credit Agreement, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, any other agent or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent and the Syndication Agent, as applicable, to take such actions on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent or the Syndication Agent, as applicable, by the terms
thereof; (iv) agrees that it will become a party to and be bound by the Credit
Agreement on the



--------------------------------------------------------------------------------

Effective Date as if it were an original Lender thereunder and will have the
rights and obligations of a Lender thereunder and will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (v) specifies as
its address for notices the office set forth beneath its name on the signature
pages hereof.

4. Following the execution of this Joinder, it will be delivered to the Borrower
and the Administrative Agent for acceptance and for recording by the
Administrative Agent.

5. Upon such acceptance and recording, as of the Effective Date, (i) the New
Lender shall be a party to the Credit Agreement and, to the extent provided in
this Joinder, have the rights and obligations of a Lender thereunder and under
the Loan Documents, and (ii) the Revolving Credit Commitment of the Lenders,
including the New Lender, shall be as set forth in Schedule 1.1(B) hereto.

6. Upon such acceptance and recording from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement and the
Revolving Credit Notes in respect and to the extent of the interest of the New
Lender assumed hereby (including, without limitation, all payments of principal,
interest, and other fees, costs and expenses with respect thereto) to the New
Lender.

7. This Joinder shall be governed by and construed in accordance with the laws
of the State of New York.

8. This Joinder may be signed in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument; and delivery of executed signature pages hereof by telecopy
transmission from one party to another shall constitute effective and binding
execution and delivery of this Joinder by such party.

[SIGNATURE PAGES FOLLOW]

 

-2-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - NEW LENDER JOINDER]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have duly executed this Joinder and delivered the same to the Administrative
Agent and the Borrower as of the Effective Date.

 

NEW LENDER:  

EFFECTIVE DATE:                                                       

COMMITMENT: $                                                         

By:     Name:   Title:   Notice Address:      

Telephone No.:                                                             

Telecopier No.:                                                              

Email:                                                                  
           

Attention:                                                                 
      

CONSENTED TO:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Name:   Title:  

AGREED AND ACKNOWLEDGED:

 

CNX GAS CORPORATION

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of             ,
20    , by                     , a                     
[corporation/partnership/limited liability company] (the “New Guarantor”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
April 12, 2011, as the same may be amended, supplemented, restated or modified
from time to time (the “Credit Agreement”), by and among CNX Gas Corporation, a
Delaware corporation (“Borrower”), each of the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto (the “Lenders”), PNC Bank,
National Association, in its capacity as administrative agent for the Lenders
(the “Administrative Agent”) and Bank of America, N.A., as Syndication Agent;
(ii) the Amended and Restated Continuing Agreement of Guaranty and Suretyship,
dated as of April 12, 2011, as the same may be amended, restated, supplemented
or modified from time to time (the “Guaranty”), of Guarantors given to the
Administrative Agent for the benefit of the Lenders; (iii) the Security
Agreement, dated as of May 7, 2010, as the same may be amended, restated,
supplemented or modified from time to time (the “Security Agreement”), among the
Loan Parties, as debtors, and the Collateral Trustee (as defined therein) for
the benefit of the Secured Parties (as defined therein); (iv) the Pledge
Agreement, dated as of May 7, 2010, as the same may be amended, restated,
supplemented or modified from time to time (the “Pledge Agreement”), among the
Loan Parties, as pledgors, and the Collateral Trustee (as defined therein) for
the benefit of the Secured Parties (as defined therein); (v) the Intercompany
Subordination Agreement, dated as of May 7, 2010, as the same may be amended,
restated, supplemented or modified from time to time (the “Intercompany
Subordination Agreement”), among the Loan Parties and the Administrative Agent
for the benefit of the Lenders; (vi) the CONSOL Intercompany Subordination
Agreement, dated as of April 12, 2011, as the same may be amended, restated,
supplemented or modified from time to time (the “CONSOL Intercompany
Subordination Agreement”), among the Loan Parties and the CONSOL Loan Parties
and the Administrative Agent for the benefit of the Lenders; (vii) the
Collateral Trust Agreement, dated as of May 7, 2010, as the same may be amended,
restated, supplemented or modified from time to time (the “Collateral Trust
Agreement”), among the Borrower, the Designated Subsidiaries (as defined
therein) and the Collateral Trustees (as defined therein), as trustees for such
Secured Parties (as defined therein); (viii) the Successor Agent Agreement dated
as of April 12, 2011 (the “Successor Agent Agreement”), among the Borrower, the
Guarantors, PNC Bank, National Association, as successor Corporate Trustee and
Collateral Trustee (as defined therein) and Wilmington Trust Company, in its
capacities as existing Corporate Trustee and Collateral Trustee; (ix) the
Amended and Restated Regulated Substance Certificate and Indemnity Agreement,
dated as of April 12, 2011 as the same may be amended, restated, supplemented or
modified from time to time (the “Indemnity Agreement”), among the Loan Parties
and the Collateral Trustees (as defined therein) for the benefit of the Secured
Parties (as defined therein); and (x) the other Loan Documents referred to in
the Credit Agreement, as the same may be amended, restated, supplemented or
modified from time to time (all documents listed in this paragraph shall
collectively be referred to herein as the “Loan Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.



--------------------------------------------------------------------------------

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrower
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Loan Party” and a “Guarantor”, jointly and severally with the existing Loan
Parties and Guarantors under the Credit Agreement, a “Guarantor”, jointly and
severally with the existing Guarantors under the Guaranty, a “Company” jointly
and severally with the existing “Companies” under the Intercompany Subordination
Agreement, a “Company” and a “Loan Party” jointly and severally with the
existing “Companies” and the existing “Loan Parties” under the CONSOL
Intercompany Subordination Agreement, a “Loan Party” jointly and severally under
the Indemnity Agreement, a “Debtor” jointly and severally under the Security
Agreement, a “Pledgor” jointly and severally under the Pledge Agreement, a “Loan
Party” jointly and severally under the Collateral Trust Agreement, and a
“Guarantor” jointly and severally under the Successor Agent Agreement and a Loan
Party or Guarantor, as the case may be, under each of the other Loan Documents
to which the Loan Parties or Guarantors are required to become a party pursuant
to the terms of Section 8.2.9 of the Credit Agreement; and, New Guarantor hereby
agrees that from the date hereof and until Payment In Full, New Guarantor shall
perform, comply with, and be subject to and bound by each of the terms and
provisions of the Credit Agreement, Guaranty, Intercompany Subordination
Agreement, the CONSOL Intercompany Subordination Agreement, Indemnity Agreement,
Security Agreement, Pledge Agreement, Collateral Trust Agreement, Successor
Agent Agreement and each of the other Loan Documents to which Loan Parties are
required to become parties pursuant to the terms of Section 8.2.9 of the Credit
Agreement jointly and severally with the existing parties thereto. Without
limiting the generality of the foregoing, New Guarantor hereby represents and
warrants that (i) each of the representations and warranties set forth in
Section 6 of the Credit Agreement applicable to such Loan Party is true and
correct as to New Guarantor on and as of the date hereof and (ii) New Guarantor
has heretofore received a true and correct copy of the Credit Agreement,
Guaranty, Intercompany Subordination Agreement, CONSOL Intercompany
Subordination Agreement, Indemnity Agreement, Security Agreement, Pledge
Agreement, Collateral Trust Agreement, the Successor Agent Agreement and each of
the other Loan Documents (including any modifications thereof or supplements or
waivers thereto) in effect on the date hereof to which New Guarantor is required
to become a party.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, Guaranty, Intercompany
Subordination Agreement, CONSOL Intercompany Subordination Agreement, Indemnity
Agreement, Security Agreement, Pledge Agreement, Collateral Trust Agreement,
Successor Agent Agreement and each of the other Loan Documents to which New
Guarantor is becoming a party pursuant to the terms of the preceding paragraph.

New Guarantor is simultaneously delivering to the Collateral Trustee (with
copies sent to the Administrative Agent), all appropriate documents,
instruments, other agreements, financing statements, appropriate stock powers
and certificates required under Section 8.2.9 of the Credit Agreement.

In furtherance of the foregoing, upon the request of the Administrative Agent,
New Guarantor shall execute and deliver or cause to be executed and delivered at
any time and from time to time such further instruments and documents and do or
cause to be done such further acts as may be reasonably necessary in the
reasonable opinion of Administrative Agent to carry out more effectively the
provisions and purposes of this Guarantor Joinder and Assumption Agreement and
the other Loan Documents.

New Guarantor acknowledges and agrees that a telecopy transmission or electronic
copy (with confirmation of receipt) to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

 

-2-



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF GUARANTOR

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that this Guarantor Joinder
and Assumption Agreement constitute a sealed instrument.

 

NEW GUARANTOR:   By:       (SEAL) Name:     Title:    

Acknowledged:

CNX GAS CORPORATION, as Borrower

By:       Name:   Title:

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

FORM OF

AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND

SURETYSHIP

This Amended and Restated Continuing Agreement of Guaranty and Suretyship (this
“Guaranty”), dated as of April 12, 2011, is jointly and severally given by EACH
OF THE UNDERSIGNED and EACH OF THE OTHER PERSONS which becomes a Guarantor
hereunder from time to time (each a “Guarantor” and collectively the
“Guarantors”) in favor of PNC BANK, NATIONAL ASSOCIATION, in its capacity as the
administrative agent for the Lenders, as defined below (the “Administrative
Agent”), in connection with that certain Credit Agreement, dated as of the date
hereof, by and among, CNX Gas Corporation, a Delaware corporation (the
“Borrower”), the Guarantors now or hereafter party thereto, the Administrative
Agent, Bank of America, N.A. as Syndication Agent, and the Lenders now or
hereafter party thereto (as amended, restated, modified, or supplemented from
time to time hereafter, the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent and each Lender, and
becomes surety, as though it was a primary obligor for, the full, strict and
indefeasible payment and performance when due (whether on demand, at stated
maturity, by acceleration, or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar laws of any country or
jurisdiction) of: (i) all Obligations, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower or any other Guarantor to the Administrative Agent
or any of the Lenders, under or in connection with the Credit Agreement, any
other Loan Document, or any Specified Hedge Agreement or Other Lender Provided
Financial Service Product, whether for principal, interest, fees, indemnities,
expenses, or otherwise, and all refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any of the Loan Parties or that would have arisen or
accrued but for the commencement of such proceeding (including without
limitation, interest after default), even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents, or any
Specified Hedge Agreement or Other Lender Provided Financial Service Product,
from time to time, regardless of whether any such extensions of credit are in
excess of the amount committed under or contemplated by the Loan Documents, or
any Specified Hedge Agreement or Other Lender Provided Financial Service
Product, or are made in circumstances in which any condition to extension of
credit is not satisfied), (ii) any obligation or liability of any of the Loan
Parties arising out of overdrafts on deposits or other accounts or out of
electronic funds (whether by wire transfer or through automated clearing houses
or otherwise) or out of the return unpaid of, or other failure of the
Administrative Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Administrative Agent’s or any Lender’s non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository or other similar arrangements, and (iii) any amendments, extensions,
renewals



--------------------------------------------------------------------------------

and increases of or to any of the foregoing (all of the foregoing obligations,
liabilities and indebtedness are referred to herein collectively as the
“Guarantied Obligations” and each as a “Guarantied Obligation”). Without
limitation of the foregoing, any of the Guarantied Obligations shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assigns or otherwise transfers all or any
portion of their respective rights and obligations under the Loan Documents, or
any other Guarantied Obligations, to any other Person as provided by the Loan
Documents, by the Specified Hedge Agreements or by the Other Lender Provided
Financial Service Products. In furtherance of the foregoing, each Guarantor
jointly and severally agrees as follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due and payable, after the expiration of any
applicable cure periods, immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature. Each Guarantor further agrees that its guaranty hereunder constitutes a
guaranty of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any other Lender
to any of the security held for payment of the Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Lender in favor of any Borrower or any other person.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity, except for, and to the extent of, payment and
performance of the Guaranteed Obligations. Each of the Guarantors agrees that
the Guarantied Obligations will be paid and performed strictly in accordance
with the terms of the Loan Documents, the Specified Hedge Agreements and the
Other Lender Provided Financial Service Products. Without limiting the
generality of the foregoing, each Guarantor hereby consents to, at any time and
from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, Specified
Hedge Agreements or Other Lender Provided Financial Service Products, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of the
Guarantied Obligations (whether or not contemplated by the Loan Documents,
Specified Hedge Agreements or Other Lender Provided Financial Service Products
as presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents,
Specified Hedge Agreements or Other Lender Provided Financial Service Products;
or any amendment, modification or supplement to, or refinancing or refunding of,
any Loan Document or any of the Guarantied Obligations;

 

-2-



--------------------------------------------------------------------------------

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, Specified Hedge
Agreements or Other Lender Provided Financial Service Products, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower or any other Person
under or in connection with any Loan Document or any of the Guarantied
Obligations; any refusal of payment or performance of any of the Guarantied
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
the Borrower, or any other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations, other than, and to the extent of,
payment and performance of the Guaranteed Obligations; or any discharge by
operation of law or release of the Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] of the Credit Agreement and each Guarantor affirms that its
obligations shall continue hereunder undiminished.

 

-3-



--------------------------------------------------------------------------------

4. Waivers, etc. Each of the Guarantors hereby waives any defense to (other
than, and to the extent of, the defense of prior payment and performance of the
Guarantied Obligations) or limitation on its obligations under this Guaranty
arising out of or based on any event or circumstance referred to in Section 3
hereof. Without limitation and to the fullest extent permitted by applicable
law, each Guarantor waives each of the following:

(a) Except as may be expressly contemplated by the Credit Agreement or the other
Loan Documents, Specified Hedge Agreements or Other Lender Provided Financial
Service Products, all notices, disclosures and demand of any nature which
otherwise might be required from time to time to preserve intact any rights
against any Guarantor, including the following: any notice of any event or
circumstance described in Section 3 hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Guarantied Obligations; any notice of the incurrence of any
Guarantied Obligation; any notice of any default or any failure on the part of
the Borrower or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, Specified Hedge Agreement or Other Lender Provided Financial
Service Product, and any requirement that any Guarantor receive notice of any
such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment In Full, and provided that none of the other
obligations referred to in Section 1(ii) hereof are then in default, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or the Administrative Agent upon
or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.

 

-4-



--------------------------------------------------------------------------------

6. Subrogation. Each Guarantor waives and agrees that it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until Payment In Full. If any amount
shall be paid to any Guarantor by or on behalf of the Borrower or any other
Guarantor by virtue of any right of subrogation, contribution, or the like, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and shall be held in trust for the benefit of, the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

8. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any of the Guarantors hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Paragraph) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Official Body in accordance with
applicable Law.

(b) Payment of Other Taxes by any Guarantor. Without limiting the provisions of
Paragraph (a) above, each Guarantor shall timely pay any Other Taxes to the
relevant Official Body in accordance with applicable Law.

(c) Indemnification by the Guarantors. Each Guarantor shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Paragraph) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to such Guarantor by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d) Certificate. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Guarantor to an Official Body, such Guarantor shall
deliver to the Administrative Agent, the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy

 

-5-



--------------------------------------------------------------------------------

of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Tax Provisions Incorporated By Reference. Notwithstanding the foregoing,
with respect to any and all payments by or on account of any obligation of the
Guarantors hereunder, the provisions of Section 5.8 [Taxes] of the Credit
Agreement are cross-referenced, incorporated herein and shall apply to the
Administrative Agent, each Lender, Issuing Lender and any Guarantor as if such
Guarantor is, in fact, the Borrower; provided, however, that no Guarantor shall
have any obligation under this Section 8 [Taxes] in excess of such Guarantor’s
Guarantied Obligations.

9. Intentionally Deleted.

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.5.1
[Notices Generally] of the Credit Agreement. The Administrative Agent and the
Lenders may rely on any notice (whether or not made in a manner contemplated by
this Guaranty) purportedly made by or on behalf of a Guarantor, and the
Administrative Agent and the Lenders shall have no duty to verify the identity
or authority of the Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Administrative Agent) shall be effective as
delivery of a manually executed signature page to this Guaranty.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to the
Guarantor, whether such obligation to the Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document,
Specified Hedge Agreement or Other Lender Provided Financial Service Product
shall be deemed a waiver of or restriction on the right of setoff or banker’s
lien of the Administrative Agent and the Lenders, or any of them. Each of the
Guarantors hereby agrees that, to the fullest extent permitted by law, any
affiliate or subsidiary of the Administrative Agent or any of the Lenders and
any holder of a

 

-6-



--------------------------------------------------------------------------------

participation in any obligation of any Guarantor under this Guaranty, shall have
the same rights of setoff as the Administrative Agent and the Lenders as
provided in this Section (regardless whether such affiliate or participant
otherwise would be deemed a creditor of any Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and assigns except that no Guarantor may assign or transfer any of
its rights or obligations hereunder or any interest herein other than
assignments and transfers permitted by the Credit Agreement. Without limitation
of the foregoing, the Administrative Agent and the Lenders, or any of them (and
any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person as provided
and permitted by the Credit Agreement and such Guarantied Obligations (including
any Guarantied Obligations resulting from extension of credit by such other
Person under or in connection with the Loan Documents, Specified Hedge
Agreements or Other Lender Provided Financial Service Products) shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty, and to
the extent of its interest in such Guarantied Obligations such other Person
shall be vested with all the benefits in respect thereof granted to the
Administrative Agent and the Lenders in this Guaranty or otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the State of New York, without regard to
its conflict of laws principles.

(b) SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(i) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY

 

-7-



--------------------------------------------------------------------------------

JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(ii) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(iv) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

 

-8-



--------------------------------------------------------------------------------

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

16. Severability; Modification to Conform to Law.

(a) The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding Subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents, the Specified Hedge Agreements and the
Other Lender Provided Financial Service Products, and the value of the benefits
described in Section 19(b) hereof, including (and to the extent not inconsistent
with applicable federal and state laws affecting the enforceability of
guaranties) distributions, commitments, and advances made to or for the benefit
of such Guarantor with the proceeds of any credit extended under the Loan
Documents, the Specified Hedge Agreements or Other Lender Provided Financial
Service Products, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

17. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

18. Joint and Several Obligations. The obligations and additional liabilities of
each and every Guarantor under this Guaranty are joint and several obligations
of the Guarantors, and each Guarantor hereby waives to the full extent permitted
by law any defense it may otherwise have to the

 

-9-



--------------------------------------------------------------------------------

payment and performance of the Guarantied Obligations that its liability
hereunder is limited and not joint and several. Each Guarantor acknowledges and
agrees that the foregoing waivers and those set forth below serve as a material
inducement to the agreement of the Administrative Agent and the Lenders to make
the Loans, and that the Administrative Agent and the Lenders are relying on each
specific waiver and all such waivers in entering into this Guaranty. The
undertakings of each Guarantor hereunder secure the obligations of itself and
the other Guarantors. The Administrative Agent and the Lenders, or any of them,
may, in their sole discretion, elect to enforce this Guaranty against any
Guarantor without any duty or responsibility to pursue any other Guarantor and
such an election by the Administrative Agent and the Lenders, or any of them,
shall not be a defense to any action the Administrative Agent and the Lenders,
or any of them, may elect to take against any Guarantor. Each of the Lenders and
the Administrative Agent hereby reserve all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents, any Specified Hedge Agreement and any
Other Lender Provided Financial Service Product, and each Guarantor certifies
that the representations and warranties made therein with respect to such
Guarantor are true and correct. Further, each Guarantor acknowledges and agrees
to perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents to the extent applicable to such
Guarantor.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

20. Release of Guarantor. In the event that all of the capital stock or other
ownership interests of any Guarantor is sold or otherwise disposed of or
liquidated and, if required, the consent of the Administrative Agent (as
contemplated by Section 10.10 [Authorization to Release Collateral and
Guarantors, Etc.] of the Credit Agreement) or the Lenders (as contemplated by
Section 11.1.3 [Release of Collateral or Guarantor] of the Credit Agreement),
has been obtained, or if such Guarantor is to be dissolved as permitted under
the Credit Agreement, such Guarantor shall, upon consummation of such sale or
other disposition, or immediately prior to such dissolution, be released from
this Guaranty automatically and without further action, and this Guaranty shall,
as to such Guarantor, terminate and have no further force or effect. In
connection with the merger of the Guarantor into another Loan Party, this
Guaranty will be assumed (as a matter of law) by such other Loan Party and will,
together with any Guaranty of the Guarantied Obligations by such other Loan
Party, constitute a single Guaranty.

21. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of

 

-10-



--------------------------------------------------------------------------------

any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies of the
Administrative Agent and the Lenders under this Guaranty are cumulative and not
exclusive of any other rights or remedies available hereunder, under any other
agreement or instrument, by law, or otherwise.

(c) Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees, incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and the Administrative Agent
for, and hold it harmless from and against, any and all obligations,
liabilities, losses, damages, costs, expenses (including disbursements and
reasonable legal fees of counsel to any Lender or the Administrative Agent),
penalties, judgments, suits, actions, claims, and disbursements imposed on,
asserted against, or incurred by any Lender or the Administrative Agent
(i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof; (ii) relating to any amendment, modification, waiver, or consent
hereunder or relating to any telecopy or telephonic transmission purporting to
be by any Guarantor or the Borrower; (iii) in any way relating to or arising out
of this Guaranty, or any document, instrument, or agreement relating to any of
the Guarantied Obligations, or any action taken or omitted to be taken by any
Lender or the Administrative Agent hereunder, and including those arising
directly or indirectly from the violation or asserted violation by any Guarantor
or the Borrower or the Administrative Agent or any Lender of any law, rule,
regulation, judgment, order, or the like of any jurisdiction or political
subdivision thereof (including those relating to environmental protection,
health, labor, importing, exporting, or safety) and regardless whether asserted
by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty shall supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
and relating to the transactions provided for herein and therein.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

-11-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING AGREEMENT OF

GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GUARANTORS: CNX GAS COMPANY LLC By:       Name:   Title: CARDINAL STATES
GATHERING COMPANY By:   CNX Gas Company LLC, as Partnership Manager By:      
Name:   Title: KNOX ENERGY, LLC By:       Name:   Title:

 

-12-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING AGREEMENT OF GUARANTY AND

SURETYSHIP]

 

COALFIELD PIPELINE COMPANY By:       Name:   Title: MOB CORPORATION By:      
Name:   Title:

 

-13-



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(3)

FORM OF

CONSOL AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

This CONSOL Amended and Restated Continuing Agreement of Guaranty and Suretyship
(this “Guaranty”), dated as of April 12, 2011, is jointly and severally given by
EACH OF THE UNDERSIGNED and EACH OF THE OTHER PERSONS which becomes a Guarantor
hereunder from time to time (each a “Guarantor” and collectively the
“Guarantors”) in favor of PNC BANK, NATIONAL ASSOCIATION, in its capacity as the
administrative agent for the Lenders, as defined below (the “Administrative
Agent”), in connection with that certain Credit Agreement, dated as of the date
hereof, by and among, CNX Gas Corporation, a Delaware corporation (the
“Borrower”), the Guarantors now or hereafter party thereto, the Administrative
Agent, Bank of America, N.A. as Syndication Agent, and the Lenders now or
hereafter party thereto (as amended, restated, modified, or supplemented from
time to time hereafter, the “Credit Agreement”). Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty. This is the “CONSOL
Guaranty Agreement” referred to in the Credit Agreement.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent and each Lender, and
becomes surety, as though it was a primary obligor for, the full, strict and
indefeasible payment and performance when due (whether on demand, at stated
maturity, by acceleration, or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar laws of any country or
jurisdiction) of: (i) all Obligations, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower or any other Guarantor to the Administrative Agent
or any of the Lenders, under or in connection with the Credit Agreement, any
other Loan Document, or any Specified Hedge Agreement or Other Lender Provided
Financial Service Product, whether for principal, interest, fees, indemnities,
expenses, or otherwise, and all refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any of the Loan Parties or that would have arisen or
accrued but for the commencement of such proceeding (including without
limitation, interest after default), even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents, or any
Specified Hedge Agreement or Other Lender Provided Financial Service Product,
from time to time, regardless of whether any such extensions of credit are in
excess of the amount committed under or contemplated by the Loan Documents, or
any Specified Hedge Agreement or Other Lender Provided Financial Service
Product, or are made in circumstances in which any condition to



--------------------------------------------------------------------------------

extension of credit is not satisfied), (ii) any obligation or liability of any
of the Loan Parties arising out of overdrafts on deposits or other accounts or
out of electronic funds (whether by wire transfer or through automated clearing
houses or otherwise) or out of the return unpaid of, or other failure of the
Administrative Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Administrative Agent’s or any Lender’s non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository or other similar arrangements, and (iii) any amendments, extensions,
renewals and increases of or to any of the foregoing (all of the foregoing
obligations, liabilities and indebtedness are referred to herein collectively as
the “Guarantied Obligations” and each as a “Guarantied Obligation”). Without
limitation of the foregoing, any of the Guarantied Obligations shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assigns or otherwise transfers all or any
portion of their respective rights and obligations under the Loan Documents, or
any other Guarantied Obligations, to any other Person as provided by the Loan
Documents, by the Specified Hedge Agreements or by the Other Lender Provided
Financial Service Products. In furtherance of the foregoing, each Guarantor
jointly and severally agrees as follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due and payable, after the expiration of any
applicable cure periods, immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature. Each Guarantor further agrees that its guaranty hereunder constitutes a
guaranty of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any other Lender
to any of the security held for payment of the Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Lender in favor of any Borrower or any other person.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity, except for, and to the extent of, payment and
performance of the Guaranteed Obligations. Each of the Guarantors agrees that
the Guarantied Obligations will be paid and performed strictly in accordance
with the terms of the Loan Documents, the Specified Hedge Agreements and the
Other Lender Provided Financial Service Products. Without limiting the
generality of the foregoing, each Guarantor hereby consents to, at any time and
from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction

 

-2-



--------------------------------------------------------------------------------

affecting any of the Guarantied Obligations, any of the terms of the Loan
Documents, Specified Hedge Agreements or Other Lender Provided Financial Service
Products, or any rights of the Administrative Agent or the Lenders or any other
Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of the
Guarantied Obligations (whether or not contemplated by the Loan Documents,
Specified Hedge Agreements or Other Lender Provided Financial Service Products
as presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents,
Specified Hedge Agreements or Other Lender Provided Financial Service Products;
or any amendment, modification or supplement to, or refinancing or refunding of,
any Loan Document or any of the Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, Specified Hedge
Agreements or Other Lender Provided Financial Service Products, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower or any other Person
under or in connection with any Loan Document or any of the Guarantied
Obligations; any refusal of payment or performance of any of the Guarantied
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or

 

-3-



--------------------------------------------------------------------------------

election made by the Administrative Agent or the Lenders, or any of them
(including but not limited to any election under Section 1111(b)(2) of the
United States Bankruptcy Code), the Borrower, or any other Person in connection
with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations, other than, and to the extent of,
payment and performance of the Guaranteed Obligations; or any discharge by
operation of law or release of the Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 17 hereof, and each Guarantor affirms that
its obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to (other
than, and to the extent of, the defense of prior payment and performance of the
Guarantied Obligations) or limitation on its obligations under this Guaranty
arising out of or based on any event or circumstance referred to in Section 3
hereof. Without limitation and to the fullest extent permitted by applicable
law, each Guarantor waives each of the following:

(a) Except as may be expressly contemplated by the Credit Agreement or the other
Loan Documents, Specified Hedge Agreements or Other Lender Provided Financial
Service Products, all notices, disclosures and demand of any nature which
otherwise might be required from time to time to preserve intact any rights
against any Guarantor, including the following: any notice of any event or
circumstance described in Section 3 hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Guarantied Obligations; any notice of the incurrence of any
Guarantied Obligation; any notice of any default or any failure on the part of
the Borrower or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied

 

-4-



--------------------------------------------------------------------------------

Obligations or any direct or indirect security for any of the Guarantied
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Guaranty or any other Loan Document, Specified Hedge
Agreement or Other Lender Provided Financial Service Product, and any
requirement that any Guarantor receive notice of any such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment In Full, and provided that none of the other
obligations referred to in Section 1(ii) hereof are then in default, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or the Administrative Agent upon
or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing.

6. Subrogation. Each Guarantor waives and agrees that it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until Payment In Full. If any amount
shall be paid to any Guarantor by or on behalf of the Borrower or any other
Guarantor by virtue of any right of subrogation, contribution, or the like, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and shall be held in trust for the benefit of, the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or

 

-5-



--------------------------------------------------------------------------------

accelerated, and such other exercise or conditions to exercise shall be deemed
to have been taken or met.

8. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any of the Guarantors hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Paragraph) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Official Body in accordance with
applicable Law.

(b) Payment of Other Taxes by any Guarantor. Without limiting the provisions of
Paragraph (a) above, each Guarantor shall timely pay any Other Taxes to the
relevant Official Body in accordance with applicable Law.

(c) Indemnification by the Guarantors. Each Guarantor shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Paragraph) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to such Guarantor by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d) Certificate. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Guarantor to an Official Body, such Guarantor shall
deliver to the Administrative Agent, the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Tax Provisions Incorporated By Reference. Notwithstanding the foregoing,
with respect to any and all payments by or on account of any obligation of the
Guarantors hereunder, the provisions of Section 5.8 [Taxes] of the Credit
Agreement are cross-referenced, incorporated herein and shall apply to the
Administrative Agent, each Lender, Issuing Lender and any Guarantor as if such
Guarantor is, in fact, the Borrower; provided, however, that no Guarantor shall
have any obligation under this Section 8 [Taxes] in excess of such Guarantor’s
Guarantied Obligations.

 

-6-



--------------------------------------------------------------------------------

9. Representations and Warranties. Each Guarantor makes the representations and
warranties set forth in Section 6.1.1, 6.1.4, 6.1.5, 6.1.6, 6.1.14, 6.1.15,
6.1.17 and 6.1.22 of the Credit Agreement, mutatis mutandis, as to itself and
its Subsidiaries as if it were a “Loan Party” referred to thereunder.

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to the Credit Agreement and in
the manner provided in Section 11.5.1 [Notices Generally] of the Credit
Agreement or in a Joinder. The Administrative Agent and the Lenders may rely on
any notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Administrative Agent) shall be effective as
delivery of a manually executed signature page to this Guaranty.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to the
Guarantor, whether such obligation to the Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document,
Specified Hedge Agreement or Other Lender Provided Financial Service Product
shall be deemed a waiver of or restriction on the right of setoff or banker’s
lien of the Administrative Agent and the Lenders, or any of them. Each of the
Guarantors hereby agrees that, to the fullest extent permitted by law, any
affiliate or subsidiary of the Administrative Agent or any of the Lenders and
any holder of a participation in any obligation of any Guarantor under this
Guaranty, shall have the same rights of setoff as the Administrative Agent and

 

-7-



--------------------------------------------------------------------------------

the Lenders as provided in this Section (regardless whether such affiliate or
participant otherwise would be deemed a creditor of any Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and assigns except that no Guarantor may assign or transfer any of
its rights or obligations hereunder or any interest herein other than
assignments and transfers permitted by the Credit Agreement. Without limitation
of the foregoing, the Administrative Agent and the Lenders, or any of them (and
any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person as provided
and permitted by the Credit Agreement and such Guarantied Obligations (including
any Guarantied Obligations resulting from extension of credit by such other
Person under or in connection with the Loan Documents, Specified Hedge
Agreements or Other Lender Provided Financial Service Products) shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty, and to
the extent of its interest in such Guarantied Obligations such other Person
shall be vested with all the benefits in respect thereof granted to the
Administrative Agent and the Lenders in this Guaranty or otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the State of New York, without regard to
its conflict of laws principles.

(b) SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(i) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES

 

-8-



--------------------------------------------------------------------------------

DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(ii) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(iv) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO

 

-9-



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

16. Severability; Modification to Conform to Law.

(a) The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding Subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents, the Specified Hedge Agreements and the
Other Lender Provided Financial Service Products, and the value of the benefits
described in Section 19(b) hereof, including (and to the extent not inconsistent
with applicable federal and state laws affecting the enforceability of
guaranties) distributions, commitments, and advances made to or for the benefit
of such Guarantor with the proceeds of any credit extended under the Loan
Documents, the Specified Hedge Agreements or Other Lender Provided Financial
Service Products, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

 

-10-



--------------------------------------------------------------------------------

17. Additional Guarantors. CONSOL hereby agrees that if any Subsidiary of CONSOL
(other than CNX Gas or any Subsidiary of CNX Gas) becomes a “Loan Party” or
“Guarantor” under the CONSOL Credit Agreement, CONSOL shall cause such
Subsidiary, concurrently therewith, to deliver to the Administrative Agent a
joinder to this Guaranty in the form of Exhibit A hereto (a “Joinder”). No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

18. Joint and Several Obligations. The obligations and additional liabilities of
each and every Guarantor under this Guaranty are joint and several obligations
of the Guarantors, and each Guarantor hereby waives to the full extent permitted
by law any defense it may otherwise have to the payment and performance of the
Guarantied Obligations that its liability hereunder is limited and not joint and
several. Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and the Lenders are relying on each specific waiver and all
such waivers in entering into this Guaranty. The undertakings of each Guarantor
hereunder secure the obligations of itself and the other Guarantors. The
Administrative Agent and the Lenders, or any of them, may, in their sole
discretion, elect to enforce this Guaranty against any Guarantor without any
duty or responsibility to pursue any other Guarantor and such an election by the
Administrative Agent and the Lenders, or any of them, shall not be a defense to
any action the Administrative Agent and the Lenders, or any of them, may elect
to take against any Guarantor. Each of the Lenders and the Administrative Agent
hereby reserve all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents, any Specified Hedge Agreement and any
Other Lender Provided Financial Service Product, and each Guarantor certifies
that the representations and warranties made therein with respect to such
Guarantor are true and correct. Further, each Guarantor acknowledges and agrees
to perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents to the extent applicable to such
Guarantor.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

20. Release of Guarantor. In the event that any Guarantor ceases to be a “Loan
Party” and “Guarantor” under the CONSOL Credit Agreement, such Guarantor shall
currently be released from this Guaranty automatically and without further
action, and this Guaranty shall, as to such Guarantor, terminate and have no
further force or effect. The Administrative Agent agrees to execute an
instrument evidencing such release in form and substance satisfactory to the
Administrative Agent upon request of CONSOL and certification by CONSOL that
such Guarantor has ceased to be a “Loan Party” and “Guarantor” under the CONSOL
Credit Agreement. In

 

-11-



--------------------------------------------------------------------------------

connection with the merger of the Guarantor into another CONSOL Loan Party, this
Guaranty will be assumed (as a matter of law) by such other CONSOL Loan Party
and will, together with any Guaranty of the Guarantied Obligations by such other
CONSOL Loan Party, constitute a single Guaranty.

21. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by law, or otherwise.

(c) Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees, incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and the Administrative Agent
for, and hold it harmless from and against, any and all obligations,
liabilities, losses, damages, costs, expenses (including disbursements and
reasonable legal fees of counsel to any Lender or the Administrative Agent),
penalties, judgments, suits, actions, claims, and disbursements imposed on,
asserted against, or incurred by any Lender or the Administrative Agent
(i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof; (ii) relating to any amendment, modification, waiver, or consent
hereunder or relating to any telecopy or telephonic transmission purporting to
be by any Guarantor or the Borrower; (iii) in any way relating to or arising out
of this Guaranty, or any document, instrument, or agreement relating to any of
the Guarantied Obligations, or any action taken or omitted to be taken by any
Lender or the Administrative Agent hereunder, and including those arising
directly or indirectly from the violation or asserted violation by any Guarantor
or the Borrower or the Administrative Agent or any Lender of any law, rule,
regulation, judgment, order, or the like of any jurisdiction or political
subdivision thereof (including those relating to environmental protection,
health, labor, importing, exporting, or safety) and regardless whether asserted
by any governmental entity or any other Person.

 

-12-



--------------------------------------------------------------------------------

(e) Prior Understandings. This Guaranty and the Credit Agreement supersede all
prior understandings and agreements, whether written or oral, between the
parties hereto and thereto and relating to the transactions provided for herein
and therein.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

-13-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONSOL GUARANTY AGREEMENT]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GUARANTORS: CONSOL ENERGY HOLDINGS LLC VI   By:         John M. Reilly, Vice
President and Treasurer of each Guarantor listed above on behalf of each such
Guarantor

 

TERRY EAGLE LIMITED PARTNERSHIP   By:   TECPART Corporation, a general partner

 

  By:         Name:   John M. Reilly     Title:   Treasurer

 

  By:  

TEAGLE Company, L.L.C.,

a general partner

 

  By:         Name:   John M. Reilly     Title:   Treasurer

 

-14-



--------------------------------------------------------------------------------

GUARANTORS:

AMVEST COAL & RAIL, L.L.C.

AMVEST COAL SALES, INC.

AMVEST CORPORATION

AMVEST GAS RESOURCES, INC.

AMVEST MINERAL SERVICES, INC.

AMVEST MINERALS COMPANY, L.L.C.

AMVEST OIL & GAS, INC.

AMVEST WEST VIRGINIA COAL, L.L.C.

BRAXTON-CLAY LAND & MINERAL, INC.

CNX LAND RESOURCES INC.

CNX MARINE TERMINALS INC.

CONSOL ENERGY SALES COMPANY

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CONSOL OF WV LLC

CONSOL OF WYOMING LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

FOLA COAL COMPANY, L.L.C.

GLAMORGAN COAL COMPANY, L.L.C.

LEATHERWOOD, INC.

LITTLE EAGLE COAL COMPANY, L.L.C.

MON RIVER TOWING, INC.

MTB INC.

NICHOLAS-CLAY LAND & MINERAL, INC.

PETERS CREEK MINERAL SERVICES, INC.

RESERVE COAL PROPERTIES COMPANY

ROCHESTER & PITTSBURGH COAL

COMPANY

TEAGLE COMPANY, L.L.C.

TECPART CORPORATION

TERRA FIRMA COMPANY

TERRY EAGLE COAL COMPANY, L.L.C.

VAUGHAN RAILROAD COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:       John M. Reilly, Treasurer of each Guarantor listed above on behalf of
each such Guarantor

 

-15-



--------------------------------------------------------------------------------

GUARANTORS:

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

McELROY COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

  By:         Daniel S. Cangilla, Treasurer of each Guarantor listed above on
behalf of each such Guarantor

 

CONRHEIN COAL COMPANY   By:  

Consolidation Coal Company,

a general partner

  By:         Name:   Daniel S. Cangilla     Title:   Treasurer

 

-16-



--------------------------------------------------------------------------------

GUARANTORS: CONSOL FINANCIAL INC. By:       Name:   Christopher C. Jones  
Title:   Vice President and Secretary

 

-17-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONSOL

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS CONSOL GUARANTOR JOINDER AND ASSUMPTION AGREEMENT (“CONSOL GUARANTOR
JOINDER”) is made as of             , 20    , by
                                             , a
                                                             
[corporation/partnership/limited liability company] (the “New Guarantor”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
April 12, 2011, as the same may be amended, supplemented, restated or modified
from time to time (the “Credit Agreement”), by and among CNX Gas Corporation, a
Delaware corporation (“Borrower”), each of the other Loan Parties now or
hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”), PNC Bank, National Association, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”) and Bank of America, N.A., as
Syndication Agent; (ii) the CONSOL Amended and Restated Continuing Agreement of
Guaranty and Suretyship, dated as of April 12, 2011, as the same may be amended,
restated, supplemented or modified from time to time (the “Guaranty”), of CONSOL
and the other CONSOL Loan Parties given to the Administrative Agent for the
benefit of the Lenders; and (iii) the CONSOL Intercompany Subordination
Agreement, dated as of April 12, 2011, as the same may be amended, restated,
supplemented or modified from time to time (the “CONSOL Intercompany
Subordination Agreement”), among the Loan Parties and the CONSOL Loan Parties
and the Administrative Agent for the benefit of the Lenders;.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Guaranty and in
consideration of the value of the synergistic and other benefits received by New
Guarantor as a result of being or becoming affiliated with the Borrower and the
Guarantors, New Guarantor hereby agrees that effective as of the date hereof it
hereby is, and shall be deemed to be, and assumes the obligations of, a
“Guarantor”, jointly and severally with the existing Guarantors under the
Guaranty, a “Company” or “CONSOL Loan Party” jointly and severally with the
existing “Companies” and existing “CONSOL Loan Parties” under the CONSOL
Intercompany Subordination Agreement and, New Guarantor hereby agrees that from
the date hereof and until Payment In Full, New Guarantor shall perform, comply
with, and be subject to and bound by each of the terms and provisions of the
Guaranty and the CONSOL Intercompany Subordination Agreement, jointly and
severally with the existing parties thereto. Without limiting the generality of
the foregoing, New Guarantor hereby represents and warrants that (i) each of the
representations and warranties set forth in Section 9 of the Guaranty is true
and correct as to New Guarantor on and as of the date hereof and (ii) New
Guarantor has heretofore received a true and correct copy of the Credit
Agreement, Guaranty and the CONSOL Intercompany Subordination Agreement.

 

-1-



--------------------------------------------------------------------------------

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, Guaranty and the CONSOL
Intercompany Subordination Agreement.

In furtherance of the foregoing, upon the request of the Administrative Agent,
New Guarantor shall execute and deliver or cause to be executed and delivered at
any time and from time to time such further instruments and documents and do or
cause to be done such further acts as may be reasonably necessary in the
reasonable opinion of Administrative Agent to carry out more effectively the
provisions and purposes of this CONSOL Guarantor Joinder and the other Loan
Documents.

New Guarantor acknowledges and agrees that a telecopy transmission or electronic
copy (with confirmation of receipt) to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

 

-2-



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF CONSOL GUARANTOR

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this CONSOL Guarantor Joinder and delivered the same to the
Administrative Agent for the benefit of the Lenders, as of the date and year
first above written with the intention that this CONSOL Guarantor Joinder
constitute a sealed instrument.

 

NEW GUARANTOR:         By:       (SEAL) Name:     Title:    

 

Acknowledged:

CNX GAS CORPORATION,

    as Borrower

By:     Name:   Title:  

 

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)(1)

FORM OF

AMENDED AND RESTATED REGULATED SUBSTANCES CERTIFICATE AND

INDEMNITY AGREEMENT

THIS AMENDED AND RESTATED REGULATED SUBSTANCES CERTIFICATE AND INDEMNITY
AGREEMENT (the “Agreement”) is made as of April 12, 2011 by CNX GAS CORPORATION,
a Delaware corporation (the “Borrower” or “Loan Party”), each other Loan Party
(as defined in the Credit Agreement, as herein defined) (together with the
Borrower, the “Loan Parties” and each individually, a “Loan Party”) in favor of
PNC BANK, NATIONAL ASSOCIATION, not in its individual capacity but solely as
collateral trustee (the “Collateral Trustee”) for the ratable benefit of the
Secured Parties (as defined herein) pursuant to the Collateral Trust Agreement.

RECITALS

A. Reference is made to that certain Amended and Restated Credit Agreement,
dated as of April 12, 2011 (as amended or restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
each of the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, PNC Bank, National Association, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”) and Bank of
America, N.A., as the Syndication Agent.

B. To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement, each Loan Party has agreed to enter into this Agreement in favor of
the Collateral Trustee for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, each Loan Party hereby covenants, warrants,
represents and agrees as follows:

1. Definitions. All capitalized terms used herein but not otherwise defined
herein shall have the meaning given such terms in the Credit Agreement.

2. Representations and Warranties. The Loan Parties, each for themselves
respectively, and as applicable to each such Loan Party’s ownership, occupation
or leasing of or conducting operations and activities at any Property, hereby
reaffirm the representations and warranties set forth in Section 6.1.24
[Environmental Matters] of the Credit Agreement.

3. Environmental Covenants.

(a) Each Loan Party, for themselves respectively, and as applicable to each such
Loan Party’s ownership, occupation or leasing of or conducting operations and
activities at any Property, shall keep such Property free of Hazardous Materials
and shall remove, or cause their lessees to remove, all Hazardous Materials
which are now or at any time in the future in or on the Property, irrespective
of the source thereof, except to the extent that such Hazardous Materials are
present on or stored and/or used substantially in compliance with Environmental
Laws;



--------------------------------------------------------------------------------

provided, that it shall not be deemed to be a violation of this Section 3(a)
unless or until any failure to comply with any applicable Environmental Law
would result in fines, penalties, remediation costs, other liabilities or
injunctive relief which, considered either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change. Each Loan
Party, for themselves respectively, and as applicable to each such Loan Party’s
ownership, occupation or leasing of or conducting operations and activities at
any Property, shall not suffer or permit such Property to be used to generate,
manufacture, refine, transport, treat, dispose of, transfer, produce or process
Hazardous Materials in violation of Environmental Laws; provided, that it shall
not be deemed to be a violation of this Section 3(a) unless or until any failure
to comply with any applicable Environmental Law would result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which, considered either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

(b) Each Loan Party, for themselves respectively, and as applicable to each such
Loan Party’s ownership, occupation or leasing of or conducting operations and
activities at any Property, shall immediately, upon their respective Responsible
Officer obtaining knowledge of any of the following, notify the Collateral
Trustee for the benefit of the Secured Parties in writing upon the occurrence
of:

(i) the Release or threat of Release of any Hazardous Materials on, at, under,
from or affecting the Property in violation of Environmental Laws that could
reasonably be expected to result in fines, penalties, remediation costs, other
liabilities or injunctive relief which, considered either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change;

(ii) any violation affecting the Property of any Environmental Laws, if such
violation is reasonably likely to result in fines, penalties, remediation costs,
other similar liabilities or injunctive relief which, considered either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change; and

(iii) any Environmental Liability or any claim or claims relating to any Loan
Party relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from any Hazardous Materials on, at, under, from or affecting
the Property if such claim or series of claims, when considered either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

(c) Except as otherwise disclosed in written reports delivered to the Collateral
Trustee prior to the date hereof, the Loan Parties certify that, as of the date
of this Agreement, to their knowledge, no report, analysis, study or other
document prepared by or for any Person exists which identifies any Hazardous
Materials on, at, under, emanating from or affecting the Property which,
considered either individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change.

(d) The Loan Parties, at their sole expense and for themselves respectively, and
as applicable to each such Loan Party’s ownership, occupation or leasing of or
conducting operations and activities at any Property, shall, or shall cause the
tenants of the Property to, conduct and complete all investigations, studies,
sampling and testing and all removal and other

 

-2-



--------------------------------------------------------------------------------

actions necessary to clean up, remove or otherwise address all Hazardous
Materials on, at, under, from or affecting any of the Property in accordance
with all Environmental Laws; provided, however that it shall not be deemed to be
a violation of this Section 3(d) unless or until any failure to conduct and
complete all investigations, studies, sampling and testing and all removal and
other actions is reasonably likely to result in fines, penalties, remediation
costs or other liabilities which, considered either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

4. Indemnity.

(a) The Loan Parties shall indemnify, defend and hold harmless the Collateral
Trustee, the Secured Parties and their employees, agents, officers and directors
from and against any claims, costs, demands, penalties, fines, liabilities,
settlements or damages of whatever kind or nature and associated reasonable
costs or expenses, including reasonable attorneys’ fees, fees of environmental
consultants and laboratory fees, known or unknown, contingent or otherwise
(collectively, the “Indemnified Matters”), arising out of or in any way related
to the following matters:

(i) the presence, Release or threatened Release of any Hazardous Materials on,
at, under, from or affecting the Property or the soil, water, vegetation,
buildings, personal property, persons or natural resources thereon;

(ii) any personal injury (including wrongful death) or property damage (real or
personal) or damage to natural resources arising out of or related to such
Hazardous Materials;

(iii) any lawsuit brought or threatened, settlement reached or governmental
order relating to such Hazardous Materials;

(iv) any violation of Environmental Laws or any and all permits, licenses,
registrations, notifications, exemptions and any other authorization required
under any applicable Environmental Law (collectively, the “Environmental
Permits”); and/or

(v) the breach of any warranty, representation or covenant of any Loan Party
contained in this Agreement.

(b) The liability covered by this Section 4 shall include, but not be limited
to, losses sustained by the Collateral Trustee and the Secured Parties and/or
their successors and assigns for (i) diminution in value of the Property
resulting from matters covered by this Agreement, (ii) amounts arising out of
personal injury or death claims with respect to the matters covered by this
Agreement, (iii) amounts charged for any environmental or Hazardous Materials
cleanup costs and expenses, liens or other such charges or impositions,
(iv) payment for reasonable attorneys’ fees and disbursements, expert witness
fees, court costs, environmental tests and design studies in connection with the
matters covered by this Agreement, and (v) any other amounts reasonably expended
by the Collateral Trustee and the Secured Parties and their successors and
assigns with respect to matters covered by this Agreement. Notwithstanding
anything to the contrary contained herein, the liability of the Loan Parties
under this Section 4, (A) with respect to diminution in value of the Property,
shall be limited to the diminution in

 

-3-



--------------------------------------------------------------------------------

value of the Property in its use by the Loan Parties in their mining operations
and (B) with respect to environmental or Hazardous Materials cleanup costs and
expenses, shall be limited to the costs and expenses for cleanup of the Property
so that it is suitable for use in mining operations and in compliance with all
Environmental Laws and Environmental Permits (including without limitation, any
permanent reclamation or water treatment resulting from the operations of the
Loan Parties or their predecessors).

5. Each Loan Party’s Obligation to Deliver Property. Each Loan Party agrees for
themselves respectively, and as applicable to each such Loan Party’s ownership,
occupation or leasing of or conducting operations and activities at any Property
that, in the event any Mortgage is foreclosed (whether judicially or by power of
sale) or any such Loan Party tenders a deed in lieu of foreclosure or any such
Loan Party otherwise voluntarily or involuntarily conveys possession of or title
to the Property, such Loan Party shall deliver the Property or any parcel
comprising such portion of the Property to the Collateral Trustee in a condition
that is in compliance with and not subject to any Lien under any applicable
Environmental Laws and which could not be reasonably be expected to result in
any Environmental Liability. The obligations of each Loan Party as set forth in
this paragraph are strictly for the benefit of the Collateral Trustee and the
Secured Parties and any successors and assigns of the Collateral Trustee and the
Secured Parties as holders of any portion of the Secured Debt and shall not in
any way impair or affect the Collateral Trustee’s and/or the Secured Parties’
right to foreclose against any parcel comprising a portion of the Property.

6. The Collateral Trustee’s and/or Secured Parties’ Rights Under This Agreement.
The rights of the Collateral Trustee and the Secured Parties under this
Agreement shall be in addition to all rights of the Collateral Trustee and/or
the Secured Parties under the Mortgages, the Credit Agreement, any other Loan
Documents and the Indenture. Any default by any Loan Party under this Agreement
(including without limitation any breach of any representation, warranty or
covenant made by any Loan Party in this Agreement) shall, at the Collateral
Trustee’s option, constitute an Actionable Default under the Collateral Trust
Agreement and an Event of Default under the Credit Agreement, the Mortgages and
the other Loan Documents.

7. The Collateral Trustee’s and/or the Secured Parties’ Right to Cure. In
addition to the other remedies provided to the Collateral Trustee and/or the
Secured Parties in the Credit Agreement, the Mortgages, the other Loan Documents
and the Indenture, should any Loan Party fail to abide by the terms and
covenants of this Agreement, the Collateral Trustee on behalf of the Secured
Parties, and/or the Secured Parties may, should they elect to do so in order to
protect their security interest, cause the removal, remediation of or other
corrective action with respect to any Hazardous Materials on, at, under or
emanating from or affecting the Property and repair and remedy any damage caused
by the Hazardous Materials or any such removal, remediation or corrective
action, as necessary to assure substantial compliance with all applicable
Environmental Laws. In such event, all funds expended by the Collateral Trustee
on behalf of the Secured Parties and/or the Secured Parties for such purposes,
including but not limited to all reasonable attorneys’ fees, engineering fees,
consultant fees and similar charges, shall become a part of the obligations
secured by the Mortgages and shall be due and payable by each of the Loan
Parties on demand. Each disbursement made by the Collateral Trustee and/or the
Secured Parties pursuant to this provision shall bear interest at the lower of
(a) the rate of interest applicable under Section 4.3.2 [Other Obligations] of
the Credit Agreement, or (b) the highest

 

-4-



--------------------------------------------------------------------------------

rate allowable under applicable laws from the date any Loan Party shall have
received written notice that the funds have been advanced by the Collateral
Trustee and/or the Secured Parties until paid in full. The Borrower and each of
the other Loan Parties shall permit the Collateral Trustee, the Secured Parties,
and their agents and employees access to their respective Property (or in the
case of the Borrower any and all Properties) for any purpose consistent with
this provision.

8. The Collateral Trustee’s Right to Conduct an Investigation. In the event the
Secured Parties shall have reasonable cause to suspect that any Loan Party has
failed to comply with the terms of this Agreement, the Collateral Trustee may
obtain one or more environmental assessments of the Property, at the sole
expense of any of the Loan Parties. The nature and scope of the environmental
assessments shall be determined by the Collateral Trustee in its judgment. Each
Loan Party shall permit the Collateral Trustee, for the benefit of the Secured
Parties and the Collateral Trustee’s agents and employees, access to the
Property for the purpose of conducting the environmental assessment and shall
otherwise cooperate and provide such additional information as may be requested
by the Collateral Trustee or the Collateral Trustee’s agents and employees. In
the event any Loan Party fails to pay in accordance with this Section 8 for the
cost of any such environmental audit, the Secured Parties may pay for same. Each
such payment made by the Secured Parties shall become a part of the obligations
secured by the Mortgages, shall be due and payable upon demand and shall bear
interest after demand at the lower of either (a) the rate of interest applicable
under Section 4.3.2 [Other Obligations] of the Credit Agreement, or (b) the
highest rate allowable under applicable laws, until paid in full by any Loan
Party.

9. Scope of Liability. The liability under this Agreement shall in no way be
limited or impaired by (a) any extension of time for performance required by the
Credit Agreement, any of the Loan Documents or the Indenture, (b) any
exculpatory provisions in any of the Loan Documents or the Indenture limiting
the Collateral Trustee’s and/or the Secured Parties’ recourse, (c) the accuracy
or inaccuracy of the representations and warranties made by any Loan Party or
any other obligor under the Credit Agreement, any of the Loan Documents or the
Indenture, (d) the release of any Loan Party or any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents or the Indenture by operation
of law, the Collateral Trustee’s and/or the Secured Parties’ voluntary act or
otherwise, (e) the release or substitution, in whole or in part, of any security
for any Loan Party’s obligations or (f) the Collateral Trustee’s failure to
record or improper recording or filing of any of the Mortgages or any UCC
financing statements, or failure to otherwise perfect, protect, secure or insure
any security interest or lien given as security for any Loan Party’s
obligations; and, in any such case, whether with or without notice to any Loan
Party or other Person and with or without consideration. The indemnity provided
in Section 4 above shall survive (i) any sale, assignment or foreclosure of any
of the Mortgages or other Loan Documents, the acceptance of a deed in lieu of
foreclosure or trustee’s sale, or any sale or transfer of all or part of the
possession of or title to the Property, or (ii) the discharge of any of the
other Loan Documents or the Indenture and/or the reconveyance or release of any
of the Mortgages.

 

-5-



--------------------------------------------------------------------------------

10. Preservation of Rights. No delay on the Collateral Trustee’s and/or the
Secured Parties’ part in exercising any right, power or privilege under this
Agreement shall operate as a waiver of any such privilege, power or right.

11. Notices. All notices hereunder shall be in writing and shall be deemed to
have been sufficiently given or served for all purposes when sent by registered
or certified mail to any Loan Party or the Administrative Agent and/or the
Lenders as provided in Section 11.5.1 [Notices Generally] of the Credit
Agreement and in the case of the Collateral Trustee, as provided in Section 7.2
[Notices] of the Collateral Trust Agreement.

12. Changes in Writing. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means, except by
an instrument in writing signed by all parties hereto.

13. Joint and Several Obligations. With respect to the obligations of each Loan
Party in connection with this Agreement, the Borrower and each other Loan Party
are jointly and severally liable hereunder. Any party liable upon or in respect
of this Agreement or any obligations under any of the other Loan Documents or
the Indenture may be released without affecting the liability of any party not
so released.

14. Survival. The obligations of each of the Loan Parties under Section 4 of
this Agreement shall survive any judicial foreclosure, foreclosure by power of
sale, deed in lieu of foreclosure, transfer of possession of or title to the
Property by any Loan Party or Secured Parties and Payment In Full and payment of
the other Secured Debt in full.

15. Severability. In the event any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions, or any
portions thereof, shall not in any way be affected or impaired thereby.

16. Governing Law and Jurisdiction. This Agreement and the rights and
obligations of the parties hereunder shall in all respects be governed by,
construed and enforced in accordance with the governing laws as set forth in the
Credit Agreement; provided, however, that the applicable federal, state and
local Environmental Laws of the jurisdiction in which the Property is situated
shall govern the Loan Parties’ obligations with respect to compliance with
Environmental Laws and Environmental Permits that are required under
Environmental Laws to own, occupy or maintain the Property or which otherwise
are required for the operations and business activities of the Loan Parties.

17. Construction. Unless the context of this Agreement otherwise clearly
requires, the rules of construction set forth in Section 1.2 [Construction] of
the Credit Agreement shall apply to this Agreement and are incorporated herein
by reference.

18. Counterparts. This Agreement may be executed in any one or more
counterparts, each of which shall be deemed an original document and all of
which shall be deemed the same document.

 

-6-



--------------------------------------------------------------------------------

19. SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(a) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 19. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS

 

-7-



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

20. The parties agree that in the event of any conflict between the provisions
of this Agreement and the provisions of the Collateral Trust Agreement, the
provisions of the Collateral Trust Agreement shall control. Notwithstanding any
provision in this Agreement to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including but not limited to
the right to grant or withhold consent and the right to act or refrain from
acting), whether discretionary or mandatory, are and shall be exercised by the
Collateral Trustee solely in accordance with the terms and conditions of the
Collateral Trust Agreement, at the direction of the Administrative Agent or
other entity specified in the Collateral Trust Agreement as having the right to
give direction to the Collateral Trustee, and subject further to the rights of
the Collateral Trustee to require officers’ certificate(s), opinion(s) and
advice from counsel, accountants, appraisers and other third parties,
advancement of expenses and/or assurances of indemnity satisfactory to the
Collateral Trustee.

21. Amendment and Restatement; No Novation. This Agreement amends and restates
the Regulated Substances Certificate and Indemnity Agreement dated as of May 7,
2010 among the Loan Parties and Wilmington Trust Company as Collateral Trustee.
This Agreement is not intended to constitute, and does not constitute, an
interruption, suspension of continuity, discharge of prior duties, termination,
novation or satis-faction of the obligations or liabilities represented by the
Original Indemnity.

[SIGNATURE PAGES FOLLOW]

 

-8-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED SUBSTANCES

CERTIFICATE AND INDEMNITY AGREEMENT]

IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned have
executed this Agreement as of the day and year first above written.

 

LOAN PARTIES: CNX GAS CORPORATION By:       Name:     Title:  

 

CNX GAS COMPANY LLC By:       Name:     Title:  

 

CARDINAL STATES GATHERING COMPANY By:   CNX Gas Company LLC, as Partnership
Manager By:       Name:     Title:  

 

KNOX ENERGY, LLC By:       Name:     Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED SUBSTANCES

CERTIFICATE AND INDEMNITY AGREEMENT]

 

COALFIELD PIPELINE COMPANY By:       Name:     Title:  

 

MOB CORPORATION By:       Name:     Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED REGULATED SUBSTANCES

CERTIFICATE AND INDEMNITY AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

as Collateral Trustee

By:       Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)(2)

FORM OF

CONSOL INTERCOMPANY SUBORDINATION AGREEMENT

THIS CONSOL INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”) is dated as
of April 12, 2011 and is made by and among CNX GAS CORPORATION, a Delaware
corporation (the “Borrower”), each other Loan Party, now or hereafter party
hereto (the Borrower and each other Loan Party being individually referred to
herein as a “Loan Party” and collectively as the “Loan Parties”), the CONSOL
Loan Parties (the Loan Parties and the CONSOL Loan Parties being individually
referred to herein as a “Company” and collectively as the “Companies”), and PNC
BANK, NATIONAL ASSOCIATION, as administrative agent (the “Administrative
Agent”), for the Lenders (as defined below).

WITNESSETH THAT:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of even
date herewith, by and among the Borrower, the guarantors now or hereafter a
party thereto, the lenders now or hereafter a party thereto (the “Lenders”), PNC
Bank, National Association, as Administrative Agent, and Bank of America, N.A.,
as Syndication Agent (the “Credit Agreement”, each capitalized term used herein
shall, unless otherwise defined herein, have the meaning specified in the Credit
Agreement), the Administrative Agent and the Lenders agreed to provide certain
loans and other financial accommodations to the Borrower;

WHEREAS, the Loan Parties have or, in the future, may have liabilities,
obligations or indebtedness owed to the CONSOL Loan Parties (the liabilities,
obligations and indebtedness of each of the Loan Parties to any CONSOL Loan
Party, now existing or hereafter incurred (whether created directly or acquired
by assignment or otherwise), and interest and premiums, if any, thereon and
other amounts payable in respect thereof and all other obligations and other
amounts payable by any Loan Party to any CONSOL Loan Party are hereinafter
collectively referred to as the “Subordinated Indebtedness”); and

WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans to, and issue Letters of Credit on behalf of, the Borrower from time to
time are subject to the condition, among others, that each Loan Party
subordinate the Subordinated Indebtedness owed by it to its Obligations to the
Administrative Agent or the Lenders pursuant to the Credit Agreement, the other
Loan Documents or any Specified Hedge Agreement or Other Lender Provided
Financial Service Product (collectively, the “Senior Debt”) in the manner set
forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Subordinated Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Subordinated Indebtedness shall
be subordinate and subject in right of payment to the prior Payment In Full.

 

Exhibit 1.1(I)(2)-1



--------------------------------------------------------------------------------

2. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Loan Party in the event of (a) any insolvency or bankruptcy case
or proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to any such Loan Party or
to its creditors, as such, or to its assets, or (b) any liquidation, dissolution
or other winding up of any such Loan Party, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy, or (c) any assignment for the
benefit of creditors or any marshalling of assets and liabilities of any such
Loan Party (a Loan Party distributing assets as set forth herein being referred
to in such capacity as a “Distributing Company”), then and in any such event,
the Administrative Agent shall be entitled to receive, for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
Payment In Full (whether or not an Event of Default has occurred under the terms
of the Loan Documents or the Senior Debt has been declared due and payable prior
to the date on which it would otherwise have become due and payable) before the
holder of any Subordinated Indebtedness owed by the Distributing Company is
entitled to receive any payment on account of the principal of or interest on
such Subordinated Indebtedness, and, to that end, the Administrative Agent shall
be entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Subordinated
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

3. No Commencement of Any Proceeding. Each CONSOL Loan Party agrees that, so
long as the Senior Debt shall remain unpaid, it will not commence, or join with
any creditor other than the Lenders and the Administrative Agent in commencing,
any proceeding, including but not limited to those described in Section 2
hereof, or other enforcement action of any kind against any Loan Party which
owes it any Subordinated Indebtedness.

4. Prior Payment in Full of Senior Debt Upon Acceleration of Subordinated
Indebtedness. If any portion of the Subordinated Indebtedness owed by any Loan
Party becomes or is declared due and payable before its stated maturity, then
and in such event the Administrative Agent and the Lenders shall be entitled to
receive Payment In Full (whether or not an Event of Default has occurred under
the terms of the Loan Documents or the Senior Debt has been declared due and
payable prior to the date on which it would otherwise have become due and
payable) before the holder of any such Subordinated Indebtedness is entitled to
receive any payment thereon.

5. No Payment When Senior Debt in Default. If any Event of Default or Potential
Event of Default shall have occurred and be continuing, or an Event of Default
or Potential Event of Default would result from or exist after giving effect to
a payment with respect to any portion of Subordinated Indebtedness, unless the
Required Lenders shall have consented to or waived the same, so long as any of
the Senior Debt shall remain outstanding, no payment shall be made by any Loan
Party owing Subordinated Indebtedness on account of principal or interest on any
portion of the Subordinated Indebtedness for borrowed money. No payment shall be
made by any Loan Party owing any Subordinated Indebtedness other than for
borrowed money of such Subordinated Indebtedness after the earlier of (i) any
proceeding described in clause (a) or (c) of Section 2 hereof or (ii) the
declaration of the Senior Debt as due and payable before its stated maturity.

 

Exhibit 1.1(I)(2)-2



--------------------------------------------------------------------------------

6. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Loan Parties, at any time except during the pendency of any
of the conditions described in Sections 2, 4 and 5, from making the regularly
scheduled payments of principal of or interest on any portion of the
Subordinated Indebtedness, or the retention thereof by any of the CONSOL Loan
Parties of any money deposited with them for the payment of or on account of the
principal of or interest on the Subordinated Indebtedness.

7. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 2, 4, 5 and 6, a CONSOL Loan Party which is owed Subordinated
Indebtedness by a Distributing Company shall have received any payment or
distribution of assets from the Distributing Company of any kind or character,
whether in cash, property or securities, then and in such event such payment or
distribution shall be held in trust for the benefit of the Administrative Agent
and the Lenders as their respective interests may appear, shall be segregated
from other funds and property held by such CONSOL Loan Party, and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to or held
as collateral (in the case of noncash property or securities) for the payment or
prepayment of the Senior Debt in accordance with the terms of the Credit
Agreement, the other Loan Documents, the Specified Hedge Agreements and the
Other Lender Provided Financial Service Products.

8. Rights of Subrogation. Each Loan Party agrees that no payment or distribution
to the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until Payment In Full.

9. Instruments Evidencing Subordinated Indebtedness. Each Company shall cause
each instrument for borrowed money which now or hereafter evidences all or a
portion of the Subordinated Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of the CONSOL Intercompany
Subordination Agreement dated as of April 12, 2011, in favor of PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders referred to
therein, which Intercompany Subordination Agreement is incorporated herein by
reference. Notwithstanding any contrary statement contained in the within
instrument, no payment on account of the principal thereof or interest thereon
shall become due or payable except in accordance with the express terms of said
Intercompany Subordination Agreement.”

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice of the effect of this Agreement.

10. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the CONSOL Loan Parties, on the one
hand, and the Administrative Agent and the Lenders, on the other hand. Nothing
contained in this Agreement is intended to or shall impair, as between any of
the Loan Parties and their creditors other than the Administrative Agent and the
Lenders, the obligation of the Loan Parties to the CONSOL Loan Parties to pay
the principal of and interest on the Subordinated Indebtedness as and when the
same shall become due and payable in accordance with its terms, or is intended
to or shall

 

Exhibit 1.1(I)(2)-3



--------------------------------------------------------------------------------

affect the relative rights among the Loan Parties and their creditors other than
the Administrative Agent and the Lenders, nor shall anything herein prevent any
of the CONSOL Loan Parties from exercising all remedies otherwise permitted by
applicable Law upon default under any agreement pursuant to which the
Subordinated Indebtedness is created, subject to the rights, if any, under this
Agreement of the Administrative Agent and the Lenders to receive cash, property
or securities otherwise payable or deliverable with respect to the Subordinated
Indebtedness.

11. No Implied Waivers of Subordination. No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Subordinated Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged. Each CONSOL Loan Party by its
acceptance hereof shall agree that, so long as there is Senior Debt outstanding
or Commitments in effect under the Credit Agreement, such CONSOL Loan Party
shall not agree to sell, assign, pledge, encumber or otherwise dispose of, or
agree to compromise, the obligations of the other Loan Parties with respect to
their Subordinated Indebtedness, other than in accordance with the terms of the
Credit Agreement, without the prior written consent of the Required Lenders.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies except the
Borrower to the extent provided in the Credit Agreement, without incurring
responsibility to any of the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following: (i) change the manner, place or terms of payment, or extend the time
of payment, renew or alter the Senior Debt or otherwise amend or supplement the
Senior Debt or the Loan Documents; (ii) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing the Senior Debt;
(iii) release any Person liable in any manner for the payment or collection of
the Senior Debt; and (iv) exercise or refrain from exercising any rights against
any of the Companies and any other person.

12. Additional Subsidiaries of the Borrower. The Companies covenant and agree
that they shall cause Subsidiaries of CONSOL created or acquired after the date
of this Agreement and any other Subsidiaries in each case as required to join
this Agreement under the terms of the Credit Agreement, to join in this
Agreement and subordinate to the Senior Debt all Subordinated Indebtedness owed
to any CONSOL Loan Party by any of the Loan Parties.

13. Continuing Force and Effect. This Agreement shall continue in force until
Payment In Full, it being contemplated that this Agreement be of a continuing
nature.

14. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of any Company hereunder,
shall be made only by written agreement,

 

Exhibit 1.1(I)(2)-4



--------------------------------------------------------------------------------

waiver or consent signed by the Administrative Agent, acting on behalf of all
the Lenders, with the written consent of the Required Lenders, any such
agreement, waiver or consent made with such written consent being effective to
bind all the Lenders.

15. Expenses. The Companies, unconditionally and jointly and severally, agree
upon demand to pay to the Administrative Agent and the Lenders the amount of any
and all reasonable out-of-pocket costs, expenses and disbursements for which
reimbursement is customarily obtained, including reasonable fees and expenses of
counsel as set forth in Section 11.3 [Expenses, Etc.] of the Credit Agreement.

16. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

17. Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to its conflict of laws principles.

18. Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of each Company shall be binding upon their
respective successors and permitted assigns, except that no Company may assign
or transfer its rights or obligations hereunder or any interest herein other
than assignments and transfers permitted by the Credit Agreement. Except as
permitted by the Credit Agreement, the duties and obligations of the Companies
may not be delegated or transferred by the Companies or any Company without the
prior written consent of the Required Lenders, and any such delegation or
transfer without such consent shall be null and void. Except to the extent
otherwise required by the context of this Agreement, the word “Lenders” when
used herein shall include, without limitation, any holder of a Note or an
assignment of rights therein originally issued to a Lender under the Credit
Agreement, and each such holder of a Note or assignment shall have the benefits
of this Agreement to the same extent as if such holder had originally been a
Lender under the Credit Agreement.

19. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent and
the Lenders, or any of them, may, in their sole discretion, elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent and the
Lenders, or any of them, shall not be a defense to any action the Administrative
Agent and the Lenders, or any of them, may elect to take against any Company.
Each of the Lenders and the Administrative Agent hereby reserve all right
against each Company.

20. Counterparts. This Agreement may be executed by the different parties hereto
on any number of separate counterparts, each of which, when executed and
delivered, shall be

 

Exhibit 1.1(I)(2)-5



--------------------------------------------------------------------------------

deemed an original, and all such counterparts shall together constitute one and
the same instrument.

21. Attorneys-in-Fact. Each Company hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders as their respective interests may appear, or in the name
of each such Company as is owed Subordinated Indebtedness, upon the occurrence
and during the continuance of an Event of Default, to execute and file proofs
and documents and take any other action the Administrative Agent may deem
advisable to completely protect the Administrative Agent’s and the Lenders’
interests in the Subordinated Indebtedness and the right of the Administrative
Agent and the Lenders of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement and
upon the occurrence and during the continuance of an Event of Default, taking
any action and executing, delivering, filing and recording any instruments which
the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which power of attorney, being given for security, is coupled
with an interest and is irrevocable. Each Company hereby ratifies and confirms,
and agrees to ratify and confirm, all action taken by the Administrative Agent,
its officers, employees or agents pursuant to the foregoing power of attorney.

22. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

23. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

24. SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.

(i) SUBMISSION TO JURISDICTION. EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY

 

Exhibit 1.1(I)(2)-6



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(ii) WAIVER OF VENUE. EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 24. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

25. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

 

Exhibit 1.1(I)(2)-7



--------------------------------------------------------------------------------

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

26. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made in the manner as provided in Section 11.5.1 [Notices Generally] of the
Credit Agreement.

27. Rules of Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.

[SIGNATURE PAGES FOLLOW]

 

Exhibit 1.1(I)(2)-8



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONSOL INTERCOMPANY SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

BORROWER: CNX GAS CORPORATION By:     Name:     Title:    

 

LOAN PARTIES: CNX GAS COMPANY LLC By:     Name:     Title:    

 

CARDINAL STATES GATHERING COMPANY By:   CNX Gas Company LLC, as Partnership
Manager By:     Name:     Title:    

 

KNOX ENERGY, LLC By:     Name:     Title:    

 

S-1



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONSOL INTERCOMPANY SUBORDINATION AGREEMENT]

 

COALFIELD PIPELINE COMPANY By:     Name:     Title:    

 

MOB CORPORATION By:     Name:     Title:    

 

CONSOL LOAN PARTIES:

AMVEST COAL & RAIL, L.L.C.

AMVEST COAL SALES, INC.

AMVEST CORPORATION

AMVEST GAS RESOURCES, INC.

AMVEST MINERAL SERVICES, INC.

AMVEST MINERALS COMPANY, L.L.C.

AMVEST OIL & GAS, INC.

AMVEST WEST VIRGINIA COAL, L.L.C.

BRAXTON-CLAY LAND & MINERAL, INC.

CNX LAND RESOURCES INC.

CNX MARINE TERMINALS INC.

CONSOL ENERGY SALES COMPANY

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CONSOL OF WV LLC

CONSOL OF WYOMING LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

FOLA COAL COMPANY, L.L.C.

GLAMORGAN COAL COMPANY, L.L.C.

LEATHERWOOD, INC.

 

S-2



--------------------------------------------------------------------------------

LITTLE EAGLE COAL COMPANY, L.L.C.

MON RIVER TOWING, INC.

MTB INC.

NICHOLAS-CLAY LAND & MINERAL, INC.

PETERS CREEK MINERAL SERVICES, INC.

RESERVE COAL PROPERTIES COMPANY

ROCHESTER & PITTSBURGH COAL

COMPANY

TEAGLE COMPANY, L.L.C.

TECPART CORPORATION

TERRA FIRMA COMPANY

TERRY EAGLE COAL COMPANY, L.L.C.

VAUGHAN RAILROAD COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

  By:         John M. Reilly, Treasurer of each Guarantor listed above on behalf
of each such Guarantor CONSOL LOAN PARTIES:

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

McELROY COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

 

  By:         Daniel S. Cangilla, Treasurer of each Guarantor listed above on
behalf of each such Guarantor

 

S-3



--------------------------------------------------------------------------------

CONRHEIN COAL COMPANY   By:  

Consolidation Coal Company,

a general partner

  By:         Name:   Daniel S. Cangilla     Title:   Treasurer

 

S-4



--------------------------------------------------------------------------------

CONSOL LOAN PARTIES: CONSOL FINANCIAL INC.   By:             Name:   Christopher
C. Jones     Title:   Vice President and Secretary

 

S-5



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONSOL INTERCOMPANY SUBORDINATION AGREEMENT]

 

ADMINISTRATIVE AGENT:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Name:     Title:    

 

S-6



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)(3)

FORM OF

AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (this
“Agreement”), dated as of April 12, 2011 is made by and among CNX GAS
CORPORATION, a Delaware corporation (the “Borrower”), each other Loan Party now
or hereafter party hereto (the Borrower and each other Loan Party being
individually referred to herein as a “Company” and collectively as the
“Companies”), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”), for the Lenders (as defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Intercompany Subordination Agreement,
dated as of May 7, 2010, made by and between the Borrower, the guarantors party
thereto, the “Companies” (as defined therein) party thereto and PNC Bank,
National Association, in its capacity as Paying Agent (the “Existing
Subordination Agreement”);

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of even
date herewith, by and among the Borrower, the guarantors now or hereafter a
party thereto, the lenders now or hereafter a party thereto (the “Lenders”), PNC
Bank, National Association, as Administrative Agent, and Bank of America, N.A.,
as Syndication Agent (the “Credit Agreement”, each capitalized term used herein
shall, unless otherwise defined herein, have the meaning specified in the Credit
Agreement), the Administrative Agent and the Lenders agreed to provide certain
loans and other financial accommodations to the Borrower;

WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company (other than the Borrower) are hereinafter
collectively referred to as the “Subordinated Indebtedness”);

WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans to, and issue Letters of Credit on behalf of, the Borrower from time to
time are subject to the condition, among others, that the Companies subordinate
the Subordinated Indebtedness to the Obligations of the Borrower or any other
Company to the Administrative Agent or the Lenders pursuant to the Credit
Agreement, the other Loan Documents, or any Specified Hedge Agreement or Other
Lender Provided Financial Service Product (collectively, the “Senior Debt”) in
the manner set forth herein; and

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to maintain
the Commitments and continue to make Loans to and issue Letters of Credit on
behalf of, the



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, and the parties desire to amend and restate the
Existing Subordination Agreement as set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Subordinated Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Subordinated Indebtedness shall
be subordinate and subject in right of payment to the prior Payment In Full.

2. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to any such Company or to
its creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of any such Company, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy, or (c) any assignment for the
benefit of creditors or any marshalling of assets and liabilities of any such
Company (a Company distributing assets as set forth herein being referred to in
such capacity as a “Distributing Company”), then and in any such event, the
Administrative Agent shall be entitled to receive, for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
Payment In Full (whether or not an Event of Default has occurred under the terms
of the Loan Documents or the Senior Debt has been declared due and payable prior
to the date on which it would otherwise have become due and payable) before the
holder of any Subordinated Indebtedness owed by the Distributing Company is
entitled to receive any payment on account of the principal of or interest on
such Subordinated Indebtedness, and, to that end, the Administrative Agent shall
be entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Subordinated
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

3. No Commencement of Any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding, including but not limited to those described in Section 2 hereof, or
other enforcement action of any kind against any other Company which owes it any
Subordinated Indebtedness.

4. Prior Payment in Full of Senior Debt Upon Acceleration of Subordinated
Indebtedness. If any portion of the Subordinated Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Administrative Agent and the Lenders shall be entitled to
receive Payment In Full (whether or not an Event of Default has occurred under
the terms of the Loan Documents or the Senior Debt has been declared due and
payable prior to the date on which it would otherwise have become due and
payable) before the holder of any such Subordinated Indebtedness is entitled to
receive any payment thereon.

 

-2-



--------------------------------------------------------------------------------

5. No Payment When Senior Debt in Default. With respect to Subordinated
Indebtedness for borrowed money, if any Event of Default shall have occurred and
be continuing, or such an Event of Default would result from or exist after
giving effect to a payment with respect to any portion of the Subordinated
Indebtedness, unless the Required Lenders shall have consented to or waived the
same, so long as any of the Senior Debt shall remain outstanding, no payment
shall be made by any Company owing Subordinated Indebtedness on account of
principal or interest on any portion of the Subordinated Indebtedness for
borrowed money. No payment shall be made by any Company owing any Subordinated
Indebtedness other than for borrowed money of such Subordinated Indebtedness
after the earlier of (i) any proceeding described in clause (a) or (c) of
Section 2 hereof or (ii) the declaration of the Senior Debt as due and payable
before its stated maturity.

6. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making the regularly
scheduled payments of principal of or interest on any portion of the
Subordinated Indebtedness, or the retention thereof by any of the Companies of
any money deposited with them for the payment of or on account of the principal
of or interest on the Subordinated Indebtedness.

7. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 2, 4, 5 and 6, a Company which is owed Subordinated Indebtedness by
a Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character, whether in cash,
property or securities, then and in such event such payment or distribution
shall be held in trust for the benefit of the Administrative Agent and the
Lenders as their respective interests may appear, shall be segregated from other
funds and property held by such Company, and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of noncash property or securities) for the payment or prepayment of the
Senior Debt in accordance with the terms of the Credit Agreement, the other Loan
Documents, the Specified Hedge Agreements and the Other Lender Provided
Financial Service Products.

8. Rights of Subrogation. Each Company agrees that no payment or distribution to
the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until Payment In Full.

9. Instruments Evidencing Subordinated Indebtedness. Each Company shall cause
each instrument for borrowed money which now or hereafter evidences all or a
portion of the Subordinated Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of an Amended and Restated Intercompany
Subordination Agreement dated as of April 12, 2011, in favor of PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders referred to
therein, which Intercompany Subordination Agreement is incorporated herein by
reference. Notwithstanding any contrary statement contained in the within
instrument, no payment on account of the principal thereof or interest

 

-3-



--------------------------------------------------------------------------------

thereon shall become due or payable except in accordance with the express terms
of said Intercompany Subordination Agreement.”

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice of the effect of this Agreement.

10. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Subordinated Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Subordinated Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Subordinated Indebtedness.

11. No Implied Waivers of Subordination. No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Subordinated Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged. Each Company by its acceptance
hereof shall agree that, so long as there is Senior Debt outstanding or
Commitments in effect under the Credit Agreement, such Company shall not agree
to sell, assign, pledge, encumber or otherwise dispose of, or agree to
compromise, the obligations of the other Companies with respect to their
Subordinated Indebtedness, other than in accordance with the terms of the Credit
Agreement, without the prior written consent of the Required Lenders.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies except the
Borrower to the extent provided in the Credit Agreement, without incurring
responsibility to any of the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following: (i) change the manner, place or terms of payment, or extend the time
of payment, renew or alter the Senior Debt or otherwise amend or supplement the
Senior Debt or the Loan Documents; (ii) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing the Senior Debt;
(iii) release any Person liable in any manner for the payment or collection of
the Senior Debt; and (iv) exercise or refrain from exercising any rights against
any of the Companies and any other person.

 

-4-



--------------------------------------------------------------------------------

12. Additional Subsidiaries of the Borrower. The Companies covenant and agree
that they shall cause Subsidiaries of the Borrower created or acquired after the
date of this Agreement and any other Subsidiaries in each case as required to
join this Agreement under the terms of the Credit Agreement, to join in this
Agreement and subordinate to the Senior Debt all Subordinated Indebtedness owed
to any such Subsidiary by any of the Companies or by any other Subsidiary
hereafter created or acquired and joined to this Agreement, such joinder to be
effected under the Guarantor Joinder in the form of Exhibit 1.1(G)(1) to the
Credit Agreement.

13. Continuing Force and Effect. This Agreement shall continue in force until
Payment In Full, it being contemplated that this Agreement be of a continuing
nature.

14. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of any Company hereunder,
shall be made only by written agreement, waiver or consent signed by the
Administrative Agent, acting on behalf of all the Lenders, with the written
consent of the Required Lenders, any such agreement, waiver or consent made with
such written consent being effective to bind all the Lenders.

15. Expenses. The Companies, unconditionally and jointly and severally, agree
upon demand to pay to the Administrative Agent and the Lenders the amount of any
and all reasonable out-of-pocket costs, expenses and disbursements for which
reimbursement is customarily obtained, including reasonable fees and expenses of
counsel as set forth in Section 11.3 [Expenses, Etc.] of the Credit Agreement.

16. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

17. Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to its conflict of laws principles.

18. Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of each Company shall be binding upon their
respective successors and permitted assigns, except that no Company may assign
or transfer its rights or obligations hereunder or any interest herein other
than assignments and transfers permitted by the Credit Agreement. Except as
permitted by the Credit Agreement, the duties and obligations of the Companies
may not be delegated or transferred by the Companies or any Company without the
prior written consent of the Required Lenders, and any such delegation or
transfer without such consent shall be null and void. Except to the extent
otherwise required by the context of this Agreement, the word “Lenders” when
used herein shall include, without limitation, any holder of a Note or an
assignment of rights therein originally issued to a Lender under the Credit
Agreement, and each

 

-5-



--------------------------------------------------------------------------------

such holder of a Note or assignment shall have the benefits of this Agreement to
the same extent as if such holder had originally been a Lender under the Credit
Agreement.

19. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent and
the Lenders, or any of them, may, in their sole discretion, elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent and the
Lenders, or any of them, shall not be a defense to any action the Administrative
Agent and the Lenders, or any of them, may elect to take against any Company.
Each of the Lenders and the Administrative Agent hereby reserve all right
against each Company.

20. Counterparts. This Agreement may be executed by the different parties hereto
on any number of separate counterparts, each of which, when executed and
delivered, shall be deemed an original, and all such counterparts shall together
constitute one and the same instrument.

21. Attorneys-in-Fact. Each Company hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders as their respective interests may appear, or in the name
of each such Company as is owed Subordinated Indebtedness, upon the occurrence
and during the continuance of an Event of Default, to execute and file proofs
and documents and take any other action the Administrative Agent may deem
advisable to completely protect the Administrative Agent’s and the Lenders’
interests in the Subordinated Indebtedness and the right of the Administrative
Agent and the Lenders of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement and
upon the occurrence and during the continuance of an Event of Default, taking
any action and executing, delivering, filing and recording any instruments which
the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which power of attorney, being given for security, is coupled
with an interest and is irrevocable. Each Company hereby ratifies and confirms,
and agrees to ratify and confirm, all action taken by the Administrative Agent,
its officers, employees or agents pursuant to the foregoing power of attorney.

22. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

23. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the

 

-6-



--------------------------------------------------------------------------------

Administrative Agent on behalf of the Lenders at law may not fully compensate
the Administrative Agent on behalf of the Lenders for the damages they may
suffer in the event of a breach hereof.

24. SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.

(i) SUBMISSION TO JURISDICTION. EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY COMPANY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(ii) WAIVER OF VENUE. EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 24. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-7-



--------------------------------------------------------------------------------

25. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

26. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made in the manner as provided in Section 11.5.1 [Notices Generally] of the
Credit Agreement.

27. Amendment and Restatement; No Novation. This Agreement amends and restates
the Existing Subordination Agreement. This Agreement is not intended to
constitute, and does not constitute, an interruption, suspension of continuity,
discharge of prior duties, termination, novation or satisfaction of the
obligations or liabilities represented by the Existing Subordination Agreement.
This Agreement is entitled to all of the rights and benefits originally
pertaining to the Existing Subordination Agreement and such rights as such
rights and benefits may have been amended as provided in the Credit Agreement.

28. Rules of Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.

[SIGNATURE PAGES FOLLOW]

 

-8-



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED INTERCOMPANY

SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

BORROWER: CNX GAS CORPORATION By:     Name:     Title:     LOAN PARTIES: CNX GAS
COMPANY LLC By:     Name:     Title:     CARDINAL STATES GATHERING COMPANY By:  
CNX Gas Company LLC, as Partnership Manager By:     Name:     Title:     KNOX
ENERGY, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED INTERCOMPANY

SUBORDINATION AGREEMENT]

 

COALFIELD PIPELINE COMPANY By:     Name:     Title:     MOB CORPORATION By:    
Name:     Title:    



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED INTERCOMPANY

SUBORDINATION AGREEMENT]

 

ADMINISTRATIVE AGENT:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

FORM OF

[AMENDED AND RESTATED]* REVOLVING CREDIT NOTE

 

$                   New York, New York       April 12, 2011

FOR VALUE RECEIVED, the undersigned, CNX GAS CORPORATION, a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
                                             )) (the “Lender”), the lesser of
(i) the principal sum of                                          
                        (US$                        ), or (ii) the aggregate
unpaid principal balance of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Amended and Restated Credit Agreement, dated as of
April 12, 2011, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, PNC Bank, National
Association, as the administrative agent for the Lenders (the “Administrative
Agent”), and Bank of America, N.A., as the syndication agent (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
payable by 1:00 p.m. on the Expiration Date, together with interest on the
unpaid principal balance hereof from time to time outstanding from the date
hereof at the rate or rates per annum specified by the Borrower pursuant to, or
as otherwise provided in, the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. Upon the occurrence and during the continuation of an Event of
Default, upon written demand by the Required Lenders to the Administrative
Agent, the Borrower shall pay interest on the entire principal amount of the
then outstanding Revolving Credit Loans evidenced by this Revolving Credit Note
and all other obligations due and payable to the Lender pursuant to the Credit
Agreement and the other Loan Documents at a rate per annum as set forth in
Section 4.3 of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 4th Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, unless
otherwise directed in writing by the holder hereof, in lawful money of the
United States of America in immediately available funds.

This Revolving Credit Note is one of the revolving credit Notes referred to in,
and is entitled to the benefits of, the Credit Agreement and other Loan
Documents, including the representations, warranties, covenants, conditions,
security interests, and Liens contained or granted therein. The Credit Agreement
among other things contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayment, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. The Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Revolving
Credit Note and the Credit Agreement.

 

* The bracketed language shall be included in Notes in favor of Lenders that
previously received a Note under the Existing Credit Agreement.



--------------------------------------------------------------------------------

This Revolving Credit Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrower” and the
“Lender” shall be deemed to apply to the Borrower and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed by and construed and enforced in accordance with
the internal laws of the State of New York without giving effect to its
conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

[THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE REPLACES THE REVOLVING CREDIT
NOTE DATED AS OF MAY 7, 2010 PAYABLE BY THE BORROWER IN FAVOR OF THE LENDER (THE
“PRIOR NOTE”). THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE IS NOT INTENDED
TO CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR SATISFACTION OF THE
OBLIGATIONS REPRESENTED BY THE PRIOR NOTE.]*

[SIGNATURE PAGE FOLLOWS]

 

* The bracketed language shall be included in Notes in favor of Lenders that
previously received a Note under the Existing Credit Agreement.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer with the
intention that it constitutes a sealed instrument.

 

CNX GAS CORPORATION   By:       (SEAL)   Name:       Title:    



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

FORM OF

AMENDED AND RESTATED SWING LOAN NOTE

 

$50,000,000       New York, New York       April 12, 2011

FOR VALUE RECEIVED, the undersigned, CNX GAS CORPORATION, a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), on demand, the lesser of the principal sum of FIFTY
MILLION U.S. Dollars (U.S. $50,000,000) or the aggregate unpaid principal amount
of all Swing Loans made by the Bank to the Borrower pursuant to Section 2.1.2 of
the Amended and Restated Credit Agreement, dated as of April 12, 2011, among the
Borrower, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, Bank of America, N.A., as Syndication Agent, and PNC
Bank, National Association as administrative agent for the Lenders (the
“Administrative Agent”) (as it may hereafter from time to time be amended,
restated, modified or supplemented, the “Credit Agreement”). All capitalized
terms used herein shall, unless otherwise defined herein, have the same meanings
assigned to such terms in the Credit Agreement.

The Borrower shall pay interest on the unpaid principal balance hereof from the
date hereof at the rate per annum provided in Section 4.1.1 of, or as otherwise
provided in, the Credit Agreement. Interest shall be due on the dates provided
in Section 5 of the Credit Agreement, or as otherwise provided therein. Interest
hereon will be payable at the times specified in the Credit Agreement.

After request for payment of any principal hereof or interest hereon shall have
been made by the Bank to the Borrower, or upon the occurrence and during the
continuation of an Event of Default, such amount shall thereafter bear interest
at a rate per annum as set forth in Section 4.3 of the Credit Agreement. Such
interest will accrue before and after any judgment has been entered with respect
to this Swing Loan Note.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at PNC Firstside
Center, 4th Floor, 500 First Avenue, Pittsburgh, Pennsylvania 15219, in lawful
money of the United States of America in immediately available funds.

This Swing Loan Note is a Swing Loan Note referred to in, is subject to the
provisions of, and is entitled to the benefits of, the Credit Agreement and the
other Loan Documents, including the representations, warranties, covenants and
conditions contained or granted therein. This Swing Loan Note shall be payable
on demand and regardless of whether or not an Event of Default has occurred and
is continuing.

Except as otherwise provided in the Credit Agreement, the Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Swing Loan Note and the Credit Agreement.

This Swing Loan Note shall bind the Borrower and its successors and assigns, and
the benefits hereof shall inure to the benefit of the Bank and its successors
and assigns; provided, that any assignment of this Swing Loan Note by the
Borrower or the Bank shall be subject to the provisions of Section 11.8 of the
Credit Agreement. All references herein to the “Borrower,” the “Administrative
Agent” and the



--------------------------------------------------------------------------------

“Bank” shall be deemed to apply to the Borrower, the Administrative Agent and
the Bank, respectively, and their respective successors and assigns.

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed by and construed and enforced in accordance with the
internal law of the State of New York without giving effect to its conflict of
laws principles.

THIS AMENDED AND RESTATED SWING LOAN NOTE REPLACES THE AMENDED AND RESTATED
SWING LOAN NOTE DATED AS OF MAY 7, 2010 PAYABLE BY THE BORROWER IN FAVOR OF THE
BANK (THE “PRIOR NOTE”). THIS AMENDED AND RESTATED SWING LOAN NOTE IS NOT
INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE A NOVATION OR SATISFACTION OF
THE OBLIGATIONS REPRESENTED BY THE PRIOR NOTE.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SWING LOAN NOTE]

IN WITNESS WHEREOF, the undersigned has executed this Swing Loan Note by its
duly authorized officer with the intention that it constitutes a sealed
instrument.

 

CNX GAS CORPORATION By:       (SEAL) Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 2.5.1

FORM OF

LOAN REQUEST

LOAN REQUEST; RATE REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center, 4th Floor    500 First Avenue    Pittsburgh, Pennsylvania 15219   
Telephone No.: (412) 762-6442    Telecopier No.: (412) 762-8672    Attention:
Lisa Pierce FROM:    CNX Gas Corporation (the “Borrower”) RE:    Amended and
Restated Credit Agreement (as it may be amended, restated, modified or
supplemented, the “Credit Agreement”), dated as of April 12, 2011, by and among
CNX Gas Corporation, a Delaware corporation, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Syndication Agent, and PNC Bank, National Association (the
“Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A. Pursuant to Section 2.5.1 or 4.1 of the Credit Agreement, the undersigned
Borrower irrevocably requests [check one box under 1(a) below and fill in blank
space next to the box as appropriate]:

 

  1.(a)    ¨    A new Revolving Credit Loan. OR      ¨    Renewal of the LIBOR
Rate Option applicable to an outstanding Revolving Credit Loan originally made
on             ,          20        . OR      ¨    Conversion of the Base Rate
Option applicable to an outstanding Revolving Credit Loan originally made on
                     to a Revolving Credit Loan to which the LIBOR Rate Option
applies. OR      ¨    Conversion of the LIBOR Rate Option applicable to an
outstanding Revolving Credit Loan on             ,          to a Revolving
Credit Loan to which the Base Rate Option applies.



--------------------------------------------------------------------------------

SUCH NEW, RENEWED OR CONVERTED REVOLVING CREDIT LOAN SHALL BEAR INTEREST:

[Check one box under 1(b) below and fill in blank spaces in line next to box]:

 

  1.(b)(i)    ¨    Under the Base Rate Option. Such Loan shall have a Borrowing
Date or interest conversion date, as applicable, of             ,         
(which date shall be (i) the same Business Day as the Business Day of receipt by
the Agent by 11:00 a.m. of this Loan Request for making a new Revolving Credit
Loan to which the Base Rate Option applies, or (ii) the last day of the
preceding Interest Period if a Revolving Credit Loan to which the LIBOR Rate
Option applies is being converted to a Revolving Credit Loan to which the Base
Rate Option applies).         OR   (ii)    ¨    Under the LIBOR Rate Option.
Such Loan shall have a Borrowing Date or interest conversion date, as
applicable, of                      (which date shall be no earlier than three
(3) Business Days subsequent to the Business Day of receipt by the Agent by
11:00 a.m. of this Loan Request for (i) making a new Revolving Credit Loan to
which the LIBOR Rate Option applies or renewing a Revolving Credit Loan to which
the LIBOR Rate Option applies, or (ii) converting a Loan to which the Base Rate
Option applies to a Revolving Credit Loan to which the LIBOR Rate Option
applies).   2.    Such Loan is in the principal amount of U.S. $             or
the principal amount to be renewed or converted is U.S. $            .      [to
be in increments of $1,000,000 and not to be less than $5,000,000 for each
Borrowing Tranche under the LIBOR Rate Option and to be in increments of $50,000
and not to be less than the lesser of $500,000 and the maximum amount available
for Borrowing Tranches to which the Base Rate Option applies]   3.    [Complete
blank below if the Borrower is selecting the LIBOR Rate Option]:      Such Loan
shall have an Interest Period of one or two weeks or one, two, three, or six
Months.             .

 

B. As of the date hereof and the date of making of the above-requested Revolving
Credit Loan (and after giving effect thereto): the Loan Parties have performed
and complied with all covenants and conditions of the Credit Agreement; all of
the Loan Parties’ representations and warranties contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true and correct (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties were true and correct on and as of
the specific dates or times referred to therein); no Event of Default or
Potential Default has occurred and is continuing; and the making of such Loan
shall not contravene any Law applicable to the Loan Parties or any Lender.

 

-2-



--------------------------------------------------------------------------------

C. The undersigned hereby irrevocably requests [check one line under 1.(a) below
and fill in blank space next to the line as appropriate]:

 

  1.(a)             Funds to be deposited into PNC Bank account per our current
standing instructions. Complete amount of deposit if not full loan advance
amount: $            .   OR                  Funds to be wired per the following
wire instructions:     

$             Amount of Wire Transfer

    

Bank Name:                                    

    

ABA:                                                

    

Account Number:                          

    

Account Name:                              

    

Reference:                                       

  OR                  Funds to be wired per the attached Funds Flow (multiple
wire transfers).

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

-3-



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST]

The undersigned certifies to the Administrative Agent as to the accuracy of the
foregoing.

 

    CNX GAS CORPORATION Date:             , 20             By:           Name:  
      Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.5.2

FORM OF

SWING LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center, 4th Floor    500 First Avenue    Pittsburgh, Pennsylvania 15219   
Telephone No.: (412) 762-6442    Telecopier No.: (412) 762-8672    Attention:
Lisa Pierce FROM:    CNX Gas Corporation , a Delaware corporation (the
“Borrower”) RE:    Amended and Restated Credit Agreement (as it may be amended,
restated, modified or supplemented, the “Credit Agreement”), dated as April 12,
2011, by and among CNX Gas Corporation, a Delaware corporation, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Syndication Agent, and PNC Bank, National Association
(the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Credit Agreement.

Pursuant to Section 2.5.2 of the Credit Agreement, the Borrower hereby makes the
following Swing Loan Request:

 

  1.    Aggregate Principal Amount of such Swing Loan [may not be less than
$100,000 and must be an integral multiple of $50,000]      U.S. $               
  2.   

Proposed Borrowing Date

 

[which date shall be on or after the date on which the Administrative Agent
receives this Swing Loan Request, with such Swing Loan Request to be received no
later than 2:00p.m. Eastern Time on the Borrowing Date]

     _________      3.    As of the date hereof and the date of making of the
above-requested Swing Loan (and after giving effect thereto): the Loan Parties
have performed and complied with all covenants and conditions of the Credit
Agreement; all of the Loan Parties’ representations and warranties contained in
Section 6 of the Credit Agreement and the other Loan Documents are true and
correct (except representations and warranties which expressly relate solely to
an earlier date or time, which representations and warranties were true and
correct on and as of the specific dates or times referred to therein); no Event
of Default or Potential Default has occurred and is continuing; and the making
of such Loan shall not contravene any Law applicable to the Loan Parties or any
Lender.         

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on             , 20        .

 

CNX GAS CORPORATION By:     Name:   Title:  

[SIGNATURE PAGE 1 OF 1 TO SWING LOAN REQUEST]



--------------------------------------------------------------------------------

EXHIBIT 8.3.4

FORM OF

QUARTERLY COMPLIANCE CERTIFICATE

            , 20        

PNC Bank, National Association, as Administrative Agent

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Ladies and Gentlemen:

I refer to the Amended and Restated Credit Agreement dated as of April 12, 2011
(as hereafter modified, amended, supplemented or restated from time to time, the
“Credit Agreement”) among CNX GAS CORPORATION (the “Borrower”), the Guarantors
set forth therein, the Lenders set forth therein, PNC Bank, National
Association, as the administrative agent for the Lenders (the “Administrative
Agent”) and Bank of America, N.A., as the syndication agent. Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein with the
same meanings. References herein to Sections of the Credit Agreement are
qualified, in their entirety, by the applicable provisions of the Section of the
Credit Agreement so referred to and together with all related provisions and
definitions referred to in such Section or incorporated therein.

I,                             , the                              and the
Authorized Financial Officer of                                         , do
hereby certify on behalf of the Loan Parties as of the [quarter / year ended]
            , 20         (the “Report Date”), as follows:

1. Leverage Ratio (Section 8.2.17). The ratio of (a) Financial Covenant Debt to
(b) Consolidated EBITDA is              to 1.0 (insert ratio from Item 1(c),
below) as of the Report Date, which is not more than the permitted ratio of 3.5
to 1.0.

A. Financial Covenant Debt (determined as of the end of the fiscal quarter of
the Borrower ending as of the Report Date) for the Loan Parties is determined as
the difference of amount (A) minus amount (B) reduced by amount (C) determined
below, as follows:

 

  (i)    all indebtedness for borrowed money      $                  (ii)    all
obligations evidenced by notes, bonds, debentures or similar instruments or that
bear interest      $                  (iii)    all reimbursement and other
obligations with respect to letters of credit and bankers’ acceptances, whether
or not matured      $               



--------------------------------------------------------------------------------

  (iv)    all indebtedness for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
and payable in accordance with customary practices that are not overdue for more
than 90 days unless contested in good faith and by appropriate proceedings if
adequate reserves in accordance with GAAP have been established and accrued
expenses incurred in the ordinary course of business)      $                 
(v)    all indebtedness created or arising under any conditional sale and other
title retention agreements with respect to property acquired (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property)      $            
     (vi)    all obligations under capital leases (other than advance royalties
under a mineral lease)      $                  (vii)    all obligations to
purchase, redeem, retire, defease or otherwise acquire for value any capital
stock, other equity interest, valued, in the case of redeemable preferred stock,
at the greater of its voluntary liquidation preference and its involuntary
liquidation preference plus accrued and unpaid dividends      $                 
(viii)    all obligations for borrowed money or having the commercial effect of
a borrowing of money (specifically including all surety and performance bonds
for borrowed money) secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien (other
than Liens of the type described in clauses (iii) and (vi) of the definition of
Permitted Liens and nonconsensual statutory or common law Liens) upon or in
property (including accounts and general intangibles) owned by any Loan Party,
even though such Loan Party has not assumed or become liable for the payment of
such obligations, but only to the extent of the fair market value of such
property      $                  (ix)    the sum (without duplication) of items
(i) through (viii) (but excluding CONSOL Loans) equals amount (A)     
$               

 

-2-



--------------------------------------------------------------------------------

  (x)    the net mark-to-market value determined in accordance with GAAP of the
Loan Parties’ obligations and liabilities that are due and payable arising in
connection with or as a result of early or premature termination of Hedge
Agreements (whether or not occurring as a result of a default thereunder) equals
amount (B)      $                  (xi)    Cash On Hand equals amount (C)     
$                  (xii)    the difference of amount (A) _______ (from item
(viii) above) plus amount (B) ______ (from item (x) above) reduced by amount (C)
______ (from item (xi) above) equals Financial Covenant Debt      $            
  

B. Consolidated EBITDA of the Loan Parties as of the end of each fiscal quarter
of the Borrower ending as of the Report Date for the four fiscal quarters then
ended, determined and consolidated in accordance with GAAP:5

 

  (i)    Consolidated Net Income (or loss)      $                  (ii)   
non-cash compensation expenses related to common stock and other equity
securities issued to employees      $                  (iii)    extraordinary
gains and losses      $                  (iv)    gains or losses on discontinued
operations      $                  (v)    equity earnings or losses of
Affiliates (other than Loan Parties)      $                  (vi)    item (i)
minus the sum of items (ii) through (v) equals adjusted Consolidated Net Income
     $                  (vii)    interest expense (net of interest income) (to
the extent included in determining item (i) above)      $                 
(viii)    income tax expense (to the extent included in determining item (i)
above)      $                  (ix)    depreciation of property, plant,
equipment and intangibles (to the extent included in determining item (i) above)
     $                  (x)    depletion of property, plant, equipment and
intangibles (to the extent included in determining item (i) above)     
$               

 

5  With respect to any period during which Material Acquisition/Disposition by
the Loan Parties has occurred, Consolidated EBITDA shall be calculated as if
such Material Acquisition/Disposition had been consummated at the beginning of
such period.

 

-3-



--------------------------------------------------------------------------------

  (xi)    amortization of property, plant, equipment and intangibles (to the
extent included in determining item (i) above)      $                  (xii)   
non-cash debt extinguishment costs (to the extent included in determining item
(i) above)      $                  (xiii)    non-cash charges due to cumulative
effects of changes in accounting principles (to the extent included in
determining item (i) above)      $                  (xiv)    cash dividends or
distributions received from Affiliates (to the extent not included in
determining item (i) above)      $                  (xv)    any non-cash losses
or charges on any Hedge Agreement (to the extent deducted in determining item
(i) above)      $                  (xvi)    losses from sales or other
disposition of assets (other than Hydrocarbons produced in the normal course of
business) (to the extent deducted in determining item (i) above)     
$                  (xvii)    any non-cash gains on any Hedge Agreement (to the
extent included in determining item (i) above)      $                  (xviii)
   gains from sales or other disposition of assets (other than Hydrocarbons
produced in the normal course of business) (to the extent included in
determining item (i) above)      $                  (xix)    the sum of items
(vi) through (xvi), inclusive, minus items (xvii) and (xviii) equals
Consolidated EBITDA      $               

C. Item 1(A)(xii) divided by Item 1(B)(xix) equals the Leverage Ratio
             to 1.0

  

2. Minimum Interest Coverage Ratio. (Section 8.2.18) The ratio of
(A) Consolidated EBITDA to (B) Consolidated Cash Interest Expense of the Loan
Parties is              to 1.0 (insert from Item 2(c) below) as of the Report
Date for the four fiscal quarters then ended, which is not less than the
permitted ratio of 3.0 to 1.0.

  

A. Calculation of amount (A) - Consolidated EBITDA (insert B. from item
1(B)(xix) above):

     $               

B. Calculation of amount (B) - Consolidated Cash Interest Expense of the Loan
Parties as of the Report Date determined and consolidated in accordance with
GAAP as follows:

   

 

-4-



--------------------------------------------------------------------------------

  (i)    interest expense (in each case required in accordance with the terms of
the note, instrument or other agreement applicable thereto to be payable in
cash, other than to the extent the borrower thereunder has elected to pay such
interest in kind and excluding interest expense associated with the CONSOL
Loans)      $                  C.    Item 2(a) divided by Item 2(b)(i) equals
the Interest Coverage Ratio               to 1.0   

 

3. Limitations on Loans, and Investments (Section 8.2.4(f)). As of the Report
Date, the aggregate amount of Investments made by the Loan Parties after the
Closing Date in all Persons (other than the Loan Parties), other than those
described in clauses (a) through (e) and (g) through (i) of Section 8.2.4 of the
Credit Agreement in the form of cash, non-cash assets, unpaid loans or advances
from the Loan Parties that equals $             6 in the aggregate at such time,
which amount, plus $             (without duplication, the amount of Guaranties
permitted pursuant to Section 8.2.3(e) of the Credit Agreement at such time)
does not exceed $150,000,000.

4. Limitations on Guaranties (Section 8.2.3(e)). As of the Report Date, the
aggregate amount of Guaranties by any Loan Party (permitted pursuant to
Section 8.2.3(e) of the Credit Agreement), other than those described in clauses
(a) through (d) and (f) of Section 8.2.3 of the Credit Agreement, for
outstanding obligations (whether contingent or otherwise) equals $            
7, at such time, which amount, plus $             (without duplication, the
amount of Investments permitted pursuant to Section 8.2.4(f) of the Credit
Agreement at such time, as set forth in item 4 above), does not exceed
$150,000,000.

[Complete the following sections 5 and 6 only for Compliance Certificates
submitted at the end of the fiscal year.]

5. Limitations on Indebtedness (Section 8.2.1(c) and (f)).

A. As of the Report Date, the aggregate amount of Indebtedness secured by a Lien
permitted by clause (viii) of the definition of Permitted Liens is $            
8, which amount does not exceed $100,000,000 at any time as permitted pursuant
to Section 8.2.1(c) of the Credit Agreement.

 

6  For purposes of calculating the outstanding aggregate amount of such
Investments, including Guaranties described in clause (e) of Section 8.2.3 of
the Credit Agreement, such aggregate amount shall be reduced by the aggregate
amount of any quantifiable rebate, dividend, return, or other financial benefit
received by such Loan Party with respect to such Investments and Guaranties for
the period from the Closing Date through and including the date of
determination.

7  For purposes of calculating the outstanding aggregate amount of such
Guaranties and Investments, such aggregate amount shall be reduced by the
aggregate amount of any quantifiable rebate, dividend, return, or other
financial benefit received by such Loan Party with respect to such Investments
and Guaranties for the period from the Closing Date through and including the
date of determination.

8  Excluding for the purpose of this computation any loans or deferred payments
secured by Liens described on Schedule 1.1(P).

 

-5-



--------------------------------------------------------------------------------

B. As of the Report Date, the aggregate amount of Indebtedness secured by a
Permitted Acquisition Lien is $            , which amount does not exceed
$25,000,000 at any time as permitted pursuant to Section 8.2.1(f) of the Credit
Agreement.

6. Limitations on Dispositions of Assets (Section 8.2.7(e)). As of the Report
Date, the fair market value of all assets Disposed of pursuant to
Section 8.2.7(e) of the Credit Agreement equals $             for the fiscal
year ended as of the Report Date, which amount shall not exceed $50,000,000 in
any given fiscal year (including any options or rights of first refusal granted
during such fiscal year if such option or right of first refusal is not
cancelled, expired or otherwise terminated in the same fiscal year in which it
is granted).

7. [Insert if Applicable: Except as certified to the Administrative Agent and
the Lenders pursuant to Section 8.3.5 of the Credit Agreement,] The
representations and warranties of the Borrower contained in Section 6 of the
Credit Agreement and in the other Loan Documents are true and correct on and as
of this date with the same effect as though such representations and warranties
have been made on and as of the date hereof (except representations and
warranties that expressly relate solely to an earlier date or time).

8. [Insert if Applicable: Except as certified to the Administrative Agent and
the Lenders pursuant to Section 8.3.5 of the Credit Agreement,] No Event of
Default or Potential Default exists and is continuing as of the date hereof.

9. Set forth on Exhibit A attached hereto is a description of each Hedge
Agreement to which any Loan Party is a party, all of which are Permitted Hedge
Agreements.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
             day of             , 20        .

 

By:     Name:   Title:  

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

HEDGE AGREEMENTS